     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 1 of 220 637


 1                          UNITED STATES DISTRICT COURT

 2                        NORTHERN DISTRICT OF CALIFORNIA

 3                                SAN JOSE DIVISION

 4

 5
        FEDERAL TRADE COMMISSION,             )   C-17-00220 LHK
 6                                            )
                            PLAINTIFF,        )   SAN JOSE, CALIFORNIA
 7                                            )
                    VS.                       )   JANUARY 11, 2019
 8                                            )
        QUALCOMM INCORPORATED, A              )   VOLUME 4
 9      DELAWARE CORPORATION,                 )
                                              )   PAGES 637-857
10                          DEFENDANT.        )
                                              )   SEALED PAGES 739 - 740
11

12                            TRANSCRIPT OF PROCEEDINGS
                          BEFORE THE HONORABLE LUCY H. KOH
13                          UNITED STATES DISTRICT JUDGE

14      A P P E A R A N C E S:

15      FOR THE PLAINTIFF:        FEDERAL TRADE COMMISSION
                                  BY: JENNIFER MILICI
16                                     DANIEL J. MATHESON
                                       WESLEY G. CARSON
17                                     KENT COX
                                       NATHANIEL M. HOPKIN
18                                     PHILIP J. KEHL
                                       MIKA IKEDA
19                                     JOSEPH BAKER
                                  600 PENNSYLVANIA AVENUE, NW
20                                WASHINGTON, D.C. 20580

21                     APPEARANCES CONTINUED ON NEXT PAGE

22      OFFICIAL COURT REPORTERS:        LEE-ANNE SHORTRIDGE, CSR, CRR
                                         CERTIFICATE NUMBER 9595
23                                       IRENE RODRIGUEZ, CSR, CRR, RMR
                                         CERTIFICATE NUMBER 8074
24
                 PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
25                      TRANSCRIPT PRODUCED WITH COMPUTER



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 2 of 220 638


 1

 2      APPEARANCES (CONTINUED)

 3

 4      FOR THE DEFENDANT:        KEKER, VAN NEST & PETERS
                                  BY: ROBERT A. VAN NEST
 5                                     JUSTINA K. SESSIONS
                                       EUGENE M. PAIGE
 6                                     CHRISTINA BLAIS
                                       MATAN SHACHAM
 7                                     CODY HARRIS
                                       KRISTIN HUCEK
 8                                633 BATTERY STREET
                                  SAN FRANCISCO, CALIFORNIA   94111
 9

10                                CRAVATH, SWAINE & MOORE
                                  BY: GARY A. BORNSTEIN
11                                     MICHAEL BRENT BYARS
                                       YONATAN EVEN
12                                     JORDAN D. PETERSON
                                       MING-TOY TAYLOR
13                                     DEREK SUTTON
                                       ANDREW HUYNH
14                                     ANTONY RYAN
                                  825 EIGHTH AVENUE
15                                NEW YORK, NEW YORK 10019

16

17      ALSO PRESENT:             MARK SNYDER
                                  JEFF DAHM
18                                KEN KOTARSKI

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 3 of 220 639


 1

 2                             INDEX OF WITNESSES

 3      PLAINTIFF'S

 4      AICHATOU (AICHA) EVANS
             CROSS-EXAM BY MR. RYAN (RES.)                P.   654
 5           REDIRECT EXAM BY MR. CARSON                  P.   662
             RECROSS-EXAM BY MR. RYAN                     P.   664
 6           FURTHER REDIRECT BY MR. CARSON               P.   665

 7      MARK DAVIS
             VIDEOTAPED DEPOSITION                        P. 667
 8

 9      TONY BLEVINS
             DIRECT EXAM BY MR. BAKER                     P. 669
10           CROSS-EXAM BY MS. SESSIONS                   P. 715
             REDIRECT EXAM BY MR. BAKER                   P. 733
11

12      INJUNG LEE
             VIDEOTAPED DEPOSITION                        P. 737
13

14      TODD MADDEROM
             VIDEOTAPED DEPOSITION                        P. 746
15

16      STEVE MOLLENKOPF
             DIRECT EXAM BY MS. MILICI                    P.   755
17           CROSS-EXAM BY MR. VAN NEST                   P.   802
             REDIRECT EXAM BY MS. MILICI                  P.   842
18           RECROSS-EXAM BY MR. VAN NEST                 P.   845

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 4 of 220 640


 1                              INDEX OF EXHIBITS

 2                                     MARKED       ADMITTED

 3      PLAINTIFF'S

 4      8295, 1770, 1771, 6552                      677
             1774 & 1785
 5      0507                                        679
        8261                                        686
 6      0531                                        694
        0853                                        699
 7      0578                                        701
        0856                                        702
 8      0597                                        706
        0534                                        710
 9      2564A, 2568A, 2639A, 2641A,                 737
             2642A & 2643A
10      2018, 2060, 2065, 2123,                     746
             2124, 2125 & 2168
11      8287                                        756
        5376                                        757
12      8190                                        758
        8191                                        762
13      8198                                        765
        8197                                        766
14      5913                                        767
        6439                                        768
15      7559                                        770
        6381                                        773
16      5348                                        774
        5357                                        776
17      5360                                        777
        5425                                        784
18      7668                                        785
        7592                                        786
19      5378                                        787
        5381                                        789
20      5739                                        791
        7910                                        792
21      5389                                        795
        5391                                        796
22      5527                                        799
        7257                                        800
23      7824                                        811

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 5 of 220 641


 1                              INDEX OF EXHIBITS

 2                                     MARKED       ADMITTED

 3      DEFENDANT'S

 4      95                                          655
        9097                                        723
 5

 6      JOINT

 7      0007                                        667
        0032                                        676
 8      0040                                        681
        0052                                        681
 9      0057                                        682
        0078                                        683
10      0074                                        690
        0024                                        737
11      0055                                        779
        0086                                        870
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 6 of 220 642


 1      SAN JOSE, CALIFORNIA                            JANUARY 11, 2019

 2                              P R O C E E D I N G S

 3           (COURT CONVENED AT 9:05 A.M.)

 4                 THE COURT:   GOOD MORNING, WELCOME.

 5                 MR. VAN NEST:   GOOD MORNING, YOUR HONOR.

 6                 THE COURT:   PLEASE TAKE A SEAT.     SO ON QUALCOMM'S

 7      ADMINISTRATIVE MOTION TO RECONCILE OVERLAPPING INTER PARTES

 8      COURT ORDERS, I HAD ASKED THE PARTIES TO FILE RESPONSES TO

 9      THIRD PARTY SEALING REQUESTS THAT'S WEEK.       I HAVE NOT GOTTEN A

10      SINGLE RESPONSE FROM EITHER PARTY TO ANY THIRD PARTY SEALING

11      REQUEST.   THAT WOULD TAKE CARE OF THIS ISSUE.

12           WHY HAVEN'T I GOTTEN ANY RESPONSES FROM EITHER PARTY AS TO

13      ANY THIRD PARTY SEALING REQUEST?    I SPECIFICALLY MADE THAT

14      REQUEST ON THE RECORD.

15                 MR. MATHESON:   YOUR HONOR, IT'S -- DAN MATHESON FOR

16      THE FTC.

17           MY UNDERSTANDING IS WE HAVE EITHER OPPOSED THEM OR HAD THE

18     THIRD PARTIES STATE OUR POSITION IN THE FILING.

19                 THE COURT:   NOT IN ALL FILINGS.     BUT GO AHEAD.   LET

20      ME HEAR FROM QUALCOMM.     MOST OF THIS IS YOUR -- A LOT OF YOUR

21      LICENSES WITH THESE THIRD PARTIES.    I HAVEN'T GOTTEN QUALCOMM'S

22      RESPONSES TO THESE REQUESTS.

23                 MR. VAN NEST:   WHAT, WHAT I THOUGHT OUR PROTOCOL WAS

24      IF WE DIDN'T HAVE AN OBJECTION, WE WOULDN'T STATE IT AND FILE

25      MORE PAPERS.



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 7 of 220 643


 1           ON THE MOTION WE FILED LAST NIGHT, WE'VE WORKED THAT OUT.

 2     WE'VE REACHED OUT TO APPLE, AND WE'VE ALL AGREED WE'LL FILE THE

 3     EXHIBITS ON THE PUBLIC RECORD WITH EVERYTHING SEALED THAT YOUR

 4     HONOR ORDERED SEALED.

 5           THERE WAS A LITTLE CONFUSION BECAUSE THERE WERE TWO

 6     MOTIONS, ONE FROM QUALCOMM, ONE FROM APPLE.      YOU GRANTED THEM

 7     BOTH AND ADVISED US TO FILE WHAT HAD BEEN ALLOWED IN EACH OF

 8     OUR OWN SEALINGS.   WE'VE REACHED OUT TO APPLE TO RESOLVE IT,

 9     AND WE'LL CONTINUE TO DO THAT SO YOUR HONOR WON'T HAVE TO

10     WORRY.

11                THE COURT:   NO.   BUT WHY DON'T YOU RESPOND TO THESE

12      THIRD PARTY SEALING REQUESTS?      THAT'S WHAT I ASKED FOR.

13                MR. VAN NEST:   WE UNDERSTOOD THAT -- WHAT I

14      UNDERSTOOD WAS IF WE HAD AN OBJECTION TO IT, WE WOULD OPPOSE

15      IT, BUT OTHERWISE --

16                THE COURT:   NO.   BUT IF YOU'RE ASKING FOR DIFFERENT

17      INFORMATION OF THE SAME DOCUMENT TO BE SEALED, THAT WOULD BE

18      HELPFUL TO KNOW, RIGHT?

19                MR. VAN NEST:   TO KNOW WHETHER WE OPPOSE --

20                THE COURT:   YOU'RE SAYING TWO PARTIES, QUALCOMM AND

21      APPLE, FILED SEALING REQUESTS AS TO THE SAME DOCUMENT, BUT HAD

22      DIFFERENT PORTIONS SEALED.

23                MR. VAN NEST:   RIGHT.    RIGHT.

24                THE COURT:   SO IF YOU HAD GIVEN ME YOUR RESPONSE

25      SAYING, WELL, I WANT, IN ADDITION, X, Y, Z ALSO SEALED, THEN WE



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 8 of 220 644


 1      WOULDN'T HAVE HAD THIS PROBLEM.

 2                MR. VAN NEST:   OKAY.   OKAY.

 3                THE COURT:   I HAVE BEEN ASKING FOR THE PARTIES TO BE

 4      MORE ACTIVE IN THESE THIRD PARTY SEALING REQUESTS BECAUSE IT

 5      DOESN'T MAKE SENSE FOR ME TO DO THE SAME DOCUMENTS WITH THE

 6      THIRD PARTY AND THEN HAVE QUALCOMM, TWO DAYS LATER, FILE A

 7      SEALING REQUEST FOR THE SAME DOCUMENT.

 8                MR. VAN NEST:   I GOT IT.

 9                THE COURT:   I AGREE, IT'S GOING TO CAUSE SOME

10      CONFUSION WHAT SHOULD BE SEALED OR NOT.

11                MR. VAN NEST:   I GOT IT.

12                THE COURT:   SO IF THERE COULD BE SOME COORDINATION SO

13      I COULD DO ONE ORDER THAT TAKES CARE OF YOUR CONCERNS, TAKES

14      CARE OF A THIRD PARTIES CONCERNS --

15                MR. VAN NEST:   I UNDERSTAND, WE'LL DO IT.

16                THE COURT:   -- YOU KNOW, TO TAKE CARE OF HAVING

17      SOMETHING UNSEALED THAT YOU DON'T WANT AND THAT YOU HAVE A

18      COMPELLING REASON TO SEAL.     SO IS THERE A WAY WE CAN COORDINATE

19      THAT?

20                MR. VAN NEST:   I THINK WE CAN.

21                THE COURT:   OKAY.

22                MR. VAN NEST:   WE'LL SIMPLY ACCELERATE, ONCE THE

23      THIRD PARTY FILES, IF IT'S A DOCUMENT WE'RE GOING TO SEEK TO

24      SEAL ALSO, WE'LL GET OUR MOTION IN QUICKLY.

25                THE COURT:   THAT WOULD HELP.



                          UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 9 of 220 645


 1                MR. VAN NEST:    OKAY.

 2                THE COURT:    AND THEN I CAN HOPEFULLY AVOID -- I DON'T

 3      WANT TO CREATE ANY HEADACHES FOR ANYBODY OF FORCING, YOU KNOW,

 4      THE PUBLICIZING OF INFORMATION THAT YOU FEEL YOU NEED SEALED.

 5                MR. VAN NEST:    WE GOT IT.

 6                THE COURT:    TO AVOID MAKING THAT MISTAKE, THAT WOULD

 7      HELP.

 8                MR. VAN NEST:    WE'LL ACCELERATE -- WHERE A THIRD

 9      PARTY HAS FILED, WE'LL ACCELERATE OUR FILING AS WELL.

10                THE COURT:    OKAY.   SO I AM DENYING THIS MOTION, ECF

11      1242, BECAUSE I DON'T THINK WE NEED TO DELAY BY 48 HOURS --

12      WHAT I'M ASKING IS YOU DO THAT COORDINATION ON THE FRONT END --

13                MR. VAN NEST:    WE'LL DO IT.

14                THE COURT:    -- WHEN THE THIRD PARTY FILES ITS MOTION

15      RATHER THAN MAKING ME HAVE TO GO THROUGH TWO -- I DON'T

16      UNDERSTAND WHY I'M GOING THROUGH TWO SEPARATE MOTIONS ON THE

17      SAME DOCUMENT ANYWAY.     IF YOU COULD COORDINATE AND DO ONE

18      UNIFIED MOTION --

19                MR. VAN NEST:    WELL, THAT'S OFTEN --

20                THE COURT:    -- THAT WOULD HELP.   YOU KNOW, DURING

21      THESE BREAKS, YOU KNOW, I'M GRANTING MOTIONS TO COMPEL

22      ARBITRATION, DENYING MOTIONS TO REMAND, VACATING SOCIAL

23      SECURITY APPEALS, SENTENCING CRIMINAL DEFENDANTS.     THIS IS NOT

24      MY ONLY CASE.   SO, YOU KNOW, WE DID SEVEN SEALING ORDERS

25      YESTERDAY.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 10 of 220 646


 1                MR. VAN NEST:   YOU DID.

 2                THE COURT:   SO IF THERE COULD BE COORDINATE -- AND

 3      MAYBE THE TIME PERIOD ISN'T ALLOWING THAT MUCH COORDINATION.

 4      BUT IT WOULD VERY MUCH HELP TO NOT HAVE THESE SERIAL SEALING

 5      MOTIONS ON THE SAME DOCUMENT.

 6                MR. VAN NEST:   WE'LL TRY TO DO THAT.     I THINK WITH

 7      SOME THIRD PARTIES, IT'S EASIER THAN OTHERS.       THAT MOTION IS

 8      MOOT BECAUSE WE REACHED OUT TO APPLE, WORKED IT OUT, AND THE

 9      EXHIBIT WILL BE FILED WITH EVERYTHING SEALED.

10                THE COURT:   OKAY.   THANK YOU FOR DOING THAT.    BUT I'M

11      ASKING, AGAIN, AS SOON -- I MEAN, IF YOU CAN COORDINATE WITH

12      THE THIRD PARTY SO YOU FILE ONE UNIFIED MOTION AS TO THE SAME

13      DOCUMENT, THAT WOULD BE SO APPRECIATED.     IT WOULD REALLY BE

14      APPRECIATED.   RATHER THAN HAVING US --

15                MR. VAN NEST:   THAT'S MORE DIFFICULT, BUT WE'LL

16      CERTAINLY TRY.

17                MR. MATHESON:   YOUR HONOR, THERE'S ONE I WILL FLAG SO

18      WE'RE NOT SURPRISED.   ERICSSON I BELIEVE HAD FILED A MOTION TO

19      SEAL A PORTION OF OUR EXPERT, MR. LASINSKI'S, DEMONSTRATIVE,

20      WHICH WILL BE DISPLAYED ON MONDAY.    WE ANTICIPATE -- WE

21      COORDINATED WITH OTHER THIRD PARTIES.

22                THE COURT:   OKAY.

23                MR. MATHESON:   WE ANTICIPATE THAT THEY WILL ALSO FILE

24      MOTIONS BECAUSE THEY ONLY FILED A MOTION TO SEAL A SPECIFIC

25      LINE OF THE DEMONSTRATIVE.



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 11 of 220 647


 1            SO IF WE JUST SEAL THE WHOLE SLIDE, THAT MIGHT OBVIATE THE

 2     NEED FOR FURTHER FILING ON THE SAME DOCUMENT, WHICH WOULD

 3     OBVIOUSLY BE GOOD FOR THE COURT.

 4                THE COURT:    DID THEY FILE THAT THIS MORNING?     I DON'T

 5      HAVE A RECORD OF THAT.    I KNOW I HAVE QUALCOMM'S FROM LAST

 6      NIGHT -- I MEAN, I DID TWO QUALCOMM ORDERS YESTERDAY, BUT I

 7      KNOW YOU HAVE ONE THAT YOU FILED LAST NIGHT THAT I STILL OWE

 8      YOU A RULING ON.   THAT'S FOR MONDAY'S EVIDENCE.

 9                MR. VAN NEST:    RIGHT.

10                THE COURT:    AND I FILED A SAMSUNG ORDER YESTERDAY,

11      BUT I GUESS THEY MUST HAVE FILED ANOTHER ONE LAST NIGHT.

12                MR. MATHESON:    THIS WAS ERICSSON I REFERRED TO, YOUR

13      HONOR, I BELIEVE YOU GRANTED THE ORDER.

14                THE COURT:    OKAY.   I GRANTED THE ORDER LAST NIGHT.

15            WELL, GRANTED IN PART, DENIED IN PART.       SO THEY FILED

16     ANOTHER -- I GET A PRINTOUT EVERY MORNING OF WHOSE MOTIONS ARE

17     STILL PENDING.   I DON'T HAVE ANYTHING FROM ERICSSON ON THIS.

18                MR. MATHESON:    THEY DO NOT.   MY POINT WAS YOU HAD

19      GRANTED THEIR MOTION AND SEALED A PORTION OF A SLIDE.       WE

20      EXPECT OTHER THIRD PARTIES WILL ATTEMPT TO SEAL OTHER PORTIONS

21      AFTER THAT SAME SLIDE.

22            WE HAD ASKED ERICSSON TO FILE THE MOTION AS SOON AS

23      POSSIBLE, AS WE ASKED THE OTHER THIRD PARTIES.       ERICSSON GOT

24      THEIRS ON FILE FIRST.

25            WE'RE IN DISCUSSIONS WITH THE OTHER THIRD PARTIES THAT ARE



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 12 of 220 648


 1      IMPACTED BY THAT SLIDE.    I WANTED TO FLAG THE COURT, THAT WILL

 2      BE ANOTHER INSTANCE ON WHICH THERE WILL BE MORE THAN ONE

 3      SEALING MOTION ON THE SAME DOCUMENT FROM MORE THAN ONE PARTY.

 4                THE COURT:    OKAY.   I'M GOING TO ASK YOU ALL, WE HAVE

 5      A TINY TEAM HERE.    WE'RE KEEPING ALL OF OUR OTHER CIVIL AND

 6      CRIMINAL ACES GOING.    THIS IS NOT THE ONLY CASE WE'RE WORKING

 7      ON RIGHT NOW.

 8            TO THE EXTENT WE CAN COORDINATE UPFRONT, IT WOULD BE

 9      APPRECIATED.    I'M DOING SERIAL MOTIONS ON THE SAME DOCUMENT.

10      IT JUST TAKES A LOT MORE OF OUR TIME TO HAVE TO REVIEW -- YOU

11      KNOW, THESE SEALING MOTIONS ARE ON HUNDREDS AND HUNDREDS AND

12      HUNDREDS OF PAGES AND MAKING US HAVE TO LOOK THROUGH THE SAME

13      THING TWICE TO SEAL DIFFERENT PORTIONS -- ANYWAY.

14                MR. MATHESON:    WE UNDERSTAND, YOUR HONOR.

15                THE COURT:    WE'D REALLY APPRECIATE YOUR HELP IF YOU

16      COULD.

17                MR. VAN NEST:    UNDERSTOOD.

18                THE COURT:    ALL RIGHT.   WHERE IS YOUR ANSWER?

19                MR. VAN NEST:    YOUR HONOR, BEFORE WE BRING THE

20      WITNESS IN, I WANTED TO VISIT JUST BRIEFLY THE DISCUSSION WE

21      HAD LATE ON THE RECORD ON TUESDAY ABOUT WHAT WE COULD ELICIT

22      FROM WITNESSES ON THE SUBJECT OF APPLE'S USE OF INTEL MODEMS.

23                THE COURT:    UM-HUM.

24                MR. VAN NEST:    AND I WENT BACK TO THE TRANSCRIPT OF

25      THE RECORD, AND I JUST WANT TO MAKE SURE THAT I UNDERSTAND



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 13 of 220 649


 1      WHERE THE LINE IS.

 2            IF I COULD HAVE THE TRANSCRIPT.

 3                THE COURT:   THIS IS GOING TO BE ON YOUR TIME.

 4                MR. VAN NEST:   UNDERSTOOD.

 5                THE COURT:   IT'S 9:12.

 6                MR. VAN NEST:   WHEN WE WERE DISCUSSING THIS IN

 7      OCTOBER, THE FTC SAID THE FOLLOWING, WHICH I HAVE ON THE SCREEN

 8      THERE.

 9            "I THINK WE'RE RAISING AN ISSUE THAT'S A LITTLE BIT

10     DISINGENUOUS.   THERE IS EVIDENCE IN THE RECORD ABOUT THE CHIPS

11     THAT APPLE IS USING.    THAT IS A PUBLIC FACT.      THERE IS NO

12     DANGER THAT YOUR HONOR IS NOT GOING TO HAVE THE INFORMATION

13     ABOUT WHICH CHIPS APPLE IS USING."

14            THEN IN THE BRIEF THEY FILED ON THE SUBJECT OF POST-MARCH

15     EVIDENCE, THEY SAID, "QUALCOMM SPECIFICALLY STATES THAT APPLE

16     SOURCED MODEMS FROM INTEL FOR ITS 2018 MODELS, BUT THE DECISION

17     TO USE THE CHIPS WAS MADE BEFORE THE CLOSE OF DISCOVERY AND IS

18     THE SUBJECT OF EXISTING DISCOVERY."

19            YOUR HONOR THEN PICKED THAT UP IN HER ORDER, YOUR ORDER ON

20     THIS ISSUE --

21                THE COURT:   WHAT'S YOUR REQUEST?

22                MR. VAN NEST:   MY REQUEST IS -- I UNDERSTAND THAT WE

23      CAN ASK WITNESSES WHAT DECISION WAS MADE.

24                THE COURT:   UM-HUM.

25                MR. VAN NEST:   THAT'S CLEAR.



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 14 of 220 650


 1            I UNDERSTOOD, THOUGH, THAT GIVEN THAT THE ACTUAL USE WAS A

 2     PUBLIC FACT, THAT THE FTC WASN'T OBJECTING TO THAT, AND THAT

 3     SINCE THE DECISION WAS MADE BEFORE THE CUTOFF, WE COULD ALSO

 4     ESTABLISH THAT APPLE IS ACTUALLY USING EXCLUSIVELY INTEL MODEMS

 5     IN THE CHIPS.

 6                THE COURT:    OKAY.   WHAT'S THE FTC'S RESPONSE?

 7                MR. MATHESON:    WE'RE NOT REALLY SURE WHAT THE

 8      CONTROVERSY IS.   THERE WAS DISCOVERY ON THIS AS YOUR HONOR

 9      ORDERED AS DOCKET 997 ON THIS ISSUE DURING DISCOVERY.        WE DON'T

10      UNDERSTAND WHY THEY CAN'T JUST ASK THE QUESTION IN A WAY IN

11      WHICH THEY ASK A WITNESS, AS OF MARCH 30TH, HAD THE DECISION

12      BEEN MADE?   HAD IPODS BEEN LAUNCHED?    IPADS BEEN LAUNCHED?    OR

13      OUR CONCERN IS IT'S DISINGENUOUS TO SAY THAT ALL IPHONES

14      CONTAIN INTEL CHIPS.    I DON'T KNOW IF THAT'S TRUE OR NOT.     IT

15      MAY BE TRUE THAT ALL NEW MODELS LAUNCHED IN CALENDAR YEAR 2018

16      CONTAIN NEW CHIPS.     IF THAT'S THE CASE, THEY SHOULD BE ABLE TO

17      ELICIT THAT FROM FACT WITNESSES BASED ON WHAT WAS IN THE

18      DISCOVERY RECORD AS OF MARCH 30TH, 2018.

19            WE'RE NOT SURE WHY WE'RE BEING ASKED TO STIPULATE TO

20     SOMETHING INSTEAD OF GETTING THE TESTIMONY FROM FACT WITNESSES.

21     AND IF THIS HAD BEEN A STIPULATION THAT HAD BEEN SOUGHT, WE

22     COULD HAVE FILED IT WITH THE JOINT PRETRIAL STATEMENT.        EXHIBIT

23     A HAS A BUNCH OF STIPULATIONS.     WE OFFERED TO MAKE A

24     STIPULATION ON THIS ISSUE AS LONG AS THERE IS SOME PRECISION.

25     WE THINK THE EVIDENCE SHOULD COME FROM FACT WITNESSES, NOT



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 15 of 220 651


 1     IMPRECISE STATEMENTS ABOUT APPLE'S CURRENT SOURCING DECISIONS.

 2                MR. VAN NEST:    WE'RE ON BOARD WITH GETTING IT FROM

 3      THE WITNESSES.   I'M JUST TRYING TO ESTABLISH THE DIVIDING LINE.

 4            I UNDERSTAND WE CAN ASK ABOUT DECISIONS BEFORE 2018.

 5            WHAT I UNDERSTOOD, AND MAYBE I'M RIGHT, IF THEY'RE NOT

 6     OBJECTING TO OUR ASKING THE WITNESSES, WHAT ARE YOU ACTUALLY

 7     USING IN PHONES THAT WERE LAUNCHED IN 2018, THEN THAT'S FINE.

 8     THAT'S ALL I'M SEEKING, THE RIGHT TO BE ABLE TO DO THAT.

 9                THE COURT:     WHAT'S YOUR RESPONSE TO THAT?

10                MR. MATHESON:    I WOULD ASK A WITNESS, IS IT THE CASE

11      THAT BY MARCH 30TH OF 2018, YOU HAD MADE A DECISION WITH

12      RESPECT TO SOURCING OF ALL MODELS THAT WOULD BE LAUNCHED DURING

13      2018?   WHICH MODELS ARE THOSE?

14            THEN WE'RE DONE.

15            I DON'T UNDERSTAND WHY WE CAN'T DO THIS IN THREE QUESTIONS

16     INSTEAD OF TRYING TO GET SOME STIPULATION.     WE'RE NOT TRYING TO

17     PREVENT ANY INFORMATION FROM REACHING THE COURT.        WE JUST WANT

18     TO MAKE SURE THE INFORMATION THAT REACHES THE COURT COMES FROM

19     FACT WITNESSES SO WE KNOW IT'S ACCURATE.

20                THE COURT:     I'M SORRY TO INTERRUPT YOU.    I THOUGHT

21      YOU OBJECTED LAST FRIDAY, OR LAST TUESDAY.

22                MR. MATHESON:    YOUR HONOR, WE UNDERSTOOD YOUR ORDER

23      TO SAY THAT CURRENT ACTIVITY IS OUT OF BOUNDS AND THAT

24      QUESTIONS SHOULD RELATE TO THE INFORMATION THAT WAS REVEALED TO

25      THE DISCOVERY RECORD PRIOR TO MARCH 30TH, 2018.



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 16 of 220 652


 1            IT DOESN'T SEEM DIFFICULT TO ASK A WITNESS IF THEY HAD

 2     MADE DECISIONS AS OF MARCH 30TH THAT WOULD BE BINDING FOR ALL

 3     IPHONE MODELS RELEASED DURING CALENDAR YEAR 2018.

 4                 MR. VAN NEST:    WE KNOW WE CAN DO THAT.   YOU'VE

 5      ALREADY RULED THAT.

 6            WHAT I'M SAYING IS, AND I DON'T WANT A STIPULATION, I JUST

 7     WANT TO BE ABLE TO ASK THE FOLLOW ON QUESTION:       AND, THEREFORE,

 8     IN THE MODELS THAT LAUNCHED IN 2018, ARE YOU USING EXCLUSIVELY

 9     INTEL CHIPS?

10                 THE COURT:   WHAT'S YOUR RESPONSE TO THAT QUESTION.

11                 MR. MATHESON:    I SUPPOSE, YOUR HONOR, IF THAT IS IT,

12      IF IT RELATES TO A DECISION MADE DURING THE DISCOVERY PERIOD,

13      THAT'S FINE.   I DON'T UNDERSTAND WHY WE NEED TO GO PAST THE

14      DISCOVERY PERIOD.    WE BROUGHT THE COURT TO A HARD LINE ON THAT.

15      WE'RE TRYING TO RESPECT THE COURT'S ORDER.

16                 THE COURT:   IT SOUNDS LIKE YOU MIGHT BE IN AGREEMENT

17      ON THAT.

18                 MR. VAN NEST:    I THINK WE ARE.   MY UNDERSTANDING IS I

19      CAN ASK WHAT, WHAT DECISION IS MADE, THAT'S CLEAR.      BUT I CAN

20      ALSO ASK FOR MODELS LAUNCHED IN 2018, ARE YOU USING IT 100

21      PERCENT INTEL MODEMS.      I CAN ASK THAT QUESTION AS WELL.

22                 MR. MATHESON:    IF IT WAS INFORMATION IN THE DISCOVERY

23      RECORD AS OF MARCH 30TH, 2018, WE'RE IN COMPLETE AND VOCIFEROUS

24      AGREEMENT.

25                 MR. VAN NEST:    WE'RE NOT BECAUSE THE LAUNCH MAY HAVE



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 17 of 220 653


 1      OCCURRED AFTER MARCH.       THE DECISION WAS MADE BEFORE.    SO ALL

 2      I'M SAYING IS I UNDERSTOOD FROM WHERE WE WERE THAT I COULD ASK

 3      THAT SECOND QUESTION, WHAT ARE YOU ACTUALLY ASKING FOR 2018

 4      LAUNCHES, WHETHER THEY'RE BEFORE MARCH OR NOT.

 5                  THE COURT:   I THINK WHAT HE'S SAYING IS IF IT WAS

 6      INFORMATION THAT WAS AVAILABLE BEFORE MARCH, THAT'S FINE.

 7                  MR. VAN NEST:    RIGHT.   BUT WHAT THEY'RE ACTUALLY

 8      USING IF THEY LAUNCHED IN SEPTEMBER OBVIOUSLY WASN'T AVAILABLE

 9      IN MARCH.

10                  THE COURT:   I THINK YOU WOULD BE OBJECTING TO THAT.

11                  MR. MATHESON:    WE JUST DON'T WANT TO OPEN THE DOOR TO

12      MORE FIGHTS ABOUT WHAT THE USE OF PAST DISCOVERY ANSWERS.           SO

13      IF WE CAN HAVE AGREEMENT THAT THIS WOULD NOT OPEN THE DOOR AND

14      THEY'RE GOING TO ASK ABOUT MODELS LAUNCHED IN 2018 AND WE'RE

15      NOT GOING TO HAVE ANOTHER SIDE FIGHT ABOUT WHETHER WE CAN

16      REOPEN DISCOVERY, I THINK THAT'S COMPLETELY FINE, AS LONG AS

17      IT'S OKAY WITH THE COURT.

18                  THE COURT:   OKAY.   ARE WE IN AGREEMENT THEN?

19                  MR. VAN NEST:    I THINK SO, YES.

20                  THE COURT:   IF THERE'S A PROBLEM, MAKE AN OBJECTION,

21      AND WE'LL WORK IT OUT.

22                  MR. VAN NEST:    GREAT.   THANK YOU.

23                  THE COURT:   IT SOUNDS LIKE THERE'S AGREEMENT.

24                  MR. MATHESON:    THANK YOU, YOUR HONOR.

25                  THE COURT:   ALL RIGHT.   THANK YOU.    TIME IS 9:18.



                            UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK  Document
               CROSS BY MR. RYAN       1512 Filed 07/02/19 Page 18 of 220 654
                                 (RESUMED)


 1            CAN YOU PLEASE BRING IN YOUR WITNESS?

 2            (PAUSE IN PROCEEDINGS.)

 3                   THE COURT:   COME FORWARD, PLEASE, ON THE WITNESS

 4      STAND.

 5            MA'AM, YOU'RE STILL UNDER OATH.

 6            DO YOU UNDERSTAND THAT?

 7                   THE WITNESS:   YES, I DO.

 8                   THE COURT:   OKAY.   PLEASE TAKE THE WITNESS STAND.

 9                   THE WITNESS:   GOOD MORNING.

10                   THE COURT:   OKAY.   GOOD MORNING.   WELCOME TO

11      EVERYONE.

12            (PLAINTIFF'S WITNESS, AICHATOU EVANS, WAS PREVIOUSLY

13     SWORN.)

14                   THE COURT:   OKAY.   TIME IS 9:19.   GO AHEAD, PLEASE.

15                   MR. RYAN:    GOOD MORNING, YOUR HONOR.   MAY I HAND UP

16      ANOTHER COPY OF THE WITNESS BINDER?

17                   THE COURT:   YES, PLEASE.

18                   THE WITNESS:   GOOD MORNING.

19                   MR. RYAN:    GOOD MORNING.

20                           CROSS-EXAMINATION (RESUMED)

21      BY MR. RYAN:

22      Q.    MS. EVANS, WHEN WE BROKE ON TUESDAY WE WERE TALKING ABOUT

23      HOW THE GROSS MARGIN FOR AN INTEL BASEBAND CHIPSET IS THE

24      AVERAGE SELLING PRICE MINUS THE PRODUCT COST; RIGHT?

25      A.    YES.



                             UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK  Document
               CROSS BY MR. RYAN       1512 Filed 07/02/19 Page 19 of 220 655
                                 (RESUMED)


 1      Q.    NOW, INTEL HAS CONCLUDED THAT THE PRODUCT COST OF ITS

 2      MODEM CHIPS IS HIGHER THAN QUALCOMM'S; RIGHT?

 3      A.    YES.

 4      Q.    NOW, IF YOU COULD TURN, PLEASE, IN YOUR BINDER, MS. EVANS,

 5      TO QX 95.     IT'S A LITTLE BIT OVER HALFWAY THROUGH.

 6      A.    THANK YOU.    I'M THERE, YES.

 7      Q.    AND DO YOU SEE THAT THIS IS AN INTERNAL INTEL E-MAIL FROM

 8      MAY 30TH, 2017, SENT BY SAMUEL SPANGLER ATTACHING A DECK CALLED

 9      MULTI GENERATIONAL LTE PRICING PROPOSAL?

10      A.    YES.

11      Q.    AND ICE HERE IS A CODE NAME FOR APPLE, IS IT NOT?

12      A.    THAT'S CORRECT.

13      Q.    AND THE APPLE SALES TEAM AT INTEL E-MAILED YOU THIS

14      PRESENTATION; RIGHT?

15      A.    YES.

16                   MR. RYAN:    YOUR HONOR, I OFFER QX 95 INTO EVIDENCE.

17                   THE COURT:    ANY OBJECTION?

18                   MR. CARSON:    NO OBJECTION.

19                   THE COURT:    IT'S ADMITTED.

20            (DEFENDANT'S EXHIBIT QX 95 WAS ADMITTED IN EVIDENCE.)

21                   THE COURT:    GO AHEAD, PLEASE.

22      BY MR. RYAN:

23      Q.    ALL RIGHT.    NOW, THIS IS A DOCUMENT SUBJECT -- CERTAIN

24      PORTIONS ARE SUBJECT TO AN INTEL SEALING ORDER, SO WE'LL PUT

25      THIS UP ON THE SCREEN, BUT IT WON'T BE ON THE PUBLIC MONITOR.



                             UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK  Document
               CROSS BY MR. RYAN       1512 Filed 07/02/19 Page 20 of 220 656
                                 (RESUMED)


 1            IF YOU COULD TURN, PLEASE, MS. EVANS, TO SLIDE 3 OF THIS

 2     DOCUMENT.

 3      A.    YES.

 4      Q.    IT HAS THE BATES NUMBER ENDING IN 314.

 5            AND DO YOU SEE ON THE RIGHT-HAND SIDE OF THIS SLIDE A

 6     TABLE HEADED PRODUCT COST GAP WORSENING?

 7      A.    YES.

 8      Q.    AND DOES THE INTEL COLUMN ON THE LEFT OF THIS TABLE HAVE

 9      PROJECTED PRODUCT COSTS FOR INTEL MODEM CHIPS FROM 2017 THROUGH

10      2019?

11      A.    YES.

12      Q.    AND DOES THE QUALCOMM COLUMN ON THE RIGHT HAVE INTEL'S

13      ESTIMATE OF QUALCOMM'S PRODUCT COST FOR ITS SLIM MODEMS DURING

14      THAT SAME TIME PERIOD?

15      A.    YEAH.   I MEAN, OUR BEST GUESSTIMATE; RIGHT?    WE DON'T WORK

16      AT QUALCOMM, SO --

17      Q.    SURE.

18      A.    UH-HUH.

19      Q.    BUT THESE ARE INTEL'S BEST ESTIMATES OF WHAT QUALCOMM'S

20      PRODUCT COSTS ARE; RIGHT?

21      A.    YES.

22      Q.    AND AS SHOWN IN QX 95, INTEL'S PRODUCT COSTS ARE HIGHER

23      THAN QUALCOMM'S; RIGHT?

24      A.    YEAH.   IT'S HARD TO COMPETE WITH YOU GUYS.    WITH QUALCOMM,

25      WE HAVE TO PICK OUR SPOTS, AND WE WERE VERY CLEAR THAT FIRST WE



                           UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK  Document
               CROSS BY MR. RYAN       1512 Filed 07/02/19 Page 21 of 220 657
                                 (RESUMED)


 1      GET THE SOCKET, SECOND WE GET THE SEAT AT THE TABLE WITH

 2      RESPECT TO THE STRATEGY, AND THEN WE DRIVE TO PROFITABILITY.

 3      Q.    AND THESE ARE CHIP PRODUCT COSTS WITHOUT ANY LICENSE

 4      ROYALTIES INCLUDED; RIGHT?

 5      A.    WE, WE NEVER KNOW WITH QUALCOMM.     WE ASSUME.   I MEAN, WE

 6      DON'T WORK THERE AND WE DON'T KNOW HOW THE SHIFTING HAPPENS.

 7      Q.    SO AS FAR AS YOU KNOW, ALL THE DATA SHOWN THERE ON QX 95,

 8      SLIDE 3, ARE CHIP PRODUCT COSTS WITH NO LICENSE RIGHTS; RIGHT?

 9      A.    WE ASSUME SO.

10      Q.    ALL RIGHT.   NOW, YOU TESTIFIED ON TUESDAY THAT QUALCOMM'S

11      LICENSING PRACTICES, IN YOUR VIEW, CREATE AN UNFAIR PLAYING

12      FIELD; RIGHT?

13      A.    THAT IS CORRECT.

14      Q.    AND YOU ALSO TESTIFIED THAT SOLVING THAT PROBLEM WOULD

15      REQUIRE INTEL, IN YOUR VIEW, TO HAVE A LICENSE FOR QUALCOMM;

16      RIGHT?

17      A.    ASSUMING IT'S FAIR AND REASONABLE.

18      Q.    OKAY.   NOW, DO YOU RECALL THAT YOU MET WITH THE FTC STAFF

19      IN SEPTEMBER OF 2016 WITHOUT ANY LAWYERS FROM QUALCOMM PRESENT

20      AND THAT YOU GAVE TESTIMONY UNDER OATH IN THE INVESTIGATION OF

21      THIS MATTER?

22      A.    IF YOU SAY SO, YEAH.    I'VE MET WITH A LOT OF YOU ALL,

23      YEAH.

24      Q.    DO YOU RECALL THAT THE FTC ASKED YOU IF HAVING A LICENSE

25      TO QUALCOMM'S STANDARD ESSENTIAL PATENTS WOULD BENEFIT INTEL



                           UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK  Document
               CROSS BY MR. RYAN       1512 Filed 07/02/19 Page 22 of 220 658
                                 (RESUMED)


 1      AND YOU TESTIFIED THAT YOU COULDN'T ANSWER YES OR NO?

 2            DO YOU RECALL THAT?

 3      A.    I -- I DON'T RECALL.    THREE YEARS IS A LONG TIME IN MY

 4      LIFE.

 5      Q.    OKAY.

 6      A.    BUT I'M SURE YOU HAVE -- YOU NEED TO SHOW ME AS USUAL SO I

 7      CAN SEE THE FULL CONTEXT, PLEASE.

 8      Q.    ALL RIGHT.   SO IF YOU COULD LOOK, IT'S THE THIRD TAB FROM

 9      THE BACK OF THE BINDER.

10      A.    UH-HUH.

11      Q.    DO YOU SEE THAT THIS IS SEPTEMBER 15TH, 2016 --

12      A.    MR. RYAN, YOU'RE GOING VERY FAST AGAIN.      WHICH TAB,

13      PLEASE?

14      Q.    THE THIRD TAB FROM THE BACK.    DO YOU SEE THAT THIS IS A

15      SEPTEMBER 15TH, 2016 TRANSCRIPT?

16      A.    YES, SEPTEMBER 15.    YES, I SEE THAT ONE, YES.

17      Q.    AND IF WE COULD PUT UP, PLEASE, PAGE 134, LINES 1 TO 13.

18            AND DO YOU SEE YOU WERE ASKED BY THE FTC STAFF, "DOES

19     INTEL NOW HAVE A LICENSE TO QUALCOMM'S STANDARD ESSENTIAL

20     PATENTS?"

21            AND YOU REPLIED NO?

22      A.    UM-HUM.

23      Q.    AND DO YOU SEE THAT YOU WERE THEN ASKED, "WOULD HAVING

24      SUCH A LICENSE BENEFIT INTEL"?

25            AND YOU THEN GAVE THE ANSWER SHOWN HERE ON LINES 5 TO 13,



                           UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK  Document
               CROSS BY MR. RYAN       1512 Filed 07/02/19 Page 23 of 220 659
                                 (RESUMED)


 1     AND AS PART OF THAT, ON LINE 8, YOU TESTIFIED, "RIGHT NOW I

 2     CAN'T -- I CAN'T ANSWER "YES" OR "NO."

 3            DO YOU SEE THAT?

 4      A.    MY FULL ANSWER WAS, "MAYBE AT THE BEGINNING OF OUR JOURNEY

 5      IT WOULD HAVE, BECAUSE CONDITIONS WOULD HAVE BEEN CLEAR AS

 6      WE'RE ESTABLISHING WHAT WE'RE NEEDING TO DO IN THIS SPACE."

 7            I.E., CLEAR, LEVEL PLAYING FIELD.

 8            "RIGHT NOW, I CAN'T ANSWER YES OR NO."

 9      Q.    AND THAT WAS A TRUTHFUL --

10      A.    "I WOULD TEND TO THINK, YOU KNOW -- I MEAN, I'M NOT IN

11      THAT MINDSET RIGHT NOW.    RIGHT NOW I'M IN THE MINDSET OF, YOU

12      KNOW, THE SITUATION IS WHAT IT IS, AND I THINK IF WE CAN GET

13      THROUGH THESE BUSINESS CONDITIONS AND EXECUTION AND SHINING A

14      LIGHT ON WHAT'S GOING ON OUT THERE," I.E., THE BUSINESS

15      PRACTICES.

16            SO, YES, MY ANSWER THAT I JUST READ IS TRUTHFUL IN

17     SEPTEMBER 15, 2016.

18      Q.    ALL RIGHT.   SO AS OF SEPTEMBER 2016, IT WAS THE CASE THAT

19      YOU COULD NOT ANSWER YES OR NO AS TO WHETHER HAVING A LICENSE

20      TO QUALCOMM'S CELLULAR STANDARD ESSENTIAL PATENTS WOULD BENEFIT

21      INTEL?   THAT WAS TRUTHFUL, RIGHT?

22      A.    AT THAT POINT IN TIME, WITH THE CONTEXT THAT I HAVE

23      ESTABLISHED.

24      Q.    NOW, YOU BELIEVE, DON'T YOU, THAT QUALCOMM REMAINED

25      LEADING MODEM SUPPLIER TODAY, DRIVING AGGRESSIVE ECOSYSTEM



                           UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK  Document
               CROSS BY MR. RYAN       1512 Filed 07/02/19 Page 24 of 220 660
                                 (RESUMED)


 1      EVOLUTION, LEADING ON KEY PERFORMANCE INDICATORS AND FEATURES;

 2      RIGHT?

 3      A.    I DON'T KNOW WHAT THAT MEANS.

 4      Q.    WELL, DO YOU BELIEVE THAT QUALCOMM REMAINS THE LEADING

 5      MODEM SUPPLIER TODAY?

 6      A.    BY -- I DON'T KNOW.       THAT'S A VERY VAGUE STATEMENT.   IS

 7      THAT ON EARTH?    THROUGHOUT THE UNIVERSE?

 8            IN THE PREMIUM SEGMENT -- I MEAN, I'M NOT SURE.      YES, THEY

 9     ARE VERY GOOD IF THAT'S WHAT YOU'RE TRYING TO ESTABLISH.

10            BUT LEADING MODEM SUPPLIER, ARE WE TALKING THIN MODEMS?

11     ALL SEGMENTS?    WHAT ARE WE TALKING ABOUT?

12      Q.    OKAY.   DO YOU RECALL THAT IN SEPTEMBER OF 2018, YOU GAVE

13      TESTIMONY AT AN ITC HEARING ON BEHALF OF APPLE?

14      A.    YEAH.

15      Q.    OKAY.   SO IF WE CAN PUT UP, PLEASE, ON THE SCREEN PAGE

16      1495 OF THAT TESTIMONY, LINES 14 TO 19.

17                 THE COURT:    DO YOU HAVE A COPY OF THAT?    IT'S NOT IN

18      MY BINDER.

19                 MR. RYAN:    I DO.

20                 THE COURT:    OKAY.    THANK YOU.

21                 MR. RYAN:    LET ME HAND THIS UP.

22                 MR. CARSON:    YOUR HONOR, I DON'T THINK I HAVE A COPY

23      OF THAT, EITHER.    IF I CAN JUST SEE IT.

24                 THE WITNESS:   WHAT ABOUT ME?

25                 MR. RYAN:    MAY I, YOUR HONOR?



                           UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK  Document
               CROSS BY MR. RYAN       1512 Filed 07/02/19 Page 25 of 220 661
                                 (RESUMED)


 1                   THE COURT:   GO AHEAD, PLEASE.

 2                   THE WITNESS:    THANK YOU.

 3      BY MR. RYAN:

 4      Q.    AND DO YOU SEE THAT I ASKED YOU AT THAT HEARING, "AND YOU

 5      BELIEVE, DON'T YOU --

 6      A.    EXCUSE ME, SIR.       MAY I KNOW WHERE THIS IS IN THIS

 7      DOCUMENT, PLEASE?

 8      Q.    YES.    IT IS PAGE 1495, BEGINNING ON LINE 14.

 9      A.    AH, 1495.

10      Q.    LINE 14.

11      A.    OKAY.    ONE SECOND, PLEASE.

12      Q.    AND DO YOU SEE THAT I ASKED YOU, "AND YOU BELIEVE, DON'T

13      YOU, THAT QUALCOMM REMAINS THE LEADING MODEM SUPPLIER TODAY

14      DRIVING AGGRESSIVE ECOSYSTEM EVOLUTION AND LEADING ON KEY

15      PERFORMANCE INDICATORS AND FEATURES; RIGHT?"

16            AND YOU TESTIFIED, "YEAH.      I MEAN, YOU CAN LOOK AT THE

17     BOARD OVER THERE.     YES."

18            THAT'S THE TESTIMONY THAT YOU GAVE IN SEPTEMBER 2018,

19     ISN'T IT?

20      A.    YES.

21      Q.    NOW, YOU HAVE A LOT OF RESPECT FOR QUALCOMM AS A COMPANY?

22      A.    AS A TECHNOLOGY COMPANY, YES.

23            AS A BUSINESS MODEL COMPANY, NO.

24      Q.    AND YOU HAVE SAID THAT THEY'VE EARNED WHAT THEY HAVE

25      ACHIEVED; ISN'T THAT RIGHT?



                             UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               CARSON 1512 Filed 07/02/19 Page 26 of 220 662


 1      A.    FROM A TECHNICAL STANDPOINT, YES.

 2      Q.    YOU SAID YOU'VE ALWAYS BEEN SUPER RESPECTFUL OF QUALCOMM

 3      BECAUSE THEY'VE EARNED WHAT THEY'VE ACHIEVED; ISN'T THAT RIGHT?

 4      A.    FROM A TECHNICAL STANDPOINT, YES.

 5      Q.    AND YOU SAID THAT QUALCOMM IS NUMBER ONE -- YOU SAID,

 6      MS. EVANS, THAT QUALCOMM IS NUMBER ONE AND THE UNDISPUTED

 7      LEADER, THEY HAVE BLAZED THE TRAIL, YOU RESPECT THEM, THEY

 8      DESERVE TO AND THEY'VE EARNED THAT POSITION.

 9            THAT'S WHAT YOU'VE SAID BEFORE, RIGHT.

10      A.    YES.    I HAVE A LOT OF FRIENDS THERE.      WE ALL WORK IN THE

11      SAME INDUSTRY.     WE GREW UP TOGETHER.      THEY ARE EXCELLENT

12      TECHNICAL ENGINEERS.       THAT DOESN'T GIVE THEM THE GOD-GIVEN

13      RIGHT TO BE THE ONES USING UNFAIR BUSINESS PRACTICES.

14                   MR. RYAN:    I HAVE NO FURTHER QUESTIONS, YOUR HONOR.

15                   THE COURT:    ALL RIGHT.    THE TIME IS 9:29.

16                   MR. CARSON:   BRIEF REDIRECT, YOUR HONOR.

17                   THE COURT:    YES.    LET ME KNOW WHEN YOU'RE READY.

18                   MR. CARSON:    I'M READY.

19                   THE COURT:    OKAY.   ALL RIGHT.   GO AHEAD.    IT'S 9:29.

20                                 REDIRECT EXAMINATION

21      BY MR. CARSON:

22      Q.    HELLO AGAIN, MS. EVANS.

23      A.    GOOD MORNING.

24      Q.    IF YOU REMEMBER ON TUESDAY, MR. RYAN ASKED YOU SOME

25      QUESTIONS ABOUT INDICATIONS INTEL HAD RECEIVED BY MARCH 2018



                             UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               CARSON 1512 Filed 07/02/19 Page 27 of 220 663


 1      THAT THEY'D BE GIVEN A LARGER SHARE OF APPLE'S MODEM BUSINESS?

 2             DO YOU REMEMBER THAT?

 3      A.     I REMEMBER THAT LINE OF QUESTIONING, YES.

 4      Q.     NOW, EVEN WITH THAT LARGER SHARE, WOULD INTEL'S MODEM

 5      BUSINESS STILL BE ON FRAGILE GROUND?

 6      A.     YES, IT IS ON FRAGILE GROUND BECAUSE WE'RE NOT COMPETING

 7      FAIR AND SQUARE IN THIS ELEMENT.

 8             NOW, IT'S TRUE THAT OBVIOUSLY WE STARTED BEHIND, AS I

 9     ESTABLISHED IN 2011, AS IT'S VERY PRECARIOUS.

10      Q.     AS OF MARCH 2018, ARE YOU AWARE OF ITC PROCEEDINGS BETWEEN

11      QUALCOMM AND APPLE WHICH I THINK MR. RYAN JUST REFERENCED?

12      A.     MARCH -- OKAY.   SO NOW -- I BELIEVE WE ARE -- WHERE ARE WE

13      NOW?    WE'RE IN JANUARY 2019.   YES, I AM.

14      Q.     SO UNDERSTANDING YOU'RE NOT A LAWYER, DO YOU UNDERSTAND

15      WHAT QUALCOMM WAS SEEKING IN THOSE ITC PROCEEDINGS?

16      A.     YEAH, CUT US OFF AT THE KNEES BEFORE WE'RE BORN AND ASK

17      FOR A BAN OF INTEL BASED IPHONES FROM THE UNITED STATES.

18      Q.     SO IF THERE WAS A BAN OF INTEL BASED IPHONES IN THE

19      UNITED STATES, WHAT EFFECT WOULD THAT HAVE ON INTEL'S MODEM

20      CHIP BUSINESS?

21      A.     I TESTIFIED MANY TIMES AND STATED MANY TIMES THAT THIS

22      WOULD -- I'M NEARLY CERTAIN THAT WE WOULD EXIST (SIC), THEREBY

23      LEAVING THEM AS THE SOLE SUPPLIER, WHICH IS WHAT I BELIEVE THEY

24      CONTINUOUSLY SEEK.

25      Q.     SO LAST TOPIC.   MR. RYAN, I THINK, ASKED YOU ON TUESDAY



                           UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK
               REDIRECT BY MR.Document
                               CARSON 1512 Filed 07/02/19 Page 28 of 220 664


 1      ABOUT INTEL'S ABILITY TO PROVIDE CHIPSETS TO APPLE FOR A 2014

 2      APPLE PRODUCT.

 3            DO YOU REMEMBER THAT?

 4      A.    I DO.

 5      Q.    IF GIVEN THE OPPORTUNITY, COULD INTEL, FROM A TECHNICAL

 6      AND SCHEDULE STANDPOINT, HAVE PROVIDED CHIPSETS FOR A 2014

 7      APPLE PRODUCT?

 8      A.    WE WOULD HAVE DONE WHATEVER IT TAKES TO DELIVER THAT

 9      SOCKET AND WE'VE PROVEN THAT.      AND EVERY TIME WE'VE BEEN GIVEN

10      THAT OPPORTUNITY, NO MATTER WHAT IT TOOK, THAT'S WHAT WE DID.

11                 MR. CARSON:    THANK YOU, MS. EVANS.

12            NO FURTHER QUESTIONS, YOUR HONOR.

13                 THE COURT:    OKAY.   IT'S 9:31.   IS THERE ANY RECROSS,

14      I GUESS?

15                 MR. RYAN:    YES, YOUR HONOR, I HAVE ONE QUESTION.

16                 THE COURT:    ALL RIGHT.   GO AHEAD, PLEASE.

17                               RECROSS-EXAMINATION

18      BY MR. RYAN:

19      Q.    IN THE ITC PROCEEDING THAT YOU JUST REFERRED TO, QUALCOMM

20      IS BRINGING CLAIMS BASED ON NONSTANDARD ESSENTIAL PATENTS;

21      ISN'T THAT RIGHT?

22      A.    IF YOU SAY SO.     I MEAN, WHEN WE START SAYING SEPS, NOT

23      SEPS, I'M NOT A LAWYER.      I DON'T LIVE IN THE FRAND SPACE.

24                 MR. RYAN:    THAT'S IT, YOUR HONOR.

25                 THE COURT:    OKAY.   9:31 TO 9:32.



                            UNITED STATES COURT REPORTERS
     CaseEVANS
          5:17-cv-00220-LHK  Document
               FURTHER REDIRECT BY MR. 1512
                                       CARSON Filed 07/02/19 Page 29 of 220 665


 1                   MR. CARSON:    BEFORE THE WITNESS STEPPED DOWN, I THINK

 2       THERE MIGHT HAVE BEEN A TRANSCRIPTION ERROR POTENTIALLY.          IF I

 3       COULD CLARIFY?

 4                   THE COURT:    OKAY.

 5                           FURTHER REDIRECT EXAMINATION

 6       BY MR. CARSON:

 7       Q.   SO, MS. EVANS, I ASKED YOU WHAT WOULD HAPPEN IF THE

 8       EXCLUSION ORDER FROM QUALCOMM WAS GRANTED.

 9            DID YOU SAY INTEL WOULD EXIT OR STILL EXIST?

10       A.   EXIT.

11       Q.   OKAY.

12       A.   SORRY, MY ENGLISH FRENCH.       EXIT, LIKE DIE, STEP OUT OF THE

13       BUSINESS.

14                   MR. CARSON:    THANK YOU, MS. EVANS.

15            NO FURTHER QUESTIONS.

16                   THE COURT:    OKAY.   9:32.   IS THERE A NEED TO HAVE

17       THIS WITNESS SUBJECT TO RECALL, OR IS SHE COMPLETELY EXCUSED?

18                   MR. CARSON:    NOT FOR THE FTC, YOUR HONOR.

19                   MR. RYAN:    NOT FOR US, EITHER.

20                   THE COURT:    OKAY.   THEN YOU HAVE COMPLETED YOUR TRIAL

21       TESTIMONY AND YOU ARE FREE TO LEAVE.

22                   THE WITNESS:    THANK YOU.

23            NICE TO MEET YOU.      BYE-BYE.

24                   THE COURT:    OKAY.   IF YOU WOULD -- OH, YOUR NEXT

25       WITNESS IS BY VIDEO; CORRECT?



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 30 of 220 666


 1                MR. ANSALDO:     YES, YOUR HONOR.

 2                THE COURT:      OKAY.

 3                MR. ANSALDO:     ALEX ANSALDO FOR THE FEDERAL TRADE

 4      COMMISSION.

 5            NEXT THE FEDERAL TRADE COMMISSION WILL OFFER BY DEPOSITION

 6     THE TESTIMONY OF MARK DAVIS, THE CHIEF TECHNOLOGY OFFICER OF

 7     VIA TELECOM UNTIL 2014.

 8                THE COURT:      OKAY.

 9                MR. ANSALDO:     MAY I APPROACH WITH BINDERS?

10                THE COURT:      YES.    THANK YOU.

11            OKAY.   DO YOU WANT TO ADMIT ANY EXHIBITS?

12                MR. ANSALDO:     YES, YOUR HONOR.

13                THE COURT:      OKAY.   TIME IS 9:33.   GO AHEAD, PLEASE.

14                MR. ANSALDO:     MOVE TO ADMIT JX 0007.

15                THE COURT:      OKAY.   I'M SORRY, GIVE ME ONE MINUTE.

16      SORRY.   IT'S 9:34.

17            OKAY.   GO AHEAD.    WHAT IS IT?

18                MR. ANSALDO:     JX 0007.

19                THE COURT:      JX 0007, OKAY.

20            ANY OBJECTION?

21                MR. BORNSTEIN:     NOT TO A JX, YOUR HONOR, NO.

22                THE COURT:      OKAY.   THAT'S ADMITTED.

23                MR. ANSALDO:     AND CX 8295.

24                THE COURT:      OKAY.   WHAT ARE YOUR OTHERS?

25                MR. ANSALDO:     1770, 1771.



                           UNITED STATES COURT REPORTERS
     CaseDAVIS
          5:17-cv-00220-LHK
               DEPOSITION   Document 1512 Filed 07/02/19 Page 31 of 220 667


 1                  THE COURT:   AND THESE ARE ALL CX'S?

 2                  MR. ANSALDO:   YES, YOUR HONOR.

 3                  THE COURT:   OKAY.

 4                  MR. ANSALDO:   6552, 1774, 1785.     THAT'S IT.

 5                  THE COURT:   ANY OBJECTION TO THESE EXHIBITS?

 6                  MR. BORNSTEIN:   NONE, YOUR HONOR.

 7                  THE COURT:   ALL RIGHT.   THEY'RE ADMITTED.

 8            (JOINT EXHIBIT JX 0007 AND CX 8295, 1770, 1771, 6552, 1774

 9     AND 1785 WERE ADMITTED IN EVIDENCE.)

10                  MR. ANSALDO:   MR. KOTARSKI, IF YOU WOULD PLEASE START

11      THE TAPE.

12            (THE VIDEOTAPED DEPOSITION OF MARK DAVIS WAS PLAYED IN

13      OPEN COURT OFF THE RECORD.)

14                  THE COURT:   OKAY.   TIME IS 9:35.   I'M SORRY.   9:58.

15      I'M LOOKING AT THE WRONG ONE.

16                  MR. BAKER:   GOOD MORNING, YOUR HONOR.    JOE BAKER FOR

17      THE FTC.

18                  THE COURT:   OKAY.

19                  MR. BAKER:   THE FTC CALLS TONY BLEVINS.

20                  THE COURT:   OKAY.

21            NOW, DID YOU THINK THAT A PORTION OF HIS TESTIMONY WILL

22     NEED TO BE IN A SEALED COURTROOM?

23                  MR. BAKER:   A NUMBER OF THESE DOCUMENTS HAVE BEEN

24      SEALED IN PART IN THE LAST 24 HOURS.

25            I BELIEVE THAT ON THE FTC'S SIDE, WE CAN WORK AROUND THAT,



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 32 of 220 668


 1     NOT DISPLAYING DOCUMENTS PUBLICLY AND ASKING THE WITNESS TO

 2     AVOID GIVING DOLLAR AMOUNTS IN HIS ANSWERS.

 3            I DON'T KNOW IF THE SAME IS TRUE ON CROSS.

 4                MS. SESSIONS:    WE'RE GOING TO TRY OUR BEST, YOUR

 5      HONOR, AND I BELIEVE IF THE FTC DOES NOT INTEND TO ELICIT AND

 6      THE WITNESS DOES NOT PROVIDE SPECIFIC DOLLAR AMOUNTS IN HIS

 7      ANSWERS, I THINK WE CAN PROBABLY DO MOST, IF NOT ALL OF THIS,

 8      ON THE PUBLIC RECORD.

 9                THE COURT:    OKAY.    ALL RIGHT.   LET ME KNOW IF AT ANY

10      POINT YOU THINK I NEED TO SEAL THE COURTROOM.       OKAY?

11                MR. BAKER:    OKAY.

12                THE COURT:    ALL RIGHT.   THANK YOU.    CAN YOU BRING

13      YOUR WITNESS FORWARD, PLEASE.

14            I ASSUME THAT DAVIS IS NOT SUBJECT TO RECALL; IS THAT

15     RIGHT?

16                MR. ANSALDO:    THAT'S CORRECT, YOUR HONOR.

17                THE COURT:    OKAY.    AND IS THAT --

18                MR. BORNSTEIN:    THAT'S CORRECT, YOUR HONOR.

19                THE COURT:    ALL RIGHT.   THANK YOU.

20            (PAUSE IN PROCEEDINGS.)

21                THE CLERK:    PLEASE RAISE YOUR RIGHT HAND.

22            (PLAINTIFF'S WITNESS, TONY BLEVINS, WAS SWORN.)

23                THE WITNESS:    YES.

24                THE CLERK:    THANK YOU.   PLEASE BE SEATED.

25            PLEASE STATE YOUR FULL NAME AND SPELL YOUR LAST NAME FOR



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 33 of 220 669


 1     THE RECORD.

 2                 THE WITNESS:    YES.   MY NAME IS TONY BLEVINS, AND THE

 3      LAST NAME IS SPELLED B-L-E-V-I-N-S.

 4                 THE COURT:   ALL RIGHT.   TIME IS 10:01.   GO AHEAD,

 5      PLEASE.

 6                                DIRECT EXAMINATION

 7      BY MR. BAKER:

 8      Q.    GOOD MORNING, MR. BLEVINS.

 9      A.    GOOD MORNING, SIR.

10      Q.    WHERE DO YOU WORK?

11      A.    I WORK AT APPLE IN CUPERTINO, CALIFORNIA.

12      Q.    WHAT IS YOUR TITLE?

13      A.    MY TITLE IS VICE PRESIDENT OF PROCUREMENT.

14            I'M SORRY.   VICE PRESIDENT OF PROCUREMENT.

15      Q.    WHAT ARE YOUR RESPONSIBILITIES IN THAT ROLE?

16      A.    ESSENTIALLY MY TEAM IS RESPONSIBLE FOR ACQUIRING GOODS,

17      MATERIALS, LABOR, OTHER SERVICES THAT APPLE NEEDS TO ASSEMBLE

18      AND SHIP ITS FINAL PRODUCTS TO CONSUMERS.

19      Q.    WHEN DID APPLE LAUNCH ITS FIRST IPHONE?

20      A.    MY RECOLLECTION IS WE ANNOUNCED IT IN JANUARY OF 2007, AND

21      THEN WE SHIPPED IT IN JUNE OF THAT YEAR.

22      Q.    AND HOW MANY COMPONENTS ARE IN AN IPHONE?

23      A.    EACH IPHONE WOULD VARY.     BUT YOU CAN SAFELY SAY THAT THERE

24      ARE APPROXIMATELY, PLUS OR MINUS, 1,000 COMPONENTS PER IPHONE.

25      Q.    AND HAVE YOUR RESPONSIBILITIES SINCE 2007 INCLUDED



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 34 of 220 670


 1      PURCHASING MODEM CHIPS FOR APPLE IPHONES?

 2      A.    YES, THAT IS CORRECT, SIR.

 3      Q.    WHAT SORT OF FACTORS DOES APPLE TAKE INTO CONSIDERATION

 4      WHEN MAKING MODEM CHIP PROCUREMENT DECISIONS?

 5      A.    THERE ARE MANY FACTORS.    WE STRIVE FOR OVERALL BEST VALUE.

 6      SO WE'LL LOOK AT TECHNICAL ATTRIBUTES AND CHARACTERISTICS OF A

 7      PARTICULAR OFFERING; WE WILL EXAMINE VARIOUS COST FACTORS,

 8      TOTAL COST OF OWNERSHIP IS CERTAINLY IMPORTANT; WE'LL LOOK AT

 9      THE QUALITY OF THE COMPONENTS.

10            SO WE TRY TO LOOK AT THE TOTAL OWNERSHIP EXPERIENCE AND

11     ACHIEVE OVERALL BEST VALUE IT WOULD BE SAFE TO SAY.

12      Q.    DO YOU TAKE INTO ACCOUNT ASSOCIATED I.P. LICENSING COSTS

13      IN MAKING MODEM CHIP PROCUREMENT DECISIONS?

14      A.    YES.   AS A MATTER OF FACT, WE LOOK AT WHAT WE TERM TOTAL

15      COST OF OWNERSHIP.

16      Q.    HOW OFTEN DOES APPLE CHOOSE TO BUY A SINGLE COMPONENT FROM

17      MULTIPLE SUPPLIERS?

18      A.    INFREQUENTLY.   I CAN TELL YOU THAT WE REALLY VALUE MARKET

19      COMPETITION AND LEVERAGE.     WE THINK THAT'S A VERY IMPORTANT

20      CONCEPT FOR US TO ACHIEVE OVERALL BEST VALUE.

21            SO AS WE SOURCE COMPONENTS, WE TYPICALLY STRIVE TO GET AT

22      LEAST TWO SOURCES, PROBABLY NOT MORE THAN SIX FOR EFFICIENCY

23      REASONS.     AND IT VARIES CIRCUMSTANTIALLY.   BUT WE ALWAYS TRY TO

24      GENERATE ENOUGH SOURCES TO ESTABLISH SOME COMPETITION.       IN SOME

25      CASES THAT'S NOT POSSIBLE AND WE WIND UP WITH ONE SOURCE, WHICH



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 35 of 220 671


 1      IS CERTAINLY A LOT MORE CHALLENGING.

 2      Q.    JUST TO BE CLEAR, IT'S INFREQUENT FOR APPLE TO HAVE A

 3      SINGLE SOURCE FOR A GIVEN COMPONENT?

 4      A.    YES, IT'S INFREQUENT.    IT DOES HAPPEN UNFORTUNATELY ON

 5      OCCASION.

 6      Q.    WHEN APPLE DOES SOLE SOURCE ON IPHONE COMPONENT, DOES

 7      APPLE GENERALLY AGREE TO BUY THAT COMPONENT EXCLUSIVELY FROM

 8      THAT SOLE SUPPLIER?

 9      A.    NO.   MY EXPERIENCE OVER THE COURSE OF THE LAST 18 YEARS IS

10      WE HAVE ONLY AGREED TO DO THAT ONCE.

11      Q.    WHY IS IT UNCOMMON FOR APPLE TO AGREE TO EXCLUSIVITY?

12      A.    WELL, AS I MENTIONED EARLIER, THAT WE THINK MARKET

13      COMPETITION AND MARKET FORCES ARE VERY IMPORTANT FOR US TO

14      ACHIEVE OVERALL BEST LEVERAGE.     AND SO FOR THAT REASON, YOU

15      WOULDN'T WANT TO LIMIT YOURSELF TO ONE SOURCE BECAUSE YOU

16      ESSENTIALLY EVISCERATE THAT COMPETITION.

17            AND FOLLOWING THAT, YOU CERTAINLY WOULDN'T WANT TO ENTER

18     INTO AN EXCLUSIVITY AGREEMENT UNLESS YOU ABSOLUTELY HAD TO

19     BECAUSE THERE WOULD BE ABSOLUTELY NO COMPETITION AT THAT POINT.

20      Q.    DO YOU UNDERSTAND THE TERMS GSM, CDMA, UMTS, AND LTE?

21      A.    YES, I HEAR THOSE TERMS AS A PART OF MY WORK AT APPLE.

22      Q.    AND WHAT IS YOUR UNDERSTANDING OF WHAT THOSE TERMS REFER

23      TO?

24      A.    EACH OF THEM ARE DIFFERENT WIRELESS STANDARDS.

25      Q.    DOES APPLE SELL IPHONES THAT ARE COMPATIBLE WITH BOTH CDMA



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 36 of 220 672


 1      AND UMTS?

 2      A.    YES, WE DO.

 3      Q.    WERE THE EARLIEST IPHONES COMPATIBLE WITH CDMA?

 4      A.    THE EARLIEST ONES WERE NOT.

 5      Q.    WHAT STANDARDS DID THEY EMPLOY?

 6      A.    THE VERY EARLIEST PHONES WERE GSM AND GSM EDGE.      THEN

 7      LATER UMTS, AND IT WASN'T UNTIL MUCH LATER, I BELIEVE JANUARY

 8      OF 2011, THAT WE MADE OUR FIRST CDMA OFFERING.

 9      Q.    WHAT CAUSED APPLE TO START MAKING CDMA PHONES?

10      A.    WE DESIRED TO SELL PRODUCTS ON THE VERIZON NETWORK IN

11      PARTICULAR, AND THERE WERE SOME OTHERS AROUND THE WORLD, JAPAN,

12      FOR EXAMPLE.

13            SO THERE WERE SOME NETWORKS THAT WE DESIRED TO SELL

14     PRODUCTS ON, AND THE ONLY WAY THAT WE COULD DO THAT WAS TO

15     DESIGN CDMA CAPABLE OFFERING BECAUSE THAT'S WHAT THEIR NETWORKS

16     OVER THE INTERFACE WAS.

17      Q.    WHEN DID APPLE FIRST LAUNCH AN IPHONE THAT SUPPORTED 4G

18      LTE STANDARDS?

19      A.    MY RECOLLECTION IS OUR FIRST LTE PRODUCT OFFERING WOULD

20      HAVE BEEN FALL 2012.

21      Q.    SINCE LAUNCHING THE FIRST LTE BASED IPHONE, HAS APPLE

22      LAUNCHED ANY NEW CELLULAR DEVICES THAT DO NOT SUPPORT LTE?

23      A.    NO.   AFTER THAT LAUNCH, ALL SUCCESSFUL LAUNCHES HAVE ALSO

24      SUPPORTED LTE.

25      Q.    HAVE YOU HEARD THE TERM PREMIUM LTE USED IN RELATION TO



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 37 of 220 673


 1      MODEM CHIPS?

 2      A.     YES, I HAVE.

 3      Q.     WHAT IS YOUR UNDERSTANDING OF WHAT PREMIUM MODEM LTE CHIPS

 4      ARE?

 5      A.     PREMIUM LTE CHIPS WOULD BE A SUPERIOR OFFERING AS COMPARED

 6      TO STANDARD.

 7      Q.     IN YOUR VIEW, WHAT CHARACTERISTICS DISTINGUISH PREMIUM LTE

 8      CHIPS FROM NON-PREMIUM LTE CHIPS?

 9      A.     THERE ARE MANY.    BUT IN ESSENCE, I WOULD SAY THAT THE

10      SPEED OF THE CHIPS, THE UPLINK AND DOWNLINK PERFORMANCE,

11      CERTAINLY THE CHARACTERISTICS, QUALITY IS VERY IMPORTANT, SIZE,

12      MINIATURIZATION BEING FAR PREFERABLE IS IMPORTANT, POWER

13      CONSUMPTION OF THE CHIP.       IN A MOBILE DEVICE, PEOPLE LIKE THEIR

14      BATTERIES TO LAST LONGER.

15             SO THOSE WOULD BE SOME OF THE HIGH LEVEL ATTRIBUTES THAT

16     WOULD DISTINGUISH A PREMIUM CHIP FROM SOMETHING WE WOULD

17     CONSIDER NON-PREMIUM.

18      Q.     IS THERE A PRICE DIFFERENCE BETWEEN PREMIUM AND

19      NON-PREMIUM LTE CHIPS?

20      A.     GENERALLY SPEAKING, THERE'S A PRICE DIFFERENCE.     IT WOULD

21      VARY BY QUARTER AND BY SUPPLIER, BUT A PREMIUM CHIP WOULD COST

22      ROUGHLY DOUBLE WHAT WE DETERMINE A NON-PREMIUM CHIP WOULD COST.

23      Q.     DOES APPLE BUY PREMIUM LTE CHIPS?

24      A.     YES.   WE FOCUS EXCLUSIVELY ON PREMIUM CHIPS.   OUR

25      PERCEPTION IS THAT THE IPHONE IS A PREMIUM SMARTPHONE, SO



                              UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 38 of 220 674


 1      THEREFORE ALL OF ITS COMPONENTS NEED TO BE THE BEST THAT WE CAN

 2      POSSIBLY DESIGN OR ACQUIRE.

 3      Q.    WHEN APPLE FIRST BEGAN BUYING LTE CHIPS FOR THE 2012

 4      IPHONE, WHICH COMPANIES WERE CAPABLE OF SUPPLYING CHIPS THAT

 5      MET APPLE'S NEEDS?

 6      A.    MY RECOLLECTION IS OUR ASSESSMENT WAS THAT QUALCOMM HAD A

 7      SUPERIOR OFFERING, AND SO THEREFORE, WE NARROWED OUR CHOICE TO

 8      QUALCOMM FOR THAT FIRST OFFERING.

 9      Q.    DID THAT EVER CHANGE?

10      A.    IT CHANGED LATER.   I THINK AROUND 2016, WE SOURCED WITH

11      BOTH QUALCOMM AND INTEL.

12      Q.    AND IN BETWEEN 2012 AND 2016, WERE OTHER SUPPLIERS CAPABLE

13      OF SUPPLYING PREMIUM LTE CHIPS THAT MET APPLE'S NEEDS?

14      A.    YES.   IN PARTICULAR, WE FELT THAT INTEL HAD CAPABILITY IN

15      THAT INTERIM PERIOD.

16      Q.    FOR THE FIRST IPHONE LAUNCHED IN 2007, WHEN DID YOU START

17      COMMUNICATING WITH POTENTIAL MODEM CHIP SUPPLIERS?

18      A.    WE STARTED APPROXIMATELY TWO YEARS IN ADVANCE OF THE

19      LAUNCH.   AND SO AROUND SPRING TO SUMMER OF 2005 IS WHEN MOST OF

20      THAT WORK WAS GOING ON.

21      Q.    WHAT TYPE OF MODEM CHIPS WAS APPLE SEEKING AT THAT TIME?

22      A.    AT THAT POINT IN TIME, WE WERE LOOKING AT GSM EDGE FOR

23      WHAT WOULD BE THE FIRST IPHONE IN 2007; AND WE WERE ALSO

24      THINKING ABOUT WHAT WOULD BECOME ITS SUCCESSOR IN 2008, WHICH

25      WAS A 3G IPHONE.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 39 of 220 675


 1      Q.    AND WHOSE MODEM CHIPS DID YOU END UP USING IN THAT FIRST

 2      IPHONE?

 3      A.    IN THE FINAL ANALYSIS, WE SELECTED INFINEON OF MUNICH,

 4      GERMANY.

 5      Q.    DID APPLE CONSIDER QUALCOMM AT THAT TIME?

 6      A.    WE ATTEMPTED TO CONSIDER THEM, YES.

 7      Q.    WHAT WAS THE RESULT OF THAT?

 8      A.    IT WAS UNSUCCESSFUL, THAT IN THIS CASE, AS IS STANDARD

 9      PROTOCOL FOR US, WE WOULD GO OUT TO POTENTIAL SUPPLIERS, WE

10      WOULD ASK FOR SAMPLES, WE WOULD ASK FOR TECHNICAL

11      SPECIFICATIONS SO THAT WE CAN BEGIN TO DO THE VALUE ANALYSIS

12      THAT I MENTIONED.

13            WE DIDN'T HAVE ANY EXPERIENCE WITH QUALCOMM AT THAT POINT,

14     AND WE WERE SURPRISED THAT INSTEAD OF OFFERING US SAMPLES AND

15     SPECIFICATIONS, WE GOT A LETTER INDICATING THAT THEY HAD A

16     LICENSING AGREEMENT THAT HAD TO BE COMPLETED PRIOR TO THEM

17     SHIPPING US ANY SAMPLES OR HAVING ANY ENGAGEMENT.

18      Q.    I'D LIKE YOU TO LOOK IN THE BINDER OF EXHIBITS THAT YOU

19      HAVE AT TAB 2, PLEASE.    THAT'S JX 0032.

20            THIS IS AN E-MAIL FROM JEFF ALTMAN TO SOMEBODY NAMED

21     B.    CORLETT.

22            I WANT TO ASK YOU, YOU'RE NOT NAMED ON THIS E-MAIL, BUT

23     HAVE YOU EVER SEEN IT?

24      A.    YES, I RECALL THIS SPECIFICALLY.     B. CORLETT WAS BARRY

25      CORLETT.   HE WAS THE ENGINEER IN CHARGE OF DOING THE WORK THAT



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 40 of 220 676


 1      I DESCRIBED.    HE RECEIVED THIS LETTER IN SUBSTITUTE OF SAMPLES

 2      HE WAS EXPECTING, AND SO HE IMMEDIATELY BROUGHT IT TO ME AND

 3      ASKED ME WHAT I THOUGHT ABOUT THIS AND REQUESTED SOME GUIDANCE.

 4            AND I TOLD HIM THAT UNFORTUNATELY, I'D SPENT 20 YEARS IN

 5     THE INDUSTRY, I HAD NEVER SEEN A LETTER LIKE THIS.       IT WAS

 6     GOING TO TAKE ME SOME TIME TO EVALUATE, BUT IT LOOKED LIKE

 7     THERE WAS A REQUIREMENT FOR AN AGREEMENT BEFORE WE GOT SAMPLE.

 8                 MR. BAKER:   YES.   YOUR HONOR, I MOVE THE ADMISSION OF

 9      JX 0032.

10                 MS. SESSIONS:   NO OBJECTION.

11                 THE COURT:   IT'S ADMITTED.

12            (JOINT EXHIBIT JX 0032 WAS ADMITTED IN EVIDENCE.)

13                 THE COURT:   GO AHEAD, PLEASE.

14      BY MR. BAKER:

15      Q.    MR. BLEVINS, IF YOU COULD FOCUS ON THE PARAGRAPH NEAR THE

16      BOTTOM OF THE PAGE THAT BEGINS "ONCE THIS PATENT LICENSE HAS

17      BEEN COMPLETED."

18            CAN YOU EXPLAIN WHAT YOU UNDERSTOOD QUALCOMM TO BE

19     COMMUNICATING TO APPLE IN THIS LETTER.

20      A.    OUR INTERPRETATION WAS THAT THIS ESSENTIALLY MEANT NO

21      LICENSE, NO CHIPS, THAT YOU COULDN'T BUY ANY CHIPS WITHOUT A

22      LICENSE.   IN FACT, YOU COULDN'T GET ANY SAMPLES OF CHIPS, YOU

23      COULDN'T GET ANY SPECIFICATIONS OF CHIPS.

24            THAT THE FIRST ORDER OF BUSINESS WAS TO COMPLETE A

25      LICENSE, AND WE LATER LEARNED THAT LICENSE ALSO REQUIRED APPLE



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 41 of 220 677


 1      TO CROSS-LICENSE ITS I.P. BACK TO QUALCOMM, WHICH WE FOUND

 2      UNSETTLING.

 3      Q.     WHAT WAS YOUR REACTION TO THIS?

 4      A.     WE WERE TAKEN ABACK.   WE DIDN'T EXACTLY KNOW WHAT TO MAKE

 5      OF IT.

 6             BUT WE KNEW THAT WE WEREN'T GOING TO CROSS-LICENSE ALL OF

 7     OUR I.P. BACK TO QUALCOMM.     WE WERE SIMPLY TRYING TO BUY A

 8     CHIP.

 9             SO AT THIS POINT WE ESSENTIALLY ELIMINATED QUALCOMM FROM

10     FURTHER CONSIDERATION.     WE NEEDED TO MAKE A CHIP DECISION, AND

11     WE KNEW THIS WAS GOING TO TAKE TOO LONG TO UNRAVEL.

12      Q.     HAS ANY OTHER MODEM CHIP SUPPLIER DEMANDED THAT APPLE

13      ENTER INTO A LICENSE BEFORE SENDING ENGINEERING SAMPLES TO

14      APPLE?

15      A.     NO, NO NEVER.

16      Q.     HAVE YOU EVER HAD ANY COMPONENT SUPPLIER IN THE IPHONE

17      MAKE SUCH A DEMAND?

18      A.     ACTUALLY, YES.   I CAN THINK OF ONE INSTANCE A COUPLE OF

19      YEARS BACK, THE REASON I RECALL THIS ONE, I HAPPENED TO BE ON

20      VACATION DURING A DATE THAT NXP SEMICONDUCTOR HAD A MEETING

21      WITH MY TEAM AND CAME IN AND SAID THAT THEY HAD A LICENSING

22      REQUIREMENT FOR THEIR NFC CHIP.

23             SO I RECALL BEING REALLY TAKEN ABACK BY THAT, AND SO

24     DESPITE THE FACT THAT I WAS ON VACATION THAT DAY, I CALLED

25     THEIR CEO THAT VERY DAY AND WE QUASHED IT.      WE TOLD THEM THAT



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 42 of 220 678


 1     IF THEY WANTED MORE MONIES FROM APPLE, THEY SHOULD PRICE IT

 2     INTO THEIR HARDWARE.     AND IF THEIR HARDWARE WERE COMPETITIVE,

 3     WE WOULD CONTINUE TO BUY IT.     IF WE WERE UNCOMPETITIVE, WE

 4     WOULD GO TO SONY OR SOMEONE ELSE.     THEY WITHDREW THEIR LICENSE

 5     THAT DAY.     WE QUASHED IT.   OTHER THAN THAT, I CAN'T THINK OF

 6     ANOTHER INSTANCE.

 7      Q.    HAVE YOU EVER HAD A SUPPLIER REQUEST A CROSS-LICENSE TO

 8      APPLE'S I.P. BEFORE THEY WOULD AGREE TO SEND ENGINEERING

 9      SAMPLES TO APPLE?

10      A.    THIS IS THE ONLY ONE THAT I'VE EVER PERSONALLY SEEN.

11      Q.    DID APPLE ENTER INTO A LICENSE AGREEMENT WITH QUALCOMM?

12      A.    NO.    TO THIS DATE, WE'VE NOT ENTERED INTO A LICENSE

13      AGREEMENT WITH THEM.

14      Q.    WHY NOT?

15      A.    THERE HAVE BEEN A NUMBER OF STUMBLING BLOCKS.      THE BIGGEST

16      ONE IS WE DON'T UNDERSTAND WHY, IN ORDER TO BUY A COMPONENT

17      FROM THEM, WE HAVE TO ENTER INTO A LICENSING AGREEMENT THAT

18      CROSS-LICENSES ALL OF APPLE'S I.P. BACK TO THEM.      WE SIMPLY

19      DON'T UNDERSTAND WHY THAT'S FAIR OR WHY IT'S IN ANYONE'S BEST

20      INTEREST, OTHER THAN QUALCOMM.

21      Q.    I'D LIKE YOU TO TURN TO TAB 3 IN YOUR BINDER, PLEASE.

22      THIS IS EXHIBIT CX 0507.

23      A.    YES.

24      Q.    THIS IS AN E-MAIL FROM QUALCOMM TO YOU DATED

25      SEPTEMBER 11TH, 2006.



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 43 of 220 679


 1            DO YOU RECOGNIZE THIS DOCUMENT?

 2      A.    YES, I RECALL SEEING THIS DOCUMENT.

 3      Q.    WHAT IS IT?

 4      A.    AT THAT POINT IN TIME, WE SENT OUT AN RFQ, OR REQUEST FOR

 5      QUOTATION.     WE WERE LOOKING FOR A PROPOSAL FROM VARIOUS

 6      SUPPLIERS TO PROVIDE APPLE BASEBAND MODEMS.          SO THIS WOULD

 7      APPEAR TO BE QUALCOMM'S RESPONSE TO THAT REQUEST.

 8                   MR. BAKER:   YOUR HONOR, I MOVE TO ADMIT CX 0507.

 9                   MS. SESSIONS:   NO OBJECTION.

10                   THE COURT:   IT'S ADMITTED.

11            (PLAINTIFF'S EXHIBIT CX 0507 WAS ADMITTED IN EVIDENCE.)

12                   THE COURT:   GO AHEAD, PLEASE.

13      BY MR. BAKER:

14      Q.    MR. BLEVINS, TURNING TO PAGE 3 OF THIS EXHIBIT, IT LOOKS

15      LIKE THERE'S AN ATTACHMENT TO THE E-MAIL.        CAN YOU TELL ME WHAT

16      THIS ATTACHMENT IS?

17      A.    YES.    AS I RECALL, THIS IS WHAT QUALCOMM CALLED A SULA, OR

18      A SUBSCRIBER UNIT LICENSE AGREEMENT.         SO ONCE AGAIN, THEY WERE

19      REITERATING THAT YOU HAVE TO SIGN THIS LICENSE AGREEMENT IF YOU

20      WANT TO BUY CHIPS.

21            SO IT WAS A CONTINUATION OF THE POLICY THAT WE DETERMINED

22     NO LICENSE, NO CHIPS.

23      Q.    AND TURNING TO PAGE 49 OF THIS EXHIBIT, PLEASE, THERE'S

24      ANOTHER ATTACHMENT.       IT'S TITLED SUMMARY OF THIRD PARTY I.P.

25      RIGHTS BENEFITING CUSTOMERS OF QUALCOMM'S MSM'S AND SOFTWARE.



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 44 of 220 680


 1            DO YOU SEE THAT?

 2      A.    YES.

 3      Q.    CAN YOU TELL ME WHAT THAT IS?

 4      A.    YES.   APPLE'S PHILOSOPHY IS WHEN WE WANT TO BUY HARDWARE,

 5      THAT AMONG OTHER THINGS WE WANT TO BUY IT EXHAUSTIVELY, AND WE

 6      ALSO WANT INDEMNIFICATION, MEANING WE WANT FREEDOM OF USE ONCE

 7      WE PURCHASE THE HARDWARE.

 8            QUALCOMM SAID THAT INSTEAD OF PROVIDING US THE INDEMNITY

 9     THAT WE THOUGHT WAS CRITICAL, THEY WOULD INSTEAD SUMMARIZE A

10     BUNDLE OF I.P. RIGHTS THAT MIGHT COME WITH USE OF THEIR CHIPS,

11     IMPLYING THAT OTHERS MAY HAVE SIGNED AGREEMENTS THAT WERE

12     SIMILAR OR SAME AS THE ONE THEY SENT US.

13      Q.    AND THIS DOCUMENT WAS SUBMITTED BY QUALCOMM IN CONNECTION

14      WITH ITS RESPONSE TO APPLE'S MODEM CHIP RFP; IS THAT RIGHT?

15      A.    YES, THAT'S CORRECT.

16      Q.    DID APPLE EVENTUALLY ENTER INTO AGREEMENTS WITH QUALCOMM?

17      A.    YES, WE DID ENTER INTO A DIRECT LICENSING AGREEMENT.      BUT

18      WE HAVE ENTERED INTO AGREEMENTS WITH THEM SINCE.

19      Q.    ARE YOU FAMILIAR WITH A 2007 AGREEMENT BETWEEN APPLE AND

20      QUALCOMM CALLED THE MARKETING INCENTIVE AGREEMENT?

21      A.    YES.   I WAS NOT THE SIGNATOR OF THAT AGREEMENT.     BUT SINCE

22      THAT POINT IN TIME, I HAVE BECOME FAMILIAR WITH IT.

23      Q.    IF YOU TURN TO TAB 4 IN YOUR EXHIBIT BINDER, PLEASE.

24      THAT'S EXHIBIT JX 0040.

25            IS THAT THE 2007 MARKETING INCENTIVE AGREEMENT?



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 45 of 220 681


 1      A.    YES.    I'VE SEEN THIS DOCUMENT MANY TIMES.

 2                   MR. BAKER:   PORTIONS OF THIS DOCUMENT HAVE BEEN

 3      SEALED, YOUR HONOR.       I MOVE ITS ADMISSION, JX 0040.

 4                   MS. SESSIONS:   NO OBJECTION.

 5                   THE COURT:   IT'S ADMITTED.

 6            (JOINT EXHIBIT JX 0040 WAS ADMITTED IN EVIDENCE.)

 7                   THE COURT:   GO AHEAD, PLEASE.

 8      BY MR. BAKER:

 9      Q.    MR. BLEVINS, ARE YOU FAMILIAR WITH THE 2009 AGREEMENT

10      BETWEEN APPLE AND QUALCOMM CALLED THE STRATEGIC TERMS

11      AGREEMENT?

12      A.    YES.    I WAS NOT THE SIGNATOR OF THAT AGREEMENT.    BUT I'M

13      VERY FAMILIAR WITH THE AGREEMENT.

14      Q.    IF YOU TURN TO TAB 5 IN YOUR BINDER AND LOOK AT EXHIBIT

15      JX 0052.     IS THAT THE 2009 STRATEGIC TERMS AGREEMENT?

16      A.    PARDON, BUT I MAY BE MISSING TAB 5.

17                   MR. BAKER:   YOUR HONOR, MAY I APPROACH?

18                   THE COURT:   GO AHEAD, PLEASE.

19                   THE WITNESS:    THANK YOU.

20            YES, I'M VERY FAMILIAR WITH THIS DOCUMENT.

21                   MR. BAKER:   YOUR HONOR, I MOVE TO ADMIT JX 0052.

22      PORTIONS OF THIS DOCUMENT ALSO HAVE BEEN SEALED.

23                   MS. SESSIONS:   NO OBJECTION.

24                   THE COURT:   OKAY.   IT'S ADMITTED.

25            (JOINT EXHIBIT JX 0052 WAS ADMITTED IN EVIDENCE.)



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 46 of 220 682


 1      BY MR. BAKER:

 2      Q.    MR. BLEVINS, ARE YOU FAMILIAR WITH THE 2011 AGREEMENT

 3      BETWEEN APPLE AND QUALCOMM CALLED THE TRANSITION AGREEMENT?

 4      A.    YES.    ONCE AGAIN, I WAS NOT THE SIGNATOR, BUT I HAVE

 5      BECOME VERY FAMILIAR WITH THE AGREEMENT SINCE THAT TIME.

 6      Q.    AND ARE YOU FAMILIAR WITH THE 2013 AGREEMENT BETWEEN APPLE

 7      AND QUALCOMM CALLED THE FIRST AMENDMENT TO TRANSITION

 8      AGREEMENT?

 9      A.    YES, I AM.    ONCE AGAIN, I WAS NOT THE SIGNATOR, BUT I'M

10      VERY FAMILIAR WITH IT.

11      Q.    IS THERE A DOCUMENT CALLED JX 0057 BEHIND TAB 6 IN YOUR

12      BINDER?

13      A.    YES.

14      Q.    DOES THE 2011 TRANSITION AGREEMENT APPEAR AT PAGES 1

15      THROUGH 5 OF THIS EXHIBIT?

16      A.    YES, IT DOES.

17      Q.    AND DOES THE 2013 FIRST AMENDMENT TO TRANSITION AGREEMENT

18      APPEAR AT PAGES 6 THROUGH 13 OF THE AGREEMENT?       OF THE EXHIBIT?

19      A.    YES, IT DOES.

20                   MR. BAKER:   YOUR HONOR, I MOVE THE ADMISSION OF

21      JX 0057.     PORTIONS OF THIS DOCUMENT ALSO HAVE BEEN SEALED.

22                   MS. SESSIONS:   NO OBJECTION.

23                   THE COURT:   IT'S ADMITTED.

24            (JOINT EXHIBIT JX 0057 WAS ADMITTED IN EVIDENCE.)

25                   THE COURT:   GO AHEAD, PLEASE.



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 47 of 220 683


 1      BY MR. BAKER:

 2      Q.    MR. BLEVINS, ARE YOU FAMILIAR WITH THE 2013 AGREEMENT

 3      BETWEEN APPLE AND QUALCOMM CALLED THE BUSINESS COOPERATION AND

 4      PATENT AGREEMENT?

 5      A.    YES, I'M FAMILIAR WITH THAT DOCUMENT.

 6      Q.    IS THAT AGREEMENT SOMETIMES REFERRED TO AS THE BCPA?

 7      A.    YES, IN FACT, IT IS.

 8      Q.    IF YOU TURN TO TAB 7 IN YOUR BINDER, WHICH WOULD BE

 9      EXHIBIT JX 0078.    IS THAT THE 2013 BCPA?

10      A.    YES, IT IS.

11                 MR. BAKER:   YOUR HONOR, I MOVE TO ADMIT JX 0078, ALSO

12      PARTIALLY REDACTED.

13                 MS. SESSIONS:   NO OBJECTION.

14                 THE COURT:   IT'S ADMITTED.

15            (JOINT EXHIBIT JX 0078 WAS ADMITTED IN EVIDENCE.)

16                 THE COURT:   GO AHEAD, PLEASE.

17      BY MR. BAKER:

18      Q.    MR. BLEVINS, AS I'VE NOTED, EACH OF THOSE AGREEMENTS THAT

19      WE'VE JUST DISCUSSED HAS BEEN PARTIALLY SEALED BY THE COURT,

20      AND I WOULD ASK IN OUR DISCUSSIONS TODAY OF THIS AGREEMENTS, IF

21      YOU COULD AVOID PROVIDING ANY SPECIFIC PERCENTAGE AMOUNTS,

22      SPECIFIC DOLLAR AMOUNTS FROM THOSE AGREEMENTS AS WE DISCUSS

23      THEM?

24      A.    YES, I UNDERSTAND.

25      Q.    THANK YOU.



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 48 of 220 684


 1            AS APPLE WAS PREPARING TO LAUNCH ITS FIRST CDMA IPHONE,

 2     DID IT EVALUATE CDMA MODEM CHIP SUPPLIERS.

 3      A.    WE ATTEMPTED TO, BUT WE VERY RAPIDLY CAME TO THE

 4      CONCLUSION THAT OUR ONLY ALTERNATIVE WAS QUALCOMM.

 5      Q.    WHAT DID APPLE DO AS A RESULT OF THAT CONCLUSION?

 6      A.    AS A RESULT OF THAT, WE ENTERED INTO AN AGREEMENT WITH US

 7      THAT WOULD GIVE OUR AUTHORIZED PURCHASERS THE ABILITY TO BUY

 8      THOSE MODEMS.

 9      Q.    DOES APPLE TYPICALLY SEEK TO PUT IN PLACE SUPPLY

10      AGREEMENTS WITH ITS COMPONENT SUPPLIERS?

11      A.    YES, OF COURSE.   WE DO THAT, AND IT'S VERY IMPORTANT TO

12      US.

13      Q.    WHAT ARE SOME OF THE IMPORTANT TERMS THAT APPLE TYPICALLY

14      INCLUDES IN THESE AGREEMENTS?

15      A.    THERE ARE MANY IMPORTANT TERMS THAT WE WANT TO MAKE

16      CERTAIN THE PERFORMANCE SPECIFICATIONS ARE WELL KNOWN, WE WANT

17      TO ENSURE THAT WE'RE GETTING VERY HIGH QUALITY PRODUCTS, WE

18      WANT TO BUY THE HARDWARE EXHAUSTIVELY, WE REQUIRE

19      INDEMNIFICATION, WE WANT VERY STRICT QUALITY STANDARDS TO BE

20      HONORED.

21            WE WANT THE PRICING TO BE COMPETITIVE, WE WANT SUPPLY

22     CONTINUITY ASSURANCES.

23            SO THERE ARE MANY THINGS THAT WE REQUEST IN THOSE

24     AGREEMENTS.

25      Q.    WHY IS SUPPLY CONTINUITY IMPORTANT TO APPLE?



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 49 of 220 685


 1      A.    SUPPLY CONTINUITY IS ABSOLUTELY CRITICAL TO US, THAT WE

 2      DESIGN OUR PRODUCTS IN CUPERTINO, CALIFORNIA, BUT APPLE DOESN'T

 3      OWN ITS OWN MANUFACTURING FACILITIES.       WE CAN'T MAKE THOSE

 4      PARTS OR COMPONENTS.     THEREFORE, WE ARE VERY DEPENDENT ON A

 5      SUPPLIER NETWORK TO MAKE THOSE COMPONENTS, SHIP THEM IN ORDER

 6      FOR US TO HAVE CONTINUOUS SUPPLY TO CUSTOMERS AND TO RECEIVE

 7      REVENUES THAT WE NEED TO FUEL FURTHER DEVELOPMENT.

 8            AND SO IF THERE IS A DISRUPTION IN SUPPLY OF A SINGLE

 9     COMPONENT, BEARING IN MIND THERE'S AROUND 1,000 COMPONENTS PER

10     IPHONE, WE DON'T SHIP IPHONE, WE DON'T COLLECT ANY REVENUE.        SO

11     THAT IS A HUGE PROBLEM FOR US.

12      Q.    DID APPLE EVENTUALLY ENTER INTO A SUPPLY AGREEMENT WITH

13      QUALCOMM PRIOR TO BEGINNING TO BUY MODEM CHIPS FROM QUALCOMM?

14      A.    YES, WE DID.

15      Q.    WAS THAT THE STRATEGIC TERMS AGREEMENT THAT WE LOOKED AT

16      EARLIER?

17      A.    THAT IS CORRECT, SIR.

18      Q.    GENERALLY SPEAKING, HOW DID THE BUSINESS TERMS OF THE 2009

19      STRATEGIC TERMS AGREEMENT COMPARE TO APPLE'S SUPPLY AGREEMENTS

20      WITH OTHER SUPPLIERS?

21      A.    THEY ARE VERY, VERY DISSIMILAR.      THEY'RE NOT WHAT WE

22      TYPICALLY WANT.    EXAMPLES I CAN GIVE YOU IS WE WANT TO BUY

23      PARTS EXHAUSTIVELY; THE AGREEMENT DOESN'T PROVIDE FOR THAT.       WE

24      WANT INDEMNIFICATION; THE AGREEMENT DOESN'T PROVIDE FOR THAT.

25      WE WANT VERY STRINGENT QUALITY STANDARDS; THE AGREEMENT DOESN'T



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 50 of 220 686


 1      PROVIDE FOR THAT.     WE WANT VERY STRONG SUPPLY ASSURANCES, AS I

 2      MENTIONED BEFORE FOR OBVIOUS REASONS; THE AGREEMENT DOESN'T

 3      PROVIDE FOR THAT.

 4            SO THE TWO ARE SO DISSIMILAR, IT WOULD BE DIFFICULT TO

 5     COMPARE THEM BRIEFLY OTHER THAN TO SAY THAT THEY'RE VERY

 6     DISSIMILAR, AND THEY DON'T MATCH THE OBJECTIVES THAT WE ACHIEVE

 7     WITH OTHER SUPPLIERS.

 8      Q.    IF YOU COULD TURN TO TAB 8 IN YOUR EXHIBIT BINDER, PLEASE.

 9      A.    YES.

10      Q.    LOOKING AT THE -- THIS IS EXHIBIT CX 8261, AND THE SECOND

11      E-MAIL DOWN IS AN E-MAIL FROM ERIC KOLIANDER OF QUALCOMM TO YOU

12      DATED FEBRUARY 22ND, 2008.

13            DO YOU SEE THAT?

14      A.    YES, I SEE IT.

15      Q.    DO YOU RECOGNIZE THIS E-MAIL?

16      A.    YES, I RECOGNIZE AND RECALL THIS E-MAIL.

17      Q.    WAS THIS DOCUMENT RELATED TO THE NEGOTIATION OF THE 2009

18      STRATEGIC TERMS AGREEMENT?

19      A.    YES, IT IS.

20                   MR. BAKER:   YOUR HONOR, I MOVE TO ADMIT CX 8261.

21                   MS. SESSIONS:   NO OBJECTION.

22                   THE COURT:   IT'S ADMITTED.

23            (PLAINTIFF'S EXHIBIT CX 8261 WAS ADMITTED IN EVIDENCE.)

24                   THE COURT:   GO AHEAD, PLEASE.

25      BY MR. BAKER:



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 51 of 220 687


 1      Q.    IF YOU COULD TURN TO PAGE 4 OF THIS EXHIBIT, PLEASE,

 2      SECOND PAGE OF THE ATTACHMENT.

 3                   THE COURT:   IS ANY OF THIS SEALED?     ANY OF THE

 4      DOCUMENT SEALED.

 5                   MR. BAKER:   THIS IS NOT SEALED TO MY KNOWLEDGE.

 6                   THE COURT:   OKAY.

 7      BY MR. BAKER:

 8      Q.    THERE'S A DIAGRAM WITH AN ARROW POINTING FROM QCT PRODUCTS

 9      TO MAVERICK?

10      A.    YES, SIR.

11      Q.    WHAT IS MAVERICK?

12      A.    MAVERICK IN THIS CASE WAS A CODE NAME THAT QUALCOMM USED

13      TO REFER TO APPLE.

14      Q.    ARE YOU ABLE TO EXPLAIN THE DIAGRAM ON THE LEFT SIDE OF

15      THIS PAGE?

16      A.    YES.    WE HAD MANY MEETINGS ON THIS TOPIC.      THIS WAS A

17      QUALCOMM CHART THAT SUMMARIZED THEIR POSITION.         SO THEY WERE

18      MAKING A COUPLE OF POINTS HERE, THAT UNDERNEATH MAVERICK, YOU

19      CAN SEE A BOX CALLED WAN AND A BOX CALLED NON WAN.         ONE

20      REPRESENTED CELLULAR PRODUCTS, THINGS LIKE MODEMS.         NON WAN

21      REPRESENTED NON CELLULAR PRODUCTS, THINGS LIKE WI-FI, BECAUSE

22      THEY HAD A BROADER PORTFOLIO.

23            WHAT THEY WERE TRYING TO TELL US IN THIS CHART IS FOR NON

24      WAN, THINGS LIKE WI-FI, NO SEPARATE PRODUCTS WERE REQUIRED, THE

25      PRODUCTS WERE SOLD ON A SEPARATE BASIS, THEY WOULD GIVE US



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 52 of 220 688


 1      STRONG REPS AND WARRANTIES ON USE AND FREEDOM OF USE.

 2             AND SO THEY WERE ESSENTIALLY SAYING THAT FOR THESE TYPES

 3      OF PRODUCTS WHERE THERE WAS COMPETITIVE ALTERNATIVES, THEY

 4      WOULD MATCH WHAT OTHER COMPETITORS WOULD PROVIDE AND THEY WOULD

 5      MATCH APPLE'S OBJECTIVES.     SO THIS IS WHAT WE WANTED, THIS BOX

 6      THAT SAID NON WAN.    AND I CONTRAST THAT WITH THE BOX ON THE

 7      LEFT THAT SAYS WAN, WHICH IS CELLULAR, THEY SAID THIS IS AN

 8      ENTIRELY DIFFERENT STORY.     WE DON'T OFFER YOU THOSE KINDS OF

 9      ASSURANCES AND PROTECTIONS ON WAN, AND YOU START BY BEING A

10      LICENSEE IN GOOD STANDING.

11             SO THIS WAS REITERATION OF NO LICENSE, NO CHIPS.

12      Q.     AND THIS PRESENTATION WAS PROVIDED TO APPLE BY QUALCOMM;

13      IS THAT RIGHT?

14      A.     YES, THIS IS A QUALCOMM DOCUMENT.    THEY WERE SIMPLY

15      SUMMARIZING THEIR POSITION.

16      Q.     I'D LIKE TO ASK SOME QUESTIONS ABOUT THE 2011 TRANSITION

17      AGREEMENT AND THE 2013 FIRST AMENDMENT TO TRANSITION AGREEMENT

18      NOW.

19      A.     OKAY.

20      Q.     YOU TESTIFIED EARLIER THAT YOU'RE FAMILIAR WITH THESE TWO

21      TRANSITION AGREEMENTS.    HOW DID YOU GAIN THAT FAMILIARITY?

22      A.     I GAINED THAT FAMILIARITY OVER TIME AS WE EXECUTED AND

23      COMPLIED WITH THE AGREEMENTS, AND I SOUGHT THE ADVICE OF

24      COUNSEL WITHIN APPLE ON WHAT CERTAIN TERMS MAY MEAN AND HOW WE

25      COMPLIED WITH THOSE TERMS.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 53 of 220 689


 1      Q.    ARE YOU ABLE TO GIVE ME A VERY HIGH LEVEL DESCRIPTION OF

 2      HOW THESE AGREEMENTS FUNCTION FROM THE BUSINESS PERSPECTIVE?

 3      A.    YES.   THE TRANSITION AGREEMENT WAS INTENDED TO PROVIDE FOR

 4      APPLE TO HAVE AN APPROPRIATE LICENSE AS WE WOULD NEED TO SHIP

 5      CDMA CHIPS, AND THAT THE LATER FIRST AMENDED TRANSITION

 6      AGREEMENT GAVE US SIMILAR ABILITY TO SHIP UMTS AND LTE CHIPS.

 7            HOWEVER, AND IMPORTANTLY, THERE WOULD BE LARGE REBATES

 8     ASSOCIATED WITH THE NOMINAL ROYALTY PAYMENTS IF WE WERE TO USE

 9     QUALCOMM CHIPS EXCLUSIVELY.

10      Q.    SO THESE AGREEMENTS PROVIDED REBATES FROM QUALCOMM TO

11      APPLE IN CONNECTION WITH CHIP PURCHASES; IS THAT RIGHT?

12      A.    YES.   SPECIFICALLY WE WERE REQUIRED TO USE THEIR CHIPS

13      EXCLUSIVELY.    AT A POINT IN TIME WHERE WE USED ANYONE ELSE'S

14      CHIP, THEN WE WOULD FORFEIT THOSE REBATES THAT WERE OTHERWISE

15      EARNED WHICH WERE QUITE LARGE.

16      Q.    DO YOU HAVE AN UNDERSTANDING OF HOW THESE AGREEMENTS

17      IMPACTED APPLE'S MODEM CHIP PROCUREMENT DECISIONS?

18      A.    YES, I DO.   THEY MADE IT VERY UNATTRACTIVE FOR US TO

19      CHOOSE A DIFFERENT CHIPSET SUPPLIER.     I WON'T MENTION THE

20      NUMBERS, BUT THESE REBATES WERE VERY, VERY LARGE.

21            SO WHEN WE FACTORS IN THE REBATES THAT WE WOULD FORFEIT BY

22      USING A DIFFERENT CHIP SUPPLIER, IT SERVED AS A VERY STRONG

23      DISINCENTIVE FOR US TO DO SO.     IT WAS NO LONGER A LEVEL PLAYING

24      FIELD AS IT WAS BEFORE.

25      Q.    YOU MENTIONED EARLIER THAT AT SOME POINT BETWEEN 2012 AND



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 54 of 220 690


 1      2016, APPLE CONSIDERED INTEL AS A POSSIBLE SUPPLIER OF MODEM

 2      CHIPS.

 3            DID APPLE EVER CONSIDER INTEL MODEM CHIPS FOR ANY 2014

 4     APPLE CELLULAR DEVICES?

 5      A.    YES, WE DID.    AS I RECALL, AT ONE POINT IN TIME WE HAD AN

 6      OFFICIAL PLAN OF RECORD WITHIN APPLE THAT WE WOULD IMPLEMENT

 7      INTEL ON AN IPAD PRODUCT LAUNCH, AND THEN THAT WOULD GIVE US

 8      CONFIDENCE TO EXTEND THEIR PRESENCE INTO AN IPHONE.       WE FELT

 9      THAT IPAD WAS A SIMPLER TRANSITION BECAUSE IT WAS DATA ONLY,

10      AND THEN WE WOULD ADD VOICE AS WE MOVED TO PHONE.

11      Q.    CAN YOU PLEASE TURN TO TAB 10 IN YOUR EXHIBIT BINDER,

12      EXHIBIT JX 0074.

13      A.    YES, SIR.

14      Q.    THIS IS AN E-MAIL FROM OCTOBER 2, 2012.

15            DO YOU RECOGNIZE THIS DOCUMENT?

16      A.    YES, I RECALL SEEING THIS DOCUMENT.

17      Q.    WHAT IS THIS DOCUMENT?

18      A.    THIS WAS AN UPDATE ON A MEETING THAT WE HAD AT APPLE AND A

19      SUMMARY OF OUR DECISION TO PROCEED WITH INTEL ON THE IPAD THAT

20      I MENTIONED PREVIOUSLY.

21                 MR. BAKER:    YOUR HONOR, I MOVE TO ADMIT JX 0074.

22                 MS. SESSIONS:    NO OBJECTION.

23                 THE COURT:    IT'S ADMITTED.

24            (JOINT EXHIBIT JX 0074 WAS ADMITTED IN EVIDENCE.)

25                 THE COURT:    GO AHEAD, PLEASE.



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 55 of 220 691


 1                 MR. BAKER:    THERE ARE PORTIONS OF THIS DOCUMENT THAT

 2      ARE SEALED.    I DO NOT PLAN TO SHOW THEM TODAY OR TO ASK ABOUT

 3      THEM.

 4                 THE COURT:    OKAY.

 5      BY MR. BAKER:

 6      Q.    ON THE THIRD LINE OF THIS E-MAIL, THERE ARE SOME NAMES

 7      LISTED ON THE SIDE.

 8            WHO IS JEFF?

 9      A.    JEFF WOULD BE MY MANAGER, JEFF WILLIAMS, WHO WAS PREVIOUS

10      OPERATIONS OFFICER OF APPLE.

11      Q.    WHO'S TONY?

12      A.    THAT WOULD BE ME.

13      Q.    AND WHO'S ISABEL?

14      A.    ISABEL IS MY COLLEAGUE WHO WAS VICE PRESIDENT OF SOFTWARE

15      ENGINEERING.

16      Q.    WHAT PRODUCTS WAS APPLE CONSIDERING INTEL FOR AT THIS

17      POINT?

18      A.    IN THIS PARTICULAR E-MAIL CHAIN, THIS WAS A DECISION THAT

19      WE WERE MEMORIALIZING WHERE WE INTENDING TO GO WITH INTEL FOR

20      OUR NEXT IPAD LAUNCH IN SPRING 2014.

21      Q.    AND HOW WOULD AN IPAD SLOT HELP INTEL PROGRESS TOWARDS AN

22      IPHONE SLOT?

23      A.    WE FELT THAT WAS A LESS SEVERE LEARNING CURVE FOR THEM

24      BECAUSE THEY HAD BEEN OUT OF OUR PRODUCTS FOR A NUMBER OF

25      YEARS, THAT WE FELT TECHNICALLY AND OPERATIONALLY, IF WE COULD



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 56 of 220 692


 1      USE THEIR PRODUCT IN AN IPAD, WHICH WAS DATA ONLY, NO VOICE,

 2      THAT WE WOULD GET A GREAT DEAL OF LEARNING FROM THAT EXERCISE

 3      AND THEN WE WOULD BE ABLE TO MUCH MORE SMOOTHLY AND WITH LESS

 4      RISK IMPLEMENT THEM INTO AN IPHONE LATER.

 5      Q.    TURN TO PAGE 2 OF THE EXHIBIT, PLEASE, ABOUT EIGHT LINES

 6      DOWN.   THE E-MAIL READS, "ALL AGREED IN THE MEETING THAT IMC

 7      FOR J86 WAS A GOOD PLAN."

 8            CAN YOU TRANSLATE THAT STATEMENT FOR ME?

 9      A.    YES.   J86 IS AN INTERNAL CODE NAME THAT REFERRED TO THE

10      IPAD MINI 2.    AND SO THIS ESSENTIALLY SAYS EVERYONE IN THE

11      MEETING, AND AS YOU'LL RECALL FROM THE DISTRIBUTION LIST, THAT

12      WAS HARDWARE ENGINEERING, SOFTWARE ENGINEERING, OPERATIONS, ALL

13      OF US AGREED WE WANTED TO USE THE INTEL MODEM IN THE IPAD MINI

14      2.   SO THIS WAS THE OFFICIAL PLAN OF RECORD FOR US.

15      Q.    AS OF OCTOBER 2012, WAS APPLE MOVING FORWARD WITH AN

16      ENGINEERING ENGAGEMENT WITH INTEL FOR THE IPAD MINI 2?

17      A.    YES, THAT IS CORRECT.

18      Q.    CAN YOU DESCRIBE WHAT LEVEL OF COMMITMENTS SUCH AN

19      ENGINEERING ENGAGEMENT ENTAILED BY APPLE?

20      A.    IT'S A LARGE COMMITMENT.    IT'S A LARGE COMMITMENT ON OUR

21      BEHALF, BOTH HARDWARE AND SOFTWARE ENGINEERING, AND IT'S A

22      LARGE COMMITMENT ON BEHALF OF THE SUPPLIER, WHICH IN THIS CASE

23      WAS IMC.

24      Q.    WAS THAT ENGAGEMENT SUCCESSFUL IN GETTING AN INTEL MODEM

25      CHIP INTO A 2014 IPAD?



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 57 of 220 693


 1      A.    IN NET, NO, IT WAS NOT.    WE ABORTED THAT PLAN AFTER THIS

 2      OCTOBER MEETING.

 3      Q.    WHY DID YOU DO THAT?

 4      A.    WE FOUND THAT IT WASN'T IN APPLE'S BEST OVERALL INTEREST.

 5            AROUND MID-JANUARY OF THE FOLLOWING YEAR, 2013, WE REACHED

 6     AN AGREEMENT WITH QUALCOMM WHEREBY THAT WE WOULD OBTAIN VERY,

 7     VERY LARGE REBATES IF WE USED THEM EXCLUSIVELY.

 8            AND SO IT WAS JUST NOT ECONOMICALLY VIABLE FOR US TO USE

 9     INTEL IN AN IPAD MINI, EVEN THOUGH WE THOUGHT THEIR PERFORMANCE

10     WAS SIMILAR AND THEIR PRICE WAS MUCH LESS, WHICH OFFERED US

11     ADDITIONAL VALUE.

12            IT WOULD CAUSE US TO FORFEIT THOSE REBATES THAT WE HAD

13     OTHERWISE EARNED.    SO IT WAS A LOSING PROPOSITION FROM A

14     FINANCIAL STANDPOINT.    SO THE PLANS WERE CHANGED.

15      Q.    SO ARE THOSE THE 2013 AGREEMENTS THAT WE DISCUSSED

16      EARLIER?

17      A.    THAT IS CORRECT, SIR.

18      Q.    THE BCPA AND THE FIRST AMENDMENT TO THE TRANSITION

19      AGREEMENT?

20      A.    YES, I BELIEVE THEY WERE SIGNED AROUND FEBRUARY OF 2013.

21      Q.    WHEN DID THE NEGOTIATIONS OCCUR?

22      A.    THE NEGOTIATIONS HAD BEEN ONGOING FOR AT LEAST ABOUT SIX

23      MONTHS PRIOR TO SIGNATURE.

24            HOWEVER, A DATE THAT I DO SPECIFICALLY RECALL, BECAUSE IT

25     WAS IMPORTANT, WE HAD A BIG MEETING WITH THE TOP EXECUTIVES



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 58 of 220 694


 1     BETWEEN APPLE AND QUALCOMM IN CUPERTINO IN MID-JANUARY.

 2            I SPECIFICALLY RECALL THAT BECAUSE ALL OF THE MAJOR

 3     BUSINESS PRINCIPLES WERE AGREED.     IT THEN TOOK THE ATTORNEYS

 4     FROM BOTH SIDES A FEW WEEKS TO STRAIGHTEN OUT SOME OF THE

 5     DETAILS.

 6            BUT THE REASON I RECALL THAT MEETING, IT WAS ON A SUNDAY

 7     AND I HAD PLANNED TO HAVE SOME FRIENDS OVER TO WATCH THE 49ERS

 8     GAME, AND I MISSED THAT.     I WAS ABLE TO GO BACK THROUGH MY

 9     NOTES AND DETERMINE THAT DATE WAS JANUARY 12TH.

10      Q.    WHAT WERE THE KEY TERMS THAT WERE HAMMERED OUT?

11      A.    THE KEY TERMS WERE, IN ESSENCE, THAT APPLE WOULD RECEIVE

12      VERY, VERY LARGE REBATES FROM THE LICENSE PAYMENTS IF WE AGREED

13      TO BUY OUR CHIPSETS EXCLUSIVELY FROM QUALCOMM.

14      Q.    IF YOU COULD TURN TO TAB 11, PLEASE, IN YOUR BINDER,

15      CX 0531.   THIS IS A JANUARY 29TH, 2013 E-MAIL FROM YOU,

16      MR. BLEVINS, TO JEFF WILLIAMS?

17      A.    YES, THAT IS CORRECT.

18                 MR. BAKER:   YOUR HONOR, I NOVEMBER TO ADMIT CX 0531.

19                 MS. SESSIONS:   NO OBJECTION, YOUR HONOR.

20                 THE COURT:   OKAY.   IT'S ADMITTED.

21            (PLAINTIFF'S EXHIBIT CX 0531 WAS ADMITTED IN EVIDENCE.)

22                 THE COURT:   GO AHEAD, PLEASE.

23      BY MR. BAKER:

24      Q.    WHAT WERE YOU COMMUNICATING WITH MR. WILLIAMS ABOUT?

25      A.    WELL, THE TIMELINE HERE WAS WE HAD REACHED AGREEMENT IN



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 59 of 220 695


 1      PRINCIPLE WITH QUALCOMM ON OR ABOUT JANUARY THE 12TH.       THE

 2      AGREEMENT WAS IN FINAL STAGES OF BEING SIGNED, AND THIS WOULD

 3      CAUSE US TO CHANGE OUR PLANS FROM INTEL TO QUALCOMM.

 4            AND OUR THOUGHTS WERE INTEL WERE CONTINUING TO USE

 5     SIGNIFICANT ENGINEERING RESOURCES ON OUR PROJECT THAT WASN'T

 6     GOING TO HAPPEN.    SIMILARLY, APPLE ENGINEERING TEAM WAS

 7     EXERTING EFFORT THERE, THEY WANTED TO ABORT THOSE EFFORTS.         AND

 8     SO THE TASK FELL TO ME TO GO BACK TO HERMANN EUL IN THIS CASE,

 9     WHO AT THE TIME WAS PRESIDENT OF IMC, AND TELL HIM THAT THE

10     PROJECT WAS AWARDED, THAT HE SHOULD STOP, OUR PLANS HAD

11     CHANGED.

12            AND I WAS EXPRESSING HERE THAT HAD SOME MISGIVINGS ABOUT

13     THAT, WE HAD AWARDED THE BUSINESS TO THEM, THEY HAD WORKED VERY

14     HARD, THEY HADN'T DONE ANYTHING TO CAUSE THEM TO LOSE THE

15     BUSINESS SPECIFICALLY, IT WAS JUST THAT WE HAD AN AGREEMENT

16     WITH QUALCOMM NOW THAT MADE THIS VERY FINANCIALLY UNATTRACTIVE

17     FOR US.

18            SO THAT'S WHY I MADE THE COMMENT THAT WE HAVE ACCIDENTALLY

19     MISLED HERMANN.    IF WE KNEW WHERE WE WERE GOING TO LAND WITH

20     QUALCOMM, WE WOULD HAVE NEVER STARTED THEM ON THIS PROJECT.        IT

21     WASN'T THE RIGHT THING TO DO.

22      Q.    IN LINE 3, YOU REFER TO A NEW QC STRATEGY.     WHAT IS THAT

23      REFERRING TO?

24      A.    THAT'S THAT I KNEW WE HAD AN AGREEMENT IN PRINCIPLE WITH

25      QUALCOMM THAT MADE ALL THOSE REBATES CONTINGENT ON EXCLUSIVITY.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 60 of 220 696


 1      SO WE HAD A NEW PLAN.    WE WERE GOING TO ATTEMPT TO ACQUIRE

 2      THOSE REBATES AND THAT REQUIRED THAT WE WORK EXCLUSIVELY WITH

 3      QUALCOMM, WHICH LED TO DISENGAGEMENT WITH IMC.

 4      Q.     FROM A TECHNICAL OR ENGINEERING STANDPOINT IN EARLY 2013,

 5      HAD THERE BEEN CONCERNS ABOUT INTEL'S PERFORMANCE WITHIN APPLE?

 6      A.     YES.   THERE ARE ALWAYS CONCERNS.   I SHOULD PROBABLY

 7      DESCRIBE TO YOU THAT APPLE'S ENGINEERING TEAM ARE SOME OF THE

 8      MOST DETAILED OBSESSED, INSANELY PASSIONATE PEOPLE ON THIS

 9      PLANET.   THEY HOLD THEMSELVES TO HIGH STANDARDS.       THEY HOLD

10      THEIR SUPPLIERS TO HIGH STANDARDS.     NO ONE CAN MEET ALL OF

11      THEIR REQUIREMENTS EVER, AND THAT'S WHY I LOVE WORKING WITH

12      THOSE GUYS.     THEY'RE THE BEST IN THE WORLD IN MY VIEW.

13             SO IN EVERY SUPPLIER ENGAGEMENT I'VE EVER BEEN INVOLVED

14     IN, NO ONE EVER MEETS ALL OF THEIR REQUIREMENTS.        I'M NOT SURE

15     IT'S POSSIBLE.     SO I DO HAVE SOME SYMPATHY FOR OUR SUPPLIERS.

16             BUT CLEARLY INTEL WASN'T MEETING ALL OF OUR REQUIREMENTS.

17     I'M NOT CERTAIN THEY'VE EVER MET ALL OF OUR REQUIREMENTS ON ANY

18     PRODUCT, AND I'M NOT CERTAIN QUALCOMM HAS EITHER OR EVEN EVER

19     WILL.    THAT'S THE NATURE OF THE GAME FOR US.       WE THINK THAT'S

20     WHAT MAKES APPLE PRODUCTS GREAT.     IT'S WHERE A REASONABLE

21     PERSON MIGHT STOP AND SAY GOOD ENOUGH IS GOOD ENOUGH.        OUR

22     ENGINEERING TEAM CONTINUES.

23      Q.     WERE ANY OF THE TECHNICAL CONCERNS ABOUT INTEL CHIPSETS

24      DEAL BREAKERS FROM YOUR PERSPECTIVE?

25      A.     NOT FROM MY PERSPECTIVE.   I MONITORED THIS CLOSELY ON A



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 61 of 220 697


 1      WEEKLY BASIS.    AGAIN, THERE WERE ALL SORTS OF CONCERNS WITH

 2      INTEL, JUST AS THERE WERE ALL SORTS OF CONCERNS AT THAT STAGE

 3      WITH LCD WE WOULD HAVE BEEN USING, WITH THE FLASH MEMORY.

 4      THAT'S THE NATURE OF THE GAME FOR US.      THE ENGINEERING TEAM IS

 5      JUST WORKING INSANELY PASSIONATELY TO IMPROVE EVERYBODY'S

 6      PERFORMANCE, AND NOBODY IS EVER GOOD ENOUGH.

 7      Q.    IN PARTICULAR, DID APPLE ENGINEERS RAISE ANY CONCERNS

 8      ABOUT INTEL'S ABILITY TO SUPPORT A FEATURE AT THAT TIME CALLED

 9      CARRIER AGGREGATION?

10      A.    I RECALL THAT WE WERE IN EARLY STAGES OF CARRIER

11      AGGREGATION DISCUSSIONS AT THAT POINT IN TIME.      THE IPAD MINI 2

12      ARCHITECTURE ITSELF DIDN'T SUPPORT CARRIER AGGREGATION.         SO

13      WHETHER THE CHIP WAS CAPABLE OR NOT WAS IRRELEVANT.       THE

14      ARCHITECTURE OF THE SYSTEM DIDN'T SUPPORT IT IN THAT PERIOD.

15      Q.    WHEN WAS THE IPAD MINI 2 ULTIMATELY RELEASED?

16      A.    AS I RECALL, WE WERE ORIGINALLY TARGETING IT FOR THE

17      MARCH/APRIL TIMEFRAME.

18            WE -- OUR PLANS, BY THE WAY, CHANGE VERY FREQUENTLY.

19     THEY'RE VERY FLUID, DYNAMIC DOCUMENTS.      SO I'LL TELL YOU THAT

20     THE MAJOR CHECKPOINTS THAT I RECALL, IT MOVED FROM THE

21     MARCH/APRIL OF 2013 TIMEFRAME TO THE SEPTEMBER 2012 TIMEFRAME.

22            IT LATER MOVED TO OCTOBER OF 2012, AND MY RECOLLECTION IS

23     WE FINALLY LANDED ON NOVEMBER OF 2012.

24      Q.    YOU MEAN 2013?

25      A.    YES, EXCUSE ME, 2013.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 62 of 220 698


 1      Q.    WHAT SUPPLIER PROVIDED THE MODEM FOR THAT DEVICE WHEN IT

 2      WAS ULTIMATELY LAUNCHED?

 3      A.    IT WAS QUALCOMM.

 4      Q.    DID THE QUALCOMM MODEM IN THE IPAD MINI 2 SUPPORT CARRIER

 5      AGGREGATION?

 6      A.    NO.   THE SYSTEM ITSELF, THE ARCHITECTURE DIDN'T SUPPORT

 7      CARRIER AGGREGATION, AND I DON'T BELIEVE THE QUALCOMM CHIP

 8      ITSELF SUPPORTED CARRIER AGGREGATION, ALTHOUGH I'M NOT CERTAIN.

 9      BUT I KNOW THAT THE SYSTEM WAS NOT CARRIER AGGREGATION ENABLED.

10      Q.    WERE ANY IPAD MINI MODELS RELEASED IN 2014?

11      A.    YES, WE RELEASED A NEW MODEL IN 2014.

12      Q.    WHO WAS THE MODEM SUPPLIER FOR THAT DEVICE?

13      A.    THAT WAS ALSO QUALCOMM.

14      Q.    DO YOU KNOW IF THE MODEM IN THAT DEVICE SUPPORTED CARRIER

15      AGGREGATION?

16      A.    I KNOW FOR A FACT THE SYSTEM DID NOT.     THE SYSTEM

17      ARCHITECTURE WAS NOT DESIGNED TO ENABLE CARRIER AGGREGATION.

18      Q.    MOVING FORWARD IN TIME FROM A PROCUREMENT STANDPOINT, DID

19      APPLE SERIOUSLY CONSIDER SUPPLIERS OTHER THAN QUALCOMM FOR ITS

20      2015 CELLULAR DEVICE MODELS?

21      A.    WE CONTINUED TO DO EVALUATIONS, BUT IT WAS VERY APPARENT

22      TO US THAT THE VERY, VERY LARGE REBATES THAT I MENTIONED

23      EARLIER WOULD MAKE IT A COMPLETE NONSTARTER TO WORK WITH

24      SOMEONE ELSE, THAT WE COULDN'T ACHIEVE THE VALUE THAT I CITED

25      EARLIER THAT FORFEITING THOSE REBATES THAT WOULD OTHERWISE BE



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 63 of 220 699


 1      EARNED WOULD MAKE ANYONE ELSE JUST A FAR TOO EXPENSIVE

 2      PROPOSITION TO SERIOUSLY CONSIDER.

 3      Q.    IF YOU COULD TURN TO TAB 12 IN YOUR BINDER, PLEASE.        IT'S

 4      EXHIBIT CX 0853.

 5      A.    YES, I SEE IT.

 6      Q.    THIS IS A FEBRUARY 20TH, 2014, E-MAIL EXCHANGE BETWEEN YOU

 7      AND ISABEL MAHE?

 8      A.    YES.

 9      Q.    DO YOU RECOGNIZE THIS DOCUMENT?

10      A.    YES, I RECOGNIZE IT AND REMEMBER IT.

11                   MR. BAKER:   YOUR HONOR, I MOVE TO ADMIT CX 0853.

12                   MS. SESSIONS:   NO OBJECTION.

13                   THE COURT:   IT'S ADMITTED.

14            (PLAINTIFF'S EXHIBIT CX 0853 WAS ADMITTED IN EVIDENCE.)

15                   THE COURT:   GO AHEAD, PLEASE.

16      BY MR. BAKER:

17      Q.    WHO IS MS. MAHE?

18      A.    MS.    MAHE WAS ONE OF MY COLLEAGUES THAT WAS SPECIFICALLY

19      RESPONSIBLE FOR SOFTWARE ENGINEERING.         IN FACT, SHE WAS VICE

20      PRESIDENT OF SOFTWARE ENGINEERING.

21      Q.    AT THE TOP OF PAGE 1 OF THIS EXHIBIT YOU WRITE, "IN NET,

22      THERE IS NO WAY THAT WE WOULD FOREGO OTHERWISE EARNED

23      INCENTIVES IN FAVOR OF LAUNCHES IPAD ONLY IN 15."

24            CAN YOU EXPLAIN WHAT YOU MEANT BY THAT?

25      A.    YES.    YOU SEE IN THIS E-MAIL EXCHANGE, ISABEL WAS POINTING



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 64 of 220 700


 1      OUT THAT FROM AN ENGINEERING STANDPOINT, THE PRUDENT APPROACH

 2      WAS TO LAUNCH IN AN IPAD FIRST AND THEN USE THAT LEARNING TO

 3      CONTINUE ON TO AN IPHONE.

 4            FROM A PURELY TECHNICAL PERSPECTIVE, SHE WAS ABSOLUTELY

 5      RIGHT, THERE WAS NO QUESTION, EVERYONE AGREED WITH THAT

 6      PERSPECTIVE, WITHIN APPLE AGREED WITH WHAT SHE SAID FROM A

 7      TECHNICAL PERSPECTIVE.

 8            SO MY E-MAIL IN RESPONSE TO HER WAS I DIDN'T DISAGREE WITH

 9     HER, BUT THERE IS NO -- I USED THE TERM, THERE'S NO WAY WE

10     WOULD FORGO OTHERWISE EARNED INCENTIVES IN FAVOR OF LAUNCHING

11     AN IPAD IN 2015.    IT JUST SIMPLY WASN'T AN ECONOMIC PROPOSITION

12     FOR US.

13      Q.    AND THE OTHERWISE EARNED INCENTIVES YOU'RE REFERRING TO

14      ARE THE INCENTIVES UNDER THE AMENDED TRANSITION AGREEMENT?

15      A.    I WAS SPECIFICALLY REFERRING TO THE QUALCOMM REBATES THAT

16      WOULD BE DUE PER THAT AGREEMENT, YES.

17      Q.    COULD YOU TURN TO TAB 13 IN YOUR BINDER, PLEASE, EXHIBIT

18      CX 0578.

19            THIS IS ANOTHER E-MAIL FROM THIS PERIOD DATED

20     FEBRUARY 24TH, 2014.

21            DO YOU RECOGNIZE THIS DOCUMENT?

22      A.    YES, I DO.

23                 MR. BAKER:   YOUR HONOR, I MOVE TO ADMIT CX 0578.

24                 MS. SESSIONS:   NO OBJECTION.

25                 THE COURT:   IT'S ADMITTED.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 65 of 220 701


 1            (PLAINTIFF'S EXHIBIT CX 0578 WAS ADMITTED IN EVIDENCE.)

 2                 THE COURT:   GO AHEAD, PLEASE.

 3      BY MR. BAKER:

 4      Q.    AND THE PARAGRAPH THAT BEGINS "IN AN IDEAL WORLD," YOU

 5      WRITE, "WE'D LIKE TO HAVE THE FREEDOM TO EITHER CHOOSE QUALCOMM

 6      CHIPSETS OR NOT ON THE BASIS OF OUR OVERALL VALUE."

 7            AND YOU END, "AND NOT ENTANGLE THE LICENSING ISSUES."

 8            WHAT DO YOU MEAN BY THAT?

 9      A.    WHAT I MEANT SPECIFICALLY IS AS WE PURCHASE HARDWARE, WE'D

10      LIKE TO EVALUATE EVERYONE ON A LEVEL PLAYING FIELD, AND WE

11      WOULD LIKE TO CHOOSE THE SUPPLIERS THAT OFFER US OVERALL BEST

12      VALUE.

13            AND TO BE SPECIFIC, I WAS EXPLAINING TO THAT THE VALUE

14     WOULD INCLUDE THE TECHNICAL SPECIFICATIONS, IT WOULD BE THEIR

15     SCHEDULE, IT WOULD BE THE KINDS OF TERMS WHICH WOULD INCLUDE

16     SUPPLY CONTINUITY PROTECTION, IT WOULD INCLUDE PRICE

17     SPECIFICALLY, AND I WAS SUGGESTING TO HER THAT IN AN IDEAL

18     WORLD THAT'S HOW I'D LIKE TO CHOOSE THESE CHIPSETS AND I DID

19     NOT WANT TO, QUOTE-UNQUOTE, "ENTANGLE THE LICENSING ISSUES."

20            BUT I WENT ON TO EXPLAIN TO HER, IN THIS CASE THE

21     LICENSING ISSUES WERE HOPELESSLY ENTANGLED, THAT WE'D ENTERED

22     INTO AGREEMENTS THAT OFFERED APPLE VERY SIGNIFICANT SUMS OF

23     MONEY FOR USING THEIR CHIPSETS EXCLUSIVELY.      SO IT WASN'T THE

24     KIND OF FREE MARKET THAT WOULD GIVE US FREEDOM TO CHOOSE

25     WHOMEVER WE MIGHT WANT BASED ON A LEVEL PLAYING FIELD.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 66 of 220 702


 1            SO THAT WAS THE ESSENCE OF MY E-MAIL.

 2      Q.    HOW WERE THESE AGREEMENTS RELATED TO LICENSING?

 3      A.    THE AGREEMENTS THAT WE DID WITH QUALCOMM, THERE WAS A

 4      SERIES OF AGREEMENTS THAT WE REFERENCED EARLIER THAT OFFERED

 5      APPLE VERY SUBSTANTIAL REBATES, BUT A CONDITION OF THAT IS WE

 6      HAD TO USE THEIR CHIPSETS EXCLUSIVELY.

 7            AND SO ON THE BASIS OF THAT, WHEN I WOULD EVALUATE THEIR

 8     CHIPSET VERSUS INTEL, DESPITE HOW INTEL MIGHT LOOK BETTER IN

 9     ANY OR ALL ASPECTS, I ALSO HAD TO FACTOR IN THE POTENTIAL OF

10     LOSING THOSE VERY LARGE REBATES, AND THAT SERVED AS A

11     DISINCENTIVE TO PURSUE INTEL OR ANYONE ELSE.

12            SO THESE LICENSING ISSUES WERE HOPELESSLY ENTANGLED FROM

13     OUR PERSPECTIVE.

14      Q.    SO YOU CONSIDERED THOSE REBATES TO BE ROYALTY REBATES?

15      A.    OH, THEY WERE ABSOLUTELY ROYALTY REBATES, YES.

16      Q.    TURN TO TAB 14 IN YOUR BINDER, PLEASE.        THIS IS A SEALED

17      DOCUMENT.

18            THIS IS CX 0856.      THIS IS A SEPTEMBER 10TH, 2014 E-MAIL

19     FROM YOU TO MR. WILLIAMS.

20            DO YOU RECOGNIZE THIS E-MAIL?

21      A.    YES, I RECOGNIZE IT AND RECALL IT.

22                  MR. BAKER:   YOUR HONOR, I MOVE TO ADMIT CX 0856.

23                  MS. SESSIONS:    NO OBJECTION.

24                  THE COURT:   IT'S ADMITTED.

25            (PLAINTIFF'S EXHIBIT CX 0856 WAS ADMITTED IN EVIDENCE.)



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 67 of 220 703


 1                   THE COURT:   GO AHEAD, PLEASE.

 2      BY MR. BAKER:

 3      Q.    I'D LIKE TO LOOK AT THE FOURTH PARAGRAPH DOWN, THE ONE

 4      THAT BEGINS WITH DEREK'S ARGUMENT, AND I'D LIKE TO BE

 5      SENSITIVE, AGAIN, NOT TO MENTION ANY DOLLAR AMOUNTS.

 6      A.    OKAY.

 7      Q.    AND I'LL TRY TO READ IT WITHOUT MENTIONING THOSE DOLLAR

 8      AMOUNTS.

 9            YOU WRITE, "DEREK'S ARGUMENT IS THAT TODAY'S ACTUAL

10     ROYALTY IS, X AND THE CHIPSET PRICE IS CRISTIANO'S BUSINESS.

11     ONLY IF WE BRING TO THEM SOME ADDITIONAL VALUE (E.G., CHIPSET

12     EXCLUSIVITY), WOULD HE CONSIDER A REDUCTION OF THE X."

13      A.    YES.

14      Q.    CAN YOU GIVE ME JUST A YES OR NO ANSWER ON THIS ONE.      IS

15      THIS SOMETHING THAT DEREK ABERLE SAID TO YOU?

16      A.    IN THIS INSTANCE, BOTH DEREK AND CRISTIANO SAID IT TO ME.

17            BUT, YES.

18      Q.    CAN YOU DESCRIBE FOR ME THE CONTEXT OF THIS STATEMENT?

19      A.    THE CONTEXT WAS THAT IF WE WANTED ANY TYPE OF ROYALTY LESS

20      THAN $10, THE ONLY WAY HE COULD ENVISION DOING THAT, HE BEING

21      DEREK, WOULD BE IF WE BROUGHT SOME ADDITIONAL VALUE TO THE

22      TABLE.

23            AND HIS SPECIFIC EXAMPLE WAS EXCLUSIVITY, IF HE GAVE ME

24     EXCLUSIVE CHIPSET, THEN MAYBE I'LL THINK ABOUT DOING SOMETHING

25     LESSER.



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 68 of 220 704


 1      Q.    WHY WERE YOU TALKING TO MR. ABERLE IN YOUR CAPACITY AS A

 2      PROCUREMENT OFFICIAL SEEKING MODEM CHIPS?

 3      A.    I GENERALLY DON'T.   I'M GENERALLY NOT INVOLVED IN SEPARATE

 4      AND DISTINCT INTELLECTUAL PROPERTY LICENSING DISCUSSIONS.         WE

 5      HAVE A SEPARATE TEAM AT APPLE THAT DOES THAT.

 6            HOWEVER, IN THIS CASE, THESE TWO ISSUES, THEY WERE JUST

 7     HOPELESSLY ENTANGLED.    THE CHIP PRICE WAS DEPENDENT ON THE

 8     REBATE.

 9            SO WHEN I MET WITH QUALCOMM, I VERY OFTEN MET WITH EACH AT

10     THE SAME TIME.    SO THEY WERE ENTANGLED TO THE DEGREE THAT I

11     SPENT A GREAT DEAL MORE TIME ON THIS TOPIC THAN I DID WITH ANY

12     OTHER SUPPLIER.

13                 THE COURT:   I'M SORRY TO INTERRUPT, BUT IT'S 10:45.

14      SO LET'S GO AHEAD AND TAKE OUR BREAK NOW.       WE'LL TAKE A 15

15      MINUTE BREAK TO 11:00 O'CLOCK.

16                 MR. BAKER:   THANK YOU.

17                 THE COURT:   ALL RIGHT.   THANK YOU.     YOU MAY STEP DOWN

18      DURING THE BREAK.

19                 THE CLERK:   COURT IS IN RECESS.

20            (RECESS FROM 10:46 A.M. UNTIL 11:01 A.M.)

21                 THE COURT:   OKAY.   WELCOME BACK.   PLEASE TAKE A SEAT.

22            ARE YOU READY?

23                 MR. BAKER:   YES.

24                 THE COURT:   OKAY.   11:01.   GO AHEAD, PLEASE.

25      BY MR. BAKER:



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 69 of 220 705


 1      Q.    MR. BLEVINS, BEFORE THE BREAK WE WERE LOOKING AT CX 0756.

 2      DO YOU REMEMBER THAT?

 3      A.    YES, SIR.

 4      Q.    IN YOUR PROCUREMENT ROLE, WAS IT COMMON FOR TO YOU DEAL

 5      WITH QUALCOMM'S I.P. LICENSING EXECUTIVES FROM QTL?

 6      A.    IT WAS UNCOMMON IN GENERAL FOR ME TO DEAL WITH ANY

 7      COMPANY'S I.P. LICENSING.     THAT'S NOT MY DOMAIN.   BUT IN THE

 8      CASE OF QUALCOMM, IT WOUND UP BEING VERY COMMON.

 9      Q.    DID YOU EVER MEET TOGETHER WITH REPRESENTATIVES OF BOTH

10      QCT AND QTL?

11      A.    YES, OF COURSE, MANY, MANY TIMES.

12      Q.    WHAT DYNAMICS DID YOU OBSERVE BETWEEN QCT AND QTL IN THESE

13      MEETINGS?

14      A.    I CAN RECALL ONE INSTANCE IN PARTICULAR, I CAN'T RECALL

15      EVERY MEETING, BUT THERE WAS ONE INSTANCE THAT WAS QUITE

16      MEMORABLE TO ME.    I WAS IN SAN DIEGO AT THE TOP EXECUTIVE FLOOR

17      OF THEIR MAIN BUILDING.    I WAS MEETING WITH CRISTIANO AMON AND

18      HIS COUNTERPART WHO RAN QTL AT THAT TIME PERIOD, I BELIEVE THE

19      GENTLEMEN'S NAME WAS ERIC REIFSCHNEIDER, AND THE THING THAT

20      MADE THAT CONVERSATION MEMORABLE TO ME IS CRISTIANO WAS

21      SPEAKING DIRECTLY TO ME AND ERIC STOPPED HIM, CUT HIM OFF, GAVE

22      HIM THE HAND, AND SAID, "STOP TALKING.      I RUN THE DIVISION THAT

23      GENERATES TWO-THIRD'S OF THIS COMPANY'S PROFITS.      YOU RUN A

24      DIVISION THAT MAKES ONE-THIRD.     SO LET'S GET THAT STRAIGHT

25      WHO'S DOING THE TALKING."



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 70 of 220 706


 1            AND SO THE FACTS OF THAT CIRCUMSTANCE DIDN'T SURPRISE ME,

 2     I ALREADY KNEW THAT.

 3            WHAT DID SURPRISE ME, I THOUGHT IT WAS INAPPROPRIATE IN

 4     FRONT OF A CUSTOMER TO MAKE SUCH A STATEMENT; AND, SECONDLY, I

 5     ACTUALLY FELT SOME SYMPATHY FOR CRISTIANO.      I DIDN'T THINK IT

 6     WAS THE RIGHT WAY FOR TWO PEOPLE IN THE SAME COMPANY TO BEHAVE

 7     IN FRONT OF A CUSTOMER.     SO THAT'S MEMORABLE TO ME.

 8      Q.    CAN YOU TURN TO TAB 15, PLEASE, EXHIBIT CX 0597.

 9            THIS IS A SEALED DOCUMENT.    THE FIRST PAGE, I BELIEVE, HAS

10     NOT BEEN SEALED.

11            AND THAT'S THE ONLY PAGE WE'LL BE LOOKING AT.

12            THIS IS AN E-MAIL CHAIN BETWEEN YOU AND JEFF WILLIAMS WITH

13     THE TOP E-MAIL DATED DECEMBER 2, 2013.

14            DO YOU RECALL THIS E-MAIL.

15      A.    YES, I SPECIFICALLY RECALL THIS E-MAIL.

16                 MR. BAKER:   YOUR HONOR, I MOVE TO ADMIT CX 0597.

17                 MS. SESSIONS:   NO OBJECTION.

18                 THE COURT:   IT'S ADMITTED.

19            (PLAINTIFF'S EXHIBIT CX 0597 WAS ADMITTED IN EVIDENCE.)

20                 THE COURT:   GO AHEAD, PLEASE.

21      BY MR. BAKER:

22      Q.    IN THIS E-MAIL, YOU REFERENCE A CONVERSATION YOU HAD WITH

23      CRISTIANO AMON.    DO YOU RECALL THIS CONVERSATION?

24      A.    YES, I RECALL THIS CONVERSATION VERY WELL.     IT WAS A BIT

25      OF A WATERSHED MOMENT, IF YOU WILL.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 71 of 220 707


 1      Q.    CAN YOU RECOUNT THAT CONVERSATION FOR THE COURT AS WELL AS

 2      YOU REMEMBER?

 3      A.    YES, THERE'S A BIT OF BACKGROUND I SHOULD MENTION SO IT

 4      MAKES SENSE.    THE POINT IN TIME WHERE APPLE ENTERED INTO OUR

 5      RELATIONSHIP WITH QUALCOMM WHERE OUR REBATES WERE CONTINGENT ON

 6      BUYING THE CHIPSETS EXCLUSIVELY, IT WAS NOT MY BELIEF THAT WE

 7      WOULD GET THE BEST PRICING FROM THEM IN SUCH A CIRCUMSTANCE.       I

 8      DIDN'T DELUDE MYSELF.

 9            HOWEVER, I THOUGHT THAT OVER TIME WE COULD AVOID BEING

10      GOUGED, THAT THE THOUGHT BEING THAT QUALCOMM WOULD PROBABLY

11      WANT THIS RELATIONSHIP TO BE CORDIAL AND COPACETIC, AND SO THEY

12      WOULD CHARGE ME A HIGHER PRICE IN A NONCOMPETITIVE ENVIRONMENT

13      THEN THEY WOULD A COMPETITIVE ONE CLEARLY, BUT I THOUGHT I

14      COULD GET TO A NUMBER THAT WAS SOMETHING THAT APPLE COULD LIVE

15      WITH.

16            SO MY NEGOTIATION STRATEGY, GIVEN THESE CIRCUMSTANCES, WAS

17     THAT WITHIN APPLE WE WOULD DO VERY DETAILED COST MODELING OF

18     WHAT IT COST QUALCOMM TO HAVE THEIR CHIPSETS FABRICATED AT

19     TSMC, AND WE WERE ABLE TO DO THAT BECAUSE APPLE ALSO PURCHASES

20     SILICON DIRECTLY, DIRECTLY FROM TSMC, FROM THE SAME FOUNDRIES.

21     SO WE ALREADY HAD THE TEAMS, THE COST MODELS.

22            AND MY THOUGHTS WERE IF WE COULD AGREE UPON THE COST,

23     WHICH SHOULD BE A STRAIGHTFORWARD MATHEMATICAL EXERCISE, I

24     WOULD THEN APPROACH HIM AND SAY, WELL, I'D LIKE TO PAY YOU A

25     GROSS MARGIN SOMEWHERE AROUND THE AVERAGE OF WHAT YOU CHARGE



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 72 of 220 708


 1     OTHERS.

 2            AS I MENTIONED, I'M NOT GOING TO GIVE THE BEST PRICE,

 3     OBVIOUSLY I'M NOT GOING TO GET AS AGGRESSIVE A PRICE AS I MIGHT

 4     OTHERWISE GET, BUT I CAN AT LEAST AVOID GETTING GOUGED.       AND WE

 5     HAD A NUMBER OF CONVERSATIONS, DOZENS.

 6            FINALLY, OUT OF SOME DEGREE OF FRUSTRATION, CRISTIANO

 7     LEVELED WITH ME, HE AND I HAD A FAIRLY OPEN AND DIRECT

 8     CONVERSATION AT THAT POINT IN TIME AND HE SAID, LOOK, I'M JUST

 9     COMING BACK FROM AN INVESTOR CONFERENCE IN NEW YORK.       I'M UNDER

10     INTENSE PRESSURE AND SCRUTINY TO MONETIZE THIS ADVANTAGE IN

11     LTE, THAT I'M GOING TO CHARGE ABSOLUTELY ANYTHING AND

12     EVERYTHING THE MARKET WILL BEAR.     I KNOW YOU HAVE THIS

13     EXCLUSIVE AGREEMENT WITH ME, AND BY THE WAY, APPLE CAN AFFORD

14     TO PAY THIS.    SO REALLY THE ONLY FACTORS WE NEED TO TALK ABOUT

15     ARE NOT COST AND NOT MARGINS.     I KNOW THAT I'M YOUR ONLY

16     CHOICE.   AND I ALSO KNOW APPLE CAN AFFORD TO PAY IT.

17            SO THAT WAS A WATERSHED MOMENT.    I SAID THIS RELATIONSHIP

18     IS GOING IN A VERY DIFFERENT DIRECTION THAN WE'D HOPED.       THAT

19     WAS MEMORABLE TO ME BECAUSE I RECALL CANCELLING THE REST OF THE

20     MEETINGS ON MY CALENDAR THAT DAY AND PULLING THE TEAM TOGETHER

21     AND SAYING WE NEED A DIFFERENT PLAN OR STRATEGY.      THERE'S A LOT

22     OF MONEY INVOLVED HERE, AND WE HAVE ALMOST NO LEVERAGE AT ALL.

23     WE NEED TO DO SOMETHING DIFFERENT OR THIS IS HEADED TOWARDS A

24     VERY, VERY BAD PLACE.    SO THAT WAS A MEMORABLE CONVERSATION FOR

25     ME.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 73 of 220 709


 1      Q.    SO WHAT DID APPLE DO NEXT?

 2      A.    WE KICKED OFF A PROJECT WHERE WE WANTED TO FIND AN

 3      ADDITIONAL SOURCE FOR MODEMS SO THAT WE COULD ADD SOME

 4      COMPETITION TO THE MIX, THAT CRISTIANO HAD ALL BUT TOLD ME HE

 5      KNEW I DIDN'T HAVE AN ALTERNATIVE, THEREFORE, COMPETITIVE

 6      CIRCUMSTANCES DOESN'T EXIST, HE WOULD CHARGE ME EVERYTHING THAT

 7      HE POSSIBLY COULD.

 8            SO I REACTED BY SAYING I MUST HAVE A COMPETITIVE

 9     ALTERNATIVE.    IT'S QUITE OBVIOUS.

10      Q.    TURN TO TAB 16 IN YOUR BINDER, PLEASE, IT'S EXHIBIT

11      CX 0534.

12            PORTIONS OF THIS DOCUMENT HAVE ALSO BEEN SEALED, YOUR

13      HONOR, AND WE'RE GOING TO STAY ON THE FIRST THREE PAGES, WHICH

14      HAVE NOT.

15            THIS IS A PRESENTATION DATED APRIL 24TH, 2014.

16            DO YOU RECOGNIZE THIS PRESENTATION, MR. BLEVINS.

17      A.    YES, I RECALL IT.

18      Q.    THE TITLE IS PROJECT ANTIQUE; IS THAT RIGHT?

19      A.    THAT'S CORRECT.

20                  MR. BAKER:   YOUR HONOR, I MOVE THE ADMISSION OF

21      CX 0534.

22                  MS. SESSIONS:   ARE YOU -- COUNSEL, ARE YOU SEEKING TO

23      ADMIT THIS DOCUMENT FOR THE TRUTH OF THE MATTER?      IF SO, I

24      WOULD ASK THAT YOU LAY A FOUNDATION.

25                  THE COURT:   I'M SORRY.   CAN YOU REPEAT THAT?   I



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 74 of 220 710


 1      COULDN'T HEAR YOU.

 2                   MS. SESSIONS:   SORRY, YOUR HONOR.   FOR WHAT PURPOSE

 3      ARE YOU SEEKING TO ADMIT THIS DOCUMENT?

 4                   MR. BAKER:   I'LL LAY A BUSINESS RECORD FOUNDATION.

 5      Q.    MR. BLEVINS, DOES APPLE ORDINARILY MAINTAIN SLIDE DECKS

 6      REFLECTING ITS BUSINESS PLANNING ACTIVITY?

 7      A.    YES.

 8      Q.    WAS THIS SLIDE DECK CREATED IN THE COURSE OF APPLE'S

 9      BUSINESS PLANNING ACTIVITIES?

10      A.    YES, IT WAS.

11      Q.    IT WAS CREATED AT THE TIME OF APPLE'S BUSINESS PLANNING

12      ACTIVITIES?

13      A.    YES.

14      Q.    WAS IT STORED AND KEPT BY APPLE IN ITS RECORDS?

15      A.    I WOULD ASSUME SO, YES.

16                   MR. BAKER:   YOUR HONOR, I MOVE THE ADMISSION OF

17      CX 0534.

18                   MS. SESSIONS:   NO OBJECTION, YOUR HONOR.

19                   THE COURT:   IT'S ADMITTED.

20            (PLAINTIFF'S EXHIBIT CX 0534 WAS ADMITTED IN EVIDENCE.)

21                   THE COURT:   GO AHEAD, PLEASE.

22      BY MR. BAKER:

23      Q.    WHAT WAS PROJECT ANTIQUE?

24      A.    AS I MENTIONED, WE IMMEDIATELY KICKED OFF A PROJECT TO

25      FIND A SUPPLEMENTAL SOURCE TO QUALCOMM FOR MODEMS, AND WE GAVE



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 75 of 220 711


 1      THAT PROJECT AN INTERNAL CODE NAME TO PROTECT CONFIDENTIALITY

 2      AND CALLED IT ANTIQUE.

 3      Q.    TURN TO THE SECOND PAGE OF THE EXHIBIT, PLEASE.      I'LL ASK

 4      YOU ABOUT THE BOTTOM BULLET POINT.

 5            IT READS, "IMPROVE OUR ROYALTY LEVERAGE."

 6            CAN YOU EXPLAIN WHAT THAT MEAN ITSELF.

 7      A.    YES.   AS I TALKED ABOUT EARLIER, BY THIS POINT IN TIME IT

 8      HAD BECOME OBVIOUS TO US THAT THE LICENSE ISSUES AND THE CHIP

 9      ISSUES WERE HOPELESSLY ENTANGLED.     SO OUR VIEW WAS THAT IF WE

10      COULD ESTABLISH A SUPPLEMENTAL CHIP SOURCE, WE WOULD NOT ONLY

11      GIVE SOME LEVERAGE ON CHIPSET PRICING, BUT WE WOULD REDUCE THE

12      STRANGLEHOLD THAT QUALCOMM HAS ON US RELATIVE TO ROYALTY

13      LEVERAGE, THAT THE POINT IN TIME THEY KNEW WE HAD TO BUY THEIR

14      CHIP, WE FELT IT PUT US IN A VERY UNFAVORABLE POSITION ON

15      LICENSING.

16            SO WE THOUGHT THIS PROJECT HAD POTENTIALLY BROAD BENEFITS

17     TO APPLE.

18      Q.    I'D LIKE TO END WITH A FEW QUESTIONS ABOUT THE MORE RECENT

19      TIME PERIOD, MR. BLEVINS.

20            I'D LIKE TO CAUTION YOU, IF YOU WOULD, TO LIMIT YOUR

21     STATEMENTS TO KNOWLEDGE THAT YOU HELD AT OR BEFORE MARCH 30TH

22     OF 2018.

23            HAS APPLE BEEN ABLE TO CHALLENGE QUALCOMM'S ROYALTIES

24     SINCE INTRODUCING INTEL MODEM CHIPS INTO ITS IPHONES?

25      A.    YES, WE HAVE RECENTLY CHALLENGED THEM.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 76 of 220 712


 1      Q.    HOW DID APPLE DO THAT?

 2      A.    THERE ARE COURT PROCEEDINGS WHERE WE'RE TRYING TO

 3      ESTABLISH WHAT IS A FRAND RATE FOR ROYALTY.

 4      Q.    FROM YOUR PERSPECTIVE AS VICE PRESIDENT OF PROCUREMENT FOR

 5      APPLE, HAD THE BUSINESS RELATIONSHIP BETWEEN APPLE AND QUALCOMM

 6      CHANGED AT ALL AS A RESULT OF THE ONGOING LITIGATION BETWEEN

 7      THE COMPANIES?

 8      A.    OH, YES, IT'S CHANGED IN A VERY PROFOUND AND NEGATIVE

 9      MANNER, UNFORTUNATELY.

10      Q.    HOW SO?

11      A.    THERE ARE MANY, MANY REASONS.    THE TWO THAT I WOULD CITE,

12      IN THE INTERESTS OF BREVITY, AT THE TIME WE MADE THOSE

13      CHALLENGES, QUALCOMM WAS NO LONGER WILLING TO SELL US CHIPS.

14      THAT WAS VERY OBVIOUS, VERY APPARENT TO US.        AND SO WE WENT

15      RIGHT BACK TO THE NO LICENSE, NO CHIPS, THAT WE WERE FACING

16      BACK IN 2005.

17            AND THEN IN ADDITION TO THAT, I THINK THEY WERE TRYING TO

18     ESTABLISH ADDITIONAL LEVERAGE BECAUSE THEY HAD FILED

19     INJUNCTIONS AGAINST APPLE AND LAWSUITS ON NON SEP'S, AGAIN, TO

20     IMPROVE THEIR POSITION, IN MY POSITION, ON THE SEP'S.

21            AND SO IT'S LED TO VERY NEGATIVE CIRCUMSTANCES, AND WE

22     HAVE FACED REPERCUSSIONS FROM CHALLENGING THEIR LICENSING

23     MODEL.   BUT, AGAIN, IT FEELS LIKE WE'VE CIRCLED ALL THE WAY

24     BACK TO 2005.

25      Q.    SO FROM YOUR PERSPECTIVE, HAS QUALCOMM BEEN UNWILLING TO



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 77 of 220 713


 1      PARTICIPATE IN SUPPLYING MODEM CHIPS TO APPLE?

 2      A.    YES, ABSOLUTELY.

 3      Q.    AS OF MARCH 2018, WAS APPLE SATISFIED WITH THE STATE OF

 4      COMPETITION IN THE MODEM CHIP MARKET?

 5      A.    NO, NOT AT ALL.    WE HAVEN'T IMPROVED OUR POSITION AT ALL.

 6      THE ENTIRE CONCEPT OF PROJECT ANTIQUE WAS TO ADD A SECOND

 7      SUPPLIER.    WE WANTED SOME COMPETITIVE LEVERAGE, AND WE WORKED

 8      VERY HARD TO ADD A SECOND SUPPLIER, AND WE IMPLEMENTED THAT IN

 9      2016, AND WE ENJOYED THE BENEFITS OF THAT COMPETITION.

10            HOWEVER, ONCE QUALCOMM ELECTED TO NOT PARTICIPATE ANY

11     FURTHER, WE WERE DOWN TO ONE SUPPLIER, WHICH IS IMC, AND NO

12     OFFENSE TO IMC, BUT WE DON'T WANT TO BE SO DEPENDENT ON THEM.

13     WE WANT MARKET COMPETITION.      WE WANT MULTIPLE SOURCES SO THAT

14     WE CAN GET BEST OVERALL VALUE.

15            SO WE VERY MUCH WANTED BOTH QUALCOMM AND IMC IN THE MIX.

16     COMPETITION LEADS TO VERY, VERY GOOD BEHAVIOR FROM OUR

17     STANDPOINT.    IT'S NOT JUST PRICING, WHICH IS SIGNIFICANT, BUT

18     PEOPLE PRODUCE BETTER QUALITY PRODUCT, THEY'RE MORE DILIGENT

19     ABOUT HITTING TECHNICAL SCHEDULES, THEY INNOVATE.       THE IDEA OF

20     COMPETITION IS JUST INVALUABLE TO US AS WE WORK THROUGH OUR

21     BUSINESS PLANS.    AND WITHOUT COMPETITION, WE JUST CAN'T BE

22     SUCCESSFUL ON A COMPONENT BASIS.

23      Q.    THANK YOU, MR. BLEVINS.    I JUST HAVE TWO QUICK

24      HOUSEKEEPING QUESTIONS AND THEN I THINK WE'RE DONE.

25            JUST TO MAKE -- THERE MAY BE SOME CONFUSION IN THE



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 DIRECT BY MR.Document
                               BAKER   1512 Filed 07/02/19 Page 78 of 220 714


 1     TRANSCRIPT, AND I JUST WANT TO REPEAT A QUESTION I ASKED

 2     EARLIER.

 3            HAS APPLE EVER ENTERED INTO A DIRECT LICENSE WITH

 4     QUALCOMM?

 5      A.    NO.

 6                  THE COURT:   WHAT DOES THAT MEAN?   BECAUSE MY NOTES

 7      ARE ALSO A LITTLE UNCLEAR ON THIS, THAT THERE WAS NO LICENSE IN

 8      2005, BUT THEN THERE WAS A LICENSE IN 2007.         WHAT'S -- I DON'T

 9      UNDERSTAND THE RELEVANCE OF THIS.

10      BY MR. BAKER:

11      Q.    MR. BLEVINS, CAN YOU DESCRIBE FOR THE COURT THE NATURE OF

12      THE AGREEMENT, THE MARKETING INCENTIVE AGREEMENT THAT WAS

13      ENTERED INTO IN 2007?

14      A.    YES, I CAN.   SO QUALCOMM PROPOSED A LICENSE AGREEMENT TO

15      APPLE BACK IN 2005.      WE HAVE YET TO EVER ENTER INTO A DIRECT

16      LICENSING AGREEMENT.

17            HOWEVER, WHAT HAS BEEN A SUBSTITUTE FOR THAT IS QUALCOMM

18     HAS TOLD US THEY HAVE DIRECT LICENSING AGREEMENTS WITH OUR

19     CONTRACT MANUFACTURERS.      AND SO THOSE CONTRACT MANUFACTURERS

20     WERE USING THE QUALCOMM LICENSE TO SHIP APPLE PRODUCTS.

21            THE SERIES OF AGREEMENTS I MENTIONED WOULD REBATE SOME OF

22     THOSE ROYALTIES BACK TO APPLE SO THAT THE NET ROYALTIES WE PAID

23     WERE STILL EXORBITANT, BUT THEY WEREN'T AS HIGH AS THEY WOULD

24     HAVE OTHERWISE BEEN.      SO WE DID GET SOME RELIEF, STILL LANDING

25     IN AN EXORBITANT PLACE, BUT THOSE AGREEMENTS WERE DESIGNED TO



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 79 of 220 715


 1     GIVE US SOME RELIEF RELATIVE TO THE NOMINAL ROYALTIES OUR CM'S

 2     WOULD OTHERWISE PAY.

 3      Q.    AND THAT MARKETS INCENTIVE AGREEMENT, THAT EXPIRED AT THE

 4      END OF 2012; IS THAT RIGHT?

 5      A.    YES, THAT IS CORRECT.

 6      Q.    AND THE TRANSITION AGREEMENTS, HAVE THEY EXPIRED?

 7      A.    THEY EXPIRED AT THE END OF 2016.

 8                 MR. BAKER:   NO FURTHER QUESTIONS.    THANK YOU.

 9                 THE COURT:   OKAY.   TIME IS 11:15.

10                 THE WITNESS:    THANK YOU, SIR.

11            (PAUSE IN PROCEEDINGS.)

12                 THE COURT:   ARE YOU READY?

13                 MS. SESSIONS:    I AM, YOUR HONOR.

14                 THE COURT:   OKAY.   GO AHEAD, PLEASE.   GO AHEAD,

15      PLEASE.

16                                 CROSS-EXAMINATION

17      BY MS. SESSIONS:

18      Q.    GOOD MORNING, MR. BLEVINS.    MY NAME IS JUSTINA SESSIONS,

19      AND I REPRESENT QUALCOMM.

20      A.    GOOD MORNING, MA'AM.

21      Q.    APPLE DESIGNED THE ORIGINAL IPHONE TO BE COMPATIBLE IN THE

22      UNITED STATES WITH AT&T'S NETWORK; CORRECT?

23      A.    YES, THAT IS MY RECOLLECTION.

24      Q.    AND AT&T'S NETWORK AT THE TIME USED THE UMTS AIR

25      INTERFACE?



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 80 of 220 716


 1      A.    YES, THAT'S CORRECT.

 2      Q.    THE FIRST DISCUSSIONS THAT YOU HAD WITH POTENTIAL BASEBAND

 3      PROCESSOR SUPPLIERS WERE THE FIRST IPHONE WERE IN 2005?

 4      A.    YES, THAT IS ALSO CORRECT.

 5      Q.    AND IN 2005, YOU SPOKE TO AT LEAST QUALCOMM, SONY

 6      ERICSSON, TEXAS INSTRUMENTS, AND INFINEON ABOUT SUPPLYING

 7      BASEBAND PROCESSORS FOR THE FIRST IPHONE?

 8      A.    YES, THAT IS CORRECT.

 9      Q.    AND IN 2005, APPLE LEARNED THAT QUALCOMM HAD A POLICY OF

10      REQUIRING A LICENSE OR A LICENSE CONTRACT MANUFACTURER BEFORE

11      IT WOULD SELL MODEM CHIPS; CORRECT?

12      A.    YES, THAT IS ALSO CORRECT.

13      Q.    APPLE CHOSE INFINEON AS THE BASEBAND SUPPLIER FOR THE

14      FIRST IPHONE; CORRECT?

15      A.    YES.

16      Q.    AND APPLE CHOSE INFINEON EVEN THOUGH INFINEON DID NOT HAVE

17      THE LOWEST PRICED OFFERING?

18      A.    YES.   MY RECOLLECTION WAS WE THOUGHT INFINEON OFFERED US

19      OVERALL BEST VALUE, BUT NOT NECESSARILY ABSOLUTE LOWEST PRICE.

20      Q.    INFINEON WAS DECLARED TO BE THE BEST TECHNICAL ALTERNATIVE

21      AND IT HAD A COMPETITIVE PRICE?

22      A.    I THINK THAT'S A FAIR SUMMARY, YES.

23      Q.    APPLE DID NOT CONSIDER BUYING BASEBAND PROCESSORS FOR THE

24      FIRST IPHONE FROM MORE THAN ONE SUPPLIER; CORRECT?

25      A.    THAT IS ALSO CORRECT.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 81 of 220 717


 1      Q.    SO APPLE BOUGHT ITS BASEBAND PROCESSOR FOR THE FIRST

 2      IPHONE SOLELY FROM INFINEON?

 3      A.    AS PART OF A PLAN OF STRATEGY, YES.     IT WAS OUR FIRST

 4      PHONE, WE WERE TECHNICALLY IMMATURE.     WE THOUGHT IT WAS TOO BIG

 5      OF A CHALLENGE AT THAT POINT IN TIME TO TRY TO DO TWO.       THAT

 6      WAS ALSO OUR PHILOSOPHY ON OTHER COMPONENTS IN THE FIRST

 7      IPHONE.

 8      Q.    AND FOR THE SECOND IPHONE RELEASED IN 2008, APPLE BOUGHT

 9      ITS BASEBAND PROCESSORS SOLELY FROM INFINEON AS WELL; CORRECT?

10      A.    YES, THAT'S CORRECT.

11      Q.    AND APPLE DID NOT CONSIDER ANY SUPPLIERS OTHER THAN

12      INFINEON FOR THE IPHONE RELEASED IN 2008; CORRECT?

13      A.    ACTUALLY, I WOULD SAY WE DID CONSIDER OTHER, BUT IT WAS A

14      FAIRLY SHORT CONSIDERATION BECAUSE WE PRETTY MUCH KNEW IT

15      NEEDED TO BE INFINEON.    SO WE CONSIDERED, BUT NOT SERIOUSLY.

16      Q.    SO THERE WERE POSSIBLY INFORMAL CONSIDERATIONS OF OTHER

17      SUPPLIERS, BUT THE ONLY SUPPLIER SERIOUSLY CONSIDERED WAS

18      INFINEON?

19      A.    YES, THAT'S TRUE.

20      Q.    AND FOR THE IPHONES THAT WERE RELEASED IN 2009 AND 2010,

21      APPLE SOURCED ITS BASEBAND PROCESSORS FOR THOSE IPHONES SOLELY

22      FROM INFINEON AS WELL; CORRECT?

23      A.    THAT IS CORRECT.

24      Q.    AT THE TIME THAT APPLE ENTERED INTO THE MARKETING

25      INCENTIVE AGREEMENT WITH QUALCOMM IN 2007, IT WAS BUYING NO



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 82 of 220 718


 1      CHIPS FROM QUALCOMM; CORRECT?

 2      A.    CORRECT.   THEY WEREN'T EVEN OFFERED TO US.    WE WERE NOT

 3      PROCURING ANY.

 4      Q.    AND I BELIEVE THAT YOU'VE TESTIFIED THAT APPLE VIEWED

 5      ITSELF AS PAYING SORT OF A NET ROYALTY PAYMENT, AND I DON'T

 6      WANT YOU TO NAME THE AMOUNT, UNDER THE MARKETING INCENTIVE

 7      AGREEMENT; IS THAT CORRECT?

 8      A.    THAT IS CORRECT.

 9      Q.    SO IN 2007, APPLE VIEWED ITSELF AS PAYING THAT CERTAIN NET

10      ROYALTY AMOUNT TO QUALCOMM WHILE IT WAS BUYING NO CHIPS FROM

11      QUALCOMM; CORRECT?

12      A.    YES, I WOULD AGREE WITH THAT.

13      Q.    OKAY.   AND IN 2008, APPLE WAS PAYING THAT SAME NET

14      EFFECTIVE ROYALTY RATE UNDER ITS VIEW TO QUALCOMM WHILE BUYING

15      NO CHIPS FROM QUALCOMM; CORRECT?

16      A.    YES, THAT'S CORRECT.

17      Q.    AND IN 2009, APPLE VIEWED ITSELF AS PAYING A CERTAIN NET

18      EFFECTIVE ROYALTY TO QUALCOMM, AND, AGAIN, APPLE WAS BUYING NO

19      CHIPS FROM QUALCOMM IN 2009; CORRECT?

20      A.    ALSO CORRECT, YES.

21      Q.    AT SOME POINT, APPLE DECIDED THAT IT WANTED TO OFFER AN

22      IPHONE THAT WOULD WORK ON VERIZON'S NETWORK?

23      A.    YES.

24      Q.    AND THAT ENDED UP BEING THE 2011 IPHONE, WHICH WAS THE

25      IPHONE 4?



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 83 of 220 719


 1      A.    YES, THAT'S CORRECT.

 2      Q.    WHEN APPLE DECIDED TO LAUNCH AN IPHONE ON VERIZON'S

 3      NETWORK, APPLE BELIEVED THAT IT WOULD NEED TO WORK WITH

 4      QUALCOMM; CORRECT?

 5      A.    YES, THAT WAS OUR CONCLUSION.

 6      Q.    FOR THE IPHONES RELEASED IN 2012, APPLE AWARDED ALL OF ITS

 7      BASEBAND PROCESSOR BUSINESS TO QUALCOMM; CORRECT?

 8      A.    YES, THAT'S CORRECT.

 9      Q.    AND FOR THE IPHONES RELEASED IN 2012, APPLE WANTED LTE

10      CAPABILITY AND INFINEON DID NOT HAVE A GOOD SOLUTION FOR LTE;

11      CORRECT?

12      A.    YES, THAT'S MY RECOLLECTION.    WE THOUGHT QUALCOMM HAD A

13      LEAD.

14      Q.    OKAY.   AND INFINEON WAS NOT A LEADER IN LTE AT THAT TIME?

15      A.    AT THAT POINT WE TIME, WE FELT THAT THEY WERE NOT.

16      Q.    AND YOU FELT THAT THEY WERE NOT A LEADER BECAUSE THEIR

17      PERFORMANCE WAS NOT LEADING EDGE; CORRECT?

18      A.    GENERALLY, YES.

19      Q.    AND INFINEON'S PERFORMANCE WAS NOT LEADING EDGE AT THAT

20      TIME, DESPITE THE FACT THAT INFINEON HAD BEEN WORKING WITH

21      APPLE FOR SEVERAL YEARS SUPPLYING BASEBAND PROCESSORS FOR

22      IPHONES; CORRECT?

23      A.    TRUE.   AS I RECALL, INFINEON AS A CORPORATION WAS GOING

24      THROUGH UPHEAVAL.    THEY SOLD OFF THE DIVISIONS.    SO THERE WAS

25      PROBABLY A NUMBER OF INTERNAL FACTORS AND DISTRACTIONS THAT, IN



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 84 of 220 720


 1      RETROSPECT, HURT THEIR INNOVATIVE PACE.

 2      Q.    MR. BLEVINS, AS OF THE DATE OF YOUR DEPOSITION IN THIS

 3      CASE, WHICH WAS MARCH 13TH AND 14TH OF 2018, APPLE HAD DECIDED

 4      TO USE INTEL AS THE SOLE SUPPLIER OF BASEBANDS FOR THE 2018

 5      IPHONES; CORRECT?

 6      A.    THAT IS CORRECT.

 7      Q.    AND, IN FACT, FOR THE MODELS THAT APPLE -- THE IPHONE

 8      MODELS THAT APPLE DID LAUNCH IN 2018, APPLE USED INTEL MODEMS

 9      IN THOSE IPHONES; CORRECT?

10      A.    YES.   THAT WASN'T OUR DESIRE, BUT THAT WAS THE RESULT.

11      Q.    AS OF THE DATE OF YOUR DEPOSITION, APPLE HAD DECIDED TO

12      USE INTEL AS THE SOLE PROVIDER OF BASEBANDS FOR WHATEVER THE

13      NEXT APPLE WATCH WAS GOING TO BE; CORRECT?

14      A.    THAT IS CORRECT, YES.

15      Q.    AND APPLE HAD ALSO DECIDED TO USE INTEL AS THE SOLE

16      PROVIDER OF BASEBANDS FOR WHATEVER THE NEXT IPAD WAS GOING TO

17      BE; CORRECT?

18      A.    THAT IS CORRECT AS WELL.

19      Q.    AS OF THE DATE OF YOUR DEPOSITION, APPLE WAS CONSIDERING

20      INTEL, MEDIATEK, AND SAMSUNG FOR BASEBAND PROCESSORS FOR 2019

21      IPHONES; CORRECT?

22      A.    THAT IS CORRECT, BECAUSE IN THAT PERIOD OF TIME WE KNEW

23      THAT QUALCOMM HAD ALREADY WITHDRAWN.      SO THEY WERE NO LONGER A

24      CANDIDATE.    YOUR STATEMENT IS CORRECT.

25      Q.    SO I THINK YOU ANTICIPATED MY NEXT QUESTION.     SO AS OF THE



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 85 of 220 721


 1      DATE OF YOUR DEPOSITION IN THIS CASE, APPLE WAS NOT CONSIDERING

 2      QUALCOMM TO PROVIDE BASEBAND PROCESSORS IN ANY 2019 APPLE

 3      PRODUCTS; CORRECT?

 4      A.    CORRECT.   WE ALREADY KNEW BY THAT POINT IN TIME THAT THE

 5      PRODUCTS WEREN'T AVAILABLE TO US.

 6      Q.    AS OF YOUR DEPOSITION IN MARCH 2018, APPLE HAD BEEN

 7      COMMUNICATING FOR MANY YEARS WITH MEDIATEK WITH SOURCING

 8      BASEBANDS; CORRECT?

 9      A.    YES, THAT'S CORRECT.

10      Q.    AND APPLE HAD ALSO BEEN CONSIDERING SAMSUNG AS A BASEBAND

11      SUPPLIER FOR AT LEAST TWO TO THREE YEARS?

12      A.    WE HAD BEEN IN TALKS WITH THEM, YES.

13      Q.    THE FACT THAT SAMSUNG ALSO SELLS PHONES IN COMPETITION

14      WITH APPLE DOES NOT INHIBIT APPLE'S ABILITY TO PURCHASE

15      COMPONENTS FROM SAMSUNG?

16      A.    IT'S NOT AN IDEAL ENVIRONMENT FROM OUR PERSPECTIVE.      BUT I

17      WOULD AGREE WITH YOU, IT DOESN'T INHIBIT US FROM BUYING

18      COMPONENTS.   IN FACT, WE BUY A GREAT DEAL OF COMPONENTS FROM

19      THEM.

20      Q.    IN FACT, SAMSUNG IS CURRENTLY APPLE'S LARGEST SUPPLIER OF

21      COMPONENTS?

22      A.    THEY CURRENTLY ARE, THAT'S CORRECT.

23      Q.    MR. BLEVINS, IF -- OH, I NEED TO HAND OUT YOUR BINDERS.

24      EXCUSE ME ONE MOMENT.

25            (PAUSE IN PROCEEDINGS.)



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 86 of 220 722


 1                   MR. VAN NEST:    MAY I APPROACH, YOUR HONOR?

 2                   THE COURT:   YES.

 3                   THE WITNESS:    THANK YOU, SIR.

 4      BY MS. SESSIONS:

 5      Q.    MR. BLEVINS, DO YOU HAVE YOUR BINDER NOW?

 6      A.    YES, MA'AM.

 7      Q.    OKAY.    IN 2016, APPLE WAS CONSIDERING ENGAGING IN 5G

 8      DISCUSSIONS WITH BASEBAND VENDORS; CORRECT?

 9      A.    YES.

10      Q.    MR. BLEVINS, I'D ASK YOU TO TURN IN THE BINDER THAT I

11      JUST -- THAT WAS JUST HANDED TO YOU TO THE DOCUMENT LABELED

12      QX 9097.

13            AND PORTIONS OF THIS DOCUMENT HAVE BEEN SEALED, YOUR

14     HONOR.

15      A.    OKAY.    I BELIEVE I HAVE IT.

16      Q.    OKAY.    MR. BLEVINS, CAN YOU IDENTIFY QX 9097 AS AN E-MAIL

17      FROM AARON SCHAFER TO YOU DATED DECEMBER 9TH OF 2016?

18      A.    YES.

19      Q.    AND MR. SCHAFER REPORTS TO YOU?

20      A.    THAT IS CORRECT.

21      Q.    WHAT'S MR. SCHAFER'S ROLE?

22      A.    HIS ROLE IS SENIOR DIRECTOR OF WIRELESS PROCUREMENT.

23      Q.    AND DOES THIS E-MAIL CONCERN APPLE'S POTENTIAL DISCUSSIONS

24      WITH 5G VENDORS?

25      A.    YES.    SPECIFICALLY, AARON, AS A PART OF HIS DUTIES, WAS



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 87 of 220 723


 1      PROPOSING A GO FORWARD LONG TERM STRATEGY TO ME FOR REVIEW AND

 2      APPROVAL.

 3                   MS. SESSIONS:   OKAY.   YOUR HONOR, I'D LIKE TO OFFER

 4      INTO EVIDENCE QX 9097.

 5                   MR. BAKER:   YOUR HONOR, THE FTC HAS RAISED AN HPO

 6      HEARSAY OBJECTION WITH RESPECT TO THIS DOCUMENT, AND YOUR HONOR

 7      OVERRULED THAT OBJECTION, BUT DIRECTED THAT IT NOT BE ADMITTED

 8      FOR THE TRUTH OF THE MATTER.

 9                   THE COURT:   THAT'S FINE.   THIS IS ADMITTED, BUT IT'S

10      NOT ADMITTED FOR THE TRUTH OF THE MATTER ASSERTED.

11            (DEFENDANT'S EXHIBIT QX 9097 WAS ADMITTED IN EVIDENCE.)

12                   MS. SESSIONS:   THANK YOU, YOUR HONOR.

13      Q.    MR. BLEVINS, IN THIS E-MAIL, MR. SCHAFER REPORTED TO YOU

14      THAT THE ENGINEERING TEAMS WANT TO ENGAGE IN 5G DISCUSSIONS

15      WITH ONE VENDOR; IS THAT CORRECT?

16      A.    YES.    HE WAS REPORTING TO ME THE RESULTS OF A COUPLE OF

17      MEETINGS HE HAD WITH ENGINEERING.

18      Q.    AND HE ALSO REPORTED TO YOU THAT THE ENGINEERS WERE

19      HESITANT TO TALK TO QUALCOMM; CORRECT?

20      A.    YES.

21      Q.    AND I'M NOT GOING TO GET INTO THE SPECIFICS OF FOLKS THAT

22      ARE NAMED OR ANYTHING ELSE THAT'S DISCUSSED IN THE BODY OF THIS

23      E-MAIL BECAUSE THAT'S UNDER SEAL.

24            BUT MR. SCHAFER PROPOSED USING A PARTICULAR VENDOR TO

25     ENGAGE -- MR. SCHAFER PROPOSED ENGAGING IN DISCUSSIONS WITH A



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 88 of 220 724


 1     PARTICULAR VENDOR; CORRECT?

 2      A.    YES, HE DID.

 3      Q.    AND MR. SCHAFER ALSO REPORTED TO YOU A TECHNICAL

 4      ASSESSMENT BETWEEN POTENTIAL VENDORS; CORRECT?

 5      A.    YES, HE DID.

 6      Q.    THANK YOU, SIR.

 7            MR. BLEVINS, DRAWING YOUR ATTENTION TO THE TRANSITION

 8     AGREEMENT, THE 2011 AGREEMENT.      WHEN APPLE WAS NEGOTIATING THIS

 9     AGREEMENT, IT WAS CONTEMPLATING TRANSITIONING ITS BASEBAND

10     PROCESSOR BUSINESS FROM INFINEON TO QUALCOMM; CORRECT?

11      A.    YES.   AS I RECALL, THAT WOULD HAVE BEEN THE FIRST CHIP

12      THAT WE PURCHASED FROM QUALCOMM WHICH WAS CDMA CAPABLE.       THAT'S

13      MY RECOLLECTION.

14      Q.    AND THE TRANSITION FROM ONE BASEBAND SUPPLIER TO ANOTHER

15      IS DIFFICULT?

16      A.    YES, I WOULD SAY SO.

17      Q.    YOU'VE ANALOGIZED IT TO A HEART TRANSPLANT?

18      A.    YES.

19      Q.    PART OF THE DISCUSSIONS SURROUNDING THE TRANSITION

20      AGREEMENT WAS QUALCOMM OFFERING INCENTIVES SO THAT APPLE WOULD

21      BE WILLING TO TAKE THE RISK OF TRANSITIONING BASEBAND

22      SUPPLIERS?

23      A.    THAT WAS A PART OF IT, YES.

24      Q.    APPLE WORKED WITH BASEBAND SUPPLIERS OTHER THAN QUALCOMM

25      SHORTLY AFTER IT SIGNED THE TRANSITION AGREEMENT; CORRECT?



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 89 of 220 725


 1      A.    YES, WE CONTINUED TO WORK WITH OTHERS.

 2      Q.    AND APPLE CONTINUED TO IDENTIFY POTENTIAL ALTERNATIVES TO

 3      QUALCOMM AFTER IT SIGNED THE TRANSITION AGREEMENT?

 4      A.    YES, THAT'S CORRECT.

 5      Q.    SPECIFICALLY, APPLE WORKED WITH BOTH ST ERICSSON AND INTEL

 6      AFTER SIGNING THE TRANSITION AGREEMENT?

 7      A.    YES, CORRECT.

 8      Q.    NOW DIRECTING YOUR ATTENTION TO THE 2013 AMENDED

 9      TRANSITION AGREEMENT, SO THE AMENDMENT SO THE 2011 AGREEMENT.

10            YOU'D AGREE THAT LEVERAGE FROM QUALCOMM'S CHIP SUPPLY WAS

11     NOT A FACTOR INFLUENCING APPLE'S DECISION TO ENTER INTO THAT

12     AMENDED TRANSITION AGREEMENT; CORRECT?

13      A.    NO, I WOULDN'T AGREE WITH THAT STATEMENT.

14      Q.    YOU, YOU BELIEVED THAT LEVERAGE FROM QUALCOMM'S CHIP

15      SUPPLIER WAS A FACTOR INFLUENCING APPLE'S DECISION TO ENTER

16      INTO THE TRANSITION AGREEMENT?

17      A.    WELL, MY RECOLLECTION AT THAT POINT IN TIME WAS WE DESIRED

18      TO BUY QUALCOMM CHIPS AND WE DESIRED TO LESSEN THE ROYALTY FEE.

19            AND THAT AGREEMENT PROVIDED FOR EACH OF THOSE THINGS.      WE

20     GOT ACCESS TO QUALCOMM CHIPS AND WE LESSENED THE ROYALTY FEES.

21            THAT'S WHAT I RECALL.

22      Q.    SO, SIR, MY QUESTION WASN'T ABOUT YOUR GOALS IN ENTERING

23      INTO THE TRANSITION AGREEMENT.

24            BUT MY QUESTION WAS SPECIFICALLY WHETHER LEVERAGE

25     CONCERNING QUALCOMM'S CHIP SUPPLY WAS A FACTOR INFLUENCING



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 90 of 220 726


 1     APPLE'S DECISION TO ENTER INTO THAT AGREEMENT.

 2      A.    I DON'T RECALL ALL OF THE CONSIDERATIONS AT THAT POINT IN

 3      TIME AS I SIT HERE TODAY.

 4            I DO RECALL WE WANTED TO BUY QUALCOMM CHIPS AND WE WANTED

 5     TO LESSEN OUR ROYALTY OBLIGATIONS.          THOSE TWO THINGS I

 6     SPECIFICALLY REMEMBER.        THERE MAY HAVE BEEN OTHERS.

 7      Q.    MR. --

 8            YOUR HONOR, MAY I APPROACH?

 9                   THE COURT:   GO AHEAD, PLEASE.

10                   MS. SESSIONS:    (HANDING.)

11                   THE WITNESS:    THANK YOU, MA'AM.

12                   THE COURT:   IS THAT A SEPARATE BINDER?

13                   MS. SESSIONS:    THIS IS, YOUR HONOR.    THIS IS A BINDER

14      OF DEPOSITION AND HEARING TRANSCRIPTS OF MR. BLEVINS.

15                   THE COURT:   ALL RIGHT.   THANK YOU.

16      BY MS. SESSIONS:

17      Q.    MR. BLEVINS, DO YOU RECALL GIVING TESTIMONY AT AN

18      INVESTIGATIONAL HEARING CONDUCTED BY THE FTC ON JANUARY 28TH,

19      2016?

20      A.    I DON'T REMEMBER THE EXACT DATES.        I'LL TAKE YOUR WORD FOR

21      IT, BUT I DO RECALL GIVING SOME TESTIMONY IN WASHINGTON D.C.

22      Q.    AND YOU WERE UNDER OATH AT THE TIME?

23      A.    YES.

24      Q.    MR. BLEVINS, I'D LIKE TO TURN YOUR ATTENTION TO PAGE 207

25      OF THE INVESTIGATIONAL HEARING TRANSCRIPT THAT SHOULD BE IN



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 91 of 220 727


 1      YOUR BINDER.

 2      A.    WHICH TAB WOULD THAT BE?    I'M NOT SURE HOW TO FIND IT.

 3      Q.    IT'S THE FIRST TAB IN YOUR BINDER, SIR.

 4      A.    OKAY.

 5      Q.    AND I'M ACTUALLY GOING TO START ON PAGE 206, LINE 25,

 6      FOLLOWING OVER TO PAGE 207, LINE 4.

 7            MR. BLEVINS, AT YOUR INVESTIGATIONAL HEARING, WERE YOU

 8     ASKED THE QUESTION, "WAS THIS SUPPLY LEVERAGE THAT YOU HAVE

 9     BEEN DESCRIBING A FACTOR INFLUENCING APPLE'S DECISION TO ENTER

10     INTO THE AMENDED TRANSITION AGREEMENT AND THE OTHER AGREEMENTS

11     IN EARLY '13?"

12            AND YOU ANSWERED, "I WOULD SAY NO."

13            DO YOU SEE THAT?

14      A.    YES.

15      Q.    DID YOU GIVE THAT TESTIMONY?

16      A.    YES.

17      Q.    DO YOU STAND BY THAT TESTIMONY TODAY?

18      A.    WELL, I'M TRYING TO THINK WHAT MY STATE OF MIND WAS AT

19      THAT POINT IN TIME AND HOW I WAS REACTING TO THAT QUESTION.

20      THERE WAS A SERIES OF QUESTIONS BEFORE IT, AND I WOULD NEED TO

21      READ ALL OF THEM TO GET AN IDEA OF WHAT I WAS THINKING ABOUT.

22            BUT IF I READ ONLY THAT QUESTION, I'M TRYING TO THINK HOW

23     WOULD I HAVE INTERPRETED THE WORDS "SUPPLY LEVERAGE"?       IS THAT

24     SUPPLY LEVERAGE ON QUALCOMM'S SIDE OR APPLE'S SIDE?       BECAUSE IT

25     ACTUALLY DOESN'T SAY.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 92 of 220 728


 1            SO I'M NOT SURE IF I WAS ANSWERING ON QUALCOMM'S BEHALF OR

 2     APPLE'S BEHALF AT THAT POINT IN TIME IN WASHINGTON D.C.

 3            BUT AS I SIT HERE TODAY, I WOULD SAY THAT WE DEFINITELY

 4     WANTED TO BUY CHIPS.    THAT WAS PART OF THE AGREEMENT.     WE

 5     WANTED TO BUY CHIPS.    AND THE AGREEMENT GAVE US THE ABILITY TO

 6     BUY CHIPS.

 7      Q.    MR. BLEVINS, AT THE TIME THAT APPLE ENTERED INTO THE

 8      AMENDED TRANSITION AGREEMENT, APPLE WAS CONFIDENT THAT IT WOULD

 9      USE A QUALCOMM BASEBAND PROCESSOR IN THE NEAR TERM; CORRECT?

10      A.    YEAH.   MY RECOLLECTION WAS WE DESIRED TO USE IT IN THE

11      NEAR TERM, I WOULD AGREE WITH THAT.

12      Q.    SO APPLE MADE A CALCULATED GAMBLE THAT BE AVAILING ITSELF

13      OF THE REBATES UNDER THAT AGREEMENT IN THE NEAR TERM, YOU WOULD

14      NOT GIVE UP MORE ON COMPETITIVENESS IN THE OUT PERIOD?

15      A.    I THINK THAT'S GENERALLY RIGHT.    AS I TESTIFIED BEFORE, WE

16      THOUGHT THAT AT THE OUT PERIODS WE COULD LAND IN A PLACE THAT

17      BOTH SIDES COULD LIVE WITH.     SO, YES, I WOULD AGREE WITH THAT

18      STATEMENT.

19      Q.    SO IN OTHER WORDS, APPLE THOUGHT ITS NET EFFECTIVE COST OF

20      CHIPSETS WOULD BE COMPETITIVE AFTER FACTORING IN THE REBATES IN

21      THE TRANSITION AGREEMENT?

22      A.    WE DIDN'T NECESSARILY THINK THEY WOULD BE COMPETITIVE, AS

23      I TESTIFIED BEFORE.    BUT WE DIDN'T THINK WE WOULD GET GOUGED.

24      WE KNEW THEY WOULD BE HIGHER.     IN HINDSIGHT, THEY WERE MUCH

25      HIGHER THAN WE ANTICIPATED AT THAT POINT IN TIME.



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 93 of 220 729


 1      Q.    AND UNDER THE TRANSITION AGREEMENT AND THE AMENDED

 2      TRANSITION AGREEMENT AND THE BUSINESS COOPERATION AND PATENT

 3      AGREEMENT, APPLE WAS ALLOWED TO USE ANY BASEBAND SUPPLIER THAT

 4      IT WANTED, BUT THE FINANCIAL CONSEQUENCES OF USING A SECOND

 5      BASEBAND SUPPLIER WOULD BE THAT APPLE WOULD HAVE TO RETURN

 6      CERTAIN REBATES AND INCENTIVES; CORRECT?

 7      A.    YES.    THERE WERE HUGE AMOUNTS OF MONEY AT STAKE THAT HAD

 8      THE NET EFFECT OF DISSUADING US FROM USING ANYONE ELSE, I THINK

 9      THAT'S CORRECT.

10      Q.    OKAY.    MR. BLEVINS, THERE WAS SOME TESTIMONY EARLIER ABOUT

11      A SPRING IPAD MINI.

12      A.    YES.

13      Q.    AND THE SCHEDULE WAS MOVED UP.

14            DO YOU RECALL THAT?

15      A.    YES.    AND I THINK I MISSPOKE AND GOT THE YEARS TANGLED.

16      SO I APOLOGIZE.

17      Q.    OKAY.    COULD YOU PLEASE LET US KNOW YOUR UNDERSTANDING OF

18      THE TIMEFRAME OF THE SPRING 2014 IPAD MINI AND WHEN -- WHAT

19      THAT SCHEDULE WAS MOVED UP TO.

20      A.    YES.    WHAT I RECALL IS AT AN EARLY STAGE, WE WERE PLANNING

21      TO SHIP THAT MINI IN APRIL, AND THEN LATER IN MARCH OF 2014.

22      BUT IT WAS KNOWN AS THE SPRING.

23            AND I'VE RECENTLY SEEN SOME DOCUMENTS, YOU KNOW,

24     MEMORIALIZING THAT THAT PRODUCT WOULD BE SPRING OF 2014.

25            LATER WE WERE PLEASED TO DETERMINE THAT WE FELT WE COULD



                            UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 94 of 220 730


 1     MOVE ALL OF THE COMPONENTS IN, "ALL" MEANING LCD'S, ENCLOSURES,

 2     NAND FLASH, AND SO WE REVISED OUR PLAN AND WE SET THE SHIP DATE

 3     FOR SEPTEMBER OF 2013.

 4            BEFORE I THINK I USED THE WRONG YEAR, THE RIGHT MONTH AND

 5     THE WRONG YEAR.

 6            SO IT WAS SEPTEMBER 2013.     AS WE CONTINUED TO WORK ON THAT

 7     PRODUCT, THE DATE MOVED FROM SEPTEMBER OF '13 TO OCTOBER OF

 8     '13, AND THEN LATER IT FINALLY LANDED AND SHIPPED IN NOVEMBER

 9     OF 2013.      THAT'S WHAT I RECALL, AND I THINK I MISSPOKE EARLIER.

10     SO MY APOLOGIES.

11      Q.    OKAY.    SO THAT IPAD WAS SHIFTED TO THE FALL OF 2013;

12      CORRECT?

13      A.    THAT IS CORRECT.

14      Q.    OKAY.    SO YOU ALSO TESTIFIED THAT THE APPLE IPAD MINI THAT

15      WAS RELEASED IN 2014 DID NOT HAVE CARRIER AGGREGATION; IS THAT

16      RIGHT?

17      A.    YES.

18      Q.    OKAY.    BUT THERE WERE OTHER APPLE IPAD MODELS RELEASED IN

19      2014 THAT DID HAVE CARRIER AGGREGATION; IS THAT RIGHT?

20      A.    I DON'T RECALL SPECIFICALLY.     I COULDN'T SAY FOR CERTAIN.

21      I BELIEVE THAT'S TRUE, BUT I WOULDN'T WANT TO SAY FOR CERTAIN

22      BECAUSE I DON'T KNOW.

23      Q.    IN EARLY 2018, SIR -- AND I'M NOT LOOKING FOR A SPECIFIC

24      NUMBER -- BUT APPLE'S GROSS MARGINS WERE GENERALLY IN THE LOW

25      40'S; IS THAT CORRECT?



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 95 of 220 731


 1      A.    I THINK THAT'S GENERALLY CORRECT, YES.

 2      Q.    AND AS OF THE DATE OF YOUR DEPOSITION, YOU BELIEVED THAT A

 3      FAIR GROSS MARGIN FOR A BASEBAND PROCESSOR SUPPLIER WOULD ALSO

 4      BE IN THE MID-40'S?

 5      A.    YES, I BELIEVE THAT'S WHAT I TESTIFIED TO IN THE

 6      DEPOSITION AT THAT POINT IN TIME.

 7      Q.    SIR, IS IT YOUR TESTIMONY THAT THE BUSINESS COOPERATION

 8      AND PATENT AGREEMENT IS -- THAT ANY PAYMENTS UNDER THAT

 9      AGREEMENT ARE CONTINGENT ON CHIP SALES?

10      A.    MY UNDERSTANDING OF THE AGREEMENTS IN ORDER FOR US TO

11      OBTAIN THE REBATES THAT WE'RE ELIGIBLE FOR IN THE SUMMATION OF

12      THREE AGREEMENTS THAT WERE NEGOTIATED AT THE SAME POINT IN

13      TIME, THAT WE HAVE TO USE QUALCOMM EXCLUSIVELY AS A CHIPSET

14      SUPPLIER.

15            THAT'S MY UNDERSTANDING.

16      Q.    SO, SIR, MY QUESTION WAS SPECIFICALLY ABOUT THE BUSINESS

17      COOPERATION AND PATENT AGREEMENT.

18            IS IT YOUR TESTIMONY THAT THAT AGREEMENT IS CONTINGENT ON

19     CHIP SALES TO QUALCOMM?

20      A.    I'M NOT SURE IF I'M QUALIFIED TO ANSWER THAT, THE REASON

21      BEING I KNOW THAT THAT AGREEMENT IN WHAT WAS KNOWN AS THE FIRST

22      AMENDED TRANSITION AGREEMENT WERE NEGOTIATED EXACTLY AT THE

23      SAME POINT IN TIME AND THE TWO WERE VERY CLOSELY AND HEAVILY

24      LINKED AND THAT QUALCOMM WANTED THEM TO BE IN TWO SEPARATE

25      AGREEMENTS AS OPPOSED TO ONE.     APPLE REALLY DIDN'T HAVE A



                           UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK
                 CROSS BY MS. Document
                              SESSIONS 1512 Filed 07/02/19 Page 96 of 220 732


 1      PREFERENCE ONE WAY OR THE OTHER AS LONG AS THE RESULT WAS THAT

 2      WE WOULD GET REBATES.

 3            SO I DON'T THINK I'M QUALIFIED TO ANSWER YOUR QUESTION.          I

 4     KNOW THE TWO WORK IN CONCERT AND IF WE'RE EXCLUSIVE THEN WE GET

 5     THE REBATES AND IF WE'RE NOT, WE DON'T GET THE REBATES.          THAT

 6     MUCH I KNOW.

 7      Q.    YOU CAN'T SPEAK TO THE SPECIFIC TERMS OF THE BUSINESS

 8      COOPERATION AND PATENT AGREEMENT; CORRECT?

 9      A.    NO, MA'AM, I CAN'T.     I KNOW THEY WERE NEGOTIATED AT THE

10      SAME TIME, BUT FOR SOME REASON THEY WERE TWO SEPARATE

11      AGREEMENTS.

12      Q.    OKAY.   YOU ALSO TESTIFIED THAT APPLE AND QUALCOMM ARE NOW

13      ENGAGED IN A DISPUTE CONCERNING, AMONG OTHER THING, CERTAIN OF

14      QUALCOMM'S BUSINESS PRACTICES; CORRECT?

15      A.    YES, I THINK THAT'S TRUE.

16      Q.    OKAY.   QUALCOMM CONTINUED TO SHIP BASEBAND PROCESSOR

17      CHIPSETS TO APPLE AFTER THAT DISPUTE BEGAN; CORRECT?

18      A.    THAT'S TRUE.    WE HAD A SPECIFIC AGREEMENT THAT WE'D

19      NEGOTIATED PREVIOUSLY TO MAKE ABSOLUTELY CERTAIN THAT WAS THE

20      CASE BECAUSE WE HAD GRAVE CONCERNS THAT QUALCOMM WOULD STOP

21      SHIPPING TO US BASED ON RUMORS WE HEARD IN THE INDUSTRY.

22      Q.    SO YOU HAD NEGOTIATED WITH QUALCOMM FOR CONTINUITY OF

23      SUPPLY; CORRECT?

24      A.    I RECALL THAT VERY SPECIFICALLY.      IT WAS LABORIOUS.    I

25      THINK WE SPENT ABOUT 15 MONTHS TO COME TO THAT AGREEMENT.         SO I



                             UNITED STATES COURT REPORTERS
     CaseBLEVINS
          5:17-cv-00220-LHK  Document
                 REDIRECT BY MR. BAKER 1512 Filed 07/02/19 Page 97 of 220 733


 1      DO RECALL IT.

 2      Q.    AND QUALCOMM DID AGREE TO PROVIDE APPLE WITH CONTINUITY OF

 3      SUPPLY?

 4      A.    FINALLY IN THE FINAL ANALYSIS, THEY DID.

 5      Q.    AND QUALCOMM HONORED ITS AGREEMENT TO PROVIDE APPLE WITH

 6      CONTINUITY OF SUPPLY; CORRECT?

 7      A.    YES, THEY DID.

 8                 MS. SESSIONS:    THANK YOU.   NO FURTHER QUESTIONS.

 9                 THE WITNESS:    THANK YOU, MA'AM.

10                 THE COURT:   OKAY.   TIME IS 11:39.

11            DO YOU HAVE ANY REDIRECT?

12                 MR. BAKER:   JUST A COUPLE QUESTION, YOUR HONOR.

13                 THE COURT:   OKAY.   LET ME KNOW WHEN YOU'RE READY.

14                 MR. BAKER:   I'M READY.

15                 THE COURT:   OKAY.   11:39.   GO AHEAD, PLEASE.

16                                REDIRECT EXAMINATION

17      BY MR. BAKER:

18      Q.    MR. BLEVINS, BETWEEN 2011 AND THE SPRING OF 2016, DID

19      APPLE USE ANY NON-QUALCOMM MODEM CHIPS IN ANY OF ITS NEWLY

20      LAUNCHED DEVICES?

21      A.    NO, SIR.

22      Q.    MR. BLEVINS, YOU TESTIFIED JUST NOW ABOUT THE FACTORS

23      INFLUENCING APPLE'S DESIRE TO ENTER INTO THE 2013 AMENDED

24      TRANSITION AGREEMENT.

25            WAS A DESIRE TO OBTAIN ROYALTY RELIEF A FACTOR INFLUENCING



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 98 of 220 734


 1     APPLE TO ENTER INTO THAT AGREEMENT?

 2      A.    WELL, YES, OBVIOUSLY.      THOSE ROYALTY REBATES WERE HUGE AND

 3      THEY LESSENED WHAT THAT, THAT VIEW, WHICH WE CONSIDERED

 4      EXORBITANT, TO BE OTHERWISE.

 5      Q.    AND FINALLY, YOU JUST WERE TESTIFYING ABOUT THE

 6      SEPTEMBER 2015 SUPPLY CONTINUITY AGREEMENT BETWEEN APPLE AND

 7      QUALCOMM.    DO YOU RECALL THAT?

 8      A.    YES, I RECALL THAT.

 9      Q.    DOES THAT SUPPLY CONTINUITY AGREEMENT PROVIDE ASSURANCE TO

10      APPLE FOR FUTURE DEVICE MODELS?

11      A.    NO, IT SPECIFICALLY DID NOT.

12            WE DESIRED THAT IT WOULD.       BUT AS I MENTIONED, WE SPENT 15

13     MONTHS NEGOTIATING THIS AGREEMENT AND THE BEST THAT WE COULD DO

14     WAS SECURE A SUPPLY CONTINUITY FOR THINGS THAT HAD ALREADY BEEN

15     LAUNCHED AT THAT POINT IN TIME.

16            WE TRIED VERY AGGRESSIVELY TO GET THE SAME CONDITIONS IN

17     FUTURE CHIP, BUT WE WERE UNSUCCESSFUL IN NEGOTIATING SUCH A

18     CONDITION.

19                  MR. BAKER:   THANK YOU.

20            NO FURTHER QUESTIONS, YOUR HONOR.

21                  THE COURT:   OKAY.   TIME IS 11:41.

22            IS THERE ANY FURTHER --

23                  MS. SESSIONS:   NO FURTHER QUESTIONS, YOUR HONOR.

24                  THE COURT:   OKAY.   AND IS THIS WITNESS EXCUSED

25      SUBJECT TO RECALL, OR NOT SUBJECT TO RECALL?



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 99 of 220 735


 1                MR. BAKER:   NOT SUBJECT TO RECALL.

 2                MS. SESSIONS:   NOT SUBJECT TO RECALL, YOUR HONOR.

 3                THE COURT:   OKAY.   THEN YOU HAVE COMPLETED YOUR TRIAL

 4      TESTIMONY AND YOU ARE FREE TO LEAVE.

 5                THE WITNESS:    THANK YOU, YOUR HONOR.

 6                THE COURT:   YOUR NEXT WITNESS IS A VIDEO ONE.    IS

 7      THAT RIGHT?

 8                MR. MATHESON:   YES, YOUR HONOR.    WITH THE COURT'S

 9      PERMISSION, WE'D LIKE TO BEGIN THE VIDEO OF MR. LEE.     YOUR

10      HONOR HAS SEALED A PORTION OF THAT VIDEO.

11                THE COURT:   OKAY.

12                MR. MATHESON:   IF IT'S CONVENIENT FOR THE COURT, OUR

13      PROPOSAL WOULD BE TO PLAY THE UNSEALED PORTION.

14                THE COURT:   OKAY.

15                MR. MATHESON:   WHICH IS ABOUT EIGHT MINUTES LONG AND

16      THEN IF YOUR HONOR WANTED TO SEAL THE ROOM AND DISMISS EVERYONE

17      EXCEPT FOR THE LAWYERS, WE CAN COMPLETE THE SEALED PORTION

18      BEFORE LUNCH AND THAT WOULD HOPEFULLY MINIMIZE THE DISRUPTION

19      ON THE AUDIENCE SHUFFLING IN AND OUT BECAUSE WE COULD COME BACK

20      AFTER LUNCH IN OPEN SESSION.

21                THE COURT:   OH, OKAY.

22                MR. MATHESON:   THAT WOULD END US RIGHT AROUND NOON IF

23      THAT'S CONVENIENT.

24                THE COURT:   THAT'S FINE WITH ME.

25            OKAY.   SO LET'S PLAY THE PUBLIC VERSION.    AND DO YOU WANT



                           UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 100 of 220 736


 1      TO ADMIT ANY EXHIBITS THROUGH THIS WITNESS?

 2                   MR. MATHESON:   YES, YOUR HONOR.   AND ONE POINT OF

 3       CLARIFICATION.

 4                   THE COURT:   YES.

 5                   MR. MATHESON:   WE HAD AGREED IN THE JOINT PRETRIAL

 6       STATEMENT THAT WE MIGHT PLAY SOME VIDEO WITH THE TRANSCRIPT, OR

 7       THE TRANSCRIBED ANSWERS IN ENGLISH.       THAT'S HOW WE HAVE

 8       PREPARED THIS ONE.

 9            THAT IS NOT THE CASE FOR FUTURE VIDEOS IN FOREIGN LANGUAGE

10      IN WHICH WE HAVE CAPTURED THE QUESTION IN ENGLISH, THE QUESTION

11      IN THE SPEAKER'S NATIVE LANGUAGE, AND THE ANSWER IN BOTH THE

12      SPEAKER'S NATIVE LANGUAGE AND ENGLISH.

13                   THE COURT:   OKAY.

14                   MR. MATHESON:   FOR THIS ONE, IT'S JUST THE QUESTION

15       IN ENGLISH, THE ANSWER IN THE NATIVE LANGUAGE AND THE

16       TRANSCRIPT.

17            IF YOUR HONOR DOESN'T LIKE THAT PRESENTATION, WE CAN

18       ADJUST THAT AND CHANGE IT.

19                   THE COURT:   THAT'S -- I MEAN, YOU SAID THAT'S THE

20       ONLY CASE FOR THIS ONE; RIGHT?

21                   MR. MATHESON:   CORRECT.

22                   THE COURT:   THAT'S FINE.

23                   MR. MATHESON:   THANK YOU VERY MUCH.

24                   THE COURT:   ALL RIGHT.    SO YOU WANT TO INTRODUCE

25       EXHIBITS?



                             UNITED STATES COURT REPORTERS
     CaseLEE
          5:17-cv-00220-LHK
             DEPOSITION     Document 1512 Filed 07/02/19 Page 101 of 220 737


 1                  MR. KEHL:    YES, YOUR HONOR.

 2                  THE COURT:   OKAY.   TIME IS 11:43.   GO AHEAD, PLEASE.

 3       WHAT ARE THE EXHIBITS?

 4                  MR. KEHL:    YOUR HONOR, THE FTC MOVES TO ADMIT

 5       CX 2564A, CX 2568A, CX 2639A, CX 2641A, CX 2642A, CX 2643A, AND

 6       JX 0024.

 7                  THE COURT:   ANY OBJECTION?

 8                  MR. BORNSTEIN:   NO, YOUR HONOR.

 9                  THE COURT:   ALL RIGHT.     THOSE ARE ADMITTED.

10            (PLAINTIFF'S EXHIBITS CX 2564A, CX 2568A, CX 2639A,

11       CX 2641A, CX 2642A, CX 2643A AND JOINT EXHIBIT JX 0024 WERE

12       ADMITTED IN EVIDENCE.)

13                  MR. KEHL:    YOUR HONOR, AND WE'LL NOTE THAT THIS VIDEO

14       CONTAINS ONE MINUTE OF QUALCOMM COMPLETENESS DESIGNATIONS.

15                  THE COURT:   ALL RIGHT.     GO AHEAD, PLEASE.   DO YOU

16       WANT TO GET IT STARTED.

17                  MR. KEHL:    PLEASE PLAY THE VIDEO.

18            (THE VIDEOTAPED DEPOSITION OF INJUNG LEE WAS PLAYED IN

19       OPEN COURT OFF THE RECORD.)

20                  THE COURT:    IS THAT IT?

21                  MR. KOTARSKI:    I'M GOING TO THE NEXT PART.

22            (THE VIDEOTAPED DEPOSITION OF INJUNG LEE WAS PLAYED IN

23       OPEN COURT OFF THE RECORD.)

24                  MR. KEHL:    YOUR HONOR, WE'VE NOW REACHED THE POINT IN

25       THE TRANSCRIPT WHERE THE SEALED INFORMATION WOULD --



                            UNITED STATES COURT REPORTERS
     CaseLEE
          5:17-cv-00220-LHK
             DEPOSITION     Document 1512 Filed 07/02/19 Page 102 of 220 738


 1                 THE COURT:   OKAY.   IT'S 11:52.

 2            ALL RIGHT.   HOW LONG IS THE SEALED PORTION?

 3                 MR. KEHL:    IT'S SEVEN MINUTES AND 34 SECONDS, YOUR

 4       HONOR.

 5                 THE COURT:   OH, OKAY.   SO WE'LL DO IT BEFORE NOON.

 6            ALL RIGHT.   THEN I'M GOING TO GO AHEAD AND ASK, AND I

 7      GUESS I'LL LEAVE IT TO THE PARTIES TO MAKE SURE THAT WHOEVER

 8      REMAINS SHOULD BE STAYING.

 9            ALL RIGHT.   I'LL ASK EVERYONE ELSE IF YOU WOULD PLEASE

10      STEP OUTSIDE.   WE WILL BE IN LUNCH RECESS UNTIL 1:00 O'CLOCK.

11      AND WE'LL RESUME AT 1:00.    SO LET'S GIVE FOLKS A MINUTE TO

12      LEAVE.

13                 MR. KEHL:    THANK YOU, YOUR HONOR.

14            (PAUSE IN PROCEEDINGS.)

15            (PROCEEDINGS UNDER SEAL FROM PAGES 739 TO 740.)

16

17

18

19

20

21

22

23

24

25



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 103 of 220 741


 1          (IN OPEN COURT.)

 2                                AFTERNOON SESSION

 3                 THE COURT:    OKAY.   GOOD AFTERNOON AND WELCOME.

 4            PLEASE TAKE A SEAT.

 5            SO ON THE LASINSKI DEMONSTRATIVE, NUMBER 1, IT HAS NO PAGE

 6      NUMBERS.   CAN YOU PLEASE NUMBER YOUR DEMONSTRATIVES, BECAUSE

 7      WHEN EVERYONE SAYS PAGE 1, IT DOESN'T -- YOU KNOW, THE ECF

 8      PAGE 1 DOESN'T MATCH WHAT I THINK YOU'RE COUNTING AS PAGE 1 AS

 9      THE OPENING SLIDE.     IS THAT RIGHT?   SO I DON'T EVEN KNOW, WHEN

10      YOU SAY PAGE 1, WHAT NUMBER YOU'RE TALKING ABOUT.

11                 MR. MATHESON:    THAT'S RIGHT, YOUR HONOR.   WE DID

12       THAT -- WE WILL CHANGE THAT.

13                 THE COURT:    OKAY.   NOW, THE OTHER THING IS, YOU KNOW,

14       WE'VE ALREADY GOTTEN NOKIA'S MOTION TO SEAL THE SAME DOCUMENT,

15       SAMSUNG'S MOTION TO SEAL THE SAME DOCUMENT, QUALCOMM'S MOTION

16       TO SEAL THE SAME DOCUMENT, AND AVANCI'S MOTION TO SEAL.       SO

17       I'VE GOTTEN FOUR MOTIONS TO SEAL THIS ONE DOCUMENT.

18            THIS IS WHAT I'M TALKING ABOUT.      YOU ALL ARE MAKING US DO

19       THINGS FOUR, FIVE, SIX TIMES FOR THE SAME DOCUMENT.

20            IS THERE ANY COORDINATION --

21                 MR. MATHESON:    WE'RE TRYING, YOUR HONOR.

22                 THE COURT:    -- THAT CAN BE DONE?

23                 MR. MATHESON:    RIGHT NOW WE'RE WRITING AND FILING AT

24       THE MOMENT A RESPONSE TO ALL OF THESE THAT WE HOPE WILL ALLOW

25       YOU JUST TO RESPOND ONCE AND JUST ORDER ONE PAGE SEALED



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 104 of 220 742


 1       BECAUSE, AS I PREVIEWED THIS MORNING, THERE ARE A NUMBER OF

 2       FOLKS WHO MOVED TO SEAL DIFFERENT LINES OF THE SAME PAGE.      THEY

 3       EACH MOVED TO SEAL THEIR OWN ROYALTY RATE.

 4              AND WE ARE GOING TO FILE A RESPONSE TO THOSE MOTIONS THAT

 5       WILL COLLECT ALL THE MOTIONS THAT RELATE TO MR. LASINSKI'S

 6       SLIDES AND ASK THE COURT TO RESOLVE THEM ALL BY ORDERING US TO

 7       SIMPLY NOT SHOW ONE PAGE OF ONE DOCUMENT.

 8                   THE COURT:   OKAY.

 9                   MR. MATHESON:   THAT SHOULD RESOLVE IT.

10                   THE COURT:   BUT QUALCOMM ALSO MOVED TO FILE AN

11       ADDITIONAL ONE, TWO, THREE, FOUR PAGES OTHER THAN -- THE

12       COMPARABLE AGREEMENTS APPROACH I THINK IS THE PAGE YOU'RE

13       TALKING ABOUT.

14                   MR. MATHESON:   YES, I BELIEVE SO.

15                   THE COURT:   BUT THEN AVANCI MOVED TO SEAL AN

16       ADDITIONAL FOUR PAGES.

17                   MR. MATHESON:   AND WE WILL PROVIDE A RESPONSE TO THAT

18       POSITION AS WELL, YOUR HONOR.

19                   THE COURT:   WELL, I DON'T SEE HOW YOU'RE SAYING

20       YOU'RE SEALING WITH THIS ONE PAGE, 8 OR 9, HOWEVER YOU COUNT,

21       IS GOING TO DEAL WITH THE REST OF THE SEALING REQUESTS.

22              AND DO YOU KNOW IF ANYONE ELSE IS -- IS ERICSSON GOING TO

23       FILE ONE?    IS APPLE GOING TO FILE ONE?    IS HTC GOING TO FILE

24       ONE.    IS INTERDIGITAL GOING TO HAVE TO FILE ONE?

25              I DON'T WANT TO BE HERE ON SATURDAY WAITING FOR



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 105 of 220 743


 1       INTERDIGITAL, APPLE, AND ERICSSON'S MOTION.

 2                  MR. MATHESON:   WE UNDERSTAND, YOUR HONOR.

 3                  THE COURT:   WHAT'S THE PROCESS FOR THIS?

 4                  MR. MATHESON:   ERICSSON HAD ALREADY FILED ONE, WHICH

 5       I BELIEVE YOUR HONOR GRANTED.

 6            WE THEN HAD ASKED THEM TO FILE EARLY, AND WE'VE REACHED

 7       OUT TO OTHER THE PARTIES.

 8            APPLE HAS COMMUNICATED -- I'LL LET THEM COMMUNICATE WITH

 9       THE COURT THEMSELVES.

10            BUT IF WE CAN SEAL THE ONE PAGE WE'RE TALKING ABOUT, I

11       THINK THAT WILL OBVIATE ALL OF APPLE'S CONCERNS.       WE'RE TALKING

12       TO THEM RIGHT NOW.

13            AND THE RESPONSE WE ENVISION WOULD DEAL WITH ALL THE

14       MOTIONS THAT RELATE TO MR. LASINSKI'S DEMONSTRATIVES, AND WE

15       WILL RESPOND TO ALL OF THEM AND TRY TO HAVE IT ALL IN ONE

16       PLACE.

17                  THE COURT:   OKAY.

18                  MR. MATHESON:   WE SHOULD HAVE THAT ON FILE SOON, YOUR

19       HONOR.   WE'RE READYING IT RIGHT NOW.

20                  THE COURT:   OKAY.   WHAT ARE WE GOING TO DO ABOUT THE

21       PAGE NUMBERS?   IT'S REALLY UNHELPFUL THAT I EVEN DON'T KNOW

22       WHAT CONVENTION PEOPLE ARE USING FOR THE DIFFERENT PAGE

23       NUMBERS.

24                  MR. MATHESON:   WE WILL CLARIFY THAT, YOUR HONOR.    WE

25       WILL POINT TO THE ECF NUMBER THAT MAKES IT CLEAR TO THE COURT



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 106 of 220 744


 1       WHAT PAGE EACH PARTY IS TALKING ABOUT IN OUR FILING.

 2                 THE COURT:   OKAY.    NOW, IS THIS GOING TO COME UP WITH

 3       YOUR OTHER EXPERTS AS WELL?

 4                 MR. MATHESON:   THE ONLY THING -- WELL, SO YOUR HONOR

 5       GRANTED A REQUEST TO SEAL A LARGE PORTION OF MR. DONALDSON'S

 6       REPORT, AND SINCE THEN, SOME OF THAT HAS BEEN ANNOUNCED ON THE

 7       PUBLIC RECORD, SOME OF THE THINGS THAT WERE SEALED.

 8            THE ONLY PARTY THAT HAS TOLD US THAT THEY INTEND TO FILE

 9       ANYTHING REGARDING MR. DONALDSON IS TEXAS INSTRUMENTS, HIS

10       FORMER EMPLOYER, AND WE ARE TRYING TO TALK THEM OUT OF THAT

11       BECAUSE HIS EXPERIENCE WITH THEM SHOULD NOT CAUSE THEM TO NEED

12       TO FILE A -- TO FILE ANY SORT OF SEALING MOTION.     THAT'S THE

13       ONE WE ANTICIPATE.

14            AND THEN DR. SHAPIRO'S DEMONSTRATIVES HAVE BEEN PROVIDED

15      TO RELEVANT THIRD PARTIES.      AS FAR AS I KNOW, WE ARE NOT

16      ANTICIPATING FURTHER SEALING MOTIONS, BUT I WOULD HAVE TO CHECK

17      WITH THOSE THIRD PARTIES JUST TO BE SURE.

18                 THE COURT:   ALL RIGHT.    I'D LIKE YOU TO REFILE, THEN,

19       DONALDSON'S EXPERT REPORT WITH THE INFORMATION THAT'S BEEN

20       PUBLICLY DISCLOSED DURING THE TRIAL UNREDACTED.

21                 MR. MATHESON:   OKAY.

22                 THE COURT:   WHEN CAN YOU DO THAT?

23                 MR. MATHESON:   WE CAN DO THAT OVER THE WEEKEND, YOUR

24       HONOR.

25                 THE COURT:   OKAY.    GIVE ME A DATE.



                            UNITED STATES COURT REPORTERS
     CaseLEE
          5:17-cv-00220-LHK
             DEPOSITION     Document 1512 Filed 07/02/19 Page 107 of 220 745


 1                   MR. MATHESON:    TOMORROW.

 2                   THE COURT:   ALL RIGHT.   DO THAT BY TOMORROW.

 3            OKAY.    WHAT'S THE TIME, MS. SHORTRIDGE?

 4                   THE REPORTER:    1:11.

 5                   THE COURT:   1:11.    GO AHEAD WITH YOUR DEPO.

 6                   MR. MATHESON:    THANK YOU.

 7            (THE VIDEOTAPED DEPOSITION OF INJUNG LEE WAS PLAYED IN

 8       OPEN COURT OFF THE RECORD.)

 9                   THE COURT:    OKAY.   TIME IS 1:27.

10                   MR. KEHL:    OUR NEXT WITNESS, YOUR HONOR, IS THE

11       VIDEOTAPED DEPOSITION OF TODD MADDEROM.

12                   THE COURT:   ALL RIGHT.   AND IS MR. LEE SUBJECT TO

13       RECALL OR NOT SUBJECT TO RECALL?

14                   MR. KEHL:    NOT SUBJECT TO RECALL, YOUR HONOR.

15                   THE COURT:   DO YOU AGREE WITH THAT?

16                   MR. BORNSTEIN:   YES, YOUR HONOR.

17                   THE COURT:   OKAY.    SO HE'S NOT SUBJECT TO RECALL.

18            ALL RIGHT.    WHO IS YOUR NEXT WITNESS?

19                   MR. KEHL:    TODD MADDEROM BY VIDEOTAPED DEPOSITION.

20                   THE COURT:   OKAY.    AND ARE YOU SEEKING TO ADMIT

21       EXHIBITS?

22                   MR. KEHL:    YES, YOUR HONOR.

23                   THE COURT:   OKAY.    GIVEN ME ONE MINUTE, PLEASE.

24            (PAUSE IN PROCEEDINGS.)

25                   THE COURT:   ALL RIGHT.   TIME IS STILL 1:27.



                             UNITED STATES COURT REPORTERS
     CaseMADDEROM
          5:17-cv-00220-LHK
                   DEPOSITION Document 1512 Filed 07/02/19 Page 108 of 220 746


 1            WHICH EXHIBITS ARE YOU SEEKING TO ADMIT?

 2                   MR. KEHL:    THE EXHIBITS ARE CX 2018, CX 2060,

 3       CX 2065, CX 2123, CX 2124, CX 2125, AND CX 2168.

 4                   THE COURT:    ALL RIGHT.   ANY OBJECTION?

 5                   MR. BORNSTEIN:   NONE, YOUR HONOR.

 6                   THE COURT:    OKAY.   THOSE ARE ADMITTED.

 7            (PLAINTIFF'S EXHIBITS CX 2018, 2060, 2065, 2123, 2124,

 8       2125, AND 2168 WERE ADMITTED IN EVIDENCE.)

 9                   THE COURT:    GO AHEAD, PLEASE.

10                   MR. KEHL:    AND, YOUR HONOR, THE VIDEO CONTAINS ONE

11       MINUTE OF QUALCOMM COMPLETENESS DESIGNATIONS.

12                   THE COURT:    OKAY.   THANK YOU.

13                   MR. KEHL:    PLEASE PLAY THE VIDEO.

14            (THE VIDEOTAPED DEPOSITION OF TODD MADDEROM WAS PLAYED IN

15       OPEN COURT OFF THE RECORD.)

16                   THE COURT:    OKAY.   TIME IS 2:11.

17            IS THIS WITNESS EXCUSED SUBJECT TO RECALL OR NOT SUBJECT

18      TO RECALL?

19                   MR. KEHL:    NOT SUBJECT TO RECALL, YOUR HONOR.

20                   THE COURT:    DO YOU AGREE WITH THAT?

21                   MR. BORNSTEIN:   YES, YOUR HONOR.

22                   THE COURT:    OKAY.   SO THAT WITNESS IS EXCUSED.

23            WHO'S YOUR NEXT WITNESS, PLEASE?

24                   MS. MILICI:    YOUR HONOR, THE FTC CALLS

25       STEVE MOLLENKOPF, AND I THINK THAT THERE ARE A COUPLE OF



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 109 of 220 747


 1       SEALING ISSUES WE NEEDED TO RESOLVE INITIALLY.

 2                  THE COURT:    OKAY.    GIVE ME JUST ONE MINUTE TO ADD HIM

 3       TO MY WITNESS LIST.

 4                  MR. SHACHAM:   GOOD AFTERNOON, YOUR HONOR.

 5       MATAN SHACHAM FOR QUALCOMM.

 6                  MS. MILICI:    AND JENNIFER MILICI FOR THE FTC.

 7                  THE COURT:    OKAY.    DO YOU HAVE A BINDER OF EXHIBITS

 8       FOR THIS WITNESS?

 9                  MS. MILICI:    WE DO.

10                  THE COURT:    OKAY.    DOES THIS PERTAIN TO CX 8190 OR

11       NOT.

12                  MS. MILICI:    YES, YOUR HONOR.    I BELIEVE THERE'S TWO

13       DOCUMENTS THAT YOU WANTED TO RESOLVE BEFOREHAND.

14                  THE COURT:    ALL RIGHT.    SO I'M GOING TO CHARGE TIME

15       TO FTC TO IDENTIFY THE PAGES THAT YOU WANT TO USE, AND THEN

16       I'LL CHARGE TIME TO QUALCOMM FOR WHICH PAGES IT WANTS TO SEAL.

17                  MS. MILICI:    SO --

18                  THE COURT:    SO 2:13.    GO AHEAD, PLEASE.

19                  MS. MILICI:    THANK YOU, YOUR HONOR.

20              FOR CX 8190, THE FTC WOULD LIKE TO ADMIT THE COVER E-MAIL,

21      ALONG WITH PAGES 66 TO 69 AND 259 TO 268.

22                  THE COURT:    ALL RIGHT.    TIME IS 2:13.

23              SO WHICH OF THOSE DO YOU WANT TO SEAL?

24                  MR. SHACHAM:   THANK YOU, YOUR HONOR.       WE DO NOT NEED

25       TO SEAL THE COVER E-MAIL.        WITHIN THE SECOND RANGE OF 66 TO 69,



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 110 of 220 748


 1       WE WOULD LIKE TO SEAL ALL OF THOSE.

 2                 THE COURT:    WHEN YOU SAY 66 -- YOU MEAN 268 -- PARDON

 3       ME, 266 TO 269; IS THAT CORRECT?

 4                 MR. SHACHAM:    NO, YOUR HONOR.   I BELIEVE -- AND

 5       COUNSEL CAN CORRECT ME, BUT WE'RE TALKING ABOUT 066 TO 069.

 6                 MS. MILICI:    YES, YOUR HONOR.   THE FIRST RANGE WAS

 7       066 TO 069.

 8                 THE COURT:    WHICH NUMBER ARE YOU REFERRING TO?     I'M

 9       LOOKING AT CX 8190.     I'M LOOKING AT TAB 4, CX 8190.

10            OH, I SEE.   YOU'RE LOOKING AT 66.

11            WHY ISN'T THIS PUBLIC INFORMATION?

12                 MR. SHACHAM:    YOUR HONOR, THESE ARE DETAILED

13       FINANCIAL NUMBERS THAT ARE LESS THAN TWO YEARS OLD.       THEY'RE

14       ABOUT A YEAR AND A HALF OLD.    AND THEY ALSO --

15                 THE COURT:    BUT WHOSE NUMBERS ARE THESE?     ARE THESE

16       THIRD PARTIES NUMBERS?

17                 MR. SHACHAM:    THESE ARE QUALCOMM'S NUMBERS RELATING

18       TO POTENTIAL SALES TO THIRD PARTIES.     BUT THEY ARE QUALCOMM'S

19       NUMBERS, YOUR HONOR.

20            WE WOULD BE FINE IF THE COURT WOULD PREFER JUST SEALING

21      THE NUMBERS THEMSELVES.     WE DON'T HAVE ANY PROBLEM WITH THE

22      HEADINGS BEING UNSEALED.     BUT THE NUMBERS ARE HIGH LY

23      CONFIDENTIAL.

24                 THE COURT:    ALL RIGHT.   LET'S SEAL THE NUMBERS IN 66,

25       67, 68, AND 69.   BUT NOT THE HEADINGS, EITHER THE HEADINGS ON



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 111 of 220 749


 1       THE LEFT COLUMN OR THE HEADINGS ON THE TOP OF THE COLUMNS OR

 2       THE HEADINGS ON EACH PAGE.

 3                  MR. SHACHAM:    THAT'S CORRECT, YOUR HONOR.

 4                  THE COURT:    OKAY.

 5                  MR. SHACHAM:    WITHIN THE SECOND RANGE OF 259 THROUGH

 6       268, WE WOULD NOT SEEK TO SEAL 259, BUT WE WOULD SEEK, YOUR

 7       HONOR, TO SEAL THE REMAINDER OF THAT RANGE.        SO 260 THROUGH

 8       628.

 9              AND THE REASON IS THE SAME.

10                  THE COURT:    OKAY.   BUT WHY --

11                  MS. MILICI:    YOUR HONOR --

12                  THE COURT:    THIS WAS A PROBLEM I HAD LAST NIGHT.       IT

13       JUST SEEMS OVERLY BROAD.     YOU WANT TO SEAL CHIPSET TIERS, MID,

14       LOW, HIGH PREMIUM, DISCRETE MODEM.        I MEAN, THERE'S BEEN SO

15       MUCH TESTIMONY ABOUT THAT THROUGHOUT THE TRIAL.

16                  MR. SHACHAM:    SO WE --

17                  THE COURT:    KEY CAPABILITIES, TECHNOLOGY, EXECUTION,

18       CUSTOMER SUPPORT, SCALE VOLUME.       THAT JUST DOESN'T SEEM

19       CONFIDENTIAL TO ME.

20                  MR. SHACHAM:    SO THE NUMBERS AT THE VERY LEAST WE

21       WOULD NEED TO SEAL.      WE WOULD NOT HAVE A PROBLEM WITH THE --

22                  THE COURT:    THERE'S NO NUMBERS I'M LOOKING AT 261.

23       THERE'S NOT A SINGLE NUMBER IN THAT DOCUMENT.       I GUESS THERE'S

24       ONE IN THE FAR RIGHT CORNER THAT'S NOT EVEN IN THE CHART.

25                  MR. SHACHAM:    IT IS REVEALING, THOUGH, CONNECTIONS



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 112 of 220 750


 1       BETWEEN THOSE SPECIFIC CUSTOMERS.     IT'S REVEALING CUSTOMER

 2       SPECIFIC INFORMATION.

 3                  THE COURT:    WHAT IF WE SEALED THE DOTS?

 4                  MR. SHACHAM:    WE WOULD BE --

 5                  THE COURT:    BUT DIDN'T SEAL EITHER THE LEFT COLUMN

 6       THAT SAYS THINGS LIKE PREMIUM TIER, HIGH CHIPSET TIERS, AND

 7       THEN THE MERCHANT SUPPLIERS.     I THINK THAT'S NOT ANY SURPRISE,

 8       OR VERTICAL OEM'S.      WHO THOSE ARE, THERE'S ALREADY BEEN

 9       TESTIMONY.

10                  MR. SHACHAM:    COULD YOU GIVE ME ONE MOMENT, YOUR

11       HONOR?

12                  THE COURT:    YES.

13            THIS WAS THE NARROW TAILORING THAT I WAS HOPING TO SEE AND

14      DIDN'T SEE WITH REGARD TO THIS DOCUMENT.      THAT'S WHY I DIDN'T

15      WANT TO SEAL THE WHOLE THING.

16                  MS. MILICI:    YOUR HONOR, WHILE THEY'RE CONFERRING, I

17       WOULD NOTE THAT THERE'S A VERY SIMILAR SLIDE IN 8191 THAT THEY

18       DID NOT SEEK TO SEAL AT ALL.

19                  THE COURT:    AND WHAT'S THAT ONE?

20                  MS. MILICI:    THAT'S 8191-089.

21                  MR. SHACHAM:    YOUR HONOR, MAY I PROPOSE A SOLUTION TO

22       THIS?    I THINK WHAT YOU PROPOSED IS EXACTLY RIGHT.   WE CAN SEAL

23       THE NUMBERS ON THE LEFT-HAND SIDE --

24                  THE COURT:    AND I WANT THIS REFILED WITH THE CORRECT

25       REDACTIONS, OKAY?    WE SHOULDN'T BE HAVING TO DO THIS ON THE



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 113 of 220 751


 1       FLY.    THE NARROW, TAILORED SEALING REQUESTS SHOULD HAVE ALREADY

 2       DONE THIS.

 3                  MR. SHACHAM:   SO WE ARE FINE WITH THE NAMES ON THE

 4       LEFT AS YOUR HONOR PROPOSED BEING PUBLIC, AND WITH THE ICONS ON

 5       THE TOP BEING PUBLIC AS WELL.    BUT THE GRID WITH THE DOTS WE

 6       WOULD REQUEST TO SEAL.

 7                  THE COURT:   THAT'S FINE.   SO THAT'S ON 261.

 8                  MR. SHACHAM:   YES, YOUR HONOR.   AND ON THE SLIDE

 9       BEFORE THAT, AGAIN, THE HEADING IS FINE.     BUT THOSE CHARTS ARE

10       SHOWING --

11                  THE COURT:   THAT'S FINE, 262, THAT'S FINE.

12              ON 263 --

13                  MR. SHACHAM:   AGAIN, WE COULD JUST DO THE INSIDE OF

14       THAT TABLE, YOUR HONOR.

15                  THE COURT:   THAT'S FINE.

16                  MR. SHACHAM:   IF THAT'S ACCEPTABLE.

17                  THE COURT:   THAT'S FINE.   AND WHAT ABOUT 264?

18                  MR. SHACHAM:   SIMILARLY, THE INSIDE OF THE TABLE

19       WOULD NEED TO BE SEALED.

20                  THE COURT:   WHAT ABOUT SOME OF THE BULLETS BELOW IT?

21              IF YOU WANTED THE BULLETS BELOW IT SEALED, THAT WOULD BE

22      FINE.

23                  MR. SHACHAM:   YEAH, WE WOULD LIKE TO SEAL THE BULLETS

24       AS WELL.

25                  THE COURT:   THAT'S FINE.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 114 of 220 752


 1                 MR. SHACHAM:    AND SO 265, THOSE BULLETS; 266.

 2                 THE COURT:    THAT'S FINE.   ON 265, THAT'S FINE, JUST

 3       SEAL THE BULLETS.

 4                 MR. SHACHAM:    266, AGAIN, THE INSIDE OF THAT CHART.

 5                 THE COURT:    THAT'S FINE.

 6                 MR. SHACHAM:    267, SAME IDEA.    AND 268, SAME IDEA,

 7       YOUR HONOR.

 8                 THE COURT:    THAT'S FINE.

 9                 MR. SHACHAM:    AND I BELIEVE THAT WAS ALL.

10                 THE COURT:    SO INSIDE OF THE CHART, BUT NOT ANY OF

11       THE FAR LEFT COLUMN THAT IS JUST DESCRIBING WHAT YOU'RE LOOKING

12       AT, OR THE TOP.

13                 MR. SHACHAM:    THAT'S CORRECT, YOUR HONOR.

14                 THE COURT:    TOP ROW.

15            OKAY.    ANYTHING ELSE ON THIS DOCUMENT, 8190?

16                 MR. SHACHAM:    IF THAT'S ALL THE FTC IS GOING TO USE,

17       THAT'S ALL.

18                 MS. MILICI:    THAT IS ALL WE'RE SEEKING TO INTRODUCE,

19       YOUR HONOR.

20                 THE COURT:    OKAY.   ALL RIGHT.   ARE THERE ANY OTHER

21       DOCUMENTS FOR WHICH WE NEED TO GO THROUGH THIS PROCESS?

22                 MR. SHACHAM:    I BELIEVE WE NEED TO GO THROUGH THE

23       PROCESS, YOUR HONOR, ON CX 5913.

24                 THE COURT:    OKAY.   5 -- AND WHAT TAB NUMBER IS THAT?

25       IS IT NOT 591 -- YOU SAID 5913, SO TAB 8?



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 115 of 220 753


 1                 MS. MILICI:    TAB 8, YES, YOUR HONOR.

 2                 THE COURT:    OKAY.   GO AHEAD, PLEASE.

 3                 MR. SHACHAM:   WE MIGHT BE ABLE TO SHORTEN THIS IF THE

 4       FTC HAS SPECIFIC SLIDES THEY'RE GOING TO USE.

 5                 MS. MILICI:    YOUR HONOR, WE WERE GOING TO USE THE

 6       COVER E-MAIL.   BUT IF THE COURT WOULD LIKE US TO INTRODUCE --

 7                 THE COURT:    TIME IS 2:20.   THIS IS ON THE FTC'S TIME.

 8            OKAY.   THE COVER E-MAIL AND WHAT ELSE?

 9                 MS. MILICI:    JUST THE COVER E-MAIL.

10                 MR. SHACHAM:   OH.

11                 THE COURT:    THAT'S IT.

12                 MS. MILICI:    THE ATTACHMENT IS ALLOWED BECAUSE IT'S

13       ONE DOCUMENT.

14                 MR. SHACHAM:   IF ALL THEY'RE USING IS THE COVER

15       E-MAIL, YOUR HONOR, WE DON'T HAVE ANY PROBLEM.          THE ATTACHMENT

16       IS WHAT WE HAVE A PROBLEM WITH.      SO IF THEY'RE LIMITING IT TO

17       THAT, WE CAN JUST INTRODUCE THE COVER E-MAIL AND NOT INTRODUCE

18       THE ATTACHMENT AND THERE'S NO SEALING ISSUE.

19                 THE COURT:    OKAY.   THAT'S FINE.    2:20.

20            ALL RIGHT.   SO HAVE WE RESOLVED ALL THE SEALING?

21                 MS. MILICI:    YES.

22                 THE COURT:    YES?

23                 MR. SHACHAM:    NOTHING FURTHER ON THIS.

24                 THE COURT:    OKAY.   SO THANK YOU.   THANK YOU BOTH.

25            SO GOING FORWARD, YOU KNOW, IF IT'S ANOTHER 368 PAGE



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 116 of 220 754


 1      DOCUMENT, IF WE COULD GO THROUGH THIS PROCESS, THE PARTIES DO

 2      IT, AND THEN WHEN YOU MAKE YOUR SEALING REQUEST, IT COULD BE

 3      MUCH MORE NARROW, BOTH AS TO WHAT YOU'RE ACTUALLY GOING TO USE,

 4      AND ALSO I'D LIKE SOME NARROWING -- NARROW TAILORING ON

 5      QUALCOMM'S PART, OBVIOUSLY SEALING WHETHER IT'S THE DIFFERENT

 6      TIERS OF PHONES OR CHIPS.     I JUST THINK THAT'S UNNECESSARY.

 7      OKAY.

 8                  MR. SHACHAM:   THANK YOU, YOUR HONOR.

 9                  MS. MILICI:    THANK YOU, YOUR HONOR.

10                  THE COURT:    ALL RIGHT.   SO, MS. GARCIA, I DON'T THINK

11       YOU SWORE IN THE WITNESS.

12              IF YOU COULD PLEASE DO THAT.      THANK YOU.

13                  THE CLERK:    PLEASE STAND.    PLEASE RAISE YOUR RIGHT

14       HAND.

15              (PLAINTIFF'S WITNESS, STEVE MOLLENKOPF, WAS SWORN.)

16                  THE WITNESS:   YES.

17                  THE CLERK:    THANK YOU.   PLEASE BE SEATED.

18              PLEASE STATE YOUR FULL NAME AND SPELL YOUR LAST NAME FOR

19      THE RECORD.

20                  THE WITNESS:   STEVE MOLLENKOPF.     M-O-L-L-E-N-K-O-P-F.

21                  THE COURT:    ALL RIGHT.   TIME IS 2:22.   GO AHEAD,

22       PLEASE.

23       ///

24       ///

25       ///



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 117 of 220 755
                               MS. MILICI


 1                               DIRECT EXAMINATION

 2       BY MS. MILICI:

 3       Q.   GOOD AFTERNOON, MR. MOLLENKOPF.     I'M JENNIFER MILICI FROM

 4       THE FEDERAL TRADE COMMISSION.

 5            YOU ARE THE CEO OF QUALCOMM; CORRECT?

 6       A.   YES.

 7       Q.   AND YOU BECAME THE CEO OF QUALCOMM IN 2014?

 8       A.   YES, I DID.

 9       Q.   AND BEFORE THAT, YOU WERE THE PRESIDENT OF CHIP DIVISION,

10       WHICH IS KNOWN, OTHERWISE KNOWN AS QCT; CORRECT?

11       A.   I WAS PROBABLY THE PRESIDENT AND THE CHIEF OPERATING

12       OFFICER BEFORE THAT EXACTLY.

13       Q.   THANK YOU.

14            SIR, DO YOU AGREE, SIR, THAT TO BUY CHIPS FROM QCT,

15      CUSTOMERS HAVE TO AGREE TO A LICENSE WITH QTL AND BE IN

16      COMPLIANCE WITH THAT LICENSE; CORRECT?

17       A.   I'M SORRY.    COULD YOU REPEAT THE QUESTION AGAIN?

18       Q.   YOU WOULD AGREE, SIR, THAT TO BUY CHIPS FROM QCT,

19       CUSTOMERS HAVE TO AGREE TO A LICENSE WITH QTL AND BE IN

20       COMPLIANCE WITH THAT LICENSE?

21       A.   YES.

22       Q.   COULD YOU PLEASE TURN TO TAB 1 IN YOUR BINDER?

23            AND THIS DOCUMENT IS AN E-MAIL IN THE MIDDLE OF PAGE,

24      THERE IS AN E-MAIL FROM MARK BLECKER TO YOU DATED

25      SEPTEMBER 28TH, 2012, AND THEN YOUR RESPONSE; CORRECT?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 118 of 220 756
                               MS. MILICI


 1       A.   YES.

 2                   MS. MILICI:    YOUR HONOR, WE SEEK TO ADMIT CX 8287.

 3                   THE COURT:    ANY OBJECTION.

 4                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

 5                   THE COURT:    IT'S ADMITTED.

 6            (PLAINTIFF'S EXHIBIT CX 8287 WAS ADMITTED IN EVIDENCE.)

 7                   THE COURT:    GO AHEAD, PLEASE.

 8       BY MS. MILICI:

 9       Q.   IN THIS E-MAIL TO YOU MR. BLECKER WROTE, "ONCE WE START

10       SELLING THEM CHIP, WILL WE CUT THEM OFF IF WE DON'T PAY THE

11       ROYALTY.    PRIOR TO SELLING THEM CHIPS, WE SHOULD EXPLICITLY

12       REINFORCE THE MESSAGE THAT IF THEY DON'T PAY THE ROYALTY WE

13       CANNOT SELL THEM CHIPS."

14            AND YOU RESPONDED, "ISN'T THAT PART OF EVERY CSA?"

15            AND BY CSA YOU MEANT THE COMPONENT SUPPLY AGREEMENT;

16      CORRECT.

17       A.   I COMMENT THE COMPONENT SUPPLY AGREEMENT, YES.

18       Q.   AND MARK BLECKER RESPONDED TO YOU; CORRECT?

19       A.   YES, THAT'S WHAT'S WRITTEN HERE.

20       Q.   NOW, QUALCOMM ALSO SELLS WI-FI CHIPS, DOESN'T IT?

21       A.   IT DOES.

22       Q.   AND QUALCOMM DOES NOT APPLY THE SAME POLICY WHEN IT SELLS

23       WI-FI CHIPS, DOES IT?

24       A.   I'M NOT SURE OF ALL THE DETAILS FOR HOW WE SELL THE WI-FI

25       CHIPS.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 119 of 220 757
                               MS. MILICI


 1       Q.   WHEN YOU SELL WI-FI CHIPS, DO YOU NOT REQUIRE THE

 2       PURCHASER TO HAVE A LICENSE TO A STANDALONE WI-FI PRODUCT;

 3       CORRECT?

 4       A.   AGAIN, I'M NOT -- I DON'T KNOW THE DETAILS OF HOW WE SELL

 5       THE WI-FI CHIPS.

 6       Q.   DO YOU KNOW WHETHER QUALCOMM REQUIRES THE PURCHASER TO

 7       HAVE A LICENSE IN ORDER TO PURCHASE WI-FI CHIPS?

 8       A.   I DON'T KNOW FOR SURE.

 9       Q.   SIR, CAN YOU PLEASE TURN TO TAB 2 IN YOUR BINDER.

10            AND THIS IS AN E-MAIL EXCHANGE BETWEEN YOU AND

11      DEREK ABERLE IN THE FALL OF 2012, ISN'T IT?

12       A.   YES, IT IS.

13       Q.   AND THE E-MAILS CONCERN NEGOTIATIONS WITH SONY; CORRECT?

14       A.   YES.

15                   MS. MILICI:    YOUR HONOR, WE SEEK TO ADMIT CX 5376.

16                   MR. VAN NEST:   NO OBJECTION.

17                   THE COURT:    IT'S ADMITTED.

18            (PLAINTIFF'S EXHIBIT CX 5376 WAS ADMITTED IN EVIDENCE.)

19                   THE COURT:    GO AHEAD, PLEASE.

20       BY MS. MILICI:

21       Q.   AND IN THE MIDDLE OF PAGE 1 DEREK ABERLE WRITES, "THANKS

22       FOR YOUR INVOLVEMENT."

23            DO YOU SEE THAT?

24       A.   YES.

25       Q.   AND HE WAS SAYING THANK YOU FOR YOUR INVOLVEMENT IN THE



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 120 of 220 758
                               MS. MILICI


 1       NEGOTIATIONS WITH SONY; CORRECT?

 2       A.   YES.

 3       Q.   AND YOU RESPONDED, "THANKS.      THE MDF HELPED MORE THAN ME."

 4            AND BY MDF YOU MEANT MARKET DEVELOPMENT FUND; CORRECT?

 5       A.   YES.

 6       Q.   AND IS IT FAIR TO SAY, SIR, THAT QUALCOMM BEGINS WORKING

 7       WITH SOME OEM'S SEVERAL YEARS IN ADVANCE OF SHIPPING THEM ANY

 8       CHIPSETS?

 9       A.   YES, THAT'S FAIR.

10       Q.   AND FOR SOME OEM'S, YOU MIGHT WORK WITH THEM SEVERAL YEARS

11       IN ADVANCE OF SHIPPING CHIPSETS AND FOR OTHERS JUST A PERIOD OF

12       SEVERAL MONTHS; IS THAT CORRECT?

13       A.   THAT'S CORRECT.

14       Q.   SIR, CAN YOU PLEASE TURN TO TAB 4 IN YOUR BINDER.        AND

15       THIS IS AN E-MAIL TO YOU ATTACHING BUDGET AND EARNINGS CALL

16       DECKS.

17       A.   YES, IT IS.

18                   MS. MILICI:    YOUR HONOR, THE FTC MOVES TO ADMIT

19       CX 8190.

20                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

21                   THE COURT:    IT'S ADMITTED.

22            (PLAINTIFF'S EXHIBIT CX 8190 WAS ADMITTED IN EVIDENCE.)

23                   THE COURT:    GO AHEAD, PLEASE.

24       BY MS. MILICI:

25       Q.   SIR, COULD YOU PLEASE TURN TO PAGE 67?         AND THAT PAGE WAS



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 121 of 220 759
                               MS. MILICI


 1       JUST SEALED.

 2              AND, SIR, ON PAGE 67, THERE'S A LIST OF HANDSETS ON THE

 3      LEFT-HAND SIDE; CORRECT?     PAGE 067.

 4       A.     OKAY.   I HAVE IT.

 5       Q.     OKAY.   THERE'S A LIST OF HANDSETS ON THE LEFT-HAND SIDE;

 6       CORRECT?

 7       A.     YES.

 8       Q.     AND THERE'S CDMA HANDSETS, AND THEN THERE'S A SEPARATE ROW

 9       FOR WCDMA HANDSETS; CORRECT?

10       A.     YES.

11       Q.     AND THEN ACROSS THE TOP THERE IS INFORMATION, INCLUDING

12       THE TOTAL AVAILABLE MARKET IN QCT MARKET SHARE PERCENTAGE;

13       CORRECT?

14       A.     CORRECT.

15       Q.     AND THIS SLIDE REPORTS SEPARATE NUMBERS FOR CDMA MARKET

16       SHARE AND FOR WCDMA MARKET SHARE; CORRECT?

17       A.     YES.

18       Q.     OKAY.   COULD YOU PLEASE TURN TO PAGE 263.   DASH 263.   AND

19       THIS SLIDE WAS ALSO JUST SEALED.

20              SIR, THIS SLIDE IS TITLED COMPETITIVE POSITION IN PREMIUM

21      TIER.    DO YOU SEE THAT?

22       A.     I ACTUALLY DON'T HAVE THAT SLIDE.    263?

23       Q.     263.

24       A.     GOT IT.

25       Q.     AND THE SLIDE IS TITLED COMPETITIVE POSITION IN PREMIUM



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 122 of 220 760
                               MS. MILICI


 1       TIER; CORRECT?

 2       A.   YES, THAT'S THE TITLE.

 3       Q.   AND IT HAS THE NAMES OF FOUR COMPANIES LISTED ACROSS THE

 4       TOP; CORRECT?

 5       A.   YES.

 6       Q.   AND THERE'S A ROW, THE SECOND ROW FROM THE BOTTOM IS MODEM

 7       LEADERSHIP; CORRECT?

 8       A.   CORRECT.

 9       Q.   AND ON THAT ROW THERE ARE INDICATIONS ABOUT THE MODEM

10       LEADERSHIP OF EACH OF THESE COMPANIES; CORRECT?

11       A.   YES.

12       Q.   THANK YOU.

13            SIR, COULD YOU PLEASE TURN BACK TO PAGE 261.      AND THIS

14      SLIDE WAS ALSO JUST SEALED.

15            AND THE TITLE OF THIS SLIDE IS COMPETITIVE LANDSCAPE.

16            AND IT LISTS THREE MERCHANT SUPPLIERS; CORRECT?

17       A.   LET ME LOOK AT IT HERE.     IT'S PRETTY SMALL TYPE.

18            YES.

19       Q.   AND SO THERE ARE THREE MERCHANT SUPPLIERS, QUALCOMM AND

20       SOME VERTICAL OEM'S ON THE TOP OF THE CHART; CORRECT?

21       A.   YES, THAT'S WHAT IT SHOWS.

22       Q.   AND ON THE LEFT-HAND SIDE OF THE CHART, THE FIRST FEW ROWS

23       ARE CHIPSET TIERS; CORRECT?

24       A.   YES.

25       Q.   AND THE CHIPSET TIERS LISTED HERE ARE DISCRETE MODEM,



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 123 of 220 761
                               MS. MILICI


 1       PREMIUM, HIGH, AND MID/LOW; DO YOU SEE THAT?

 2       A.   I DO.

 3       Q.   AND THIS CHART IDENTIFIES THE MERCHANT SUPPLIERS THAT HAVE

 4       EACH OF THESE KINDS OF CHIPS; CORRECT?

 5       A.   SORRY.    I CAN'T ACTUALLY READ THE TYPE THAT IS IN THE BOX.

 6            DO YOU MIND ON THE SCREEN JUST MAKING IT FULL SCREEN?

 7      YEAH, THANK YOU.

 8            (PAUSE IN PROCEEDINGS.)

 9                   THE WITNESS:   OKAY.   I'M SORRY.   COULD YOU REPEAT THE

10       QUESTION?

11       BY MS. MILICI:

12       Q.   SURE.    THIS SLIDE SHOWS WHICH OF THE SUPPLIERS LISTED AT

13       THE TOP OFFER CHIPSETS IN EACH OF THE TIERS IDENTIFIED;

14       CORRECT?

15       A.   I THINK SO.    I THINK IT'S TRYING TO SHOW -- MAKE A

16       PERFORMANCE EVALUATION.

17            I DON'T KNOW WHETHER IT SHOWS THAT THEY HAVE IT OR NOT.

18       Q.   WELL, ON THE LEGEND, AND I KNOW IT'S SMALL, IT SAYS A

19       BLANK REPRESENTS NO OFFERING, NOT RELEVANT; CORRECT?

20       A.   I SEE THAT.

21       Q.   SO ANY SUPPLIER WITH A BLANK ON A ROW FOR A CHIPSET TIER

22       DOESN'T HAVE A RELEVANT OFFERING IN THAT TIER; CORRECT?

23       A.   YES, I THINK THAT'S WHAT THIS SLIDE SAYS, YEAH.

24       Q.   THANK YOU.

25            COULD YOU PLEASE TURN TO TAB 5 IN YOUR BINDER.       AND THIS



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 124 of 220 762
                               MS. MILICI


 1      IS -- AND THIS IS MATERIALS FROM A BOARD OF DIRECTORS MEETING

 2      ON JULY 10TH, 2017; CORRECT?

 3       A.   YES.

 4       Q.   AND YOU WERE A DIRECTOR AT THE TIME?

 5       A.   YES.

 6                   MS. MILICI:    YOUR HONOR, I MOVE TO ADMIT CX 8191.

 7                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

 8                   THE COURT:    IT'S ADMITTED.

 9            (PLAINTIFF'S EXHIBIT CX 8191 WAS ADMITTED IN EVIDENCE.)

10                   THE COURT:    GO AHEAD, PLEASE.

11       BY MS. MILICI:

12       Q.   AND CAN WE TURN, PLEASE, TO PAGE 086.

13            AND AT THIS POINT OF THE BOARD PRESENTATION, THIS IS THE

14      QCT STRATEGIC PLAN; CORRECT?

15       A.   086?    086, YES.

16       Q.   OKAY.    AND NOW LET'S TURN TO PAGE 089, WHICH IS A SLIDE

17       WITHIN THE QCT STRATEGIC PLAN.

18            AND THE TITLE OF THIS SLIDE IS MOBILE COMPETITIVE

19      ENVIRONMENT, AND IT SAYS, "QCT IS NUMBER 1 CHIPSET SUPPLIER FOR

20      MOBILE HANDSETS, WITH STRONG PORTFOLIO ACROSS ALL TIERS."

21            DO YOU SEE THAT?

22       A.   I DO.

23       Q.   AND LOOKING AT THE CHART ON THE LEFT-LAND SIDE, THIS SHOWS

24       THAT QUALCOMM SOLD 42 PERCENT OF ALL MODEM CHIPS; CORRECT?

25       A.   I THINK IT MEANS BASEBAND, BASEBAND SHIPMENTS.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 125 of 220 763
                               MS. MILICI


 1       Q.   OKAY.   42 PERCENT OF ALL BASEBAND SHIPMENTS; CORRECT?

 2       A.   YES.

 3       Q.   AND MEDIATEK HAD 27 PERCENT OF THE SALES; CORRECT?

 4       A.   YES.

 5       Q.   AND IF WE LOOK AT THE CHART ON THE RIGHT, IT IDENTIFIES

 6       FOUR MERCHANT SUPPLIERS.

 7            DO YOU SEE THAT?

 8       A.   I DO.

 9       Q.   AND THE FOUR MERCHANT SUPPLIERS ARE QUALCOMM, MEDIATEK,

10       INTEL, AND SPREADTRUM; CORRECT?

11       A.   YES, THAT'S WHAT IT SHOWS.

12       Q.   AND THEN ON THE LEFT-HAND SIDE, THERE IS A CHIPSET PRICE

13       TIER.

14            DO YOU SEE THAT?

15       A.   I DO.

16       Q.   AND ACCORDING TO THIS SLIDE, QUALCOMM HAS LEADERSHIP IN

17       PREMIUM MDM CHIPS; CORRECT?

18       A.   YES.

19       Q.   AND INTEL IS THE ONLY OTHER MERCHANT SUPPLIER OFFERING A

20       PREMIUM MDM CHIP ACCORDING TO THIS SLIDE; CORRECT?

21       A.   YES.

22       Q.   AND ACCORDING TO THIS SLIDE, QUALCOMM HAS LEADERSHIP IN

23       THE PREMIUM TIER CHIPSET; CORRECT?

24       A.   YES.

25       Q.   AND ACCORDING TO THIS SLIDE, NO OTHER MERCHANT SUPPLIER



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 126 of 220 764
                               MS. MILICI


 1       OFFERS A PREMIUM TIER CHIPSET; CORRECT?

 2       A.   YES.

 3       Q.   AND HERE ON THIS SLIDE IT SHOWS IN THE VERTICAL OEM'S THAT

 4       HISILICON HAS A PREMIUM MDM; RIGHT?

 5       A.   YES.

 6       Q.   AND IT INDICATES THAT HISILICON'S PREMIUM MDM IS LAGGING;

 7       CORRECT?

 8       A.   YES, THAT'S WHAT IT SHOWS.

 9       Q.   WE CAN -- WE'RE DONE WITH THAT DOCUMENT.

10            SIR --

11                   THE COURT:   I'M SORRY TO INTERRUPT YOU.   COULD PEOPLE

12       PLEASE MAKE ROOM.    WE HAVE PEOPLE STANDING IN THE BACK.     CAN

13       YOU MAKE ROOM?

14            THANK YOU.

15            ALL RIGHT.    GO AHEAD.   SORRY FOR THE INTERRUPTION.

16       BY MS. MILICI:

17       Q.   SIR, QUALCOMM HAS DESCRIBED ITSELF AS THE LEADER IN 5G,

18       HASN'T IT?

19       A.   IT HAS.

20       Q.   AND YOU EXPECT TO HAVE A TIME TO MARKET ADVANTAGE FOR YOUR

21       5G MODEMS; CORRECT?

22       A.   WE EXPECT TO BE AMONG THE LEADERS.

23       Q.   OKAY.    SIR, COULD YOU PLEASE TURN TO TAB 6 IN YOUR BINDER?

24       THIS IS CX 8198.

25            AND, SIR, THIS IS A PRESS RELEASE ABOUT A LETTER TO



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 127 of 220 765
                               MS. MILICI


 1      STOCKHOLDERS AND AN INVESTOR PRESENTATION; CORRECT?

 2       A.   YES.

 3                   MS. MILICI:    YOUR HONOR, MOVE TO ADMIT CX 8198.

 4                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

 5                   THE COURT:    IT'S ADMITTED.

 6            (PLAINTIFF'S EXHIBIT CX 8198 WAS ADMITTED IN EVIDENCE.)

 7                   THE COURT:    GO AHEAD, PLEASE.

 8       BY MS. MILICI:

 9       Q.   SIR, IF WE LOOK TO PAGE 004 IN THE MIDDLE OF THE PAGE,

10       THERE'S A PARAGRAPH, AND IN THE -- ACTUALLY, IT'S AT THE BOTTOM

11       OF THE PAGE.    MY APOLOGIES.

12            AND IN THE MIDDLE OF THAT PARAGRAPH, IT SAYS "QUALCOMM IS

13      12 TO 24 MONTHS AHEAD OF OUR MERCHANT COMPETITORS IN THE

14      TRANSITION TO 5G."

15            DO YOU SEE THAT?

16       A.   I DO.

17       Q.   AND THAT WAS A TRUE STATEMENT WHEN YOU POLITICIZED IT;

18       CORRECT?

19       A.   YES.

20       Q.   WOULD YOU PLEASE TURN TO PAGE -- TO TAB 7 IN YOUR BINDER?

21       AND THIS IS CX 8197.

22            SIR, DO YOU RECOGNIZE THIS AS AN INVESTOR PRESENTATION?

23       A.   YES.

24                   MS. MILICI:    YOUR HONOR, WE MOVE TO ADMIT CX 8197.

25                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 128 of 220 766
                               MS. MILICI


 1                   THE COURT:   IT'S ADMITTED.

 2            (PLAINTIFF'S EXHIBIT CX 8197 WAS ADMITTED IN EVIDENCE.)

 3                   THE COURT:   GO AHEAD, PLEASE.

 4       BY MS. MILICI:

 5       Q.   SIR, COULD WE PLEASE TURN TO PAGE 020.

 6            THIS SLIDE HAS THE TITLE, TECHNOLOGY TRANSITIONS CREATE

 7      SIGNIFICANT RETURNS FOR QUALCOMM.

 8            AND THAT'S A TRUE STATEMENT; CORRECT?

 9       A.   YES.

10       Q.   AND ON THE LEFT-HAND SIDE IT SAYS, "DURING 3G TO 4G

11       TRANSITION, QUALCOMM REVENUES MORE THAN DOUBLED."

12            AND THAT'S A TRUE STATEMENT; CORRECT?

13       A.   YES.

14       Q.   AND NEXT TO THAT, IT SAYS "CAPTURED 80 PERCENT SHARE OF

15       UNITS DURING FIRST THREE YEARS OF TECHNOLOGY TRANSITION FROM 3G

16       TO 4G."

17            AND THAT'S A TRUE STATEMENT; CORRECT?

18       A.   YES.

19       Q.   SIR, CAN WE PLEASE TURN TO TAB 8 IN YOUR BINDER.       AND AS

20       WE JUST DISCUSSED, WE ARE ONLY SEEKING -- WE'RE ONLY DISCUSSING

21       THE COVER E-MAIL.

22            SIR, DO YOU RECOGNIZE, ON PAGE 2 OF THIS DOCUMENT,

23      STARTING -- I'M SORRY, STARTING ON THE BOTTOM OF PAGE 1 AND

24      CONTINUING ON TO PAGE 2, THAT'S AN E-MAIL FROM YOU TO

25      MATT GROB, G-R-O-B; CORRECT?



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 129 of 220 767
                               MS. MILICI


 1                   THE COURT:    B.

 2                   MS. MILICI:    B.

 3       Q.   SIR, DO YOU AGREE THAT THIS IS AN E-MAIL THAT YOU WROTE ON

 4       APRIL 19TH, 2015?

 5       A.   I JUST WANT TO READ IT HERE REAL QUICK TO MAKE SURE.

 6            (PAUSE IN PROCEEDINGS.)

 7                   THE WITNESS:    YES.

 8                   MS. MILICI:    YOUR HONOR, THE FTC ASKS TO ADMIT THE

 9       FIRST TWO PAGES OF CX 5913.

10                   MR. VAN NEST:      NO OBJECTION, YOUR HONOR.

11                   THE COURT:    IT'S ADMITTED.

12            (PLAINTIFF'S EXHIBIT CX 5913 WAS ADMITTED IN EVIDENCE.)

13                   THE COURT:    GO AHEAD, PLEASE.

14       BY MS. MILICI:

15       Q.   OKAY.    AND IN YOUR E-MAIL, YOU WROTE, "I HAVE BEEN

16       SPENDING THE LAST FEW HOURS ON THE BOARD DECK ON SPLIT."

17            AND YOU WROTE, "ONE OF THE ARGUMENTS FOR NOT SPLITTING IS

18      THAT WE NEED TO BE POSITIONED FOR 5G AND THEN WE SHOW THE

19      INVESTMENT LEVEL OF 19 MILLION FOR 5G AND 15 MILLION FOR 3G

20      (STILL)."

21            AND THAT'S WHAT YOU WROTE TO MATT GROB ON APRIL 19TH,

22      2015; CORRECT?

23       A.   YES.

24       Q.   AND THEN IF YOU LOOK AT THE E-MAIL ABOVE THAT ON THE FIRST

25       PAGE DAVID WISE RESPONDS TO YOU, "THE MAIN POINT ON 5G IS THAT



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 130 of 220 768
                               MS. MILICI


 1       WE ARE IN A STRONGER POSITION TO EXTEND QTL LICENSING MODEL

 2       TOGETHER THAN SEPARATE."

 3            AND THAT'S WHAT DAVID WISE WROTE YOU IN APRIL 2015;

 4      CORRECT?

 5       A.   YES.

 6       Q.   AND DAVID WISE WAS WORKING ON PROJECT PHOENIX AT THE TIME;

 7       CORRECT?

 8       A.   YES.

 9       Q.   CAN WE PLEASE TURN TO TAB 9 IN YOUR BINDER.

10            AND, SIR, THIS APPEARS TO BE A TRANSCRIPT OF A NEW YORK

11      ANALYST'S MEETING.    AND IF YOU LOOK ON PAGE 2, YOU ARE LISTED

12      AS ONE OF THE CORPORATE PARTICIPANTS.

13            DO YOU SEE THAT?

14       A.   I DO.

15                   MS. MILICI:    YOUR HONOR, THE FTC MOVES TO ADMIT

16       CX 6439.

17                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

18                   THE COURT:    IT'S ADMITTED.

19            (PLAINTIFF'S EXHIBIT CX 6439 WAS ADMITTED IN EVIDENCE.)

20                   THE COURT:    GO AHEAD, PLEASE.

21       BY MS. MILICI:

22       Q.   SIR, IF YOU COULD PLEASE TURN TO PAGE 035.      ON 035, THERE

23       BEGINS A PRESENTATION BY BILL KEITEL, AND BILL KEITEL WAS THE

24       CFO; CORRECT?

25       A.   THIS IS 035?



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 131 of 220 769
                               MS. MILICI


 1       Q.     YES, SIR.

 2       A.     YES.

 3       Q.     LET'S TURN AHEAD A FEW PAGES IN HIS PRESENTATION TO SLIDE

 4       039.

 5              AND ABOUT HALFWAY DOWN THE PAGE, HE REFERS TO THE

 6      APPROXIMATE 15 BILLION WE'VE RETURNED TO STOCKHOLDERS IN THE

 7      LAST EIGHT YEARS.

 8              DO YOU SEE THAT?

 9       A.     I DO.

10       Q.     AND, SIR, IT'S TRUE, ISN'T IT, THAT QUALCOMM SPENT $15

11       BILLION ON STOCK REPURCHASES AND DIVIDENDS BETWEEN 2002 AND

12       2010?

13       A.     I COULDN'T -- I COULDN'T ATTEST TO THAT.     I'M SURE

14       WHATEVER IS WRITTEN HERE IS RIGHT, BUT I DIDN'T WRITE THIS.

15       Q.     OKAY.   BUT THIS IS WHAT BILL KEITEL SAID DURING THIS

16       ANALYST DAY PRESENTATION; CORRECT?

17       A.     YES.

18       Q.     AND HE WAS THE CFO?

19       A.     CORRECT.

20       Q.     OKAY.   CAN WE PLEASE TURN TO TAB 11 IN YOUR BINDER.    SIR,

21       THIS IS AN E-MAIL THAT -- THE COVER E-MAIL WENT TO E-MAIL

22       ADDRESS CALLED EXC.    AT THIS TIME IN 2008 YOU WOULD HAVE BEEN

23       ONE OF THE RECIPIENTS OF THIS E-MAIL; CORRECT?

24       A.     YES.

25       Q.     AND THE ATTACHMENT IS A QCT STRATEGIC PLAN FOR 2008?



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 132 of 220 770
                               MS. MILICI


 1       A.   YES.

 2                   MS. MILICI:    YOUR HONOR, WE MOVE TO ADMIT CX 7559.

 3                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

 4                   THE COURT:    IT'S ADMITTED.

 5            (PLAINTIFF'S EXHIBIT CX 7559 WAS ADMITTED IN EVIDENCE.)

 6                   THE COURT:    GO AHEAD, PLEASE.

 7       BY MS. MILICI:

 8       Q.   COULD YOU PLEASE TURN TO PAGE 010.

 9            AND THIS PAGE HAS A QCT STRENGTHS, WEAKNESSES,

10      OPPORTUNITIES AND THREATS; CORRECT?

11       A.   YES.

12       Q.   AND UNDER STRENGTHS THE FIRST BULLET SAYS, "C2K LEADERSHIP

13       AND PROFITABILITY."

14            THE SECOND BULLET SAYS, "UMTS LEADERSHIP AMONG MERCHANT

15      SUPPLY."

16            DO YOU SEE THAT?

17       A.   I DO.

18       Q.   AND THOSE WERE TWO OF QCT'S STRENGTHS IN 2008; CORRECT?

19       A.   THAT'S WHAT ANDY, WHO WROTE THIS, PUT ON THE SLIDE, YES.

20       Q.   AND THIS SLIDE WAS PART OF A QCT STRATEGIC PLAN; CORRECT?

21       A.   YES.

22       Q.   AND, SIR, YOU WERE INVOLVED IN THE NEGOTIATION OF A 2011

23       AGREEMENT BETWEEN APPLE AND QUALCOMM THAT WAS CALLED THE

24       TRANSITION AGREEMENT; CORRECT?

25       A.   YES.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 133 of 220 771
                               MS. MILICI


 1       Q.   AND WHEN NEGOTIATING THAT AGREEMENT, YOU UNDERSTOOD THAT

 2       APPLE WAS PLANNING TO RELEASE THE FIRST IPHONE THAT WOULD BE

 3       COMPATIBLE WITH THE VERIZON NETWORK; CORRECT?

 4       A.   I'M SORRY.   AT WHAT TIMEFRAME?

 5       Q.   WHEN YOU WERE NEGOTIATING THE TRANSITION AGREEMENT.

 6       A.   SAY IT AGAIN.    I'M JUST TRYING TO GET THE TIMEFRAME RIGHT.

 7       SORRY.

 8       Q.   WHEN YOU WERE NEGOTIATING THE TRANSITION AGREEMENT, THE

 9       2011 TRANSITION AGREEMENT, YOU UNDERSTOOD THAT APPLE WAS

10       PLANNING TO RELEASE THE FIRST IPHONE THAT WOULD BE COMPATIBLE

11       WITH THE VERIZON NETWORK; CORRECT?

12       A.   I THOUGHT THEY HAD RELEASED THAT EARLIER.

13       Q.   SIR, COULD YOU PLEASE TURN TO PAGE 211 OF YOUR DEPOSITION.

14       THERE SHOULD BE A BINDER WITH YOUR DEPOSITION IN FRONT OF YOU.

15       A.   YES.    YOU SAID 211?

16       Q.   YES, SIR.

17            AT 211, LINE 15 YOU SAY -- THERE'S A QUESTION:       "BY THIS

18      DATE OF FEBRUARY 2011, DID YOU UNDERSTAND THAT APPLE WANTED TO

19      RELEASE THE FIRST IPHONE FOR VERIZON, WHICH REQUIRED

20      IMPLEMENTATION OF THE CDMA STANDARD?"

21            DO YOU SEE THAT?

22       A.   I'M SORRY.   CAN YOU GIVE ME THAT LINE AGAIN?

23       Q.   SURE.   IT'S ON THE SCREEN.

24            SO YOU WERE ASKED THAT QUESTION.     YOU ANSWERED, "IN 2011?"

25            AND THEN YOU SAID, "YES."



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 134 of 220 772
                               MS. MILICI


 1            YOU WERE ASKED THOSE QUESTIONS AND YOU GAVE THOSE ANSWERS;

 2      CORRECT.

 3       A.   I'M SORRY.    WHICH QUESTIONS ARE YOU REFERRING TO.

 4       Q.   THE QUESTION IS BY FEBRUARY OF 2011, DID YOU UNDERSTAND

 5       THAT APPLE WANTED TO RELEASE THE FIRST IPHONE FOR VERIZON,

 6       WHICH REQUIRED IMPLEMENTATION OF THE CDMA STANDARD?

 7       A.   YES.

 8       Q.   OKAY.    THANK YOU.

 9            CAN YOU PLEASE TURN TO TAB 12 IN YOUR BINDER.      AND THE

10      COVER E-MAIL IS A -- IS AN E-MAIL FROM PETER CARSON.

11            WHO IS PETER CARSON?

12       A.   I DON'T REMEMBER WHAT HIS EXACT TITLE WOULD HAVE BEEN AT

13       THIS TIME.    THIS IS 2010.

14       Q.   PETER CARSON WORKED IN QCT?

15       A.   HE -- YEAH, EITHER THAT OR IN A STRATEGY ROLE.

16       Q.   AND THIS ATTACHMENT TO THIS E-MAIL IS A MODEM STRAT PLAN.

17            DO YOU SEE THAT?

18       A.   YES.

19       Q.   AND YOU WERE FAMILIAR WITH MODEM STRAT PLANS; IS THAT

20       CORRECT?

21       A.   I WOULD GET THEM SENT TO ME.

22                   MS. MILICI:    YOUR HONOR, WE WOULD SEEK TO ADMIT

23       CX 6381.

24                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

25                   THE COURT:    IT'S ADMITTED.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 135 of 220 773
                               MS. MILICI


 1            (PLAINTIFF'S EXHIBIT CX 6381 WAS ADMITTED IN EVIDENCE.)

 2                   THE COURT:   GO AHEAD, PLEASE.

 3       BY MS. MILICI:

 4       Q.   SIR, COULD WE PLEASE TURN TO PAGE 008.

 5            AND ON PAGE 008, IT REPRESENTS THE KEY THREATS TO THE

 6      MODEM BUSINESS; CORRECT?

 7       A.   YES.

 8       Q.   AND THE SECOND BULLET SAYS, "COMPETITION IS LASER FOCUSSED

 9       ON THIN MODEM WITH SIGNIFICANT COST ADVANTAGE ON SCALEABLE

10       ARCHITECTURES."

11            DO YOU SEE THAT?

12       A.   YES.

13       Q.   AND THIN MODEMS ARE THE TYPE OF MODEMS THAT QUALCOMM

14       SUPPLIED TO APPLE; IS THAT CORRECT?

15       A.   YES.

16       Q.   AND SO AT THIS TIME, AT THE TIME OF THIS 2010 STRAT PLAN,

17       QUALCOMM'S ANALYSIS WAS THAT ITS COMPETITORS WERE LASER

18       FOCUSSED ON MAKING THIN MODEMS; CORRECT?

19       A.   THAT'S WHAT IT SAYS.

20       Q.   COULD WE PLEASE TURN TO TAB 13 OF THE BINDER.

21            AND IF YOU LOOK AT TAB 13, WHICH IS CX 5348, THE SECOND

22      E-MAIL ON THE PAGE IS WRITTEN BY YOU; CORRECT?

23       A.   YES.

24       Q.   AND YOU WROTE THAT E-MAIL TO PAUL JACOBS, STEVE ALTMAN,

25       AND DEREK ABERLE; CORRECT?



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 136 of 220 774
                               MS. MILICI


 1       A.   CORRECT.

 2                 MS. MILICI:    YOUR HONOR, WE MOVE TO ADMIT CX 5348.

 3                 THE COURT:    ANY OBJECTION?

 4                 MR. VAN NEST:    NO OBJECTION, YOUR HONOR.

 5                 THE COURT:    ALL RIGHT.    IT'S ADMITTED.

 6            (PLAINTIFF'S EXHIBIT CX 5348 WAS ADMITTED IN EVIDENCE.)

 7                 THE COURT:    I'D LIKE TO TAKE A BREAK AT 2:50, SO YOU

 8       HAVE ABOUT THREE MORE MINUTES.       OKAY.

 9                 MS. MILICI:    OKAY.

10       Q.   SIR, IF YOU LOOK AT YOUR E-MAIL YOU WROTE, "ATTACHED IS

11       THE DECK SIZING IT FROM QCT SIDE."

12            AND BY "SIZING IT," YOU MEANT SIZING THE DEAL WITH APPLE;

13      CORRECT?

14       A.   LET ME READ THE E-MAIL.     I DON'T RECALL THIS E-MAIL.

15            (PAUSE IN PROCEEDINGS.)

16       BY MS. MILICI:

17       Q.   SIR, WE DISCUSSED THIS E-MAIL AT YOUR DEPOSITION; CORRECT?

18       A.   AGAIN, I DON'T REMEMBER THE E-MAIL.      BUT LET ME JUST

19       QUICKLY ORIENT MYSELF TO IT.

20            (PAUSE IN PROCEEDINGS.)

21                 THE WITNESS:    YES, THAT'S WHAT "IT" REFERS TO.

22       BY MS. MILICI:

23       Q.   OKAY.   AND THEN IN THE SECOND PARAGRAPH OF YOUR E-MAIL YOU

24       WROTE, "THEY BECOME A SAMSUNG SIZED CUSTOMER IN 2012."

25            DO YOU SEE THAT?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 137 of 220 775
                               MS. MILICI


 1       A.   I DO.

 2       Q.   AND BY "THEY" YOU MEANT APPLE; CORRECT?

 3       A.   YES.

 4       Q.   AND IN THE NEXT PARAGRAPH YOU WROTE, "THERE ARE

 5       SIGNIFICANT STRATEGIC BENEFITS AS IT IS UNLIKELY THAT THERE

 6       WILL BE ENOUGH STANDALONE MODEM VOLUME TO SUSTAIN A VIABLE

 7       COMPETITOR WITHOUT THAT SLOT."

 8            AND "THAT SLOT" REFERS TO APPLE'S MODEM CHIP BUSINESS;

 9      CORRECT?

10       A.   YES.

11       Q.   IS IT NOW TIME FOR A BREAK?

12                   THE COURT:   THAT'S FINE.   IT'S 2:49.   LET'S GO AHEAD

13       AND TAKE A BREAK UNTIL 3:00 O'CLOCK.       THANK YOU.

14            WE'RE IN RECESS GO AHEAD, PLEASE.

15            (RECESS FROM 2:49 P.M. UNTIL 3:02 P.M.)

16                   THE COURT:   GOOD AFTERNOON.   WELCOME BACK.   PLEASE

17       TAKE A SEAT.

18            IF IT'S NECESSARY FROM THE RECORD, WHEN WE CAME BACK FROM

19      LUNCH, WE WERE IN OPEN COURT.       I THINK THAT WAS CLEAR FROM

20      BEFORE, BUT JUST IN CASE.

21            ALL RIGHT.    TIME IS 3:02.    GO AHEAD, PLEASE.

22       BY MS. MILICI:

23       Q.   SIR, COULD YOU PLEASE TURN TO TAB 15 IN YOUR BINDER.

24       A.   OKAY.

25       Q.   AND THIS IS AN E-MAIL SENT BY MARC MCCLOSKEY TO YOU



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 138 of 220 776
                               MS. MILICI


 1       NOVEMBER 29TH, 2010, ISN'T IT?

 2       A.   YES.

 3       Q.   AND MR. MCCLOSKEY WORKED FOR QUALCOMM?

 4       A.   HE DID.

 5       Q.   AND THE E-MAIL CHAIN RELATES TO QUALCOMM AND APPLE'S

 6       NEGOTIATION OF THE TRANSITION AGREEMENT; CORRECT?

 7       A.   YES.

 8                   MS. MILICI:    YOUR HONOR, WE WOULD MOVE TO ADMIT

 9       CX 5357.

10                   MR. VAN NEST:    NO OBJECTION.

11                   THE COURT:    IT'S ADMITTED.

12            (PLAINTIFF'S EXHIBIT CX 5357 WAS ADMITTED IN EVIDENCE.)

13                   THE COURT:    GO AHEAD, PLEASE.

14       BY MS. MILICI:

15       Q.   AND IN THIS E-MAIL AT THE TOP HERE, MR. MCCLOSKEY WAS

16       CONSIDERING WHETHER A 1 PERCENT -- WHAT A 1 PERCENT SHARE WOULD

17       BE WORTH TO QUALCOMM IF THE ALTERNATIVE WAS THAT APPLE WOULD

18       USE A COMPETITOR LIKE IFX AND SAMSUNG AND MAKE THEM MORE

19       COMPETITIVE IN THE MARKET; RIGHT?

20       A.   LET ME READ THE DOCUMENT.

21            (PAUSE IN PROCEEDINGS.)

22                   THE WITNESS:    COULD YOU REPEAT THE QUESTION, PLEASE.

23       BY MS. MILICI:

24       Q.   SIR, I'M JUST ASKING YOU IF THE E-MAIL SAYS THAT

25       MR. MCCLOSKEY WAS CONSIDERING WHAT 1 PERCENT SHARE WOULD BE



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 139 of 220 777
                               MS. MILICI


 1       WORTH TO QUALCOMM IF THE ALTERNATIVE WAS THAT APPLE WOULD USE A

 2       COMPETITIVE LIKE IFX AND SAMSUNG?

 3            THAT'S WHAT HE'S WRITING; RIGHT?

 4       A.   YES.

 5       Q.   AND IFX REFERS TO INFINEON?

 6       A.   YES.

 7       Q.   AND INFINEON WAS PURCHASED BY INTEL; CORRECT?

 8       A.   YES.

 9       Q.   CAN WE PLEASE TURN TO TAB 16 IN YOUR BINDER.      AND A PART

10       OF THIS DOCUMENT IS UNDER SEAL.

11            LET'S LOOK NOW AT PAGE 3.      AND THIS IS AN E-MAIL -- ON

12      PAGE 3, THE MIDDLE OF THE PAGE IS AN E-MAIL FROM YOU DATED

13      DECEMBER 7TH, 2010; CORRECT?

14       A.   YES.

15                   MS. MILICI:    YOUR HONOR, WE SEEK TO ADMIT CX 5360.

16                   MR. VAN NEST:    NO OBJECTION.

17                   THE COURT:    IT'S ADMITTED.

18            (PLAINTIFF'S EXHIBIT CX 5360 WAS ADMITTED IN EVIDENCE.)

19                   THE COURT:    GO AHEAD, PLEASE.

20       BY MS. MILICI:

21       Q.   AND ON THIS E-MAIL YOU WROTE, "HERE IS WHAT I WROTE DOWN

22       AS NEXT STEPS FROM FRIDAY CALL."

23            DO YOU SEE THAT?       IT'S ON YOUR SCREEN.

24       A.   I'M SORRY.    WHICH PLACE IN THE DOCUMENT?

25       Q.   IN YOUR E-MAIL, THREE LINES DOWN, THREE PARAGRAPHS DOWN.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 140 of 220 778
                               MS. MILICI


 1       "HERE IS WHAT I WROTE DOWN AS NEXT STEPS FROM FRIDAY CALL."

 2            DO YOU SEE THAT?

 3       A.   GOT IT.

 4       Q.   AND ONE OF THOSE NEXT STEPS WAS "NEED PAYMENT AND EARN-OUT

 5       MECHANISM THAT ALIGNS WITH GOAL OF DESIGN-INS AND EXCLUSIVITY."

 6            DO YOU SEE THAT?

 7       A.   I DO.

 8       Q.   AND IN THAT INTRODUCTORY SENTENCE THAT I JUST READ, IT

 9       SAYS THAT THESE NEXT STEPS ARE INTERNAL ONLY AND NOT AGREED

10       WITH JEFF.

11            AND THE JEFF THAT YOU'RE REFERRING TO THERE IS

12      JEFF WILLIAMS OF APPLE; CORRECT?

13       A.   YES.

14       Q.   THIS IS JX 55.       AND, AGAIN, THIS DOCUMENT IS PARTIALLY

15       SEALED, SO WE WON'T BE SHOWING IT ON THE SCREEN.

16            CAN YOU TURN TO PAGE 006.      THERE'S AN E-MAIL FROM YOU TO

17      JIM LEDERER DATED DECEMBER 19TH, 2010; CORRECT?

18       A.   YES.

19       Q.   AND YOU WROTE THAT E-MAIL ABOUT MAVERICK?

20       A.   YES.

21       Q.   AND MAVERICK IS APPLE; CORRECT?

22       A.   YES.

23                   MS. MILICI:    YOUR HONOR, THE FTC MOVES TO ADMIT

24       JX 55.

25                   MR. VAN NEST:    NO OBJECTION.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 141 of 220 779
                               MS. MILICI


 1                   THE COURT:    IT'S ADMITTED.

 2            (JOINT EXHIBIT JX 55 WAS ADMITTED IN EVIDENCE.)

 3                   THE COURT:    GO AHEAD.   WHAT'S THE TAB NUMBER FOR

 4       THAT, PLEASE?

 5                   MS. MILICI:   IT IS TAB 14.

 6                   THE COURT:    OKAY.   THANK YOU.

 7                   MS. MILICI:   AND WE ARE ON PAGE 006.

 8       Q.   SIR, IN THIS E-MAIL YOU WROTE ABOUT A CALL WITH JEFF ON

 9       FRIDAY NIGHT?

10       A.   I DID.

11       Q.   AND JEFF AGAIN WAS JEFF WILLIAMS OF APPLE?

12       A.   YES.

13       Q.   AND LATER IN THIS E-MAIL YOU SAY, "OVER THE LAST 20 HOURS,

14       I HAVE BEEN THINKING A LOT ABOUT HOW HARD WE SHOULD RISK TO

15       DE-RISK THIS ACCOUNT."

16            DO YOU SEE THAT?

17       A.   I DO.

18       Q.   AND YOU LIST A COUPLE OF SCENARIOS THAT MIGHT BE RISKY TO

19       QUALCOMM; CORRECT?

20       A.   YES.

21       Q.   AND THOSE SCENARIOS INCLUDED SAMSUNG GOES INCREASINGLY

22       VERTICAL AND HOSTILE, AND IT INCLUDES VIA IS ACQUIRED BY EITHER

23       INTEL OR BROADCOM.

24            DO YOU SEE THAT?

25       A.   I DO.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 142 of 220 780
                               MS. MILICI


 1       Q.   AND THEN IT INCLUDES MTK GETS OVER THE QUALITY THRESHOLD

 2       AND STARTS TO UNDERCUT US AT THE BIG ACCOUNTS.

 3            DO YOU SEE THAT?

 4       A.   YES.

 5       Q.   AND THESE WERE THREATS THAT YOU WERE CONSIDERING WHEN YOU

 6       WERE NEGOTIATING WITH APPLE FOR THE AGREEMENT THAT BECAME THE

 7       2011 TRANSITION AGREEMENT?

 8       A.   YES.

 9       Q.   COULD WE PLEASE TURN TO PAGE -- TO TAB 17 IN YOUR BINDER.

10       AND THIS IS JX 0086.

11            AND ON THE FIRST PAGE IS AN E-MAIL FROM SANJAY MEHTA TO

12      YOU AND MARC MCCLOSKEY, AND YOU RECEIVED THAT E-MAIL ON

13      APRIL 29TH, 2013, DIDN'T YOU?

14       A.   YES.

15                   MS. MILICI:    YOUR HONOR, WE MOVE TO ADMIT JX 86.

16                   MR. VAN NEST:   NO OBJECTION.

17                   THE COURT:    IT'S ADMITTED.

18            (JOINT EXHIBIT JX 86 WAS ADMITTED IN EVIDENCE.)

19                   THE COURT:    GO AHEAD, PLEASE.

20       BY MS. MILICI:

21       Q.   AND THIS COVER E-MAIL REFERS TO AN ENCLOSED UPDATE TO THE

22       SLIDES.

23            DO YOU SEE THAT?

24       A.   YES.

25       Q.   AND THE ATTACHED SLIDES ARE CONFIDENTIAL, SO WE'RE NOT



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 143 of 220 781
                               MS. MILICI


 1       SHOWING IT TO THE COURT, TO THE COURTROOM.

 2            BUT WE'D LIKE TO SEE -- BUT IF YOU COULD LOOK AT PAGE 009.

 3            AND PAGE 009 IS A CHART THAT SHOWS TWO AGREEMENTS;

 4      CORRECT?

 5       A.   YES.

 6       Q.   AND THE FIRST AGREEMENT IS THE ORIGINAL TRANSITION

 7       AGREEMENT; CORRECT?

 8       A.   YES.

 9       Q.   AND UNDER -- AND THE ORIGINAL TRANSITION AGREEMENT

10       REFERRED TO ON THIS SLIDE IS THE 2011 AGREEMENT; RIGHT?

11       A.   YES.

12       Q.   AND THAT AGREEMENT INCLUDED THREE DIFFERENT KINDS OF

13       FUNDS?

14       A.   YES, THAT'S WHAT IT SHOWS.

15       Q.   AND THE FIRST AND THIRD FUNDS LISTED HERE WERE SUBJECT TO

16       CLAWBACK IF APPLE LAUNCHED ANY DEVICE WITH A NON-QUALCOMM

17       MODEM; CORRECT?

18       A.   I'M SORRY.   COULD YOU REPEAT THE QUESTION?

19       Q.   THE FIRST AND THIRD FUNDS LISTED UNDER THE ORIGINAL

20       TRANSITION AGREEMENT WERE SUBJECT TO CLAWBACK IF APPLE LAUNCHED

21       ANY DEVICE WITH A NON-QUALCOMM MODEM CHIP; CORRECT?

22       A.   YES.

23       Q.   AND YOU WERE NOT AWARE OF ANY OTHER AGREEMENTS WITH ANY

24       OTHER OEM WHERE QUALCOMM HAS THE RIGHT TO CLAW BACK FUNDS IN

25       THE EVENT THAT THEY USE A NON -QUALCOMM CHIP; CORRECT?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 144 of 220 782
                               MS. MILICI


 1       A.   THAT IS CORRECT.

 2       Q.   AND THE BOTTOM HALF OF THIS SLIDE CONCERNS THE NEW

 3       ADDITIONAL TRANSITION AGREEMENT TERMS, FEBRUARY 2013.

 4            DO YOU SEE THAT?

 5       A.   YES.

 6       Q.   AND THAT REFERS TO THE 2013 FIRST AMENDMENT TO THE

 7       TRANSITION AGREEMENT; CORRECT?

 8       A.   YES.

 9       Q.   AND THIS ALSO LISTS TWO KINDS OF FUNDS UNDER THAT

10       AGREEMENT; CORRECT?

11       A.   YES.

12       Q.   AND FOR THE FIRST KIND OF FUND, THERE'S A CLAWBACK

13       PROVISION IF APPLE LAUNCHES A PHONE OR TABLET WITH NON-QC

14       MODEM; CORRECT?

15       A.   CORRECT.

16       Q.   AND FOR THE SECOND KIND OF FUND, THERE'S A CLAWBACK IF

17       APPLE LAUNCHES A PHONE OR TABLET WITH A NON-QC MODEM AS WELL;

18       RIGHT?

19       A.   I'M SORRY.   COULD YOU ASK THE QUESTION AGAIN.

20       Q.   FOR THE SECOND FUND, THERE'S ALSO A CLAWBACK IF APPLE

21       LAUNCHES A PHONE OR TABLET WITH A NON-QC MODEM?

22       A.   THERE IS.

23       Q.   AND IN ADDITION FOR THAT SECOND FUND, ALL OF THE FUND

24       MONIES PAID BY QUALCOMM ARE REIMBURSED TO APPLE AND THE

25       AGREEMENT WOULD TERMINATE, CORRECT, IF APPLE USED A



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 145 of 220 783
                               MS. MILICI


 1       NON-QUALCOMM MODE; CORRECT?

 2       A.   I'M SORRY.   COULD YOU REPEAT THAT?

 3       Q.   SURE.

 4       A.   I THINK YOU MAY HAVE MIXED IT UP OR I MISHEARD IT.

 5       Q.   THE SECOND FUND ON THAT CHART, UNDER THAT FUND, IT REFERS

 6       TO CLAWBACK AND THE CLAWBACK PROVISIONS INCLUDE IF MAVERICK

 7       LAUNCHES A PHONE OR TABLET WITH NON-QC MODEM.

 8            DO YOU SEE THAT?

 9       A.   I DO.

10       Q.   AND THAT'S THE CLAWBACK FEATURE OF THE FIRST AMENDMENT

11       TRANSITION AGREEMENT?

12       A.   YES.

13       Q.   AND THIS ALSO SAYS THAT THE FUND MONIES PAID BY QC ARE

14       REIMBURSED AND THE AGREEMENT WOULD TERMINATE; CORRECT?

15       A.   CORRECT.

16       Q.   THANK YOU.

17            WILL YOU PLEASE TURN TO TAB 18.     THIS IS CX 5425.

18            SIR, IS IT FAIR TO SAY THAT EXCLUSIVITY WAS ONE OF THE

19      PRIMARY BENEFITS OF THE 2011 TRANSITION AGREEMENT?

20       A.   NO.

21       Q.   OKAY.   COULD YOU PLEASE LOOK AT THE DOCUMENT HERE,

22       CX 5425?    AND DO YOU RECOGNIZE THIS AS AN E-MAIL ATTACHING A

23       FINAL ACCOUNTING MEMO?

24       A.   YES.

25       Q.   AND ACCOUNTING MEMOS IS A STANDARD TYPE OF MEMO THAT YOUR



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 146 of 220 784
                               MS. MILICI


 1       ACCOUNTING DEPARTMENT WOULD WRITE AFTER AN AGREEMENT WAS

 2       CONCLUDED; CORRECT?

 3       A.   CORRECT.

 4                   MS. MILICI:    AND, YOUR HONOR, WE MOVE TO ADMIT

 5       CX 5425.

 6                   MR. VAN NEST:   NO OBJECTION.

 7                   THE COURT:    IT'S ADMITTED.

 8            (PLAINTIFF'S EXHIBIT CX 5425 WAS ADMITTED IN EVIDENCE.)

 9                   THE COURT:    GO AHEAD, PLEASE.

10       BY MS. MILICI:

11       Q.   AND THE DOCUMENT IS PARTIALLY SEALED, BUT WE'RE NOT GOING

12       TO BE LOOKING AT THE SEALED PORTION.

13            IF WE COULD TURN TO PAGE 002.         ACTUALLY, SORRY, THE PAGE

14      THAT WE WANT TO LOOK AT IS SEALED SO WE'RE GOING TO COVER IT

15      UP.   THANK YOU.

16            LET'S LOOK AT PAGE 004, PLEASE.        AND UNDER -- DO YOU SEE

17      THAT PAGE?    IT SAYS ACCOUNTING AGREEMENT IN BOLD AT THE TOP.

18      DO YOU SEE THAT?

19       A.   YES.

20       Q.   AND IT SAYS THERE, "THE PRIMARY BENEFITS OF THE TRANSITION

21       FUND TO QUALCOMM ARE THE VOLUME REQUIREMENTS AS WELL AS THE

22       EXCLUSIVITY PROVISION DESCRIBED ABOVE."

23            DO YOU SEE THAT?

24       A.   YES.

25       Q.   SO IS IT FAIR TO SAY THAT THE ACCOUNTING DEPARTMENT



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 147 of 220 785
                               MS. MILICI


 1       THOUGHT THAT ONE OF THE PRIMARY BENEFITS OF THE TRANSITION

 2       AGREEMENT TO QUALCOMM WAS THE EXCLUSIVITY PROVISION?

 3       A.   YES, THAT'S WHAT'S WRITTEN HERE.

 4       Q.   CAN WE PLEASE TURN TO TAB 19.         THIS IS CX 7968.

 5            AND, SIR, THIS IS AN E-MAIL, THE TOP E-MAIL IS AN E-MAIL

 6      THAT YOU WROTE DECEMBER 13TH, 2012?

 7       A.   YES.

 8       Q.   AND AT THIS TIME YOU WERE NEGOTIATING WITH APPLE THE

 9       POTENTIAL AMENDMENT TO THE TRANSITION AGREEMENT; CORRECT?

10       A.   CORRECT.

11       Q.   AND THIS E-MAIL IS ABOUT THAT?

12       A.   YES.

13                   MS. MILICI:    YOUR HONOR, WE MOVE TO ADMIT CX 7968.

14                   MR. VAN NEST:   NO OBJECTION.

15                   THE COURT:    IT'S ADMITTED.

16            (PLAINTIFF'S EXHIBIT CX 7968 WAS ADMITTED IN EVIDENCE.)

17                   THE COURT:    GO AHEAD, PLEASE.

18       BY MS. MILICI:

19       Q.   AND, SIR, ON THE E-MAIL THAT YOU WROTE ON THIS PAGE, YOU

20       WROTE, "I DO NOT SEE WHY WE WOULD MAKE A MOVE IN 2013 OR

21       PROVIDE ANY INCENTIVE IN THE WINDOW OF THE OLD AGREEMENT (WHICH

22       HAD AN OBJECTIVE OF EXCLUSIVITY UNTIL THE END OF 2015.)."

23            DO YOU SEE THAT?

24       A.   I DO.

25       Q.   AND SO WHAT YOU WERE SAYING THERE IS YOU DIDN'T SEE ANY



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 148 of 220 786
                               MS. MILICI


 1       REASON TO, TO OFFER ANY PRICE INCENTIVES TO APPLE DURING THE

 2       PERIOD OF EXCLUSIVITY FROM THE FIRST TRANSITION AGREEMENT;

 3       CORRECT?

 4       A.   YEAH.    WE'RE TRYING TO EVALUATE WHAT IS THE RIGHT PATH

 5       FORWARD AND THAT'S ONE OF THE, ONE OF THE SCENARIOS WE'RE

 6       THINKING OF, YES.

 7       Q.   SIR, COULD YOU PLEASE TURN TO PAGE 20 IN YOUR BINDER.         AND

 8       TAB 20 HAS AN E-MAIL EXCHANGE WITH YOU AND JIM LEDERER FROM

 9       NOVEMBER 27TH, 2012.      AND THIS E-MAIL EXCHANGE CONCERNS

10       MAVERICK ASSUMPTIONS IN FISCAL YEAR 2013, DIDN'T IT?

11       A.   YES.

12                   MS. MILICI:    YOUR HONOR, WE SEEK TO ADMIT CX 7592.

13                   MR. VAN NEST:   NO OBJECTION.

14                   THE COURT:    IT'S ADMITTED.

15            (PLAINTIFF'S EXHIBIT CX 7592 WAS ADMITTED IN EVIDENCE.)

16                   THE COURT:    GO AHEAD, PLEASE.

17       BY MS. MILICI:

18       Q.   AND, SIR, IN THE E-MAIL IN THE MIDDLE OF THE PAGE FROM JIM

19       LEDERER HE WROTE, "ONE THOUGHT YOU MAY WANT TO CONSIDER ON THE

20       COMPETITIVE FRONT IN YOUR MEETING TODAY.      REGARDING THE IFX

21       THREAT, WHICH WE BELIEVE WOULD START IN THE TABLET SPACE, WE

22       SHOULD CONSIDER THIS MAKING A SIGNIFICANT MOVE IN TABLET

23       PRICING."

24            DO YOU SEE THAT?

25       A.   I DO.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 149 of 220 787
                               MS. MILICI


 1       Q.   AND IFX REFERS TO INFINEON, WHICH WAS PURCHASED BY INTEL;

 2       CORRECT?

 3       A.   YES.

 4       Q.   AND SO MR. LEDERER IS REPORTING ON A POTENTIAL THREAT FROM

 5       INFINEON, WHICH WOULD START IN THE TABLET SPACE; CORRECT?

 6       A.   THAT'S WHAT HE WROTE.

 7       Q.   AND DURING NEGOTIATION OF THE 2013 AGREEMENT, INCLUDING

 8       THE FIRST AMENDMENT TO THE TRANSITION AGREEMENT, APPLE TOLD

 9       QUALCOMM THAT IT WAS CONSIDERING USING ALTERNATIVE SUPPLIERS;

10       CORRECT?

11       A.   THEY DID.

12       Q.   AND THAT WAS ONE OF THE THINGS THAT YOU WERE CONSIDERING

13       IN THE NEGOTIATIONS FOR THE 2013 AGREEMENTS; CORRECT?

14       A.   YES.

15       Q.   CAN WE PLEASE TURN TO TAB 21 IN YOUR BINDER.      AND TAB 21

16       HAS CX 5378, AND THERE'S THE SECOND E-MAIL ON THE PAGE, THAT'S

17       AN E-MAIL THAT YOU WROTE ON DECEMBER 19TH, 2012; CORRECT?

18       A.   YES.

19       Q.   AND THE SUBJECT OF THE E-MAIL IS MAVERICK; CORRECT?

20       A.   CORRECT.

21                   MS. MILICI:    YOUR HONOR, WE MOVE TO ADMIT CX 5378.

22                   MR. VAN NEST:   NO OBJECTION.

23                   THE COURT:    IT'S ADMITTED.

24            (PLAINTIFF'S EXHIBIT CX 5378 WAS ADMITTED IN EVIDENCE.)

25                   THE COURT:    GO AHEAD, PLEASE.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 150 of 220 788
                               MS. MILICI


 1       BY MS. MILICI:

 2       Q.   SIR, IF WE COULD START ON PAGE 003.      THERE'S AN E-MAIL

 3       THERE FROM MR. KOLIANDER, AND MR. KOLIANDER WAS QUALCOMM'S LEAD

 4       SALESPERSON FOR APPLE; CORRECT?

 5       A.   YES.

 6       Q.   AND MR. KOLIANDER REPORTED TO YOU THAT APPLE DID APPEAR TO

 7       BE WORKING WITH INTEL, BUT WAS UNLIKELY TO LAUNCH AN

 8       INTEL-BASED PRODUCT UNTIL LATE 2013.

 9            DO YOU SEE THAT?

10       A.   I SEE THAT.

11       Q.   AND HE ALSO REPORTED THAT THE INTEL-BASED PRODUCT WAS

12       BELIEVED TO BE A DATA ONLY MODEM FOR AN IPAD.

13            DO YOU SEE THAT?

14       A.   YES.

15       Q.   AND THAT'S ONE OF THE THINGS THAT YOU WERE CONSIDERING

16       WHEN YOU NEGOTIATED THE 2013 AGREEMENTS; CORRECT?

17       A.   YES.

18       Q.   AND IF YOU TURN BACK TO PAGE 002, AT THE BOTTOM OF THE

19       PAGE, THERE'S AN E-MAIL THAT YOU WROTE ON DECEMBER 19TH, 2012.

20            AND YOU WROTE, "GIVEN THIS AND THE ANALYSIS THAT SANJAY

21      FORWARDED (WHICH RELIES ON OUR CONFIDENCE IN KEEPING THE

22      HIGH-END SKU ALWAYS), WHY NOT TRY TO MAXIMIZE PROFIT INSTEAD OF

23      KEEPING 100 PERCENT SHARE.    THAT LAST BIT OF SHARE IS

24      EXPENSIVE."

25            DO YOU SEE THAT?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 151 of 220 789
                               MS. MILICI


 1       A.   I DO.

 2       Q.   AND THAT WAS ONE OF THE THINGS THAT YOU WERE CONSIDERING

 3       WHEN NEGOTIATING THE 2013 AGREEMENT WAS WHETHER TO TRY TO

 4       MAXIMIZE PROFIT INSTEAD OF KEEPING 100 PERCENT SHARE; CORRECT?

 5       A.   I WROTE THAT, BUT I THINK IT'S A LITTLE, A LITTLE

 6       DIFFERENT AS TO WHAT THAT MEANT.

 7       Q.   BUT THAT IS WHAT YOU WROTE?

 8       A.   I DID WRITE THAT.

 9       Q.   THANK YOU.    CAN WE PLEASE TURN TO TAB 28.    THIS IS

10       CX 5381, AND THERE'S AN E-MAIL FROM YOU THAT YOU WROTE TO

11       DEREK ABERLE, AND THE SUBJECT IS "NOTE TO TIM."

12            DO YOU SEE THAT?

13       A.   I DO, I SEE THAT.

14       Q.   AND YOU WROTE THAT E-MAIL?

15       A.   I DID.

16       Q.   AND TIM IS TIM COOK?

17       A.   YES.

18                   MS. MILICI:    YOUR HONOR, WE MOVE TO ADMIT CX 5381.

19                   MR. VAN NEST:   NO OBJECTION.

20                   THE COURT:    IT'S ADMITTED.

21            (PLAINTIFF'S EXHIBIT 5381 WAS ADMITTED IN EVIDENCE.)

22                   THE COURT:    GO AHEAD, PLEASE.

23       BY MS. MILICI:

24       Q.   AND FOR -- THIS TOP E-MAIL HERE, YOU WROTE -- YOU INCLUDED

25       SOME CALCULATIONS.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 152 of 220 790
                               MS. MILICI


 1            DO YOU SEE THAT?

 2       A.   I DO.

 3       Q.   AND WHAT YOU WERE DOING THERE IS YOU WERE PROJECTING WHAT

 4       YOU THOUGHT APPLE'S INTERNAL CALCULATION CONCERNING QUALCOMM'S

 5       OFFER WOULD BE; CORRECT?

 6       A.   I'M SORRY.    COULD YOU SAY THAT AGAIN.

 7       Q.   WHAT YOU WERE DOING HERE WAS PROJECTING WHAT YOU THOUGHT

 8       APPLE'S INTERNAL CALCULATION WOULD BE; CORRECT?

 9       A.   NOT EXACTLY.    I'M TRYING TO DO A HYPOTHETICAL CALCULATION

10       OF WHAT THEY MUST BE THINKING FOR THE DEAL.         I'M NOT SURE THAT

11       WE PROPOSED THESE.

12       Q.   SO YOU WERE PROJECTING WHAT YOU THOUGHT APPLE'S INTERNAL

13       CALCULATION WOULD BE OF A PROPOSAL THAT YOU WERE CONSIDERING;

14       CORRECT?

15       A.   I'M -- YES.    WHAT I'M TRYING TO DO IS FIGURE OUT WHAT THEY

16       MUST BE THINKING, AND I'M DOING A SCRATCH CALCULATION.        I'M NOT

17       SURE WE PROPOSED THESE NUMBERS.     THAT'S WHAT I'M TRYING TO

18       CLARIFY.

19       Q.   OKAY.    CAN WE TURN, PLEASE, TO TAB 23 IN YOUR BINDER.

20       IT'S CX 5739.

21            AND ON PAGE 2 OF THIS DOCUMENT, THERE'S AN E-MAIL FROM

22      SANJAY MEHTA TO YOU AND OTHERS DATED JANUARY 8TH, 2013.

23            AND YOU RECEIVED THAT E-MAIL; CORRECT?

24       A.   YES.

25                   MS. MILICI:   YOUR HONOR, WE MOVE TO ADMIT CX 5739.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 153 of 220 791
                               MS. MILICI


 1                   MR. VAN NEST:   NO OBJECTION.

 2                   THE COURT:    IT'S ADMITTED.

 3            (PLAINTIFF'S EXHIBIT CX 5739 WAS ADMITTED IN EVIDENCE.)

 4                   THE COURT:    GO AHEAD, PLEASE.

 5                   MS. MILICI:    THIS IS UNDER SEAL.

 6       Q.   SIR, MR. MEHTA WROTE TO YOU ON JANUARY 2013 THAT "RECALL

 7       THE COMPETITIVE THREAT WE VIEWED IS ON THE IPADS AND LOW TIER

 8       AS OUR TECHNOLOGY WOULD PREVAIL ON HIGH SKU."

 9            DO YOU SEE THAT?

10       A.   I'M SORRY.    COULD YOU SHOW ME WHERE THAT IS ON THE

11       DOCUMENT?

12       Q.   SURE.    IT'S THE FIRST FULL PARAGRAPH OF HIS E-MAIL.

13       A.   THIS IS IN 002?

14       Q.   YES, SIR.

15       A.   OKAY.    GOT IT.

16       Q.   THE QUESTION IS, WAS MR. MEHTA EXPRESSING TO YOU THAT

17       QUALCOMM PERCEIVED A THREAT THAT APPLE WOULD USE A COMPETITOR

18       CHIP IN AN IPAD OR LOW TIER PRODUCT, BUT THAT QUALCOMM WOULD

19       RETAIN THE HIGH TIER?

20       A.   YES.

21       Q.   THANK YOU.

22            CAN WE PLEASE TURN TO TAB 24 IN THE BINDER.      AND ON THE

23      SECOND PAGE OF THE DOCUMENT, WHICH IS CX 7910.

24            AND ON THE SECOND PAGE, THERE'S AN E-MAIL FROM JIM LEDERER

25      TO YOU ON MARCH 2ND, 2013.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 154 of 220 792
                               MS. MILICI


 1            AND THE SUBJECT LINE THERE IS "MAVERICK DEALS ARE DONE."

 2            AND YOU RECEIVED THIS E-MAIL; CORRECT?

 3       A.   YES.

 4                   MS. MILICI:    YOUR HONOR, WE MOVE TO ADMIT CX 7910.

 5                   MR. VAN NEST:   NO OBJECTION.

 6                   THE COURT:    IT'S ADMITTED.

 7            (PLAINTIFF'S EXHIBIT 7910 WAS ADMITTED IN EVIDENCE.)

 8                   THE COURT:    GO AHEAD, PLEASE.

 9       BY MS. MILICI:

10       Q.   AND MR. MEHTA -- I'M SORRY.      MR. LEDERER WROTE TO YOU, "I

11       UNDERSTAND FROM SANJAY THAT BILL K. WANTED A SUMMARY AND

12       COMPARISON OF THE OLD AND NEW MAV DEALS."

13            DO YOU SEE THAT?

14       A.   I DO.

15       Q.   AND THE OLD AND NEW MAV DEALS WERE THE 2011 DEAL AND THE

16       2013 DEALS WHICH HAD JUST BEEN SIGNED; CORRECT?

17       A.   YES.

18       Q.   AND HERE MR. LEDERER WRITES, "THE LARGE BENEFIT THAT QTL

19       ACCRUES IN THE NEW DEAL IS NOT REPRESENTED."

20            DO YOU SEE THAT?

21       A.   YES.

22       Q.   AND IT'S YOUR UNDERSTANDING THAT THE 2013 AGREEMENTS HAD A

23       LARGE BENEFIT THAT WOULD ACCRUE TO QTL; CORRECT?

24       A.   I DIDN'T WRITE THIS SO --

25       Q.   DO YOU AGREE WITH THE STATEMENT?



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 155 of 220 793
                               MS. MILICI


 1       A.   WHICH STATEMENT?

 2       Q.   THAT THERE IS A LARGE BENEFIT FROM THE 2013 AGREEMENTS

 3       THAT ACCRUES TO QTL?

 4       A.   WHICH AGREEMENT?

 5       Q.   THE AGREEMENT THAT MR. LEDERER IS REFERRING TO IN THIS

 6       E-MAIL WHERE IT SAYS MAVERICK DEALS ARE DONE, AND IT'S DATED

 7       MARCH 2ND, 2013?

 8       A.   YEAH.   I THINK HE'S REFERRING TO A NUMBER OF AGREEMENTS,

 9       NOT JUST THE AGREEMENTS THAT YOU MENTIONED.        THAT'S WHY I

10       CLARIFIED.

11       Q.   AND IN MARCH OF 2013, THERE WERE FOUR DIFFERENT AGREEMENTS

12       THAT WERE ENTERED; CORRECT?

13       A.   CORRECT.

14       Q.   AND THOSE AGREEMENTS WERE ALL NEGOTIATED AT THE SAME TIME?

15       A.   YES.

16       Q.   AND PART OF THOSE AGREEMENTS GAVE A LARGE BENEFIT THAT

17       ACCRUED TO QTL; CORRECT?

18       A.   THAT'S WHAT JIM IS SAYING, YES.

19       Q.   AND IF WE TURN TO THE FIRST PAGE MR. LEDERER SAYS, "THE

20       PREVIOUS STRAT PLAN COMPARISON," AND AT THE BOTTOM OF THE PAGE,

21       AND HE'S REFERRING TO THE ATTACHMENT THERE; RIGHT?

22       A.   YES.

23       Q.   AND HE WRITES "THAT PLAN ASSUMED THAT WE STARTED LOSING

24       SHARE IN FISCAL Q4, 2014."

25            DO YOU SEE THAT?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 156 of 220 794
                               MS. MILICI


 1       A.   I DO.

 2       Q.   AND THE PLAN THERE REFERS TO THE STRATEGIC PLAN; CORRECT?

 3       A.   CORRECT.

 4       Q.   AND THE STRATEGIC PLAN AT THAT POINT ASSUMED THAT QUALCOMM

 5       WOULD START LOSING SHARE IN FISCAL Q4, 2014?

 6       A.   YES.    THAT'S WHAT JIM WRITES.

 7       Q.   THAT'S WHAT THE STRAT PLAN SAID; CORRECT?

 8       A.   I ASSUME WHAT JIM SAID IS CORRECT, YES.

 9       Q.   AND WHEN THAT'S REFERRING TO LOSING SHARE, THAT MEANS

10       LOSING SHARE WITH APPLE; CORRECT?

11       A.   CORRECT.

12       Q.   AND THEN THE E-MAIL FROM YOU AT THE TOP OF THIS CHAIN,

13       IT'S DATED MARCH 2ND, 2013, AND YOU WROTE, "I UNDERSTAND IT BUT

14       THE SCENARIO IS REALLY THAT THERE WOULD HAVE BEEN A LICENSE

15       FIGHT AS WELL AND A PUSH FOR ALTERNATIVE SOURCE."

16            DO YOU SEE THAT?

17       A.   YES.

18       Q.   AND THAT IS THE COMPARISON THAT YOU THOUGHT SHOULD BE

19       MADE, A COMPARISON BETWEEN THE DEALS AND A SCENARIO WHERE THERE

20       WOULD HAVE BEEN A LICENSE FIGHT AND A PUSH FOR AN ALTERNATIVE

21       SOURCE; CORRECT?

22       A.   CORRECT.

23       Q.   COULD WE PLEASE TURN TO TAB 25, AND THIS IS ANOTHER

24       DOCUMENT THAT'S PARTIALLY UNDER SEAL.     IT'S CX 5389.

25            AND, SIR, THIS TOP E-MAIL IS AN E-MAIL THAT YOU WROTE TO



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 157 of 220 795
                               MS. MILICI


 1      PAUL JACOBS DATED MARCH 3RD, 2013; CORRECT?

 2       A.   CORRECT.

 3       Q.   AND THE SUBJECT OF THAT E-MAIL WAS "MAVERICK DEALS ARE

 4       DONE"; CORRECT?

 5       A.   CORRECT.

 6       Q.   AND YOU ATTACHED A POWERPOINT OF THE KEY TERMS AND

 7       FINANCIAL SUMMARY; CORRECT?

 8       A.   YES.

 9                   MS. MILICI:    YOUR HONOR, I MOVE TO ADMIT CX 5389.

10                   MR. VAN NEST:   NO OBJECTION.

11                   THE COURT:    IT'S ADMITTED.

12            (PLAINTIFF'S EXHIBIT CX 5389 WAS ADMITTED IN EVIDENCE.)

13                   THE COURT:    GO AHEAD, PLEASE.

14       BY MS. MILICI:

15       Q.   AND IN THIS E-MAIL AT THE -- YOUR LAST PARAGRAPH IN THIS

16       E-MAIL YOU AGAIN SAY, "THE MOST RELEVANT COMPARISONS HOWEVER

17       SHOULD HAVE BEEN MADE TO THE CASE WHERE THEY FIGHT ON I.P. AND

18       SPIN UP A SECOND SOURCE IN 2014 AND 2015."

19            DO YOU SEE THAT?

20       A.   YES.

21       Q.   AND YOU SAY THAT IT IS HUGE AND HAS A LARGE STRATEGIC

22       DOWNSIDE.

23            DO YOU SEE THAT?

24       A.   YES.

25       Q.   AND YOU'RE REFERRING TO THAT ALTERNATIVE SCENARIO WOULD



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 158 of 220 796
                               MS. MILICI


 1       HAVE BEEN HUGE AND HAD A LARGE STRATEGIC DOWNSIDE; CORRECT?

 2       A.   YES.

 3       Q.   CAN WE TURN, PLEASE TURN TO TAB 26.       AND THIS IS AGAIN

 4       PARTIALLY SEALED.

 5            THIS IS CX 5391.

 6            AND, SIR, DO YOU RECOGNIZE THIS AS AN E-MAIL THAT YOU

 7      RECEIVED APRIL 16TH, 2013?

 8       A.   YES, BUT I DON'T RECOGNIZE IT.

 9       Q.   OKAY.    BUT YOU DID -- YOU AGREE THAT YOU RECEIVES IT?

10       A.   YES.

11                   MS. MILICI:    OKAY.   YOUR HONOR, WE MOVE TO ADMIT

12       CX 5391.

13                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

14                   THE COURT:    IT'S ADMITTED.

15            (PLAINTIFF'S EXHIBIT CX 5391 WAS ADMITTED IN EVIDENCE.)

16                   THE COURT:    GO AHEAD, PLEASE.

17       BY MS. MILICI:

18       Q.   OKAY.    AND THIS ATTACHES ANOTHER ACCOUNTING MEMO; CORRECT?

19       A.   YES.

20       Q.   AND WHILE PART OF THIS ACCOUNTING MEMO IS UNDER SEAL, THE

21       FIRST PAGE IS NOT, AND THAT'S THE PAGE I WANT TO LOOK AT.

22            CAN WE LOOK AT PAGE 002.

23            NOW, PAGE 002 IT SAYS, "ON FEBRUARY 28TH, 2013, QUALCOMM

24      AND APPLE EXECUTED THE FOLLOWING AGREEMENTS."

25            DO YOU SEE THAT?



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 159 of 220 797
                               MS. MILICI


 1       A.   YES.

 2       Q.   AND IT LISTS FOUR AGREEMENTS?

 3       A.   YES.

 4       Q.   AND THOSE ARE THE FOUR AGREEMENTS WE WERE JUST DISCUSSING

 5       A MINUTE AGO?

 6       A.   YES.

 7       Q.   AND RIGHT BEFORE IT SAYS, "SUMMARY OF THE BCPA AGREEMENT,"

 8       THERE'S A SENTENCE THAT SAYS, "SINCE THE AGREEMENTS WERE

 9       NEGOTIATED AT THE SAME TIME AND THERE IS NOT SUFFICIENT

10       EVIDENCE TO SHOW THAT THEY ARE ACCEPTABLE, THE PRESUMPTION IN A

11       SC 605-25-25-3 HAS NOT BEEN OVERCOME, AND THE AGREEMENTS WILL

12       BE EVALUATED AS A SINGLE ARRANGEMENT."

13            DO YOU SEE THAT?

14       A.   I DO.

15       Q.   AND THAT'S CONSISTENT WITH WHAT YOU JUST TESTIFIED, WHICH

16       IS ALL THE AGREEMENTS WERE NEGOTIATED AT THE SAME TIME AND

17       CONSIDERED TOGETHER?

18       A.   I'M SORRY.

19       Q.   THAT'S CONSISTENT WITH THE TESTIMONY THAT YOU JUST GAVE,

20       THAT THE AGREEMENTS WERE NEGOTIATED AT THE SAME TIME AND

21       CONSIDERED TOGETHER?

22       A.   YES.

23                   MR. VAN NEST:   OBJECTION.   MISSTATES THE PRIOR

24       TESTIMONY, YOUR HONOR.

25                   THE COURT:   OVERRULED.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 160 of 220 798
                               MS. MILICI


 1       BY MS. MILICI:

 2       Q.   SIR, WOULD YOU --

 3                  THE COURT:    WHY DON'T YOU REPEAT THE QUESTION?   I

 4       THINK HE SAID YES.      HE TESTIFIED YES.   BUT GO AHEAD.

 5                  MS. MILICI:    HE DID.

 6       Q.   SIR, WOULD YOU AGREE THAT THE AGREEMENTS WERE NEGOTIATED

 7       AT THE SAME TIME AND THAT THE AGREEMENTS WERE EVALUATED AS A

 8       SINGLE ARRANGEMENT?

 9       A.   I WOULD NOT AGREE WITH THAT.     I AGREE WITH THE FIRST PART

10       BUT NOT THE SECOND PART.

11       Q.   SIR, THE SENTENCE HERE SAYS "THE AGREEMENTS WILL BE

12       EVALUATED AS A SINGLE ARRANGEMENT."

13            DO YOU SEE THAT?

14       A.   I DO.

15       Q.   SO IT WAS AT LEAST THE VIEW OF THE ACCOUNTING DEPARTMENT

16       THAT THE AGREEMENTS WOULD BE EVALUATED AS A SINGLE ARRANGEMENT;

17       CORRECT?

18       A.   THAT'S WHAT THE ACCOUNTING MEMO SAYS.

19                  THE COURT:    HE ORIGINALLY SAID "YES," AND THAT'S NOT

20       IN THE TRANSCRIPT.

21            SO DID YOU ALL HEAR THAT?

22                  MR. VAN NEST:    I DIDN'T HEAR IT, YOUR HONOR.

23                  MS. MILICI:    I DID HEAR IT.

24                  THE COURT:    YOU DID OR DID NOT?

25                  MS. MILICI:    I DID.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 161 of 220 799
                               MS. MILICI


 1                   THE COURT:   I DID HEAR HIM SAY YES, AND THEN THERE

 2       WAS THE OBJECTION.

 3            SO I THINK THAT SHOULD BE REFLECTED IN THE TRANSCRIPT.

 4       BY MS. MILICI:

 5       Q.   SIR, CAN WE PLEASE TURN TO CX -- I'M SORRY, TAB 27 IN YOUR

 6       BINDER, WHICH IS CX 5527.

 7            AND, SIR, DO YOU -- THIS IS A, THE MAY 2013 BOARD BRIEFING

 8      MATERIALS; CORRECT?

 9       A.   YES.

10       Q.   AND YOU WERE ON THE BOARD AT THE TIME?

11       A.   YES.

12       Q.   OKAY.

13            YOUR HONOR, WE MOVE TO ADMIT CX 5527.

14                   THE COURT:   ANY OBJECTION?

15                   MR. VAN NEST:   NO OBJECTION, YOUR HONOR.

16                   THE COURT:   ALL RIGHT.   IT'S ADMITTED.

17            (PLAINTIFF'S EXHIBIT CX 5527 WAS ADMITTED IN EVIDENCE.)

18                   THE COURT:   GO AHEAD, PLEASE.

19       BY MS. MILICI:

20       Q.   ALL RIGHT.    CAN WE TURN TO PAGE 026.

21            AND THIS IS A SECTION OF THE PRESENTATION TO THE BOARD

22      PROVIDING AN OVERVIEW OF THE APPLE AGREEMENTS; CORRECT?

23       A.   YES.

24       Q.   AND THIS IS THE 2013 APPLE AGREEMENTS; CORRECT?

25       A.   YES.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 162 of 220 800
                               MS. MILICI


 1       Q.   OKAY.   CAN WE PLEASE TURN TO THE NEXT PAGE, 027.

 2            AND WHAT QUALCOMM TOLD THE BOARD IS THAT THE APPLE DEAL

 3      WAS A GOOD DEAL FOR QUALCOMM; CORRECT?

 4       A.   YES.

 5       Q.   AND IT TOLD THE BOARD THAT THE APPLE DEAL PROTECTS QCT'S

 6       POSITION AGAINST DOWNSIDE OF AN I.P. FIGHT; CORRECT?

 7       A.   YES.

 8       Q.   AND QUALCOMM TOLD ITS BOARD THAT QCT WAS WILL WELL

 9       POSITIONED UNTIL 2016; CORRECT?

10       A.   CORRECT.

11       Q.   AND QUALCOMM ALSO TOLD ITS BOARD THAT PART OF THE REASON

12       IT WAS WELL POSITIONED IS BECAUSE OF THE STRATEGIC IMPORTANCE

13       OF APPLE MODEM DESIGN-WIN; CORRECT?

14       A.   CORRECT.

15       Q.   SIR, COULD WE PLEASE TURN TO TAB 29 IN THE BINDER.

16            THIS IS CX 7257.

17            AND, SIR, DO YOU RECOGNIZE THIS AS QUALCOMM'S 10-K WHICH

18      WAS FILED ON NOVEMBER 1ST, 2017?

19       A.   I'M SORRY.   I'M ON THE WRONG DOCUMENT.       COULD YOU SAY IT

20       AGAIN?

21       Q.   TAB 29.    IT'S CX 7257.

22       A.   GOT IT.    OKAY.

23       Q.   AND DO YOU RECOGNIZE THIS DOCUMENT AS QUALCOMM'S 10-K

24       FILED NOVEMBER 1ST, 2017?

25       A.   YES.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     DIRECT BYDocument 1512 Filed 07/02/19 Page 163 of 220 801
                               MS. MILICI


 1                   MS. MILICI:    YOUR HONOR, MOVE TO ADMIT CX 7257.

 2                   MR. VAN NEST:   NO OBJECTION.

 3                   THE COURT:    IT'S ADMITTED.

 4            (PLAINTIFF'S EXHIBIT CX 7257 WAS ADMITTED IN EVIDENCE.)

 5                   THE COURT:    GO AHEAD, PLEASE.

 6       BY MS. MILICI:

 7       Q.   NOW, YOU WOULD EXPECT ANY REPRESENTATIONS IN THIS DOCUMENT

 8       TO BE ACCURATE; CORRECT?

 9       A.   YES.

10       Q.   SO ANY REPRESENTATIONS ABOUT QUALCOMM'S R&D EXPENDITURES

11       WOULD BE ACCURATE; CORRECT?

12       A.   CORRECT.

13       Q.   AND ANY REPRESENTATIONS ABOUT THE SHARE REPURCHASES OR

14       BUYBACKS OR DIVIDENDS YOU WOULD EXPECT TO BE ACCURATE; CORRECT?

15       A.   CORRECT.

16       Q.   AND ANY STATEMENTS ABOUT PENDING LITIGATION AND REGULATORY

17       ACTION YOU WOULD EXPECT TO BE ACCURATE; CORRECT?

18       A.   CORRECT.

19                   MS. MILICI:    THANK YOU.    NO MORE QUESTIONS.

20                   THE COURT:    ALL RIGHT.    TIME IS 3:33.   GO AHEAD,

21       PLEASE.   OR LET ME KNOW WHEN YOU'RE READY.

22            (PAUSE IN PROCEEDINGS.)

23                   MR. VAN NEST:   I'M READY TO GO, YOUR HONOR.

24                   THE COURT:    ALL RIGHT.    3:34.

25            GO AHEAD, PLEASE.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 164 of 220 802
                              MR. VAN NEST


 1                  MR. VAN NEST:   THANK YOU, YOUR HONOR.

 2                               CROSS-EXAMINATION

 3       BY MR. VAN NEST:

 4       Q.   GOOD AFTERNOON, MR. MOLLENKOPF.

 5       A.   HI.

 6       Q.   HOW LONG HAVE YOU WORKED AT QUALCOMM?

 7       A.   SINCE 1994.

 8       Q.   DID YOU JOIN THE COMPANY AFTER GETTING OUT OF SCHOOL?

 9       A.   I DID.

10       Q.   WHAT'S YOUR EDUCATIONAL BACKGROUND?

11       A.   IT'S A MASTER'S DEGREE FROM UNIVERSITY OF MICHIGAN.

12       Q.   CAN YOU TAKE THE COURT THROUGH THE VARIOUS ROLES YOU

13       PLAYED WORKING YOUR WAY UP THROUGH QUALCOMM?

14       A.   SURE.    I STARTED IN '94 AS AN ENGINEER; SPENT PROBABLY A

15       LITTLE MORE THAN A DECADE IN VARIOUS ENGINEERING PROJECTS; WENT

16       INTO THE CHIP GROUP IN LATE '99; THEN EVENTUALLY IN 2007, I

17       WENT INTO THE BUSINESS GROUP AS HEAD OF PRODUCT MANAGEMENT; AND

18       THEN HEAD OF THE CHIP GROUP IN 2008, THROUGH A COUPLE OF

19       EXECUTIVE ROLES INCLUDING THE PRESIDENT AND COO; AND THEN

20       ULTIMATELY THE CEO IN 2015.

21       Q.   OKAY.    SO YOU'VE BEEN CEO NOW FOR JUST OVER THREE YEARS,

22       ALMOST FOUR YEARS; IS THAT RIGHT?

23       A.   I THINK IT'S CLOSER TO FIVE THESE DAYS.

24       Q.   CLOSER TO FIVE.    TIME FLIES.

25       A.   YEAH.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 165 of 220 803
                              MR. VAN NEST


 1       Q.   YOU TESTIFIED EARLIER THAT QUALCOMM HAS A PRACTICE OF

 2       SELLING CHIPS ONLY TO FOLKS LICENSED ON ITS TECHNOLOGY.

 3            HOW LONG HAS THAT BEEN, THAT PRACTICE BEEN IN EFFECT AT

 4      QUALCOMM?

 5       A.   AS LONG AS I CAN -- AS LONG AS I KNOW ABOUT IT.

 6       Q.   WAS IT THERE WHEN YOU ARRIVED?

 7       A.   AS FAR AS I KNOW.

 8       Q.   AND IS THAT PRACTICE WELL KNOWN AMONG QUALCOMM'S

 9       CUSTOMERS?

10       A.   IT IS.

11       Q.   ARE THERE BUSINESS REASONS FOR THE PRACTICE AT QUALCOMM?

12       A.   THERE ARE.

13       Q.   CAN YOU DESCRIBE THOSE FOR THE COURT, PLEASE.

14       A.   THIS IS THE PRACTICE OF SELLING TO LICENSED OEM'S?

15       Q.   THAT'S RIGHT.

16       A.   YEAH.    SO YOU HAVE TO THINK OF QUALCOMM AS A SYSTEMS

17       COMPANY.   ESSENTIALLY WE HAVE TWO, TWO BUSINESSES.

18            THE LICENSING BUSINESS TENDS TO INVEST IN KIND OF THE

19      FUNDAMENTAL R&D THAT MAKES THE CELLULAR SYSTEM HAPPEN,

20      GENERATES A LOT OF I.P., SOME OF THAT I.P. IS ON THE PHONE,

21      SOME OF THAT I.P. IS IN THE CHIPS, SOME OF THE I.P. COVERS --

22       Q.   SLOW DOWN JUST A LITTLE BIT, MR. MOLLENKOPF, IF YOU WILL,

23       PLEASE.

24       A.   SORRY.

25       Q.   THEY'RE TRYING TO TAKE DOWN EVERY WORD.       GO AHEAD.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 166 of 220 804
                              MR. VAN NEST


 1       A.     SO AS I SAID, TWO BUSINESSES.    THE LICENSING BUSINESS

 2       TENDS TO INVEST IN THE FUNDAMENTAL R&D THAT MAKES THE ECOSYSTEM

 3       HAPPEN, THAT DRIVES CELLULAR.      IT GENERATES A LOT OF I.P., IT

 4       INVESTS VERY EARLY.

 5              AND SOME OF THAT I.P. IS IN THE CHIP, SOME OF THAT I.P. IS

 6      IN THE PHONE, SOME OF THAT I.P. COVERS THE OVERALL OPERATION OF

 7      THE SYSTEM BETWEEN THE PHONE AND THE CORE NETWORK AND

 8      TECHNOLOGIES LIKE THAT.

 9              THAT'S THE, THAT'S THE LICENSING BUSINESS.

10              WE ALSO HAVE A CHIP BUSINESS AS WELL, AND WHAT WE DO IS WE

11      DON'T LICENSE THE -- OR WE ONLY SELL TO, TO COMPANIES WITH A

12      LICENSE BECAUSE NOT ALL OF THE I.P. IS ACTUALLY COVERED IN THE

13      CHIP.

14              AND SO WHAT WE WANT TO DO IS MAKE SURE THAT THE OEM'S ARE

15      COVERED.    WE SELL TO LICENSED OEM'S AND THEN WE SELL TO CHIP

16      COMPANIES.      WE WANT TO MAKE SURE IT'S A LEVEL PLAYING FIELD ON

17      THE CHIP SIDE AND WE WANT TO MAKE SURE THAT THE OEM IS COVERED

18      TOTALLY WITH THE I.P. THAT WE GENERATE, MUCH OF IT OUTSIDE THE

19      CHIP.

20       Q.     WHEN YOU SAY YOU WANT TO CREATE A LEVEL PLAYING FIELD ON

21       THE CHIP SIDE, CAN YOU DESCRIBE FOR US WHAT YOU MEAN?

22       A.     YEAH.   WE WANT TO -- SINCE A NUMBER OF OUR -- SOME OF OUR

23       I.P. IS IN THE CHIP AND SOME OF IT ISN'T.       THERE ARE

24       COMPETITORS WHO WOULD BE SELLING CHIPS THAT ARE USING OUR I.P.

25       THAT IF WE PUT THE PRICE IN THE CHIP, IT WOULD CREATE A



                              UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 167 of 220 805
                              MR. VAN NEST


 1       SITUATION WHERE PEOPLE COULD BE SELLING A PRODUCT WITHOUT

 2       PAYING US FOR THE I.P.    THAT'S KIND OF THE -- ONE OF THE

 3       REASONS WHY WE DO IT.

 4       Q.   WHY DOESN'T QUALCOMM SIMPLY PRICE THE VALUE OF ITS

 5       INTELLECTUAL PROPERTY INTO THE CHIPS AND SELL IT -- RECOVER IT

 6       THAT WAY?

 7       A.   WELL, I THINK IT'S -- I THINK IT'S, FIRST OF ALL, NOT THE

 8       WAY THE INDUSTRY HAS BEEN ORGANIZED AND RUNNING.      IT'S BEEN

 9       RUNNING FOR A LONG TIME SO THAT THE LICENSING IS ACTUALLY AT

10       THE DEVICE LEVEL.    THAT'S ONE.

11            AND ONE OF THE REASONS WHY THAT'S THERE IS I THINK IT'S

12      THE MOST EFFICIENT PLACE TO DO IT, OTHERWISE THE LICENSING

13      FRAMEWORK WOULD VERY, VERY, VERY CUMBERSOME.

14            SO OUR PRACTICE IS ACTUALLY VERY CONSISTENT WITH WHAT THE

15      INDUSTRY IS DOING, AND WE THINK IT'S VERY EFFICIENT.

16       Q.   IF YOU ATTEMPTED TO PRICE THE FULL VALUE OF I.P. INTO YOUR

17       CHIPS, WOULD YOU BE ABLE TO RECOVER ON THE PATENTED INVENTIONS

18       THAT ARE OUTSIDE THE CHIPS?

19       A.   NO, NOT UNLESS WE LICENSED TO OTHER PEOPLE AS WELL.

20       Q.   ALL RIGHT.   AND DOES QUALCOMM GENERATE AND CREATE PATENTED

21       INVENTIONS THAT ARE NOT EMBODIED IN THE CHIPS THEMSELVES?

22       A.   YES.

23       Q.   CAN YOU GIVE US SOME EXAMPLES OF THAT?

24       A.   SURE.   SO I'LL JUST -- I'LL GO BACK TO -- SO IF YOU THINK

25       OF QUALCOMM AS, YOU KNOW, THE COMPANY THAT WORKS ON THE



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 168 of 220 806
                              MR. VAN NEST


 1       FUNDAMENTAL TECHNOLOGY THAT MAKES THE CELLULAR ECOSYSTEM

 2       HAPPEN -- AND WE'VE DONE THAT FOR MANY GENERATIONS -- WHAT

 3       WE'RE TRYING TO DO IS ANTICIPATE WHAT IS IT -- HOW -- WHAT DO

 4       YOU NEED TO INVENT SO THAT CERTAIN ECOSYSTEM, CELLULAR

 5       ECOSYSTEMS CAN HAPPEN.

 6            SO ONE OF THE REASONS THAT WE CAN MAKE A CALL ANYWHERE IN

 7      THE WORLD OR A DATA CALL ANYWHERE IN THE WORLD TO ANYWHERE ELSE

 8      IN THE WORLD IS BECAUSE PEOPLE HAVE GOTTEN TOGETHER AND

 9      BASICALLY FIGURED OUT HOW ALL THESE DEVICES WORK TOGETHER.        HOW

10      DOES A NETWORK WORK TOGETHER WITH A DEVICE?      HOW DOES A DEVICE

11      AUTHENTICATE?

12            SO IT'S AS IF THEY GOT TOGETHER AND DETERMINED WHAT TYPE

13      OF LANGUAGE THEY WANTED TO SPEAK.     AND WHAT WE DO IS WE DO A

14      BIG PORTION OF THE GRAMMAR OF THAT LANGUAGE AND WE ESSENTIALLY

15      LICENSE THAT TO PEOPLE AND SHARE IT WITH THE STANDARDS BODIES.

16            AND SO ULTIMATELY, YOU KNOW, IF YOU LOOK AT 5G, FOR

17      EXAMPLE, THERE'S A WHOLE CLASS OF TECHNOLOGY THAT DEFINES THE

18      SECURITY FRAMEWORK THAT ALLOWS, LET'S SAY, A DEVICE TO CONNECT

19      TO THE NETWORK SECURELY ONE WAY OR THE OTHER.       IT ACTUALLY

20      ISN'T EMBODIED IN THE CHIP, IT'S NOT EMBODIED IN THE PHONE.

21      IT'S ACTUALLY SOMETHING THAT'S IN BETWEEN ALL OF THOSE THINGS.

22            QUALCOMM DOES A LOT OF THAT WORK.     WE ACTUALLY DO ALL THAT

23      FUNDAMENTAL WORK.    THE SECURITY FRAMEWORK IN 5G IS A BIG

24      EXAMPLE OF A BIG CLASS OF I.P. THAT WE WORK ON.

25            SO IT'S PRETTY COMPLICATED.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 169 of 220 807
                              MR. VAN NEST


 1            LIKEWISE, EVEN THE PORTIONS OF THOSE I.P., THAT CLASS OF

 2      I.P. THAT WE GENERATE, IT'S NOT EVEN IMPLEMENTED IN ONE PLACE

 3      WITHIN THE PHONE.    SO IF YOU LOOK WITHIN THE PHONE, IT MIGHT

 4      ACTUALLY BE IMPLEMENTED IN A PORTION OF THE PHONE THAT'S

 5      DIFFERENT FROM THE PRODUCT THAT QUALCOMM EVEN DELIVERS INTO

 6      THAT PRODUCT IF, IN FACT, THEY DELIVER A CHIP INTO THAT

 7      PRODUCT.

 8            SO THE POINT OF THAT IS THERE'S, THERE'S A TREMENDOUS

 9      AMOUNT OF I.P. THAT WE GENERATE THAT MAKES THE SYSTEM WORK THAT

10      IS EITHER IN THE PHONE, IN THE CHIP, OR NOT IN THE PHONE OR THE

11      CHIP, BUT JUST CONTROLS THE WAY THE NETWORK WORKS.

12       Q.   AND THE VALUE OF THAT INTELLECTUAL PROPERTY IS RECOVERED

13       WHERE?

14       A.   THAT'S RECOVERED THROUGH OUR LICENSING BUSINESS.

15       Q.   YOU WERE ASKED A COUPLE OF QUESTIONS ABOUT CHIP SUPPLY

16       DURING THE CROSS-EXAMINATION.

17            LET'S START WITH A GENERAL QUESTION.      WHAT, IN GENERAL, IS

18      THE NATURE OF THE RELATIONSHIPS BETWEEN YOUR CHIP BUSINESS,

19      QCT, AND YOUR CHIP CUSTOMERS, THE OEM'S?

20       A.   YEAH.   I THINK IT'S EVEN, MAYBE EVEN BROADER.     AT THE

21       QUALCOMM LEVEL, ONE OF THE THINGS WE DO, WE HAVE A FAIRLY CLOSE

22       RELATIONSHIP WITH OUR CUSTOMERS, PRIMARILY BECAUSE OF THE

23       NATURE OF OUR BUSINESS.    WE'RE -- AS I SAID, WE INVENT THE

24       FUNDAMENTAL TECHNOLOGIES THAT MAKE THE CELLULAR ECOSYSTEM

25       HAPPEN.   SO IT'S VERY IMPORTANT FOR US TO UNDERSTAND WHERE OUR



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 170 of 220 808
                              MR. VAN NEST


 1       CUSTOMERS AND WHERE OUR CUSTOMER'S CUSTOMERS.      SO, FOR EXAMPLE,

 2       WE WANT TO KNOW WHERE SAMSUNG OR HTC, OR ANY OF THE HANDSET

 3       MANUFACTURERS, LENOVO, WHAT HAVE YOU, WE WANT TO KNOW WHAT THEY

 4       WANT TO DO WITH THEIR BUSINESS.

 5            BUT MORE IMPORTANTLY, WE ACTUALLY EVEN WANT TO KNOW WHAT

 6       THE CARRIERS WANT TO DO WITH THEIR BUSINESS, AND THAT'S SO THAT

 7       WE CAN CREATE CELLULAR TECHNOLOGIES THAT CAN CREATE THAT

 8       ECOSYSTEM.

 9            SO AS A RESULT, WE TEND TO HAVE A FAIRLY CLOSE

10      RELATIONSHIP AT A SENIOR LEVEL WITH OUR CUSTOMERS, WE ACTUALLY

11      CALL THEM PARTNERS, BECAUSE WE WANT TO MAKE SURE THAT WE KNOW

12      THEIR STRATEGY, THEY KNOW OUR STRATEGY, AND WHAT TECHNOLOGIES

13      WE'RE INVENTING AND IT CREATES A CLOSE BOND.

14            LIKEWISE, WHEN WE'RE DELIVERING CHIP PRODUCTS, WHICH IS

15      YOUR QUESTION, WE -- YOU KNOW, IT'S A VERY INVOLVED PROCESS.

16      THE PRODUCT IS -- YOU KNOW, THESE ARE VERY COMPLICATED PRODUCTS

17      AND WHAT HAPPENS IS THE ENGINEERING TEAMS TEND TO BE VERY CLOSE

18      AND IT MIGHT TAKE FIVE, TEN YEARS TO BUILD THESE RELATIONSHIP

19      S, AND WE THINK THAT'S A VERY IMPORTANT COMPONENT OF HOW WE RUN

20      OUR BUSINESS IS MAKING SURE THAT THESE RELATIONSHIPS ONLY WITH

21      OUR CUSTOMERS BUT WITH THE ECOSYSTEM IN GENERAL ARE MAINTAINED.

22       Q.   I'M GOING TO ASK YOU TO SLOW DOWN AGAIN, MR. MOLLENKOPF,

23       BECAUSE WE'RE TRYING TO GET EVERY WORD?

24       A.   SURE.

25       Q.   TO YOUR KNOWLEDGE, HAS QUALCOMM EVER STOPPED SHIPPING



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 171 of 220 809
                              MR. VAN NEST


 1       CHIPS TO CUSTOMERS DURING OR BECAUSE OF A LICENSING DISPUTE?

 2       A.   NO.

 3       Q.   AND HAVE YOU EVER DIRECTED ANYONE AT QUALCOMM TO DISRUPT A

 4       CURRENT CUSTOMER'S CHIP SUPPLY DUE TO A LICENSING DISPUTE?

 5       A.   NO.

 6       Q.   HAS ANYONE EVER ASKED YOU TO DISRUPT OR INTERFERE WITH A

 7       CUSTOMER'S CHIP SUPPLY AS A RESULT OF A LICENSING DISPUTE?

 8       A.   NO.

 9       Q.   ARE THERE OCCASIONS WHEN LICENSEES STOP PAYING ROYALTIES

10       AND QUALCOMM CONTINUES TO SUPPLY CHIPS FOR PHONES?

11       A.   I'M SORRY.   CAN YOU SAY THAT AGAIN?

12       Q.   ARE THERE OCCASIONS WHEN LICENSEES STOP PAYING ROYALTIES

13       AS A RESULT OF A DISPUTE AND QUALCOMM CONTINUES TO SUPPLY

14       CHIPS?

15       A.   YES.

16       Q.   WHY DOESN'T QUALCOMM DISRUPT OR STOP OR INTERFERE WITH

17       CHIP SUPPLY IN THE CASE OF A DISPUTE WITH A LICENSEE?

18       A.   PRIMARILY IT'S BAD BUSINESS.     IT ACTUALLY CREATES AN

19       ENVIRONMENT THAT DOESN'T -- NUMBER ONE, IT ISN'T GOOD FOR THAT

20       CUSTOMER RELATIONSHIP I MENTIONED.

21            BUT IT ALSO TENDS NOT TO CREATE THE ENVIRONMENT TO RESOLVE

22      WHATEVER DISPUTE YOU'RE TRYING TO RESOLVE.

23       Q.   WOULD IT HAVE AN IMPACT ON QCT'S REPUTATION IN THE

24       BUSINESS COMMUNITY?

25       A.   YES.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 172 of 220 810
                              MR. VAN NEST


 1       Q.   WHAT WOULD THAT BE?

 2       A.   WELL, I THINK, YOU KNOW, AS I SAID, WE TEND TO -- IT TAKES

 3       A LONG TIME TO BUILD THOSE RELATIONSHIPS.      WE'RE VERY CAREFUL

 4       TO MAKE SURE THAT WE DON'T DISRUPT THEM, AND I THINK IT'S VERY

 5       DIFFICULT TO CONTINUE TO BE A TOP TIER SUPPLIER, AS WE ALWAYS

 6       ENDEAVOR TO BE, IF YOU'RE NOT A RELIABLE SUPPLIER, AND THAT'S

 7       ONE OF THE KEY ELEMENTS IS TO MAKE SURE THEIR SUPPLY IS NOT

 8       DISRUPTED.

 9       Q.   YOU WERE ASKED A QUESTION OR TWO ABOUT SONY.      AT SOME

10       POINT IN 2012, DID YOU BECOME AWARE OF A LICENSING DISPUTE WITH

11       SONY?

12       A.   I DID.

13       Q.   AND DID YOU GET INVOLVED IN THOSE DISCUSSIONS AT SOME

14       LEVEL?

15       A.   I DID.

16       Q.   WHAT WAS THE BACKGROUND OR THE CONTEXT OF THE DISPUTE IN

17       THE FIRST PLACE?

18       A.   SONY WAS -- HAD A JOINT VENTURE WITH ERICSSON, AND THEY

19       WERE RELYING ON ERICSSON'S, I THINK IT WAS THE WCDMA LICENSE.

20            AND WHEN THAT JOINT VENTURE SEPARATED, THEY HAD TO GET A

21      LICENSE, SO THERE WAS A LICENSE NEGOTIATION THAT OCCURRED BACK

22      IN THAT TIMEFRAME.

23       Q.   OKAY.    AND AT SOME POINT DID THE CUSTOMER AT SONY REACH

24       OUT DIRECTLY TO YOU?

25       A.   HE DID.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 173 of 220 811
                              MR. VAN NEST


 1       Q.   WHO WAS THAT?

 2       A.   IT WAS BOB ISHIDA.

 3       Q.   COULD WE HAVE ON THE -- WOULD YOU OPEN UP THE NOTEBOOK

 4       THAT WE GAVE YOU TO CX 7824.      IT'S IN THE ONE THAT WE PROVIDED.

 5       A.   YES.

 6       Q.   IS THAT AN E-MAIL CHAIN BETWEEN YOU AND MR. ISHIDA IN

 7       CONNECTION WITH THIS DISPUTE WITH SONY?

 8       A.   YES.

 9                   MR. VAN NEST:   I'D OFFER CX 7824 IN EVIDENCE, YOUR

10       HONOR.

11                   THE COURT:    ANY OBJECTION?

12                   MS. MILICI:    NO OBJECTION.

13                   THE COURT:    IT'S ADMITTED.

14            (PLAINTIFF'S EXHIBIT CX 7824 WAS ADMITTED IN EVIDENCE.)

15                   THE COURT:    GO AHEAD, PLEASE.

16                   MR. VAN NEST:   COULD WE DISPLAY IT ON THE SCREEN, AND

17       GO TO THE VERY BOTTOM, THE LAST ENTRY, I THINK IT'S ON THE

18       SECOND PAGE.    THERE IT IS.

19       Q.   IS THIS AN E-MAIL THAT YOU RECEIVED FROM MR. ISHIDA

20       SOMETIME IN FEBRUARY OR SO OF 2012?

21       A.   YES.

22       Q.   WHAT WAS MR. ISHIDA EXPLAINING ABOUT?

23       A.   HE HAD -- OUR TEAM HAD MISTAKENLY REALLY PUT IN A STOP

24       SHIP FOR HIM, AND HE WAS CONCERNED ABOUT THAT.      HE CALLED ME,

25       AND THEN I INSTANTLY GOT INVOLVED AND TRIED TO WORK IT OUT FOR



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 174 of 220 812
                              MR. VAN NEST


 1       HIM, KIND OF REALLY DE-ESCALATE THE SITUATION.

 2       Q.   DID YOU RESPOND QUICKLY?

 3       A.   I DID.

 4       Q.   COULD WE GO UP ON THE E-MAIL TO A COUPLE OF E-MAILS ABOVE

 5       FROM MR. MOLLENKOPF.    YEAH.

 6            WHAT DID YOU TELL MR. ISHIDA?     THIS IS THE SAME DAY OR

 7      LATER IN THE DAY?

 8       A.   I TOLD HIM, THANKS FOR THE NOTE.     I WASN'T AWARE, I SPOKE

 9       TO THE TEAM, THEY SENT YOU THE WRONG SIGNAL AND WILL MAKE SURE

10       THAT NOTHING HAPPENS TO YOUR CHIP SUPPLY.

11       Q.   WHAT DID YOU COMMUNICATE TO THE TEAM?

12       A.   I COMMUNICATED THE SAME THING, DON'T, DON'T -- MAKE SURE

13       THAT HIS CHIP SUPPLY IS NOT IMPACTED.

14            AND THEN I ALSO SENT THEM A NOTE AND SAID IF ANYTHING LIKE

15      THIS HAPPENS IN THE FUTURE, I WANT TO MAKE SURE I KNOW ABOUT

16      IT, AND I KIND OF TALKED TO THEM ABOUT THE PROCESS INVOLVED AND

17      I WANT TO MAKE SURE THAT, YOU KNOW, IT'S BROUGHT TO MY

18      ATTENTION.

19       Q.   WOULD YOU OPEN UP THE SAME BINDER, MR. MOLLENKOPF, TO

20       CX 6522.    AND TELL ME IF YOU RECOGNIZE THAT AS AN E-MAIL CHAIN

21       ON WHICH YOU WERE COPIED.    6522?

22       A.   6522.

23       Q.   YEAH.

24            I BELIEVE THIS IS IN EVIDENCE, YOUR HONOR.

25            IS IT IN EVIDENCE?    YEAH, IT'S IN EVIDENCE.    LET'S PUT IT



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 175 of 220 813
                              MR. VAN NEST


 1      ON THE SCREEN.

 2                   THE COURT:    IS IT ONE OF THE FTC'S EXHIBITS.

 3                   MS. MILICI:    IT MUST BE, YOUR HONOR.

 4                   THE COURT:    CAN YOU GIVE ME THE TAB NUMBER?

 5            MS. MILICI, CAN YOU GIVE ME THE TAB NUMBER, PLEASE.

 6                   MS. MILICI:    I THINK IT'S TAB 3, YOUR HONOR.

 7                   MR. VAN NEST:   YEAH.

 8                   THE COURT:    OKAY.   THANK YOU.   SORRY FOR THE

 9       INTERRUPTION.

10                   MR. VAN NEST:   THAT'S OKAY, YOUR HONOR.    ON THE

11       SECOND PAGE, CAN.

12            WE HIGHLIGHT THE TOP OF THE PAGE.

13       Q.   IS THIS AN E-MAIL THAT YOU SENT ON OR ABOUT THE SAME DAY

14       YOU HEARD FROM MR. ISHIDA?

15       A.   YES.

16       Q.   AND TELL US WHAT YOU WERE TRYING TO COMMUNICATE TO YOUR

17       TEAM HERE.

18       A.   WHAT I WAS COMMUNICATING WAS ESSENTIALLY I'M NOT HAPPY AND

19       LET'S, LET'S MAKE SURE THAT IF SOMETHING LIKE THIS HAPPENS

20       AGAIN, BEFORE IT HAPPENS, MAKE SURE I KNOW ABOUT IT.

21       Q.   NOW, DID SUPPLY CONTINUE TO SONY?

22       A.   YES.

23       Q.   WHAT HAPPENED WITH RESPECT TO THE NEGOTIATIONS?           DID THEY

24       GO ON FOR SOME TIME?

25       A.   THEY DID.    I THINK THEY WENT ON THROUGH THE FALL.        WE GAVE



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 176 of 220 814
                              MR. VAN NEST


 1       THEM A COUPLE OF INTERIM AGREEMENTS TO TRY TO MAKE SURE THAT

 2       THERE WASN'T PRESSURE ON THE TEAMS.

 3            ULTIMATELY, WE ENDED UP RESOLVING IT I THINK IN THE

 4      SUMMER -- OR EXCUSE ME -- IN THE FALL, OCTOBER, NOVEMBER

 5      TIMEFRAME.

 6            AND THEN WE MOVED ON.        THEY REMAIN A CUSTOMER AND BOB

 7      REMAINS A FRIEND.

 8       Q.   HAS QUALCOMM CONSIDERED SPLITTING UP THE CHIP AND THE

 9       LICENSING BUSINESS IN THE PAST?

10       A.   WE HAVE.

11       Q.   WAS THERE A DISCUSSION ABOUT THAT BACK IN 2015?

12       A.   THERE WAS.

13       Q.   SOME EVALUATION WAS DONE BY THE COMPANY AND BY THE BOARD?

14       A.   YES.

15                   THE COURT:    I'M SORRY TO INTERRUPT YOU.   THIS EXHIBIT

16       WAS NOT ADMITTED, 6522.

17                   MR. VAN NEST:   I APOLOGIZE, YOUR HONOR.

18                   THE COURT:    DO YOU WANT TO MOVE IT IN?

19                   MR. VAN NEST:    I DO.

20                   THE COURT:    OKAY.   I ASSUME THERE'S NO OBJECTION?

21                   MS. MILICI:    THERE'S NO OBJECTION.    YOUR HONOR, I

22       BELIEVE THAT IT WAS ADMITTED, BUT WE CAN SORT THAT OUT LATER.

23       WE HAVE NO OBJECTION.

24                   THE COURT:    OH, IT WAS ADMITTED UNDER MARK DAVIS?

25                   MS. MILICI:    YES.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 177 of 220 815
                              MR. VAN NEST


 1                     THE COURT:    OKAY.   I APOLOGIZE.

 2                     MS. MILICI:    I'M SORRY.   I'M BEING TOLD IT WAS WITH

 3       ERIC REIFSCHNEIDER, YOUR HONOR.

 4                     THE COURT:    REIFSCHNEIDER, OKAY.   THANK YOU.   MY

 5       MISTAKE.      I APOLOGIZE.

 6                     MR. VAN NEST:   OKAY.   6522 IS IN EVIDENCE JUST TO BE

 7       SURE.

 8       Q.     SO LET'S GO BACK TO 2015 TIMEFRAME.

 9              WHAT CONCLUSION OR RECOMMENDATION DID MANAGEMENT MAKE TO

10      THE BOARD IN CONNECTION WITH THIS DISCUSSION ABOUT SPLITTING UP

11      THE COMPANY?

12       A.     OUR RECOMMENDATION WAS TO NOT SPLIT THE COMPANY.

13              AND JUST TO BE PRECISE, WE ACTUALLY MADE THE

14      RECOMMENDATION TO THE SPECIAL COMMITTEE, THERE WAS A SPECIAL

15      COMMITTEE, AND THEN ULTIMATELY IT WENT TO THE FULL BOARD.             I

16      THINK THE RECOMMENDATION WENT TO THE COMMITTEE.

17       Q.     AND WAS THE RECOMMENDATION TO KEEP THE COMPANY TOGETHER

18       CONSISTENT WITH YOUR OWN PERSONAL VIEWS, MR. MOLLENKOPF?

19       A.     YES.

20       Q.     WERE YOU THE CEO OF THE COMPANY BY THIS TIME?

21       A.     YES.

22       Q.     AND CAN YOU EXPLAIN TO US WHAT WERE THE REASONS UPON WHICH

23       YOU BASED YOUR RECOMMENDATION THAT THE COMPANY STAY TOGETHER AS

24       ONE?

25       A.     AT A HIGH LEVEL, THE VIEW WAS, OR MY VIEW WAS THAT IT WAS



                               UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 178 of 220 816
                              MR. VAN NEST


 1       REALLY THE BEST STRUCTURE THAT WE COULD CONTINUE TO DELIVER

 2       TECHNOLOGY BROADLY.    SO TO THE ECOSYSTEM, TO OUR CUSTOMERS, TO

 3       OUR PARTNERS, AND IT WOULD CONTINUE TO BE SUCCESSFUL MOVING

 4       FORWARD.

 5            THE LICENSING BUSINESS ALLOWS US TO INVEST IN TECHNOLOGY

 6      EARLY.   IT GENERATES A LOT OF I.P., AS I MENTIONED.

 7            THE CHIP BUSINESS ALLOWS US TO NOT ONLY INVENT

 8      TECHNOLOGIES THAT ARE RELEVANT, BUT IT REALLY HELPS US DELIVER

 9      THOSE TECHNOLOGIES TO MANY DIFFERENT CUSTOMERS AND TO THE

10      ECOSYSTEM.

11            LIKEWISE, IT ALSO GENERATES, THAT IS, THE CHIP BUSINESS

12      GENERATES I.P. THAT GOES BACK TO THE LICENSING BUSINESS AND IT

13      ENHANCES THE VALUE OF THE PORTFOLIO AND WHAT WE LICENSE OUT TO

14      OUR CUSTOMERS.

15            AND SO WE THOUGHT THAT CONTINUES TO BE THE RIGHT

16      TECHNOLOGY TO DRIVE VALUE FOR THE SHAREHOLDER, BUT ALSO THE

17      RIGHT TECHNOLOGY TO CONTINUE TO DRIVE TECHNOLOGY, YOU KNOW,

18      THINGS TO OUR PARTNERS AND TO OUR CUSTOMERS.

19       Q.   COULD YOU OPEN YOUR NOTEBOOK, THE ONE THAT THE FTC GAVE

20       YOU, TO FIVE 913.    THAT'S THE VERY BIG NOTEBOOK.

21            AND COULD WE HAVE IT ON THE SCREEN.

22            IT'S IN EVIDENCE, YOUR HONOR.     IT WAS ADMITTED.

23            I WANT TO CALL YOUR ATTENTION TO THE PARAGRAPH, OR A

24      PARAGRAPH THERE, THE SECOND HALF OF THE PAGE.

25       A.   THIS IS 5913.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 179 of 220 817
                              MR. VAN NEST


 1       Q.   5913, THAT'S RIGHT.

 2       A.   YEAH.

 3       Q.   THIS IS AN E-MAIL TO YOU FROM MR. WISE, AND I'VE

 4       HIGHLIGHTED ON THE SCREEN THE LANGUAGE THERE.

 5            FIRST OF ALL, IS THIS A DISCUSSION IN GENERAL ABOUT THIS

 6      POTENTIAL SPLITTING UP OF THE COMPANY?

 7       A.   YES.

 8       Q.   AND IN THE PARAGRAPH CITED IT SAYS, "MUCH MORE ABOUT OUR

 9       STRENGTH IN THE STANDARDS PROCESS AND REGULATORY.      IF SEPARATE,

10       QTL MAY BE ISOLATED AND INEFFECTIVE AT GETTING TECH INTO THE

11       STD," STANDARD.

12            WHAT WAS YOUR UNDERSTANDING OF MR. WISE'S COMMENT THERE?

13       A.   WHAT DAVE WAS SAYING, DAVE WISE WAS SAYING WAS THAT

14       WITHOUT THE ABILITY TO DELIVER THE TECHNOLOGY AND NOT JUST

15       INVENT IT, OUR ABILITY, OR THE RELEVANCE OF OUR INVENTIONS

16       MIGHT BE IMPACTED, AND, THEREFORE, THE LONG TERM POTENTIAL OF

17       THE COMPANY COULD BE IMPACTED.

18            SO, FOR EXAMPLE, YOU KNOW, A COMPANY THAT CANNOT ONLY HAS

19      A TRACK RECORD OF INVENTING TECHNOLOGY, BUT ALSO HAS A TRACK

20      RECORD OF DELIVERING THAT TECHNOLOGY IS IN A STRONGER POSITION

21      TO, TO, YOU KNOW, TO DELIVER TECHNOLOGY NOT ONLY TO THE

22      STANDARDS BODY, BUT OBVIOUSLY DOWNSTREAM, AND WE THOUGHT THAT

23      THAT WAS A GOOD COMBINATION TO MAINTAIN.

24       Q.   NOW, WE'VE SEEN SOME DISCUSSION, WE'VE SEEN SOME SLIDE

25       DECKS FROM BOSTON CONSULTING GROUP.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 180 of 220 818
                              MR. VAN NEST


 1            WHAT ROLE DID BOSTON CONSULTING GROUP HAVE IN THIS

 2      DISCUSSION ABOUT SPLITTING THE COMPANY?

 3       A.   THEY WERE ONE OF THE INDEPENDENT ADVISORS THAT THE SPECIAL

 4       COMMITTEE HIRED.    THEY HIRED A NUMBER OF DIFFERENT ADVISORS,

 5       STRATEGIC ADVISORS, AND THEY WERE ONE OF THEM.

 6       Q.   DID YOU INTERACT WITH THEM AT ALL PRIOR TO MAKING YOUR

 7       RECOMMENDATION THAT THE COMPANY BE KEPT TOGETHER AS ONE?

 8       A.   I INTERACTED WITH THEM, BUT THEY WERE NOT ADVISING THE

 9       MANAGEMENT TEAM.    THEY WERE ADVISING THE INDEPENDENT COMMITTEE.

10       Q.   LET'S TALK ABOUT APPLE AND THE TRANSITION AGREEMENT WHICH

11       CAME ABOUT IN EARLY 2011.

12            YOU WERE ASKED SOME QUESTIONS ABOUT THAT.

13            BUT I'D LIKE TO STEP BACK AND ASK YOU, HOW DID THE

14      AGREEMENT COME ABOUT IN THE FIRST PLACE?      WHOSE PROPOSAL WAS

15      IT?

16       A.   THIS IS IN 20 --

17       Q.   THIS IS IN 2010.

18       A.   OKAY.

19       Q.   WHAT WE'VE BEEN CALLING THE TRANSITION AGREEMENT.

20            TELL US, HOW DID IT COME ABOUT AND WHO PROPOSED IT.

21       A.   IT WAS APPLE CAME TO US AND THEY WANTED TO GO WITH US IN A

22       BIG WAY, MEANING THAT THEY WANTED TO USE US AS A SINGLE SKU.

23       Q.   WHAT'S A SKU?

24       A.   A SKU WOULD BE A, A -- ACTUALLY, QUITE FRANKLY, I ALWAYS

25       FORGET WHAT IT MEANS.    BUT IT ESSENTIALLY MEANS A PLATFORM.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 181 of 220 819
                              MR. VAN NEST


 1            SO THINK OF IT AS THE DESIGN PLATFORM THAT A PHONE IS

 2      BASED OFF OF FOR -- SO THE DESIGN SKU IS -- I SHOULD KNOW, BUT

 3      I DON'T.

 4            SO ESSENTIALLY THEY WANTED TO USE OUR CHIP FOR 100 PERCENT

 5      OF THEIR IPHONES, AND THEY WANTED TO SEE WHETHER WE WERE

 6      INTERESTED IN IT.

 7            BUT THEY WANTED US TO PAY THEM, I THINK IT WAS A BILLION

 8      DOLLARS, IN ORDER TO GET THAT OPPORTUNITY.

 9       Q.   HOW DID YOU FIRST LEARN ABOUT THE PROPOSAL?

10       A.   IT WAS AT A MEETING IN CUPERTINO.

11       Q.   WHO WAS THERE?

12       A.   ON OUR SIDE IT WAS PAUL JACOBS, STEVE ALTMAN, MYSELF.       I

13       CAN'T REMEMBER IF THERE WAS ANYBODY ELSE THERE FROM THE

14       QUALCOMM SIDE.

15            ON THE APPLE SIDE THERE WAS TIM COOK, JEFF WILLIAMS, AND I

16      THINK BRUCE SEWELL.

17       Q.   OKAY.   AND WHAT DID YOU UNDERSTAND THEM TO BE PROPOSING IN

18       CONNECTION WITH THE OVERALL -- LET ME BACK UP.

19            DID THEY HAVE A PRODUCT FOR THE EXISTING IPHONE, A MODEM

20       PRODUCT?

21       A.   THEY DID.

22       Q.   AND WHO WAS PROVIDING THAT?

23       A.   I THINK IT WAS INFINEON OR INTEL.     I DON'T REMEMBER WHEN

24       THEY WERE ACQUIRED.

25       Q.   OKAY.   WHAT WAS YOUR UNDERSTANDING OF WHY THEY WERE ASKING



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 182 of 220 820
                              MR. VAN NEST


 1       YOU TO REPLACE THE INFINEON?

 2       A.   I THINK WE HAD -- YOU KNOW, I THINK WE HAD THE BEST

 3       PRODUCT, QUITE FRANKLY.    I THINK WE HAD THE BROADEST EXTENT OF

 4       TECHNOLOGIES, THE ABILITY TO GO INTO MORE MARKETS.

 5            AND I WOULD ALSO, YOU KNOW, SUGGEST AT THAT TIME WE LIKELY

 6      HAD THE BEST ROADMAP, ROADMAP MEANING OUR PLANS FOR FUTURE

 7      PRODUCTS WAS PROBABLY A LITTLE STRONGER THAN SOME OF THE

 8      COMPETITION.

 9            WHAT I DON'T REMEMBER WAS WHETHER THEY HAD A CDMA PHONE AT

10      THE SAME TIME AND HAD SOME EXPERIENCE WITH US, BUT WE CLEARLY

11      HAD A GOOD REPUTATION FOR SUPPLY.     I JUST DON'T REMEMBER THE

12      EXACT TIMING.

13       Q.   AND WHAT WAS THE BASIS FOR THE BILLION DOLLARS ASK FROM

14       APPLE TO QUALCOMM?

15       A.   IT WAS, IT WAS KIND OF A TRANSITION, KIND OF PRETTY

16       TYPICAL IN CERTAIN INDUSTRIES FOR SOMEONE TO ASK FOR FUNDS TO

17       OFFSET THE COST OF MOVING TO YOUR PLATFORM.        I WILL TELL YOU, A

18       BILLION DOLLARS IS NOT TYPICAL IN TERMS OF THE SIZE, IT'S A

19       LARGE NUMBER.

20            BUT THAT WAS WHAT IT WAS FOR.     IT WAS AN INCENTIVE IN

21      ORDER TO GET THAT DESIGN OPPORTUNITY.

22       Q.   THEY WERE ASKING YOU TO PAY THAT MONEY?

23       A.   THAT'S CORRECT.

24       Q.   AND WHAT DID THEY SAY ABOUT WANTING QUALCOMM AS THE SOLE

25       SUPPLIER FOR THE NEW IPHONE PLATFORM?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 183 of 220 821
                              MR. VAN NEST


 1       A.   THEY REQUESTED IT.

 2       Q.   WHY?

 3       A.   I -- I CAN ONLY GUESS, BUT I THINK IT'S BEST PRICE --

 4       Q.   DON'T GUESS.    DON'T GUESS.

 5       A.   YEAH.

 6       Q.   DID THEY MAKE IT CLEAR THAT THEY WANTED TO USE EXCLUSIVELY

 7       THE QUALCOMM PRODUCT?

 8       A.   YES, FOR 100 PERCENT OF THEIR VOLUME.

 9       Q.   NOW, FOLLOWING THAT, WAS THERE A SERIES OF NEGOTIATIONS

10       WITH THE FOLKS FROM APPLE?

11       A.   YES.

12       Q.   DID YOU PARTICIPATE IN THOSE NEGOTIATIONS?

13       A.   YES.

14       Q.   DID APPLE HAVE ANY LEVERAGE IN THESE DISCUSSIONS WITH

15       QUALCOMM?

16       A.   WE CERTAINLY FELT -- I CERTAINLY FELT IT, YES.

17       Q.   WHAT WAS IT?

18       A.   THEIR -- THEY'RE A HUGE OPPORTUNITY.      THERE'S A LOT OF

19       VOLUME, THERE'S A LOT OF BUSINESS AT STAKE.         AND, YOU KNOW, ANY

20       SITUATION LIKE THAT, YOU'RE TRYING TO GET IT DONE.

21       Q.   DID QUALCOMM HAVE ANY LEVERAGE IN THE DISCUSSIONS?

22       A.   OTHER -- OTHER THAN THE -- YOU KNOW, WE THOUGHT WE HAD THE

23       BEST PRODUCT, NOT MUCH.

24                   THE COURT:   SORRY.   I'M GOING TO INTERRUPT.    IT'S

25       4:00 O'CLOCK NOW.    LET'S TAKE A TEN MINUTE BREAK.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 184 of 220 822
                              MR. VAN NEST


 1                  MR. VAN NEST:    THANK YOU, YOUR HONOR.

 2                  THE COURT:   ALL RIGHT.   LET'S TAKE A BREAK.       THANK

 3       YOU.

 4              (RECESS FROM 4:00 P.M. UNTIL 4:10 P.M.)

 5                  THE COURT:   OKAY.   GOOD AFTERNOON.     WELCOME.   PLEASE

 6       TAKE A SEAT.

 7              I'LL GIVE EVERYONE A CHANCE TO SIT DOWN.      PEOPLE ARE STILL

 8      MOVING.

 9              ALL RIGHT.   MR. VAN NEST, PLEASE CONTINUE.     IT'S 4:11.

10                  MR. VAN NEST:    THANK YOU, YOUR HONOR.

11       Q.     MR. MOLLENKOPF, WE WERE TALKING ABOUT YOUR NEGOTIATIONS

12       WITH APPLE FOR THE FIRST TRANSITION AGREEMENT BACK IN 2010.

13              WAS A DEAL EVENTUALLY ARRIVED AT?

14       A.     IT WAS.

15       Q.     AND CAN YOU EXPLAIN TO THE COURT WHAT THE BASIC STRUCTURE

16       OF THE AGREEMENT WAS?      WHAT WAS APPLE PROVIDING?    WHAT WAS

17       QUALCOMM PROVIDING?

18       A.     SURE.

19       Q.     JUST AT A HIGH LEVEL.

20       A.     YEAH.   WE -- WE -- ESSENTIALLY I THINK IT WAS ABOUT A

21       THREE YEAR DEAL.     IN THAT TIME PERIOD, WE WOULD SELL THEM CHIPS

22       FOR 100 PERCENT OF THEIR IPHONES.

23              THEY -- WE WOULD PAY THEM A BILLION DOLLARS IN INCENTIVE

24      FOR THAT; AND THEN WE WOULD -- THERE WAS A LOT OF NEGOTIATION

25      ABOUT THE SCHEDULE OF THAT, BUT ESSENTIALLY --



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 185 of 220 823
                              MR. VAN NEST


 1                 THE COURT:   HAS THAT INFORMATION BEEN UNSEALED OR HAS

 2       IT BEEN SEALED?

 3                 MR. VAN NEST:    I THINK THAT PART HAS BEEN KNOWN AND

 4       NOT SEALED.

 5                 THE COURT:   OKAY.

 6                 MR. VAN NEST:    THAT NUMBER.

 7                 THE COURT:   ALL RIGHT.   GO AHEAD, PLEASE.

 8                 THE WITNESS:    AND ESSENTIALLY IT WORKED OUT.    WE GOT

 9       TO AN AGREEMENT, AND I THINK IT WORKED OUT FOR BOTH PARTIES.

10       BY MR. VAN NEST:

11       Q.    NOW, YOU SAID 100 PERCENT OF THE VOLUME.     WHAT DID YOU

12       MEAN BY THAT?

13       A.    IT -- WE WERE -- THEY WANTED TO GO TO ESSENTIALLY A SINGLE

14       SKU, OR A SINGLE PLATFORM BASED ON OUR CHIPSET THAT THEY COULD

15       USE EVERYWHERE IN THE WORLD FOR ALL THE MODELS.

16                 THE COURT:   YOU KNOW, CAN I INTERRUPT YOU?     I THINK I

17       HAVE BEEN SEALING THAT IN THE APPLE SEALING MOTIONS, THE EXACT

18       INCENTIVE PAYMENT AMOUNT.

19                 MR. VAN NEST:    THAT WASN'T MY UNDERSTANDING, YOUR

20       HONOR.

21                 THE COURT:   WELL, I WOULD NEED TO GO BACK AND CHECK

22       IT.

23                 MR. VAN NEST:    WE CAN CERTAINLY -- I'LL MOVE ALONG.

24       WE CAN CERTAINLY SEAL IT POST --

25                 THE COURT:   WELL, HE'S NOW DONE IT TWICE.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 186 of 220 824
                              MR. VAN NEST


 1            IF IT TURNS OUT THAT I SEALED IT, I'M GOING TO BE REALLY

 2      DISAPPOINTED THAT QUALCOMM IS JUST DOING THIS PERHAPS FOR THE

 3      MEDIA, OR I DON'T KNOW WHO ELSE.

 4                 MR. VAN NEST:    NO, NO, NOT THE MEDIA.

 5                 THE COURT:    I'VE BEEN SEALING THE NUMBERS IN THAT

 6       AGREEMENT.

 7                 MR. VAN NEST:    IT WAS MY UNDERSTANDING THAT NUMBER

 8       WAS NOT CONFIDENTIAL.

 9                 THE COURT:    ALL RIGHT.   I'LL HAVE TO CHECK IT LATER.

10       GO AHEAD, PLEASE.    I APOLOGIZE IF IT'S MY MISTAKE.

11                 MR. VAN NEST:    AND LIKEWISE IF IT WAS MINE.

12                 THE WITNESS:    CAN I JUST MAKE SURE I DON'T DO

13       SOMETHING AGAIN.    WHAT --

14                 MR. VAN NEST:    WE'RE NOT GOING TO TALK ABOUT THE --

15                 THE COURT:    THE NUMBER THAT YOU'VE THROWN OUT TWICE,

16       I BELIEVE I'VE SEALED.    SO IF I HAVE, I PREFER THAT YOU NOT DO

17       THAT BECAUSE OTHER THIRD PARTIES CAN CERTAINLY DO THAT WITH

18       QUALCOMM'S INFORMATION, WHICH I ASSUME YOU WOULD NOT

19       APPRECIATE.   A LOT OF ROYALTY NUMBERS OF QUALCOMM'S IN THIS

20       CASE THAT I'VE BEEN SEALING.     SO --

21       BY MR. VAN NEST:

22       Q.   IN ANY EVENT --

23                 THE COURT:    OKAY.

24       BY MR. VAN NEST:

25       Q.   -- MR. MOLLENKOPF, DID APPLE -- WERE YOU SEEKING A MINIMUM



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 187 of 220 825
                              MR. VAN NEST


 1       VOLUME COMMITMENT AS PART OF THIS TRANSACTION?

 2       A.   WE TRIED TO.    WE WERE TRYING TO GET EITHER VOLUME BASED

 3       PRICING OR SOME FORM OF OTHER INCENTIVE STRUCTURE, AND WE ENDED

 4       UP GETTING THE INCENTIVE STRUCTURE THAT WAS IN THE AGREEMENT.

 5       APPLE TENDS NOT TO DO, AT LEAST IN MY EXPERIENCE, DOESN'T DO

 6       VOLUME COMMITMENTS.

 7       Q.   THEN WHY DID YOU WANT A VOLUME COMMITMENT?      WHAT WERE YOU

 8       TRYING TO PROTECT?

 9       A.   WELL, IT'S A -- FIRST OF ALL, THERE'S A PRETTY BIG

10       INCENTIVE, IT'S A HUGE INCENTIVE, AND WE WANT TO MAKE SURE THAT

11       IF WE PAY THAT MONEY, WE DON'T -- YOU KNOW, WE GET VOLUME TO

12       OFFSET IT.   IT'S PRETTY RISKY, ACTUALLY.

13            LIKEWISE, IT WAS ALSO A PRETTY SUBSTANTIAL INVESTMENT IN

14      ORDER TO SERVICE APPLE BUT PRIMARILY WANT TO MAKE SURE THAT WE

15      DON'T PAY AN INCENTIVE AND DON'T GET VOLUME.

16       Q.   YOU MENTIONED THIS WAS RISKY.     WERE THERE DELIBERATIONS

17       WITHIN QUALCOMM OVER THE RISK OF ENTERING INTO THIS AGREEMENT?

18       A.   YES.

19       Q.   AND I'D LIKE YOU TO OPEN YOUR BINDER, THE FTC BINDER, TO

20       JX 55.

21            AND I'M GOING TO CLOSE IT OFF FROM THE SCREEN, YOUR HONOR.

22            JX 55 IS IN EVIDENCE, BUT I BELIEVE PORTIONS OF IT ARE

23      SEALED.

24            IF YOU COULD -- IT'LL BE ON YOUR SCREEN AS WELL, AND I'M

25      LOOKING AT THE BOTTOM OF PAGE 006.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 188 of 220 826
                              MR. VAN NEST


 1            DO WE HAVE IT ON THE INDIVIDUAL MONITORS?

 2            SO THERE'S A SENTENCE I WANT YOU JUST TO LOOK AT YOURSELF.

 3      "THIS OFFER HAS US PAY TOO MUCH," ET CETERA, ET CETERA.

 4       A.   I'M SORRY.

 5       Q.   DO YOU SEE THAT?

 6       A.   I DON'T, ACTUALLY.

 7       Q.   CAN WE HAVE IT HIGHLIGHTED AT THE BOTTOM OF THE PAGE?

 8       A.   NOW I SEE IT, YEAH.

 9       Q.   SO WITHOUT TALKING ABOUT ANY OF THE NUMBERS HERE, CAN YOU

10       JUST DESCRIBE WHAT THE DEBATE WAS WITHIN QUALCOMM ABOUT WHETHER

11       OR NOT TO ENTER INTO THE TRANSITION AGREEMENT?      WHAT WERE YOU

12       CONCERNED ABOUT?

13       A.   WE WERE REALLY TRYING TO FIGURE OUT DO WE -- YOU KNOW, ARE

14       WE GOING TO GET THE VOLUME THAT WE NEEDED TO GET IN ORDER TO

15       MAKE THE BUSINESS DEAL WORK?

16            SO WE'RE, WE'RE GOING THROUGH TRYING TO FIGURE OUT, YOU

17      KNOW, HOW MUCH INCENTIVE IS LESS -- IT'S REALLY A DISCUSSION

18      ABOUT HOW -- WHAT'S THE PAYMENT STRUCTURE OF THE INCENTIVE TO

19      MAKE SURE THAT IT'S GOING TO WORK, AND, YOU KNOW, SOMEONE

20      COULDN'T GAME THE, GAME THE STRUCTURE AND, THEREFORE, END UP

21      WITH, YOU KNOW, WE PAY THE INCENTIVE AND DON'T GET THE VOLUME.

22       Q.   OKAY.   AND DID APPLE RETAIN THE RIGHT, THROUGHOUT THE

23       FIRST TRANSITION AGREEMENT, TO BRING IN A SECOND SOURCE?

24       A.   THEY DID.

25       Q.   AND IS THAT SOMETHING THEY NEGOTIATED FOR?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 189 of 220 827
                              MR. VAN NEST


 1       A.   THEY DID.

 2       Q.   AND IF THEY HAD BROUGHT IN A SECOND SOURCE, THEN WHAT

 3       WOULD QUALCOMM'S RIGHTS HAVE BEEN?

 4       A.   WE ESSENTIALLY WOULDN'T HAVE TO PAY CERTAIN INCENTIVES

 5       DEPENDING ON THE SCHEDULE THAT CAME IN.      BUT THEY WERE ALLOWED

 6       TO BRING IN A SOURCE.

 7       Q.   OKAY.    WE SAW A COUPLE OF DOCUMENTS IN WHICH YOU REFER TO

 8       EXCLUSIVITY AS AN OBJECTIVE OF THE AGREEMENT.

 9            WHAT DID YOU MEAN BY THAT?

10       A.   WHAT I MEANT WAS, YOU KNOW, THE STRUCTURE OF 100 PERCENT

11       OF THE VOLUME, YOU KNOW, TYPICALLY IT WOULD BE OFFSET BY AN

12       INCENTIVE, BUT THAT'S REALLY WHAT WE'RE REFERRING TO, THAT

13       DISCUSSION THAT YOU JUST MENTIONED.

14       Q.   WHY WERE YOU SHOOTING FOR 100 PERCENT OF THE VOLUME?

15       A.   WELL, WE WANTED TO MAKE SURE THERE WAS ENOUGH VOLUME SO

16       THAT WE COULD OFFSET THE INCENTIVE.     IT WAS A VERY LARGE

17       INCENTIVE, SO WE WANTED TO MAKE SURE WE WEREN'T AT RISK,

18       THEREFORE, PAY THE INCENTIVE AND NOT GET THE VOLUME.

19       Q.   AND AS OF THE TIME THAT YOU WENT INTO THE FIRST TRANSITION

20       AGREEMENT, BASED ON YOUR PROJECTIONS, WERE YOU PROJECTING TO

21       MAKE A PROFIT?

22       A.   WE WERE.

23       Q.   AND DID YOU EARN A PROFIT UNDER THE FIRST TRANSITION

24       AGREEMENT?

25       A.   YES.    IT WAS A GOOD BUSINESS.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 190 of 220 828
                              MR. VAN NEST


 1       Q.   AND DID THAT TAKE INTO ACCOUNT THE INCENTIVE PAYMENTS THAT

 2       YOU MADE?

 3       A.   YES.

 4       Q.   I TAKE IT YOU MADE THE INCENTIVE PAYMENTS AND THE FIRST

 5       TRANSITION AGREEMENT WAS COMPLETED AND PERFORMED BY BOTH

 6       PARTIES?

 7       A.   CORRECT.

 8       Q.   AND AS A RESULT OF THAT, DID QUALCOMM EARN A PROFIT ON THE

 9       TRANSACTION?

10       A.   YES.

11       Q.   WAS THERE A SECOND TRANSITION AGREEMENT?

12       A.   THERE WAS.

13       Q.   DID YOU -- WERE YOU INVOLVED IN NEGOTIATING THAT?

14       A.   I WAS.

15       Q.   CAN YOU TELL THE COURT, WHAT WERE THE CIRCUMSTANCES THAT

16       BROUGHT THE SECOND TRANSITION AGREEMENT INTO PLAY?

17       A.   WE WERE -- THE FIRST AGREEMENT, IT EXPIRED AT THE END OF,

18       I THINK IT WAS 2012.

19            AND THEN WE HAD A DISCUSSION WITH APPLE, AND I THINK WE

20      BOTH AGREED THAT WE WOULD MOVE FORWARD WITH THE AGREEMENT.       WE

21      HAD A LOT OF DISCUSSION THEN ABOUT AN ADDITIONAL SET OF

22      INCENTIVES, IT WAS A DIFFERENT NUMBER.

23            AND WE MOVED FORWARD.

24       Q.   WAS THE STRUCTURE OF THE SECOND AGREEMENT SIMILAR TO THE

25       STRUCTURE OF THE FIRST AGREEMENT, EXCEPT POSSIBLY FOR THE, SOME



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 191 of 220 829
                              MR. VAN NEST


 1       OF THE FINANCIAL TERMS?

 2       A.   YEAH, YEAH IT WAS SIMILAR.

 3       Q.   AND IN THE NEGOTIATIONS OVER THE SECOND AGREEMENT, DID

 4       APPLE HAVE LEVERAGE OVER QUALCOMM AT THAT POINT?

 5       A.   IT DID.

 6       Q.   WHAT WAS THAT?

 7       A.   AGAIN, THEY HAD A LOT OF VOLUME.     IT'S A BIG BUSINESS.    I

 8       THINK ANYBODY WOULD WANT TO GET IT, AND THEY KNOW.

 9            AND SO, YOU KNOW, THEY REALLY -- THAT WAS REALLY THE KEY

10      LEVERAGE.

11       Q.   NOW, AT THE TIME YOU ENTERED INTO THE SECOND TRANSITION

12       AGREEMENT, DID YOU PROJECT FINANCIAL PERFORMANCE UNDER THE

13       SECOND TRANSITION AGREEMENT?

14       A.   WE DID.

15       Q.   COULD YOU TURN IN YOUR BINDER, THE LARGE BINDER, TO

16       CX 5389?

17            YOUR HONOR, THIS IS IN EVIDENCE, BUT IT'S BEEN SEALED.

18       A.   I'M SORRY.   CAN YOU SAY THE NUMBER AGAIN?

19       Q.   IT'S 5389 IN THE LARGE BINDER.

20            ACTUALLY, I'M NOT SURE IT'S IN EVIDENCE, SO LET'S LOOK AT

21      IT FIRST AND --

22                  THE COURT:   I THINK IT IS.

23                  MR. VAN NEST:   I THINK IT IS, TOO.

24                  THE WITNESS:    WHEN IT'S ON THE SCREEN.

25       BY MR VAN NEST:



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 192 of 220 830
                              MR. VAN NEST


 1       Q.    DO YOU HAVE IT ON THE SCREEN?

 2       A.    WHEN IT'S THERE, I'LL LOOK.

 3       Q.    IS THIS A CHART THAT YOU PARTICIPATED IN PREPARING AT OR

 4       ABOUT THE TIME OF THE SECOND TRANSITION AGREEMENT?

 5       A.    YES.

 6       Q.    AND WHAT IS IT INTENDED TO REFLECT?     WHAT IS IT SHOWING

 7       US?

 8       A.    I DON'T SEE THE CHART ACTUALLY.

 9       Q.    OH, CAN WE PUT THE CHART UP, MR. DAHN, FROM PAGE 11?

10             I'M SORRY.   THIS PAGE IS SEALED.

11       A.    I GOT IT.

12       Q.    PART OF IT IS SEALED, YOUR HONOR, I THINK.     SOME OF IT IS

13       SEALED.   BUT I'LL SEAL THE WHOLE THING.

14             WHAT DO THESE PROJECTIONS RELATE TO?

15       A.    THEY RELATE TO THE BUSINESS IN THE SECOND DEAL.

16       Q.    AND CALLING YOUR ATTENTION DOWN TOWARDS THE BOTTOM OF THE

17       PAGE, THERE'S A, A COLUMN IN BOLD, NET REVENUE M'S.       WHAT DOES

18       THAT REFER TO?

19       A.    THAT REFERS TO THE REVENUE NET OF THE INCENTIVE PAYMENTS

20       THAT WE MADE UNDER BOTH AGREEMENTS.

21       Q.    OKAY.   AND THE NUMBERS TO THE RIGHT THERE, THEY'RE

22       REFLECTED IN MILLIONS?

23       A.    YES.

24       Q.    AND THOSE ARE NET OF THE TOTAL INCENTIVE PAYMENTS UNDER

25       THE SECOND TRANSITION AGREEMENT?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 193 of 220 831
                              MR. VAN NEST


 1       A.   YES.

 2       Q.   AND THEN BELOW THAT, ASP, WHAT DOES THAT MEAN?

 3       A.   THAT'S THE PRICE PER CHIP.     SO YOU COULD ESSENTIALLY

 4       DIVIDE THAT REVENUE NUMBER BY THE TOTAL UNITS.

 5       Q.   OKAY.   AND THEN THERE'S A DIRECT MARGIN M'S.     WHAT IS

 6       THAT?

 7       A.   THAT'S THE -- THAT'S THE AMOUNT OF DIRECT MARGINS, SO YOU

 8       TAKE THE REVENUE AND SUBTRACT OUT THE COST OF THE PRODUCT.

 9       THAT'S HOW MUCH MONEY WE WOULD MAKE ON THAT BUSINESS PER YEAR.

10       Q.   SO GOING ON THAT COLUMN, WITHOUT GETTING INTO THE NUMBERS,

11       GOING ALL THE WAY TO THE RIGHT, THERE'S A PROJECTION THERE FOR

12       THE TOTAL.

13            WHAT DOES THAT NUMBER REPRESENT?

14       A.   I'M SORRY.   COULD YOU TELL ME WHERE THAT IS.

15       Q.   ON DIRECT MARGIN M'S, IF YOU GO TO THE RIGHT ON THAT ROW?

16       A.   YEAH.

17       Q.   THERE'S A NUMBER AT THE FAR RIGHT THAT REFLECTS -- SAYS

18       TOTAL?

19       A.   YEAH.

20       Q.   I DON'T WANT THE NUMBER, BUT WHAT DOES IT REPRESENT?

21       A.   IT REPRESENTS THE OVERALL BUSINESS OVER THAT PERIOD OF

22       TIME THAT WE WOULD HAVE HAD IN DIRECT MARGIN, MEANING THE MONEY

23       THAT WE WOULD HAVE GOTTEN.

24       Q.   SO I TAKE IT FROM THIS YOU WEREN'T PROJECTING THIS

25       TRANSACTION, THIS AGREEMENT, TO BE SOME KIND OF A LOSS LEADER?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 194 of 220 832
                              MR. VAN NEST


 1       YOU WERE EXPECTING TO MAKE MONEY?

 2       A.   YES.

 3       Q.   AND QUITE A BIT OF IT FOR THAT MATTER?

 4       A.   THAT'S CORRECT.

 5       Q.   NOW, THIS IS A PROJECTION, SO IT'S AT THE TIME YOU WENT

 6       INTO THE AGREEMENT.

 7            HOW WAS THE ACTUAL PERFORMANCE UNDER THIS FIRST TRANSITION

 8      AGREEMENT?    WAS IT -- I DON'T WANT THE NUMBER, BUT WAS IT

 9      BETTER THAN YOU PROJECTED OR WORSE OR ABOUT THE SAME?

10       A.   I DON'T REMEMBER THE EXACT DELTAS, BUT I CAN TELL YOU IT

11       WAS -- IT WAS A GOOD AGREEMENT.     WE WERE VERY HAPPY WITH THE

12       WAY IT WORKED OUT.

13       Q.   HOW LONG WAS THE TERM OF THE FIRST TRANSITION AGREEMENT?

14       EXCUSE ME, THE AMENDED TRANSITION AGREEMENT?

15       A.   I THINK IT WAS THREE YEARS.

16       Q.   OKAY.   AND DURING THE TERM OF THE AMENDED TRANSITION

17       AGREEMENT, DID APPLE BRING ON A SECOND SUPPLIER?

18       A.   DURING THE SECOND AGREEMENT?

19       Q.   YES.

20       A.   YES.

21       Q.   WHO WAS THAT?

22       A.   IT WAS INTEL.

23       Q.   AND WHEN DID INTEL COME ON?

24       A.   IT CAME IN AT THE END OF 2016.

25       Q.   AND THAT WAS PURSUANT TO THE AGREEMENT?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 195 of 220 833
                              MR. VAN NEST


 1       A.   YES.

 2       Q.   APPLE HAD THE RIGHT TO DO THAT?

 3       A.   YES.

 4       Q.   THEY HAD THE RIGHT TO DO THAT UNDER THE FIRST AGREEMENT?

 5       A.   YES.

 6       Q.   UNDER THE SECOND AGREEMENT, WHEN INTEL CAME ON BOARD, DID

 7       APPLE FORFEIT SOME OF THE INCENTIVES?

 8       A.   YES.

 9       Q.   WHAT IMPACT DID INTEL BECOMING THE SECOND SOURCE HAVE ON

10       QUALCOMM'S VOLUMES UNDER THE SECOND AGREEMENT?

11       A.   THEY REDUCED THEM.

12       Q.   NEVERTHELESS, THE AGREEMENT ENDED UP AS A PROFITABLE ONE

13       FOR QUALCOMM; IS THAT RIGHT?

14       A.   THAT'S CORRECT.

15       Q.   NOW, DID YOU PERCEIVE RISK BOTH IN ENTERING THE FIRST

16       AGREEMENT AND THE SECOND AGREEMENT FOR QUALCOMM?

17       A.   YES.

18       Q.   WHAT WERE THE RISKS THAT YOU WERE FOCUSSED ON?

19       A.   THE RISK I WAS WORRIED ABOUT WAS, YOU KNOW, WHAT WOULD THE

20       VOLUME BE, BOTH FROM THE PERSPECTIVE OF JUST HOW BIG IS APPLE

21       GOING TO BE BY ITSELF, AND ALSO, WOULD WE GET WHAT WE WANTED IN

22       THE AGREEMENT GIVEN THAT WE PAID SO MUCH INCENTIVE?

23            SO IT WAS REALLY TWO TYPES OF VOLUME RISK, EFFECTIVELY.

24       Q.   WAS IT YOUR PURPOSE IN ENTERING EITHER OF THESE

25       AGREEMENTS, TO FORECLOSE INTEL OR ANYONE ELSE FROM RECEIVING



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 196 of 220 834
                              MR. VAN NEST


 1       THE CONTRACT?

 2       A.   NO.

 3       Q.   WHAT WAS YOUR GOAL IN ENTERING INTO THESE AGREEMENTS

 4       MR. MOLLENKOPF?

 5       A.   I WANTED TO GET THE BUSINESS.

 6       Q.   WHAT'S HAPPENED -- LET'S LIMIT OURSELVES TO UP THROUGH

 7       SPRING OF THIS PAST YEAR, 2018.

 8            HAVE YOU CONTINUED TO COMPETE FOR APPLE BUSINESS?

 9       A.   YES.

10       Q.   HAVE YOU CONTINUED TO BID ON VARIOUS PROJECTS AVAILABLE AT

11       APPLE AS AN OEM?

12       A.   YES.

13       Q.   WHAT'S BEEN THE STATUS OF YOUR BUSINESS WITH APPLE WITH

14       RESPECT TO THE IPHONE AFTER THE TRANSITION AGREEMENTS EXPIRED

15       IN 2016?

16       A.   WE HAVEN'T HAD ANY NEW BUSINESS.

17       Q.   NO NEW BUSINESS?

18       A.   NO.

19       Q.   HAVE YOU BEEN COMPETING TO GET NEW BUSINESS FROM APPLE?

20       A.   YES.

21       Q.   WAS THERE EVER A TIME WHEN QUALCOMM WITHDREW FROM

22       COMPETITION FOR PROJECTS AT APPLE?

23                   MS. MILICI:   YOUR HONOR, I OBJECT TO THE EXTENT HE'S

24       ASKING FOR INFORMATION THAT POST-DATES DISCOVERY IN THIS CASE.

25                   MR. VAN NEST:   I'LL -- I THOUGHT I HAD LIMITED IT AT



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 197 of 220 835
                              MR. VAN NEST


 1       THE TOP, YOUR HONOR, TO SPRING OF LAST YEAR.

 2       Q.   LET'S KEEP THAT IN MIND MR. MOLLENKOPF.       I'M SORRY IF I

 3       DIDN'T MAKE THAT CLEAR.

 4            BUT UP THROUGH THE SPRING OF 2018.

 5       A.   THAT'S HOW I HEARD IT.    THAT'S HOW I ANSWERED THE

 6       QUESTION.

 7       Q.   YEAH.   WAS THERE EVER A TIME WHEN QUALCOMM WITHDREW FROM

 8       COMPETING FOR BUSINESS AT APPLE?

 9       A.   NO.

10       Q.   AND UP THROUGH THAT TIME, DID YOU CONTINUE TO SELL MODEMS

11       FOR OLDER VERSIONS OF THE IPHONE?

12       A.   YES.

13       Q.   AND THAT CONTINUED RIGHT ON UP THROUGH THE SPRING OF 2018?

14       A.   YES.

15       Q.   NOW, I WANT TO ASK A QUESTION ABOUT APPLE'S CONTRACT

16       MANUFACTURERS.

17            WHO ARE THE CONTRACT -- WHAT'S A CONTRACT MANUFACTURER?

18       A.   A CONTRACT MANUFACTURER REFERS TO A COMPANY THAT

19       MANUFACTURES PRODUCTS FOR ANOTHER COMPANY.      SO, FOR EXAMPLE,

20       THEY MAY HAVE A NUMBER OF FACTORIES AND THEY MAY MANUFACTURE OR

21       DO A PORTION OF DESIGN AND MANUFACTURE FOR ANOTHER COMPANY.

22            APPLE TENDS TO USE THAT IN A BIG PORTION OF ITS SUPPLY

23      CHAIN, CERTAINLY IN THE HANDSET SPACE.

24       Q.   SO WHEN QUALCOMM PROVIDES CHIPSETS FOR APPLE IPHONES, WHO

25       ACTUALLY PURCHASES THE CHIPSETS FROM QUALCOMM?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 198 of 220 836
                              MR. VAN NEST


 1       A.   IT'S CONTRACT MANUFACTURERS.     THERE'S PROBABLY SOME

 2       COMPLICATED STRUCTURE THAT I DON'T UNDERSTAND, BUT IT'S --

 3       EFFECTIVELY IT GOES TO THE CONTRACT MANUFACTURERS.

 4       Q.   AND ARE THEY THE ONES THAT HAVE THE LICENSE WITH QUALCOMM?

 5       A.   YES.

 6       Q.   AND THEY'RE LICENSED TO PURCHASE THE CHIPS AND THEN THEY

 7       BUILD THE PHONES FOR APPLE; IS THAT RIGHT?

 8       A.   THAT'S CORRECT.

 9       Q.   NOW, DID THERE COME A TIME, AGAIN, BEFORE SPRING OF LAST

10       YEAR, WHEN THE CONTRACT MANUFACTURERS BUILDING PHONES FOR APPLE

11       STOPPED PAYING ANY QUALCOMM ROYALTIES AT ALL?

12       A.   I'M SORRY.   WOULD YOU SAY THE TIMEFRAME AGAIN.      I WANT TO

13       MAKE SURE.

14       Q.   YEAH, UP UNTIL THE SPRING OF LAST YEAR.       STARTING FROM THE

15       END OF THE TRANSITION AGREEMENTS IN 2016 UP UNTIL THE END OF

16       LAST YEAR, DID THERE COME A TIME IN 2016 OR 2017 WHEN THE

17       CONTRACT MANUFACTURERS FOR APPLE STOPPED PAYING ANY ROYALTIES

18       AT ALL?

19       A.   YES, IN THE SPRING OF 2017, 2017, THEY STOPPED PAYING.

20       Q.   NOW, DID THEY CONTINUE TO PAY ON CHIPS FOR OTHER HANDSET

21       MAKERS?

22       A.   THEY DID.

23       Q.   IT WAS -- THIS WAS LIMITED TO APPLE?

24       A.   CORRECT.    THIS WAS FOR VOLUME THAT WAS MANUFACTURED FOR

25       APPLE.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 199 of 220 837
                              MR. VAN NEST


 1       Q.   OKAY.    AND RATHER THAN REDUCE THE ROYALTIES, THEY WENT TO

 2       ZERO; RIGHT?

 3       A.   THAT'S CORRECT.

 4       Q.   NOW, THROUGHOUT THE TIME, AGAIN, RIGHT UP UNTIL MARCH OF

 5       THIS PAST YEAR, NOTWITHSTANDING THE QUALCOMM WASN'T BEING PAID

 6       A DIME FOR THOSE CHIPSETS, DID YOU CONTINUE DELIVERING SUPPLY

 7       TO APPLE?

 8       A.   YES.

 9       Q.   WAS THERE ANY DISRUPTION IN THAT SUPPLY?

10       A.   NO.

11       Q.   WAS THERE ANY DELAY IN THAT SUPPLY?

12       A.   I MEAN, I DON'T KNOW ALL THE DETAILS OF ALL OF IT.

13       ESSENTIALLY WE WERE A GOOD SUPPLIER.

14            WHAT I DON'T KNOW IS THE INDIVIDUAL DETAILS OF EVERY

15      SHIPMENT.     SO I WANT TO MAKE SURE I'M NOT SAYING THE WRONG

16      THING.

17       Q.   FAIR ENOUGH.

18            FROM A HIGH LEVEL, THOUGH, QUALCOMM HAS REMAINED A

19      SUPPLIER TO APPLE THROUGH THE SPRING OF LAST YEAR,

20      NOTWITHSTANDING THE NON-PAYMENT OF ROYALTIES BY APPLE'S

21      CONTRACT MANUFACTURERS?

22       A.   THAT'S CORRECT.

23       Q.   IS QUALCOMM CURRENTLY ENGAGED, MR. MOLLENKOPF, IN RESEARCH

24       RELATING TO THE 5G STANDARD?

25       A.   YES.



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 200 of 220 838
                              MR. VAN NEST


 1       Q.    HOW WOULD YOU CHARACTERIZE THAT EFFORT AT QUALCOMM?

 2       A.    IT'S A BIG FOCUS OF THE COMPANY.

 3       Q.    WHEN DID YOU BEGIN RESEARCH AT QUALCOMM ON 5G?

 4       A.    OH, A LONG TIME AGO.

 5       Q.    HOW LONG AGO?

 6       A.    OVER FIVE YEARS AGO.

 7       Q.    OKAY.   AND ARE YOU STILL ENGAGED IN THE PROCESS OF

 8       RESEARCH ON 5G?

 9       A.    YES.

10       Q.    WERE YOU ONE OF THE PROPONENTS WITHIN QUALCOMM OF SPENDING

11       EVEN MORE MONEY ON 5G?

12       A.    YEAH.

13       Q.    TELL US ABOUT THAT.

14       A.    OH, I -- I BELIEVED THAT IT WAS IMPORTANT FOR US TO BE A

15       LEADER IN 5G, AND I THOUGHT WE NEEDED TO SPEND MONEY CONSISTENT

16       WITH THAT.

17       Q.    AND HAVE YOU BEEN SUCCESSFUL IN 5G SO FAR?

18       A.    WE THINK SO.    IT'S STILL VERY EARLY, BUT WE FEEL LIKE WE

19       HAVE A STRONG POSITION.

20             THERE ARE A LOT OF OTHER PEOPLE ALSO INVESTING HEAVILY IN

21       5G, BUT WE HOPE THAT WE'RE GOING TO BE THE LEADER.

22       Q.    WHAT IS THE COMPETITIVE LANDSCAPE TODAY?

23             LET ME BACK UP.    HAS THERE BEEN A STANDARD APPROVED FOR 5G

24      YET?

25       A.    THERE HAS.



                              UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 201 of 220 839
                              MR. VAN NEST


 1       Q.   AND HOW RECENTLY WAS THAT?

 2       A.   THERE ARE MULTIPLE STANDARDS OF 5G.      THERE ARE MULTIPLE

 3       STANDARDS OF 5G.    THE FIRST STANDARD I THINK WENT INTO -- WAS

 4       APPROVED END OF LAST YEAR.    EXCUSE ME, END OF '17.

 5       Q.   AND WHAT -- HOW WOULD YOU DESCRIBE FOR THE COURT THE

 6       COMPETITIVE LANDSCAPE AS OF, AGAIN, AS OF MARCH OF LAST YEAR,

 7       HOW WOULD YOU DESCRIBE THE COMPETITIVE LANDSCAPE IN 5G?

 8       A.   THIS IS ON THE PRODUCT SIDE OR ON THE --

 9       Q.   ON THE PRODUCT SIDE.

10       A.   -- IN GENERAL?

11       Q.   ON THE PRODUCT SIDE.

12       A.   OKAY.   ON THE PRODUCT SIDE, THERE ARE MANY PEOPLE THAT

13       HAVE ANNOUNCED PRODUCTS.    THERE'S APPLE -- EXCUSE ME.

14            THERE'S INTEL, THERE'S SAMSUNG, THERE'S HUAWEI, THERE'S

15      QUALCOMM, MEDIATEK I THINK HAS AN ANNOUNCED PRODUCT.       SO

16      EVERYONE IS WORKING ON 5G.    THERE ARE MANY DIFFERENT COMPANIES,

17      AS IS TYPICAL.

18       Q.   AND WHERE DO YOU THINK QUALCOMM IS POSITIONED IN THAT

19       COMPETITION?

20       A.   WELL, I MEAN, I THINK WE'RE THE LEADER.       BUT IT'S STILL

21       EARLY AND EVERYBODY ELSE IS TRYING TO BE THE LEADER AS WELL.

22                 MS. MILICI:   YOUR HONOR, I OBJECT TO THE EXTENT THAT

23       WE'RE EXTENDING BEYOND THE SPRING OF 2018, BEYOND DISCOVERY.

24                 MR. VAN NEST:    I THOUGHT, AGAIN, I CLARIFIED THAT,

25       YOUR HONOR, AND GAVE THAT AS A PREDICATE.



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 202 of 220 840
                              MR. VAN NEST


 1             BUT I'LL -- I'LL ASK AGAIN TO MAKE SURE THAT THE WITNESS

 2      UNDERSTANDS THAT.

 3                    THE COURT:   THANK YOU.   GO AHEAD, PLEASE.

 4       BY MR. VAN NEST:

 5       Q.    WITH RESPECT TO -- AS OF LAST SPRING, BEFORE THE END OF

 6       MARCH, WAS THE OUTCOME IN THE 5G MARKET A CERTAIN ONE THAT

 7       COULD BE PREDICTED EASILY?

 8       A.    NO.

 9       Q.    IS THERE A LOT OF UNCERTAINTY IN WHAT'S GOING TO HAPPEN IN

10       5G?

11       A.    YES.

12       Q.    WHY IS THAT?

13       A.    WELL, IT HASN'T -- IT HASN'T HAPPENED YET AND -- I'M

14       TRYING TO ANSWER IT IN THE --

15       Q.    WELL, YOU MENTIONED -- AGAIN, AS OF MARCH OF LAST YEAR,

16       WERE THERE A NUMBER OF DIFFERENT FOLKS IN THE MARKET, OR HAVING

17       ANNOUNCED?

18       A.    YEAH.    THERE ARE -- I MEAN, EVERYONE -- ALL OF MY ANSWERS

19       PREVIOUSLY ASSUMED UP TO THAT POINT.

20       Q.    FAIR ENOUGH.    FAIR ENOUGH.

21             AND THOSE INCLUDE SOME OF THE BIGGEST COMPANIES IN THE

22      WORLD, HUAWEI, SAMSUNG, AND INTEL?

23       A.    CORRECT.    BIGGER COMPANIES THAN QUALCOMM TYPICALLY.

24                    MR. VAN NEST:   I HAVE NO FURTHER QUESTIONS, YOUR

25       HONOR.



                              UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     CROSS BY Document 1512 Filed 07/02/19 Page 203 of 220 841
                              MR. VAN NEST


 1                  THE COURT:    OKAY.    THE TIME IS 4:33.

 2            I WONDER IF WE SHOULD JUST END FOR THE DAY AND CONTINUE.

 3                  MR. VAN NEST:    COULD I ASK, SO THE WITNESS --

 4                  THE COURT:    HOW LONG DO YOU HAVE?

 5                  MR. VAN NEST:     THAT'S WHAT I WAS HOPING.

 6                  MS. MILICI:     I PROBABLY HAVE AT LEAST TEN MINUTES.

 7                  THE COURT:    AND THEN DO YOU HAVE --

 8                  MR. VAN NEST:    I WON'T HAVE MUCH, IF ANYTHING.    IF

 9       SHE HAS TEN MINUTES, I THINK WE COULD --

10                  THE COURT:    OKAY.    JUST SO HE DOESN'T HAVE TO COME

11       BACK ON MONDAY?

12                  MR. VAN NEST:    THAT WOULD BE GREAT, YOUR HONOR.

13       THANK YOU.

14                  THE COURT:    SO, MS. MILICI, WHY DON'T YOU GO AHEAD.

15       OR ACTUALLY, I SHOULD ASK THE MOST IMPORTANT -- BECAUSE WE'VE

16       BEEN HAVING A LOT OF TRANSCRIPT TIME TODAY.

17                  THE REPORTER:     THAT'S FINE.

18                  THE COURT:    OKAY.    ALL RIGHT.   LET'S GO AHEAD THEN.

19       OKAY.    LET'S GO AHEAD.

20            ARE YOU READY OR DO YOU WANT A COUPLE OF MINUTES?

21                  MS. MILICI:     I JUST NEED TO GATHER UP SOME BINDERS.

22                  THE COURT:    THAT'S FINE.   LET ME KNOW WHEN YOU'RE

23       READY.

24            (PAUSE IN PROCEEDINGS.)

25                  THE COURT:    READY?



                            UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     REDIRECT Document 1512 Filed 07/02/19 Page 204 of 220 842
                              BY MS. MILICI


 1                   MS. MILICI:    YES.

 2                   THE COURT:    OKAY.   4:34.   GO AHEAD, PLEASE.

 3                                 REDIRECT EXAMINATION

 4       BY MS. MILICI:

 5       Q.   MR. MOLLENKOPF, YOU WOULD AGREE THAT QUALCOMM HAS HAD

 6       EXHAUSTIVE LICENSES FOR ITS OWN CHIP BUSINESS FOR OTHER

 7       STANDARD ESSENTIAL PATENT HOLDERS; CORRECT?

 8       A.   WE HAVE.

 9       Q.   AND YOU WOULD AGREE THAT OTHER COMPANIES LICENSE PATENTS

10       AT THE DEVICE LEVEL WITHOUT SELLING CHIPS AT ALL?

11       A.   I'M SORRY.    CAN YOU REPEAT THE QUESTION.

12       Q.   YEAH.    ARE THERE OTHER LICENSORS THAT LICENSE AT THE

13       DEVICE LEVEL WHO DON'T SELL CHIPS AT ALL?

14       A.   I AM NOT SURE OF THE ANSWER TO THAT.

15       Q.   ARE YOU AWARE OF ANY OTHER COMPANY THAT HAS A POLICY OF

16       NOT SELLING CHIPS TO HANDSET MANUFACTURERS UNLESS THEY TAKE A

17       SEPARATE LICENSE?

18       A.   NO.

19       Q.   OKAY.    YOU REFERRED TO OEM'S AS YOUR PARTNERS; CORRECT?

20       A.   YES.

21       Q.   AND ARE YOU AWARE THAT MANY OEM'S HAVE TESTIFIED UNDER

22       OATH THAT QUALCOMM THREATENED CHIP SUPPLY DURING LICENSE

23       NEGOTIATIONS?

24       A.   I'M NOT AWARE OF THAT.

25       Q.   AND YOU WOULD AGREE, SIR, THAT IT IS QUALCOMM'S POLICY NOT



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     REDIRECT Document 1512 Filed 07/02/19 Page 205 of 220 843
                              BY MS. MILICI


 1       TO SELL CHIPS TO COMPANIES THAT ARE UNLICENSED OR NOT COMPLYING

 2       WITH THEIR LICENSES; CORRECT?

 3       A.   WE HAVE THAT POLICY, YES.

 4       Q.   AND YOU AGREE THAT THAT POLICY IS WELL KNOWN IN THE

 5       INDUSTRY; CORRECT?

 6       A.   I AGREE.

 7       Q.   AND YOU AGREE THAT IT IS PART OF EVERY CSA?

 8       A.   I COULDN'T TESTIFY ABOUT ALL THE CSA'S, BUT GENERALLY IT'S

 9       PART OF THE CSA, YES.

10       Q.   AND THAT'S A CONTRACT?

11       A.   CORRECT.

12       Q.   SO IF SOMEBODY STOPPED PAYING THEIR ROYALTIES, QUALCOMM

13       HAS A CONTRACTUAL RIGHT TO CUT OFF THEIR CHIP SUPPLY; CORRECT?

14       A.   WE HAVE THE RIGHT --

15       Q.   THANK YOU.

16       A.   -- TO DO IT.

17       Q.   THANK YOU.

18       A.   BUT WE DON'T DO IT.

19       Q.   NOW, YOU TESTIFIED ABOUT THE AGREEMENT WITH APPLE,

20       CORRECT?

21       A.   YES.

22       Q.   NOW, IT'S TRUE, ISN'T IT, THAT YOU DON'T KNOW WHO -- YOU

23       DON'T RECALL WHO RAISED THE CLAWBACK CONCEPT, DO YOU?

24       A.   I'M SORRY.   IN WHICH AGREEMENT?

25       Q.   IN THE 2013 AGREEMENT.     YOU DON'T RECALL WHO RAISED THE



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK
                     REDIRECT Document 1512 Filed 07/02/19 Page 206 of 220 844
                              BY MS. MILICI


 1       CONCEPT OF A CLAWBACK, DO YOU?

 2       A.   IN THE 2013 AGREEMENT, IT WAS EITHER ME OR JEFF.       I CAN'T

 3       REMEMBER WHICH ONE.

 4       Q.   OKAY.   AND YOU DON'T RECALL WHETHER THAT -- APPLE

 5       SUGGESTED THAT OR QUALCOMM SUGGESTED THAT; CORRECT?

 6       A.   I CAN'T REMEMBER WHICH ONE.

 7       Q.   OKAY.   AND THE 2013 AGREEMENT WASN'T A SOLE SOURCE FOR A

 8       SINGLE PRODUCT, WAS IT?

 9       A.   I'M SORRY.   ASK THE QUESTION AGAIN.

10       Q.   IT WASN'T A SOLE SOURCE AGREEMENT, WAS IT?

11       A.   IT WAS A -- IT WAS AN AGREEMENT -- I'M NOT SURE WHAT YOU

12       MEAN BY "SOLE SOURCE."    THAT'S WHY I'M --

13       Q.   WELL, UNDER THAT AGREEMENT, IF APPLE USED ANOTHER CHIP IN

14       ANY PRODUCT, IT HAD TO PAY YOU BACK A LOT OF MONEY; CORRECT?

15       A.   IT DID, YES.

16       Q.   SO IT'S NOT JUST THAT THEY COMMITTED TO USING QUALCOMM'S

17       CHIP IN A SINGLE IPHONE.     IT'S THAT IF THEY LAUNCHED ANYTHING,

18       WITH ANYBODY ELSE'S CHIPSET, THEY WOULD HAVE TO PAY YOU BACK A

19       LOT OF MONEY; CORRECT?

20       A.   THAT'S CORRECT.    THEY HAD AN ABILITY TO --

21       Q.   THANK YOU.

22       A.   -- TO ESSENTIALLY GET BACK THE -- OR WE HAD THE ABILITY TO

23       GET BACK -- NOT PAY THE INCENTIVE, ESSENTIALLY, IF THEY DID

24       THAT.

25                 MS. MILICI:    OKAY.   YOUR HONOR.   I WAS MUCH FASTER



                             UNITED STATES COURT REPORTERS
     CaseMOLLENKOPF
          5:17-cv-00220-LHK   Document
                     RECROSS BY MR. VAN 1512
                                         NEST Filed 07/02/19 Page 207 of 220 845


 1       THAN I THOUGHT.    I HAVE NO MORE QUESTIONS.

 2                   THE COURT:    OKAY.    TIME IS 4:38.

 3             ANY REDIRECT?      JEEZ.    OR RECROSS, I SHOULD SAY.

 4                                 RECROSS-EXAMINATION

 5       BY MR. VAN NEST:

 6       Q.    NOTWITHSTANDING THE TERMS OF THE CHIP SUPPLY AGREEMENT,

 7       HAS QUALCOMM EVER EXERCISED THE RIGHT TO CUT OFF CHIP SUPPLY TO

 8       A CUSTOMER THAT WAS IN DISPUTE ABOUT LICENSING WITH QUALCOMM?

 9       A.    NOT THAT I'M AWARE OF.

10       Q.    NOT EVEN ONCE?

11       A.    NOT THAT I'M AWARE OF.

12                   MR. VAN NEST:    I HAVE NOTHING FURTHER, YOUR HONOR.

13                   THE COURT:    ALL RIGHT.    IS THERE ANY REDIRECT?    THAT

14       WAS 4:38?

15                   MS. MILICI:    NO, YOUR HONOR.

16                   THE COURT:    OKAY.    MAY THIS WITNESS BE EXCUSED?   AND

17       IS IT SUBJECT TO RECALL OR NOT SUBJECT TO RECALL?

18                   MS. MILICI:    IT IS SUBJECT TO RECALL, REBUTTAL.

19                   THE COURT:    OKAY.    SO SUBJECT TO RECALL.

20             SO YOU'VE COMPLETED YOUR TESTIMONY FOR TODAY, BUT YOU MAY

21      BE RECALLED.

22             ALL RIGHT.   THANK YOU.

23             WE'LL BE IN RECESS AS FAR AS THE TRIAL IS CONCERNED, BUT I

24      DO HAVE SOME HOUSEKEEPING WITH THE PARTIES.         OKAY?

25             THANK YOU.



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 208 of 220 846


 1              (PAUSE IN PROCEEDINGS.)

 2                  THE COURT:    OKAY.   SO THE TIME LIMITS, OR TIME USAGE,

 3       I SHOULD SAY, FOR TODAY WAS 3 HOURS AND 59 MINUTES FOR FTC.

 4       AND I'LL GIVE YOUR TIME TO DATE.

 5              SO IF YOU'VE USED 3 HOURS AND 59 MINUTES TODAY, YOU'VE

 6       USED A TOTAL OF 14 HOURS AND 25 MINUTES.

 7              OKAY.   SO YOU HAVE ABOUT 10 HOURS AND 35 MINUTES LEFT.

 8      OKAY?

 9              AND AS FAR AS QUALCOMM TODAY, YOU USED 1 HOUR AND 46

10      MINUTES.    WITH YOUR TOTAL FROM BEFORE, THAT'S 7 HOURS AND 17

11      MINUTES.

12              LET ME JUST DOUBLE-CHECK THAT.

13              THAT'S RIGHT.    SO 7 HOURS AND 16 MINUTES.   SO YOU HAVE

14      ABOUT 17 HOURS AND, WHAT IS THAT, 43 MINUTES LEFT?

15                  MR. VAN NEST:    YES.

16                  THE COURT:    OKAY.   SO THOSE ARE YOUR TIMES.

17              SO YOU MAY HAVE SEEN WE FILED THE ORDER AS TO QUALCOMM,

18      AVANCI, NOKIA, AND SAMSUNG SEALING MOTIONS.

19              I HAVE A VERY SHORT APPLE SEALING MOTION THAT HAS TO DO

20      WITH INFORMATION THAT WAS IN A HIGH PRIORITY OBJECTION FILED

21      THIS MORNING.     I'LL FILE THAT SHORTLY.

22              DO YOU ANTICIPATE ANY OTHER SEALING MOTIONS COMING IN OVER

23      THE WEEKEND?     OR --

24                  MR. MATHESON:    YOUR HONOR, IF YOU'VE ALREADY DEALT

25       WITH THE APPLE AND AVANCI, THEN THE ONLY OTHER ONE WOULD BE THE



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 209 of 220 847


 1       TEXAS INSTRUMENTS ONE I MENTIONED WHICH WE WOULD OPPOSE, AND

 2       WE'RE TRYING TO HEAD OFF AT THE PASS.

 3                  THE COURT:   BUT IT HASN'T BEEN FILED YET, I DON'T

 4       THINK.   BUT IT'S FOR MONDAY EVIDENCE.

 5                  MR. MATHESON:    IT WOULD BE FOR MONDAY EVIDENCE.

 6                  THE COURT:   OKAY.   SO WE'LL HAVE TO WAIT FOR IT THEN.

 7                  MR. MATHESON:    WE DO ANTICIPATE BEING ABLE TO CONDUCT

 8       THE EXAMINATION OF MR. DONALDSON ENTIRELY IN OPEN COURT,

 9       DESPITE THE SEALING MOTIONS.

10                  THE COURT:   OKAY.

11                  MR. MATHESON:    THAT'S OUR GOAL.   WE THINK WE CAN DO

12       THAT BY JUST NOT REFERRING TO SPECIFIC THINGS.

13                  THE COURT:   OKAY.   ALL RIGHT.   SO THEN WE HAVE TO

14       LOOK FOR TI.

15                  MR. BORNSTEIN:    AND, YOUR HONOR, ON THE UNDERSTANDING

16       THAT THE FTC MAY REST ITS CASE ON TUESDAY, WE DISCLOSED

17       PROACTIVELY SOME DESIGNATIONS OF DEPOSITION VIDEO.      WE'VE

18       ADVISED THE THIRD PARTIES OF THE FACT THAT WE MAY HAVE SOME

19       DEPOSITION VIDEO OF THIRD PARTIES TO PLAY ON TUESDAY.      SO SOME

20       OF THOSE THIRD PARTIES MAY APPROACH THE COURT WITH SEALING

21       MOTIONS.

22                  THE COURT:   OKAY.   BUT I -- I COULD WAIT UNTIL MONDAY

23       TO RULE ON THOSE?

24                  MR. BORNSTEIN:    ABSOLUTELY, YOUR HONOR.   I JUST

25       WANTED THE COURT TO BE AWARE.



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 210 of 220 848


 1                 THE COURT:    I JUST WANT TO MAKE SURE, WHAT DO I NEED

 2       TO RULE ON BY SUNDAY?     IT SOUNDS LIKE ONLY TI ONCE I GET THE

 3       APPLE ONE DONE.

 4                 MR. MATHESON:    CORRECT.    AND I WANT TO MAKE SURE I

 5       HAVE THE RIGHT APPLE ONE.       WE DO ANTICIPATE REGARDING THE SAME,

 6       MR. LASINSKI'S MATERIAL.    I THOUGHT THAT'S THE ONE YOU WERE

 7       REFERRING TO.

 8                 THE COURT:    NO, THEY FILED A SEPARATE ONE ABOUT THE

 9       HIGH PRIORITY OBJECTION.

10                 MR. MATHESON:    I'M SORRY, YOUR HONOR.    I WASN'T

11       FOLLOWING THAT.

12                 THE COURT:    OKAY.    SO THERE'S GOING TO BE A SECOND

13       APPLE ONE, AND A TI ONE.

14                 MR. MATHESON:    YES, WE BELIEVE WE CAN RESOLVE THE

15       APPLE ONE BY SEALING THE ENTIRE SLIDE THEY REFERRED TO, THE

16       COMPARATIVE AGREEMENT SLIDE IN THE LASINSKI DEMONSTRATIVES.

17       BUT --

18                 THE COURT:    WELL, BUT I HAVE THE SAME ISSUE I HAD

19       WITH QUALCOMM'S.   WHY DO YOU SEAL THE HEADER AND THE CHART

20       AND -- I MEAN, YOU CAN SEAL THE NUMBERS.      BUT I DON'T SEE WHY

21       THE ENTIRE PAGE NEEDS TO BE SEALED.

22                 MR. MATHESON:    WE COULD NOT AGREE MORE, YOUR HONOR.

23                 THE COURT:    SO I'M NOT INTENDING TO SEAL THE LEFT

24       COLUMN THAT SAYS WHAT IT IS, THE RIGHT COLUMN AS TO WHICH

25       PARTIES ARE INVOLVED AND THE HEADING THAT IS JUST COMPARABLE



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 211 of 220 849


 1       REASONABLE ROYALTY RATES OR WHATEVER IT'S CALLED.

 2                  MR. MATHESON:   OKAY.    THANK YOU, YOUR HONOR.

 3                  THE COURT:   ALL RIGHT.   SO I'LL HAVE THREE SEALING

 4       MOTIONS THAT HAVE TO BE DECIDED BY SUNDAY.

 5            OKAY.    ANYTHING ELSE BEFORE WE START ON MONDAY?

 6            DO YOU ANTICIPATE MONDAY NEEDING THE COURTROOM SEALED FOR

 7      ANYTHING?     I DON'T KNOW WHO YOU HAVE.   WHO DO WE NEED TO SEAL

 8      THE COURTROOM FOR ON MONDAY?

 9                  MR. MATHESON:   YOUR HONOR, WE HAVE A VERY SHORT

10       PORTION OF THE LG TESTIMONY THAT AMOUNTS TO FOUR QUESTIONS THAT

11       WOULD NEED TO BE SEALED.

12                  THE COURT:   OKAY.

13                  MR. MATHESON:   AND --

14                  THE COURT:   SHOULD WE DO THAT FIRST SO THEN WE DON'T

15       HAVE TO OPEN AND CLOSE THE COURTROOM JUST FOR A FEW MINUTES?

16                  MR. MATHESON:   THAT MAKES A LOT OF SENSE.    WE'RE

17       HAPPY TO START THAT WAY.     OUR OTHER HOPE WAS TO MAYBE RUN IT

18       INTO A BREAK AT THE END OF THE DAY.

19                  THE COURT:   THAT'S FINE.

20                  MR. MATHESON:   WE'LL TRY AND MAKE THAT WORK.

21                  THE COURT:   IS THAT THE ONLY ONE?   I DIDN'T SEE

22       ANYTHING ELSE THAT NEEDED --

23                  MR. MATHESON:   WE'RE CONCERNED ABOUT THE LASINSKI

24       EXAMINATION.    THERE'S A SIGNIFICANT AMOUNT THAT'S SEALED,

25       PARTICULARLY REGARDING THE ELEMENTS THAT GO UNDER THE UNDER THE



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 212 of 220 850


 1       AVANCI MODEL.

 2                   THE COURT:    A-V-A-N-C-I.

 3                   MR. MATHESON:   YEAH.   BECAUSE THE ELEMENTS

 4       THEMSELVES, NOT JUST THE PARTICULAR WEIGHTING OF THEM, HAS BEEN

 5       SEALED.   IT MAY BE DIFFICULT FOR MR. LASINSKI TO TESTIFY

 6       WITHOUT EXPLAINING THAT.

 7                   THE COURT:    ALL RIGHT.   DO YOU THINK THERE WILL BE A

 8       SEALED PORTION AND UNSEALED PORTION OF HIS TESTIMONY?

 9                   MR. MATHESON:   I DO, YOUR HONOR.

10                   THE COURT:    AND YOU THINK WE'LL GET TO HIM ON MONDAY?

11                   MR. MATHESON:   YES, YOUR HONOR.

12                   THE COURT:    ALL RIGHT.   ANYTHING -- ANYONE ELSE THEN?

13       SO IT LOOKS LIKE ONLY MR. CHO AND MR. LASINSKI.

14            WHAT ABOUT DONALDSON?

15                   MS. MILICI:    AS I SAID, YOUR HONOR, WE ANTICIPATE

16       THAT CERTAINLY HIS DIRECT WILL BE UNSEALED.

17                   THE COURT:    THAT'S FINE.   OKAY.   SO THOSE ARE THE

18       ONLY TWO.

19                   MR. MATHESON:   YES.

20                   THE COURT:    OKAY.   ALL RIGHT.   WHAT ELSE?   ANYTHING

21       ELSE?

22                   MR. VAN NEST:   YOUR HONOR, MS. MILICI AND I SPOKE

23       ABOUT YOUR PROPOSAL ON THE CLOSING.

24                   THE COURT:    YES.

25                   MR. VAN NEST:    AND WE THINK THAT SOUNDS GOOD.



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 213 of 220 851


 1                 THE COURT:   OKAY.

 2                 MR. VAN NEST:   WHICH, WHAT I UNDERSTOOD, WHAT WE

 3       UNDERSTOOD WAS THAT WE'D FINISH EVIDENCE, I THINK, ON THE 28TH.

 4       THAT'S MONDAY.

 5                 THE COURT:   I THINK SO.   THERE WAS A POSSIBILITY THAT

 6       I WAS NOT GOING TO BE AVAILABLE ON THE 28TH, BUT I THINK THAT'S

 7       NOT LIKELY NOW BECAUSE OF THE SHUTDOWN.

 8                 MR. VAN NEST:   OKAY.

 9                 THE COURT:   SO WE'LL FINISH ON THE 28TH.

10                 MR. VAN NEST:   RIGHT.   AND THEN WE WOULD PREPARE AND

11       SUBMIT THIS LIST OF CITATIONS BY FRIDAY MORNING, AND THEN

12       FRIDAY MORNING, THE 1ST, WE'D CONDUCT CLOSING ARGUMENTS AND

13       THAT --

14                 THE COURT:   ONE HOUR PER SIDE.

15                 MR. VAN NEST:   ONE HOUR PER SIDE, THAT'S FINE.

16                 THE COURT:   UM-HUM.

17            NOW, CAN YOU ALL REACH AGREEMENT AS TO WHAT THAT CHART

18      WILL LOOK LIKE?

19                 MR. VAN NEST:   YES.

20                 THE COURT:   AND I'LL WANT PAGE LIMITS.

21                 MR. VAN NEST:   YES.

22                 THE COURT:   SO WHAT I WOULD PREFER IS IF YOU COULD

23       COME UP WITH A JOINT PROPOSED CHART THAT YOU WILL THEN POPULATE

24       WITH YOUR EVIDENCE.

25                 MR. VAN NEST:   OKAY.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 214 of 220 852


 1                 THE COURT:    SO WE CAN GET AGREEMENT ON THE FORMAT.

 2                 MR. VAN NEST:   OKAY.

 3                 THE COURT:    SO --

 4                 MR. VAN NEST:   OKAY.

 5                 THE COURT:    I JUST WANT PAGE AND EXHIBIT CITES, AND

 6       THEN I JUST WANT DEPOSITION DATE, PAGE, AND LINE CITES.

 7                 MR. VAN NEST:   OKAY.

 8                 MS. MILICI:   AND YOU WANT THE --

 9                 THE COURT:    OR TRIAL TESTIMONY CITES.

10                 MS. MILICI:   AND YOU WANT THOSE ORGANIZED BY TOPIC.

11                 THE COURT:    WELL, WHAT DO YOU THINK?    WILL THAT GET

12       TOO REDUNDANT?

13                 MR. VAN NEST:   NO.     I MEAN, I THINK IT WOULD NOT BE

14       THAT USEFUL WITHOUT -- IT'LL JUST BE A JUMBLE.      I WOULD -- I'D

15       LIKE TO TRY TO WORK OUT -- I MEAN, WE'VE GOT SEVERAL ISSUES,

16       RIGHT, ANTICOMPETITIVE EFFECT AND MARKET DEFINITION, MARKET

17       POWER, AND THERE'S SOME SENSE AND SO ON.

18                 THE COURT:    UM-HUM.

19                 MR. VAN NEST:   BUT MY THOUGHT WAS WE'D JUST LIST THE

20       TOPIC, AND THEN HERE'S THE FTC'S CITES, AND HERE'S THE QUALCOMM

21       CITES, AND HERE'S THE NEXT TOPIC.

22            BECAUSE, I MEAN -- WE COULD KEY IF OFF THE FINDINGS OF

23      FACT BECAUSE WE'VE BOTH GOT COMPETING, YOU KNOW, POINTS IN

24      THERE.   YOU'RE GOING TO HAVE TO DO FINDINGS OF FACT.

25                 THE COURT:    YEAH.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 215 of 220 853


 1                  MR. VAN NEST:   SO WHAT I WAS GOING TO PROPOSE TO

 2       THEM, AND WE CAN WORK ON OVER, YOU KNOW, GOING FORWARD HERE, IS

 3       SOME CHART BASED ON THAT THAT MAKES IT EASY FOR YOU.       OKAY, NOW

 4       I'M WORKING ON THIS ISSUE, HERE'S MY CITES, AND NOW I'M WORKING

 5       ON THIS ISSUE, HERE'S MY CITES.

 6                  THE COURT:    UM-HUM.

 7                  MR. VAN NEST:    THAT SEEMS TO ME TO BE -- AND THEN THE

 8       CLOSING ARGUMENTS CAN FRAME THAT UP FOR YOU AS WELL.

 9                  THE COURT:    OKAY.   SO, MS. MILICI, DID YOU DISAGREE

10       WITH THAT?

11                  MS. MILICI:    NO.    I THINK THAT WE CAN PROCEED THAT

12       WAY.    I THINK WE CAN CONFER --

13                  MR. VAN NEST:   WE HAVEN'T TALKED ABOUT THE

14       FORMATTING.

15                  MS. MILICI:    YEAH, THE FORMATTING.

16                  THE COURT:    SO YOU HAVE AT LEAST TWO WEEKS MAYBE TO

17       FIGURE OUT THE FORMAT.

18                  MR. VAN NEST:    SURE.

19                  THE COURT:    BUT I'D LIKE US TO GET AGREEMENT ON THE

20       FORMAT, AND I'LL APPROVE IT, AND THAT'S WHAT YOU'LL POPULATE,

21       AND WE'LL HAVE PAGE LIMITS.

22              SO YOU'VE ALREADY BRIEFED FINDINGS OF FACT AND CONCLUSIONS

23       OF LAW IN ABOUT 221 PAGES.       SO I FEEL LIKE I AM --

24                  MS. MILICI:    OURS IS SHORTER.

25                  THE COURT:    I'M SORRY?



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 216 of 220 854


 1                 MS. MILICI:    OURS IS SHORTER.

 2                 THE COURT:    WELL, YOU'RE STILL 68 PAGES.     I AGREE

 3       THEY'RE 153.    BUT I CAN'T TAKE ANY MORE BRIEFING ON FINDINGS OF

 4       FACT AND CONCLUSIONS OF LAW.       IT'S TOO LONG.   ALL RIGHT?   I

 5       WANT THIS TO BE TIGHT.

 6                 MS. MILICI:    UNDERSTOOD.

 7                 THE COURT:    I WANT THIS TO BE TIGHT.

 8                 MR. VAN NEST:   WE UNDERSTOOD THIS TO BE MORE OF AN

 9       OUTLINE WITH TOPICS AND THEN THE STUFF POPULATED.       THAT'S WHAT

10       I UNDERSTOOD.

11                 THE COURT:    THIS ONE I JUST WANT CITATIONS TO

12       EVERYTHING THAT CAME UP DURING THE TRIAL.      I MEAN, I AM TRYING

13       TO KEEP TRACK OF EVERYTHING AS WELL.

14                 MR. VAN NEST:    YEAH.

15                 THE COURT:    BUT I MAY HAVE MISSED SOMETHING, I MAY

16       NOT HAVE UNDERSTOOD THE RELEVANCE OR IMPORTANCE OF SOMETHING.

17            SO I'D LIKE TO KNOW FROM YOUR PERSPECTIVE WHAT IS

18       IMPORTANT TO LOOK AT AND THINK ABOUT FOR THIS PARTICULAR TOPIC.

19       SO THAT WOULD BE MOST HELPFUL, JUST A PAGE AND EXHIBIT CITE,

20       AND THEN A TRIAL TESTIMONY TRANSCRIPT CITE.

21                 MR. VAN NEST:    GOT IT.

22                 THE COURT:    OR DEPOSITION CITE.

23                 MS. MILICI:    GREAT.

24                 THE COURT:    OKAY.   SO WHEN DO YOU THINK YOU MIGHT BE

25       ABLE TO COME UP WITH THAT?



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 217 of 220 855


 1                   MS. MILICI:    WITH A PLAN FOR THAT OR WITH A FINAL --

 2                   MR. VAN NEST:   NO, WHAT THE FINAL IS ON THE 1ST.     HOW

 3       ABOUT IN THE NEXT WEEK OR SO?

 4                   THE COURT:    OKAY.    SO YOU'RE GOING TO GIVE YOUR

 5       CLOSING ARGUMENTS ON THE 1ST.         WE'LL FINISH EVIDENCE ON MONDAY,

 6       THE 28TH.

 7                   MR. VAN NEST:    RIGHT.

 8                   THE COURT:    LET'S START 9:00 O'CLOCK ON FRIDAY, THE

 9       1ST OF FEBRUARY, WITH CLOSING.

10                   MR. VAN NEST:    GOOD.

11                   THE COURT:    DO YOU THINK YOU'LL NEED UNTIL THE

12       MORNING OF THAT DATE TO FILE THIS CHART?

13                   MR. VAN NEST:    YES.

14                   THE COURT:    OKAY.    THAT'S FINE.   BUT FILE IT BY 8:00,

15       PLEASE, SO THAT WAY WE CAN START LOOKING AT IT BEFORE YOU GIVE

16       YOUR CLOSINGS.

17            WHAT ELSE?    ANYTHING ELSE?

18                   MS. MILICI:    YOUR HONOR, I JUST HAD A NOTE FROM MY

19       TEAM THAT A PORTION OF THE PETERSON VIDEO THAT'S BEING PLAYED

20       ON MONDAY WILL BE SEALED.

21                   THE COURT:    RIGHT.    SO I DON'T KNOW, ARE YOU GOING TO

22       BE ABLE TO SPLIT THAT UP SO WE'LL HAVE A SEALED PORTION AND

23       UNSEALED PORTION, OR IS IT THE WHOLE THING?

24                   MS. MILICI:    IT'S NOT THE WHOLE THING.    BUT --

25                   THE COURT:    WELL, YOU CAN --



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 218 of 220 856


 1                 MS. MILICI:    I BELIEVE WE CAN SPLIT IT UP.

 2                 THE COURT:    OKAY.    YOU CAN LET ME KNOW ON, YOU KNOW,

 3       BEFORE THE WITNESS TESTIFIES HOW IT SHOULD BE SPLIT UP.

 4                 MS. MILICI:    OKAY.

 5                 THE COURT:    NOW, IS IT RELEVANT AT ALL WHAT OTHER

 6       COMPETITION AGENCIES OF OTHER COUNTRIES HAVE DONE AND WHEN THEY

 7       STARTED INVESTIGATING AND HOW THAT MAY HAVE IMPACTED VARIOUS

 8       PARTIES' ACTIONS AND THE MARKET?      I MEAN, THERE'S BEEN

 9       REFERENCE TO IT IN A NUMBER OF THE EXHIBITS.

10                 MS. MILICI:    YOUR HONOR, I THINK IT WOULD BE RELEVANT

11       TO REMEDY, FOR ONE THING.

12                 THE COURT:    YEAH.

13                 MS. MILICI:    AND I THINK THAT IT'S RELEVANT TO SOME

14       ANALYSIS THAT WAS CONDUCTED BY ONE OF THEIR EXPERTS, SORT OF

15       THE RELEVANCE OF THE CROSS-EXAMINATION THERE.      BUT I ALSO THINK

16       IT'S RELEVANT TO REMEDY QUESTIONS.

17                 THE COURT:    YOU MEAN WHETHER AN INJUNCTION WOULD BE

18       NECESSARY IF THERE'S A VIOLATION?      IS THAT WHAT YOU'RE

19       REFERRING TO?

20                 MS. MILICI:    THAT'S CORRECT, YOUR HONOR.

21                 THE COURT:    OKAY.    SO IS THERE GOING TO BE EVIDENCE

22       OF THAT AS TO THE DATES OF WHEN INVESTIGATIONS STARTED IN

23       VARIOUS COUNTRIES?

24                 MS. MILICI:    SO THE 10-K THAT I INTRODUCED TODAY I

25       THINK HAS MOST OF THAT INFORMATION.



                            UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 219 of 220 857


 1                   THE COURT:    I SEE.   OKAY.

 2                   MR. VAN NEST:   I DISAGREE ABOUT WHAT IT'S RELEVANT

 3       TO, YOUR HONOR, BUT I DON'T DISAGREE THAT THERE WILL BE SOME

 4       TESTIMONY ABOUT IT BECAUSE IN SOME CASES, MANY OF THE LICENSES

 5       HAVE BEEN ENTERED INTO PURSUANT TO AGREEMENTS WITH THOSE

 6       COUNTRIES.

 7            SO I THINK YOU'LL GET A LITTLE EVIDENCE ABOUT THAT FROM

 8      THE QUALCOMM'S SIDE.

 9                   MS. MILICI:    AND FROM THE FTC'S SIDE, YOU'LL GET

10       EVIDENCE THAT THOSE SAME AGREEMENTS WERE FOUND TO BE COERCED.

11       SO WE'LL HAVE DUELING EVIDENCE.

12                   THE COURT:    OKAY.    BUT THERE WILL BE EVIDENCE AS TO

13       WHAT'S HAPPENING IN OTHER COUNTRIES WITH THEIR COMPETITION

14       AGENCIES.

15                   MS. MILICI:    YEAH.

16                   THE COURT:    OKAY.    ALL RIGHT.

17            WHAT ELSE?    ANYTHING ELSE FOR TODAY?

18                   MR. VAN NEST:   I DON'T THINK, SO YOUR HONOR.

19                   THE COURT:    ALL RIGHT.   THANK YOU ALL VERY MUCH.

20                   MR. VAN NEST:   THANK YOU.

21                   MS. MILICI:    THANK YOU, YOUR HONOR.

22                   THE COURT:    SEE YOU MONDAY.   SEE YOU MONDAY MORNING.

23            (THE EVENING RECESS WAS TAKEN AT 4:52 P.M.)

24

25



                             UNITED STATES COURT REPORTERS
     Case 5:17-cv-00220-LHK Document 1512 Filed 07/02/19 Page 220 of 220


 1

 2

 3                           CERTIFICATE OF REPORTERS

 4

 5

 6

 7            WE, THE UNDERSIGNED OFFICIAL COURT REPORTERS OF THE

 8       UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF

 9       CALIFORNIA, 280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO

10       HEREBY CERTIFY:

11            THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12       A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13       ABOVE-ENTITLED MATTER.

14

15
                                  ______________________________
16                                IRENE RODRIGUEZ, CSR, CRR
                                  CERTIFICATE NUMBER 8076
17

18
                                  _______________________________
19                                LEE-ANNE SHORTRIDGE, CSR, CRR
                                  CERTIFICATE NUMBER 9595
20

21                                DATED:   JANUARY 11, 2019

22

23

24

25



                           UNITED STATES COURT REPORTERS
